Exhibit 10.1



--------------------------------------------------------------------------------




CREDIT AGREEMENT

Dated as of September 20, 2019

among

WYNN RESORTS FINANCE, LLC,
as Borrower,

THE SUBSIDIARIES OF BORROWER PARTY HERETO,
as Guarantors,

THE LENDERS PARTY HERETO,

THE L/C LENDERS PARTY HERETO,

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent,

and

DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent



--------------------------------------------------------------------------------



and


DEUTSCHE BANK SECURITIES INC.
GOLDMAN SACHS BANK USA
THE BANK OF NOVA SCOTIA
BOFA SECURITIES, INC.
BNP PARIBAS SECURITIES CORP.
CITIZENS BANK, NATIONAL ASSOCIATION
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
FIFTH THIRD BANK
JPMORGAN CHASE BANK, N.A.
MIZUHO BANK, LTD.
SUMITOMO MITSUI BANKING CORPORATION
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers and Joint Bookrunners











--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page

ARTICLE I.

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION
Section 1.01
Certain Defined Terms
1


Section 1.02
Accounting Terms and Determinations
58


Section 1.03
Classes and Types of Loans
58


Section 1.04
Rules of Construction
58


Section 1.05
Exchange Rates; Currency Equivalents
59


Section 1.06
Pro Forma Calculations
59


Section 1.07
Letter of Credit Amounts
61


Section 1.08
Limited Condition Transactions
61


Section 1.09
Ratio Calculations; Negative Covenant Reclassification
61


Section 1.10
Divisions
62



ARTICLE II.
CREDITS
Section 2.01
Loans
63


Section 2.02
Borrowings
63


Section 2.03
Letters of Credit
63


Section 2.04
Termination and Reductions of Commitment
70


Section 2.05
Fees
71


Section 2.06
Lending Offices
71


Section 2.07
Several Obligations of Lenders
71


Section 2.08
Notes; Register
71


Section 2.09
Optional Prepayments and Conversions or Continuations of Loans
72


Section 2.10
Mandatory Prepayments
73


Section 2.11
Replacement of Lenders
76


Section 2.12
Incremental Loan Commitments
77


Section 2.13
Extensions of Loans and Commitments
81


Section 2.14
Defaulting Lender Provisions
84


Section 2.15
Refinancing Amendments
85


Section 2.16
Cash Collateral
86





-i-



--------------------------------------------------------------------------------





 
 
Page

ARTICLE III.

PAYMENTS OF PRINCIPAL AND INTEREST
Section 3.01
Repayment of Loans
87


Section 3.02
Interest
88



ARTICLE IV.

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.
Section 4.01
Payments
88


Section 4.02
Pro Rata Treatment
89


Section 4.03
Computations
89


Section 4.04
Minimum Amounts
90


Section 4.05
Certain Notices
90


Section 4.06
Non-Receipt of Funds by Administrative Agent
91


Section 4.07
Right of Setoff, Sharing of Payments; Etc
91



ARTICLE V.

YIELD PROTECTION, ETC.
Section 5.01
Increased Costs
92


Section 5.02
Inability To Determine Interest Rate
93


Section 5.03
Illegality
94


Section 5.04
Treatment of Affected Loans
94


Section 5.05
Compensation
95


Section 5.06
Net Payments
95



ARTICLE VI.

GUARANTEES
Section 6.01
The Guarantees
99


Section 6.02
Obligations Unconditional
100


Section 6.03
Reinstatement
102


Section 6.04
Subrogation; Subordination
102


Section 6.05
Remedies
102


Section 6.06
Continuing Guarantee
102


Section 6.07
General Limitation on Guarantee Obligations
102


Section 6.08
Release of Guarantors
102


Section 6.09
Keepwell
103


Section 6.10
Right of Contribution
103





-ii-



--------------------------------------------------------------------------------





 
 
Page

ARTICLE VII.

CONDITIONS PRECEDENT
Section 7.01
Conditions to Initial Extensions of Credit
103


Section 7.02
Conditions to All Extensions of Credit
105



ARTICLE VIII.

REPRESENTATIONS AND WARRANTIES
Section 8.01
Corporate Existence; Compliance with Law
106


Section 8.02
Material Adverse Effect
107


Section 8.03
Litigation
107


Section 8.04
No Breach; No Default
107


Section 8.05
Action
107


Section 8.06
Approvals
107


Section 8.07
ERISA and Employee Benefit Plan Matters
108


Section 8.08
Taxes
108


Section 8.09
Investment Company Act
108


Section 8.10
Environmental Matters
108


Section 8.11
Use of Proceeds
108


Section 8.12
Subsidiaries
109


Section 8.13
Ownership of Property; Liens
109


Section 8.14
Security Interest; Absence of Financing Statements; Etc
109


Section 8.15
Licenses and Permits
110


Section 8.16
Disclosure
110


Section 8.17
Solvency
110


Section 8.18
Intellectual Property
110


Section 8.19
Regulation H
110


Section 8.20
Insurance
111


Section 8.21
Real Estate
111


Section 8.22
Anti-Terrorism Law
111


Section 8.23
Anti-Corruption Laws/Bribery
112


Section 8.24
Labor Matters
112





-iii-



--------------------------------------------------------------------------------





 
 
Page

ARTICLE IX.

AFFIRMATIVE COVENANTS
Section 9.01
Existence; Business Properties
112


Section 9.02
Insurance
113


Section 9.03
Taxes
113


Section 9.04
Financial Statements, Etc
113


Section 9.05
Maintaining Records; Access to Properties and Inspections
116


Section 9.06
Use of Proceeds; FCPA
116


Section 9.07
Compliance with Environmental Law
117


Section 9.08
Pledge of Property or Mortgage of Real Property
119


Section 9.09
Security Interests; Further Assurances
120


Section 9.10
[Reserved]
120


Section 9.11
Additional Credit Parties
121


Section 9.12
Limitation on Designations of Unrestricted Subsidiaries
122


Section 9.13
Limitation on Designation of Immaterial Subsidiaries
122


Section 9.14
[Reserved]
122


Section 9.15
Ratings
122


Section 9.16
Post-Closing Matters
122



ARTICLE X.

NEGATIVE COVENANTS
Section 10.01
Indebtedness
123


Section 10.02
Liens
126


Section 10.03
[Reserved]
131


Section 10.04
Investments, Loans and Advances
131


Section 10.05
Mergers, Consolidations and Sales of Assets
133


Section 10.06
Restricted Payments
136


Section 10.07
Transactions with Affiliates
137


Section 10.08
Financial Maintenance Covenant.
138


Section 10.09
Certain Payments of Indebtedness
138


Section 10.10
Limitation on Certain Restrictions Affecting Subsidiaries
140


Section 10.11
Limitation on Lines of Business
141


Section 10.12
Limitation on Changes to Fiscal Year
141















-iv-



--------------------------------------------------------------------------------





 
 
Page

ARTICLE XI.

EVENTS OF DEFAULT
Section 11.01
Events of Default
141


Section 11.02
Application of Proceeds
141


Section 11.03
Borrower’s Right to Cure
145



ARTICLE XII.
AGENTS
Section 12.01
Appointment
145


Section 12.02
Rights
146


Section 12.03
Exculpatory Provisions
146


Section 12.04
Reliance by Agents
147


Section 12.05
Delegation of Duties
147


Section 12.06
Resignation of Administrative Agent
147


Section 12.07
Nonreliance on Agents and Other Lenders
149


Section 12.08
Indemnification
149


Section 12.09
No Other Duties
149


Section 12.10
Holders
150


Section 12.11
Administrative Agent May File Proofs of Claim
150


Section 12.12
Collateral Matters
150


Section 12.13
Withholding Tax
151


Section 12.14
Secured Cash Management Agreements and Credit Swap Contracts
151


Section 12.15
Certain ERISA Matters
151





-v-



--------------------------------------------------------------------------------





 
 
Page

ARTICLE XIII.

MISCELLANEOUS
Section 13.01
Waiver
152


Section 13.02
Notices
152


Section 13.03
Expenses, Indemnification, Etc
154


Section 13.04
Amendments and Waiver
156


Section 13.05
Benefit of Agreement; Assignments; Participations
162


Section 13.06
Survival
167


Section 13.07
Captions
167


Section 13.08
Counterparts; Interpretation; Effectiveness
167


Section 13.09
Governing Law; Submission to Jurisdiction; Waivers; Etc.
167


Section 13.10
Confidentiality
168


Section 13.11
Independence of Representations, Warranties and Covenants
169


Section 13.12
Severability
169


Section 13.13
Gaming Laws
169


Section 13.14
USA Patriot Act
169


Section 13.15
Judgment Currency
170


Section 13.16
Waiver of Claims
170


Section 13.17
No Advisory or Fiduciary Responsibility
170


Section 13.18
Lender Action
171


Section 13.19
Interest Rate Limitation
171


Section 13.20
Payments Set Aside
171


Section 13.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
172


Section 13.22
Acknowledgement Regarding any Supported QFCs
172











-vi-



--------------------------------------------------------------------------------






ANNEXES:
ANNEX A‑1
-    Revolving Commitments

ANNEX A‑2
-    Term A Facility Commitments



SCHEDULES:
SCHEDULE 1.01(a)
-    Guarantors

SCHEDULE 1.01(b)
-    Excluded Subsidiaries

SCHEDULE 1.01(c)
-    Closing Date Mortgaged Real Property

SCHEDULE 2.03(s)
-    Existing Letters of Credit

SCHEDULE 7.01
-    Jurisdictions of Local Counsel Opinions

SCHEDULE 7.01(j)
-    Approvals

SCHEDULE 8.03
-    Litigation

SCHEDULE 8.07
-    ERISA

SCHEDULE 8.10
-    Environmental Matters

SCHEDULE 8.12(a)
-    Subsidiaries

SCHEDULE 8.12(b)
-    Immaterial Subsidiaries

SCHEDULE 8.12(c)
-    Unrestricted Subsidiaries

SCHEDULE 8.13
-    Ownership

SCHEDULE 8.15
-    Licenses and Permits

SCHEDULE 8.18
-    Intellectual Property

SCHEDULE 8.19
-    Regulation H

SCHEDULE 8.21(a)
-    Real Property

SCHEDULE 8.21(b)
-    Real Property Takings, etc.

SCHEDULE 9.16
-    Post-Closing Matters

SCHEDULE 10.01
-    Existing Indebtedness

SCHEDULE 10.02
-    Certain Existing Liens

SCHEDULE 10.04
-    Investments

SCHEDULE 10.07
-    Transactions with Affiliates

EXHIBITS:
EXHIBIT A‑1
-    Form of Revolving Note

EXHIBIT A‑2
-    Form of Term A Facility Note

EXHIBIT B
-    Form of Notice of Borrowing

EXHIBIT C
-    Form of Notice of Continuation/Conversion

EXHIBIT D
-    Forms of U.S. Tax Compliance Certificate

EXHIBIT E
-    Form of Compliance Certificate

EXHIBIT F
-    Form of Subordination Agreement

EXHIBIT G
-    Form of Solvency Certificate

EXHIBIT H
-    Form of Security Agreement

EXHIBIT I-1
-    Form of Massachusetts Mortgage

EXHIBIT I-2
-    Form of Nevada Mortgage

EXHIBIT J
-    Form of Assignment and Assumption Agreement

EXHIBIT K
-    Form of Letter of Credit Request

EXHIBIT L
-    Form of Joinder Agreement

EXHIBIT M
-    Form of Perfection Certificate

EXHIBIT N
-    Form of Auction Procedures

EXHIBIT O
-    Form of Open Market Assignment and Assumption Agreement

EXHIBIT P
-    Form of Term Loan Extension Amendment

EXHIBIT Q
-    Form of Revolving Extension Amendment

EXHIBIT R
-    Form of Pari Passu Intercreditor Agreement



-vii-



--------------------------------------------------------------------------------





EXHIBIT S
-    Form of Second Lien Intercreditor Agreement





-viii-



--------------------------------------------------------------------------------






CREDIT AGREEMENT, dated as of September 20, 2019 (this “Agreement”), among WYNN
RESORTS FINANCE, LLC, a Nevada limited liability company (“Borrower”); the
SUBSIDIARY GUARANTORS party hereto from time to time; the LENDERS from time to
time party hereto; the L/C LENDERS party hereto; DEUTSCHE BANK AG NEW YORK
BRANCH, as administrative agent (in such capacity, together with its successors
in such capacity, “Administrative Agent”); and DEUTSCHE BANK AG NEW YORK BRANCH,
as collateral agent (in such capacity, together with its successors in such
capacity, “Collateral Agent”).
WHEREAS, Borrower has requested that the Lenders provide first lien revolving
credit and term loan facilities, and the Lenders have indicated their
willingness to lend, and the L/C Lender has indicated its willingness to issue
letters of credit, in each case, on the terms and subject to the conditions set
forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
ARTICLE I.

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION
SECTION 1.01.    Certain Defined Terms. As used herein, the following terms
shall have the following meanings:
“ABR Loans” shall mean Loans that bear interest at rates based upon the
Alternate Base Rate.
“Acquisition” shall mean, with respect to any Person, any transaction or series
of related transactions for the (a) acquisition of all or substantially all of
the Property of any other Person, or of any business or division of any other
Person (other than any then-existing Company), (b) acquisition of more than 50%
of the Equity Interests of any other Person, or otherwise causing any other
Person to become a Subsidiary of such Person or (c) merger or consolidation of
such Person or any other combination of such Person with any other Person (other
than any of the foregoing between or among any then-existing Companies).
“Act” has the meaning set forth in Section 13.14.
“Act of Terrorism” shall mean an act of any person directed towards the
overthrowing or influencing of any government de jure or de facto, or the
inducement of fear in or the disruption of the economic system of any society,
by force or by violence, including (i) the hijacking or destruction of any
conveyance (including an aircraft, vessel, or vehicle), transportation
infrastructure or building, (ii) the seizing or detaining, and threatening to
kill, injure, or continue to detain, or the assassination of, another
individual, (iii) the use of any (a) biological agent, chemical agent, or
nuclear weapon or device, or (b) explosive or firearm, with intent to endanger,
directly or indirectly, the safety of one or more individuals or to cause
substantial damage to property, and (iv) a credible threat, attempt, or
conspiracy to do any of the foregoing.
“Additional Credit Party” has the meaning set forth in Section 9.11.
“Adjusted Maximum Amount” has the meaning set forth in Section 6.10.
“Administrative Agent” has the meaning set forth in the introductory paragraph
hereof.
“Affected Classes” has the meaning set forth in Section 13.04(b)(A).
“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly controls, or is under common control with, or is
controlled by, such Person. As used in this definition, “control” (including,
with its correlative meanings, “controlled by” and “under common control with”)
shall mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise).







--------------------------------------------------------------------------------





“Affiliate Lender” shall have the meaning assigned to such term in
Section 13.05(e).
“Agent” shall mean any of Administrative Agent, Auction Manager, Collateral
Agent, and/or Lead Arrangers, as applicable.
“Agent Party” has the meaning set forth in Section 13.02(e).
“Agent Related Parties” shall mean each Agent and any sub-agent thereof and
their respective Affiliates, directors, officers, employees, agents and
advisors.
“Agreement” has the meaning set forth in the introductory paragraph hereof.
“Allocable Overhead” shall mean, at any time with respect to each Qualifying
Project, an amount equal to (1) the amount of corporate or other organizational
overhead expenses of, and actually incurred by, Wynn Resorts and its
Subsidiaries calculated in good faith on a consolidated basis, after the
elimination of intercompany transactions, in accordance with GAAP, divided by
(2) the number of Qualifying Projects. However, amounts allocated to any
Qualifying Project shall be prorated based on the period within such period that
such Qualifying Project was in operation or financing therefor was obtained.
With respect to any amounts payable pursuant to any agreements entered into by
and among Wynn Resorts, any of its Subsidiaries and/or any of their respective
Affiliates, any payment in respect of Allocable Overhead shall not include any
fee, profit or similar component and shall represent only the payment or
reimbursement of actual costs and expenses.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus ½ of 1% and (c) the LIBO Rate for a one month Interest
Period beginning on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%; provided that, the LIBO Rate for
any day shall be based on the LIBO Rate at approximately 11:00 a.m. London time
on such day; provided, further, that the Alternate Base Rate shall not be less
than 1.0%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the LIBO
Rate, respectively.
“Alternate Currency” shall mean Canadian Dollars, Euro, Pound Sterling and any
other lawful currency reasonably acceptable to the applicable L/C Lender.
“Alternative Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternate Currency as determined by Administrative Agent or the applicable L/C
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternate Currency with Dollars.
“Anti-Terrorism Laws” has the meaning set forth in Section 8.22(a).
“Applicable Fee Percentage” shall mean (a) with respect to any Unutilized R/C
Commitments under the Closing Date Revolving Facility, 0.25% and (b) with
respect to any other Revolving Facility, the “Applicable Fee Percentage” set
forth in the applicable Refinancing Amendment, Extension Amendment, or
Incremental Joinder Agreement.
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or of an Affiliate of such Lender)
(a) that is a lender on the Closing Date, designated for such Type of Loan on
Annexes A‑1 and A‑2 hereof, (b) set forth on such Lender’s signature page to an
Incremental Joinder Agreement for any Lender making any Incremental Commitment
pursuant to Section 2.12, (c) set forth on such Lender’s signature page to any
Refinancing Amendment for any Lender providing Credit Agreement Refinancing
Indebtedness pursuant to Section 2.15, (d) set forth in the Assignment Agreement
for any Person that becomes a “Lender” hereunder pursuant to an Assignment
Agreement, or (e) such other office of such Lender (or of an Affiliate of such
Lender) as such Lender may from time to time specify to Administrative Agent and
Borrower as the office by which its Loans of such Type are to be made and
maintained.


-2-



--------------------------------------------------------------------------------





“Applicable Margin” shall mean:
(i)    with respect to the Term A Facility Loans and the Revolving Loans under
the Closing Date Revolving Facility, (a) 1.75% per annum, with respect to LIBOR
Loans and (b) 0.75% per annum, with respect to ABR Loans; provided that the
Applicable Margin with respect to the Term A Facility Loans and the Revolving
Loans under the Closing Date Revolving Facility shall be reduced to (a) 1.50%
per annum, with respect to LIBOR Loans and (b) 0.50% per annum, with respect to
ABR Loans, from and after the date the Applicable Margin Stepdown Condition are
first satisfied; and
(ii)    with respect to any other Facility, the “Applicable Margin” set forth in
the applicable Refinancing Amendment, Extension Amendment, or Incremental
Joinder Agreement.
“Applicable Margin Stepdown Condition” shall mean a condition satisfied on the
first date on which (x) (A) the WLV Lien Limitation is no longer in effect and
(B) after the occurrence described in the foregoing clause (x)(A), Wynn Las
Vegas remains a Credit Party and (y) the Senior Facilities then in effect have
received a facility rating of (1) Ba3 or higher from Moody’s and (2) BB- or
higher from S&P.
“Approved Commercial Bank” means a commercial bank with a consolidated combined
capital and surplus of at least $1,000,000,000.
“Approved Fund” shall mean any Fund that is administered, advised, or managed by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
an entity that administers, advises, or manages a Lender.
“Asset Sale” shall mean (a) any conveyance, sale, lease, transfer or other
disposition (including by way of merger or consolidation and including any sale
and leaseback transaction) of any Property (including accounts receivable and
Equity Interests of any Person owned by Borrower or any of its Restricted
Subsidiaries but not any Equity Issuance) (whether owned on the Closing Date or
thereafter acquired) by Borrower or any of its Restricted Subsidiaries to any
Person (other than (i) with respect to any Credit Party, to any Credit Party,
and (ii) with respect to any other Company, to any Company) to the extent that
the aggregate value of such Property sold in any single transaction or related
series of transactions is greater than or equal to $100.0 million and (b) any
issuance or sale by any Restricted Subsidiary of its Equity Interests to any
Person (other than to any Company); provided that the following shall not
constitute an “Asset Sale”: (i) any conveyance, sale, lease, transfer, or other
disposition of inventory, (ii) conveyances, sales, leases, transfers, or other
dispositions in the ordinary course of business, (iii) any conveyance, sale,
lease, transfer, or other disposition of obsolete or worn out assets or assets
no longer useful in the business of the Credit Parties, (iv) conveyance, sale,
lease, transfer, or other disposition of accounts or notes received in
connection with compromise, settlement, or collection thereof, (v) licenses of
Intellectual Property entered into in the ordinary course of business, and
(vi) any conveyance, sale, transfer, or other disposition of cash and/or Cash
Equivalents.
“Assignment Agreement” shall mean an Assignment and Assumption Agreement
substantially in the form attached as Exhibit J hereto.
“Auction Amount” shall have the meaning provided in Exhibit N hereto.
“Auction Manager” shall mean DB, or another financial institution as shall be
selected by Borrower in a written notice to Administrative Agent, in each case
in its capacity as Auction Manager.
“Auction Procedures” shall mean, collectively, the auction procedures, auction
notice, return bid and Borrower Assignment Agreement in substantially the form
set forth as Exhibit N hereto or such other form as is reasonably acceptable to
Auction Manager and Borrower so long as the same are reasonably consistent with
the provisions hereof; provided, however, Auction Manager, with the prior
written consent of Borrower, may amend or modify the procedures, notices, bids
and Borrower Assignment Agreement in connection with any Borrower Loan Purchase
(but excluding economic terms of a particular auction after any Lender has
validly tendered Loans requested in an offer relating to such auction, other
than to increase the Auction Amount or raise the Discount Range applicable


-3-



--------------------------------------------------------------------------------





to such auction); provided, further, that no such amendments or modifications
may be implemented after 24 hours prior to the date and time return bids are due
in such auction.
“Auto-Extension Letter of Credit” shall have the meaning provided by
Section 2.03(b).
“Available Amount” shall mean, on any date, an amount not less than zero, equal
to:
(a)the aggregate amount of Excess Cash Flow for all fiscal years ending after
the Closing Date (not less than zero) (commencing with the fiscal year ending
December 31, 2019) and prior to such date; plus
(b)in the event of (i) the Revocation of a Subsidiary that was designated as an
Unrestricted Subsidiary, (ii) the merger, consolidation or amalgamation of an
Unrestricted Subsidiary with or into Borrower or a Restricted Subsidiary (where
the surviving entity is Borrower or a Restricted Subsidiary) or (iii) the
transfer or other conveyance of assets of an Unrestricted Subsidiary to, or
liquidation of an Unrestricted Subsidiary into, Borrower or a Restricted
Subsidiary, an amount equal to the sum of (x) the fair market value of the
Investments deemed made by Borrower and its Restricted Subsidiaries in such
Unrestricted Subsidiary at the time such Subsidiary was designated as an
Unrestricted Subsidiary, plus (y) the amount of the Investments of Borrower and
its Restricted Subsidiaries in such Unrestricted Subsidiary made after such
designation and prior to the time of such Revocation, merger, consolidation,
amalgamation, conveyance or transfer (or of the assets transferred or conveyed,
as applicable), other than, in the case of this clause (y), to the extent such
Investments funded Investments by such Unrestricted Subsidiary into a Person
that, after giving effect to the transaction described in clauses (i), (ii), or
(iii) above, will be an Unrestricted Subsidiary, in each case to the extent
Investments were made in reliance on the Available Amount; provided, that
clauses (x) and (y) shall not be duplicative of any reductions in the amount of
such Investments pursuant to the proviso to the definition of “Investments”;
plus
(c)the aggregate amount of any returns, received since the Closing Date and on
or prior to such date (including with respect to contracts related to such
Investments and including dividends, interest, distributions, returns of
principal, sale proceeds, repayments, income, payments under contracts relating
to such Indebtedness and similar amounts) by Borrower or any Restricted
Subsidiary in respect of any Investments pursuant to Section 10.04(l) to the
extent not included in Consolidated Net Income; plus
(d)the amount of any Declined Amounts; minus
(e)the aggregate amount of any (i) Investments made pursuant to
Section 10.04(l), (ii) Restricted Payments made pursuant to
Section 10.06(i)(ii), and (iii) Junior Prepayments pursuant to
Section 10.09(a)(ii) (in each case, in reliance on the then-outstanding
Available Amount) made since the Closing Date and on or prior to such date.
“Available Equity Amount” shall mean, on any date, an amount not less than zero,
equal to:
(a)the aggregate amount of Equity Issuance Proceeds (including upon conversion
or exchange of a debt instrument or Disqualified Capital Stock into or for any
Equity Interests (other than Disqualified Capital Stock) received by Borrower
after the Closing Date and on or prior to such date other than the proceeds of
any Specified Equity Contribution; plus
(b)the aggregate fair market value of assets or Property acquired in exchange
for Equity Interests (other than Disqualified Capital Stock) of Borrower after
the Closing Date and on or prior to such date; plus
(c)the aggregate principal amount of debt instruments or Disqualified Capital
Stock issued after the Closing Date that are converted into or exchanged for any
Equity Interests (other than Disqualified Capital Stock) by Borrower after the
Closing Date and on or prior to such date, together with the fair market value
of any assets or Property received in such conversion or exchange; plus


-4-



--------------------------------------------------------------------------------





(d)the aggregate amount of any returns, received since the Closing Date and on
or prior to such date (including with respect to contracts related to such
Investments and including dividends, interest, distributions, returns of
principal, sale proceeds, repayments, income, payments under contracts relating
to such Indebtedness and similar amounts) by Borrower or any Restricted
Subsidiary in respect of any Investments pursuant to Section 10.04(y) to the
extent not included in Consolidated Net Income; minus
(e)the aggregate amount of any (i) Investments made pursuant to
Section 10.04(y), (ii) Restricted Payments made pursuant to Section 10.06(p),
and (iii) Junior Prepayments pursuant to Section 10.09(l) (in each case, in
reliance on the then-outstanding Available Equity Amount) made since the Closing
Date and on or prior to such date.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereinafter in effect, or any successor statute thereto.
“Beneficial Owner” has the meaning assigned to such term in Rules 13d-3 and
13d-5 under the Exchange Act. The terms “Beneficially Owns” and “Beneficially
Owned” have a corresponding meaning.
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.
“BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.
“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.
With respect to Borrower, the Board of Directors of Borrower may include the
Board of Directors of any direct or indirect parent of Borrower.
“Borrower” has the meaning set forth in the introductory paragraph hereof.
“Borrower Assignment Agreement” shall mean, with respect to any assignment to
Borrower or one of its Subsidiaries pursuant to Section 13.05(d) consummated
pursuant to the Auction Procedures, an Assignment and Acceptance Agreement
substantially in the form of Annex C to the Auction Procedures (as may be
modified from time to time as set forth in the definition of “Auction
Procedures”).
“Borrower Loan Purchase” shall mean any purchase of Term Loans or Revolving
Loans by Borrower or one of its Subsidiaries pursuant to Section 13.05(d).
“Borrower Materials” has the meaning set forth in Section 9.04.


-5-



--------------------------------------------------------------------------------





“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect.
“Business Day” shall mean any day, except a Saturday or Sunday, (a) on which
commercial banks are not authorized or required to close in New York and (b) if
such day relates to a borrowing of, a payment or prepayment of principal of or
interest on, a continuation or conversion of or into, or an Interest Period for,
a LIBOR Loan or a notice by Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion or Interest Period, that is also a
day on which dealings in Dollar deposits are carried out in the London interbank
market.
“Calculation Date” shall mean the last day of the most recent Test Period.
“Capital Expenditures” shall mean, for any period any expenditures by Borrower
or its Restricted Subsidiaries for the acquisition or leasing of fixed or
capital assets (including Capital Lease Obligations) that should be capitalized
in accordance with GAAP and any expenditures by such Person for maintenance,
repairs, restoration or refurbishment of the condition or usefulness of Property
of such Person that should be capitalized in accordance with GAAP; provided that
the following items shall not constitute Capital Expenditures: (a) expenditures
made in connection with the replacement, substitution, restoration or repair of
assets to the extent financed with (x) insurance proceeds paid on account of the
loss of or damage to the assets being replaced, restored or repaired or
(y) awards of compensation arising from the taking by eminent domain or
condemnation (or transfers in lieu thereof) of the assets being replaced; (b)
the purchase price of assets purchased with the trade-in of existing assets
solely to the extent that the gross amount of such purchase price is reduced by
the credit granted by the seller of such assets for the asset being traded in at
such time; (c) the purchase of property or equipment to the extent financed with
the proceeds of asset sales or other dispositions outside the ordinary course of
business that are not required to be applied to prepay the Term Loans pursuant
to Section 2.10(a)(iii); (d) expenditures that constitute Permitted Acquisitions
or other Acquisitions not prohibited hereunder; (e) any capitalized interest
expense reflected as additions to property in the consolidated balance sheet of
Borrower and its Restricted Subsidiaries (including in connection with
sale-leaseback transactions not prohibited hereunder); (f) any non-cash
compensation or other non-cash costs reflected as additions to property in the
consolidated balance sheet of Borrower and its Restricted Subsidiaries; and (g)
capital expenditures relating to the construction or acquisition of any property
or equipment which has been transferred to a Person other than Borrower or any
of its Restricted Subsidiaries pursuant to a sale-leaseback transaction not
prohibited hereunder and capital expenditures arising pursuant to sale-leaseback
transactions.
“Capital Lease” as applied to any Person, shall mean any lease of any Property
by that Person as lessee that, in conformity with GAAP, is required to be
classified and accounted for as a capital lease on the balance sheet of that
Person; provided, however, that for the avoidance of doubt, any lease that was
accounted for, or would have been required to be accounted for, by any Person as
an operating lease prior to the adoption of FASB ASC 842 and any similar lease
entered into subsequent to the adoption of FASB ASC 842 by any Person may, in
the sole discretion of Borrower, be accounted for as an operating lease and not
as a Capital Lease.
“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a Capital Lease, and, for purposes of
this Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP; provided, however, that for the
avoidance of doubt, any lease that was accounted for, or would have been
required to be accounted for, by any Person as an operating lease prior to the
adoption of FASB ASC 842 and any similar lease entered into subsequent to the
adoption of FASB ASC 842 by any Person may, in the sole discretion of Borrower,
be accounted for as an operating lease and not as a Capital Lease.
“Cash Collateralize” shall mean, in respect of an obligation, to provide and
pledge (as a first priority perfected security interest) cash collateral in
Dollars or other credit support, in each case, at a location and pursuant to
documentation in form and substance reasonably satisfactory to
(a) Administrative Agent and (b) in the case of obligations owing to an L/C
Lender, such L/C Lender (and “Cash Collateral” and “Cash Collateralization” have
corresponding meanings).


-6-



--------------------------------------------------------------------------------





“Cash Equivalents” shall mean, for any Person: (a) direct obligations of the
United States, or of any agency thereof, or obligations guaranteed as to
principal and interest by the United States, or by any agency thereof, in either
case maturing not more than three years from the date of acquisition thereof by
such Person; (b) time deposits, certificates of deposit or bankers’ acceptances
(including eurodollar deposits) issued by (i) any bank or trust company
organized under the laws of the United States or any state thereof and having
capital, surplus and undivided profits of at least $250.0 million that is
assigned at least a “B” rating by Thomson Financial BankWatch or (ii) any Lender
or bank holding company owning any Lender (in each case, at the time of
acquisition); (c) commercial paper maturing not more than three years from the
date of acquisition thereof by such Person and (i) issued by any Lender or bank
holding company owning any Lender or (ii) rated at least “A‑2” or the equivalent
thereof by S&P or at least “P-2” or the equivalent thereof by Moody’s or at
least “F-2” or the equivalent thereof by Fitch, respectively, or, if none of
S&P, Moody’s nor Fitch shall be rating such securities, then from another
nationally recognized rating service (in each case, at the time of acquisition);
(d) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clause (a) above or (e) below
entered into with a bank meeting the qualifications described in
clause (b) above (in each case, at the time of acquisition); (e) securities with
maturities of three years or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, or by
any political subdivision or taxing authority thereof or by any foreign
government, and having an investment grade rating from S&P, Moody’s or Fitch or,
if none of S&P, Moody’s nor Fitch shall be rating such securities, then from
another nationally recognized rating service (in each case, at the time of
acquisition); (f) securities with maturities of six months or less from the date
of acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) above (in each case,
at the time of acquisition); (g) money market mutual funds that invest primarily
in the foregoing items (determined at the time such investment in such fund is
made); (h) corporate notes having an investment grade rating from S&P, Moody’s
or Fitch or, if none of S&P, Moody’s nor Fitch shall be rating such notes, then
from another nationally recognized rating service; provided, that at no time
shall the value of Cash Equivalents under this clause (h) exceed 10% of the
aggregate value of Cash and Cash Equivalents then held by Borrower and its
Subsidiaries; or (i) marketable direct obligations issued by, or unconditionally
guaranteed by, a country other than the United States, or issued by any agency
of such country and backed by the full faith and credit of such country, so long
as the indebtedness of such country has an investment grade rating from S&P,
Moody’s or Fitch or, if none of S&P, Moody’s nor Fitch shall be rating such
securities, then from another nationally recognized rating service (in each
case, at the time of acquisition), (ii) time deposits, certificates of deposit
or bankers’ acceptances issued by any commercial bank which is organized and
existing under the laws of a country other than the United States or payable to
a Company promptly following demand and maturing within two years of the date of
acquisition and (iii) other customarily utilized high-quality or cash
equivalent-type Investments in a country other than the United States.
“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” shall mean any Person that is a party to a Cash
Management Agreement with Borrower and/or any of its Restricted Subsidiaries if
such Person was, at the date of entering into such Cash Management Agreement, an
Agent, a Lender or an Affiliate of an Agent or a Lender, and such Person
executes and delivers to Administrative Agent a letter agreement in form and
substance reasonably acceptable to Administrative Agent pursuant to which such
Person (a) appoints Collateral Agent as its agent under the applicable Credit
Documents and (b) agrees to be bound by the provisions of Section 12.03.
“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (or settlement in lieu
thereof) (including by any Governmental Authority) of, any Property of Borrower
or any Restricted Subsidiary; provided, however, no such event shall constitute
a Casualty Event if the proceeds thereof or other compensation in respect
thereof is less than $100.0 million. “Casualty Event” shall include, but not be
limited to, any taking of all or any part of any Real Property of Borrower or
any of its Restricted Subsidiaries or any part thereof, in or by condemnation or
other eminent domain proceedings pursuant to any Law (or settlement in lieu
thereof), or by reason of the temporary requisition of the use or occupancy of
all or any part of any Real Property of Borrower or any of its Restricted
Subsidiaries or any part thereof by any Governmental Authority, civil or
military.
“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.


-7-



--------------------------------------------------------------------------------





“CFC Holdco” shall mean any Subsidiary that has no material assets other than
Equity Interests in one or more Foreign Subsidiaries that is a CFC.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” shall be deemed to have occurred if:
(a)Wynn Resorts shall at any time fail to own, directly or indirectly, 60% or
more of the voting power of the total outstanding Voting Stock of Borrower; or
(b) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as that term
is used in Section 13(d)(3) of the Exchange Act) becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the outstanding Voting Stock of Wynn
Resorts, measured by voting power rather than number of Equity Interests (but
excluding (i) any employee benefit plan of such person or its subsidiaries, any
person or entity acting in its capacity as a trustee, agent, or other fiduciary
or administrator of any such plan, or any person formed as a holding company for
Wynn Resorts (in a transaction where the Voting Stock of Wynn Resorts
outstanding prior to such transaction is converted into or exchanged for the
Voting Stock of the surviving or transferee person constituting all or
substantially all of the outstanding shares of such Voting Stock of such
surviving or transferee person (immediately after giving effect to such
issuance)) and (ii) any person that has received Voting Stock of Wynn Resorts in
consideration of any acquisition or Investment, whether by purchase, merger,
consolidation, or otherwise, by Wynn Resorts or any of its Subsidiaries, which
person is temporarily holding such Voting Stock pending distribution to other
persons (so long as, immediately after giving effect to such distribution, no
Change of Control shall otherwise have occurred)).
“Charges” has the meaning set forth in Section 13.19.
“Class” has the meaning set forth in Section 1.03.
“Closing Date” shall mean the date on which the initial extension of credit is
made hereunder, which date is September 20, 2019.
“Closing Date Mortgaged Real Property” has the meaning set forth in
Section 9.16.
“Closing Date Refinancing” shall mean the repayment and replacement of all loans
and commitments under the Existing Credit Agreements.
“Closing Date Revolving Commitment” shall mean a Revolving Commitment
established on the Closing Date.
“Closing Date Revolving Facility” shall mean the credit facility comprising the
Closing Date Revolving Commitments.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


-8-



--------------------------------------------------------------------------------





“Collateral” shall mean all of the Pledged Collateral, the Mortgaged Real
Property, all Property encumbered pursuant to Sections 9.08, 9.11, and 9.16 and
all other Property of a Credit Party, whether now owned or hereafter acquired,
upon which a Lien securing the Obligations is granted or purported to be granted
under any Security Document. “Collateral” shall not include any assets or
Property that has been released (in accordance with the Credit Documents) from
the Lien granted to Collateral Agent pursuant to the Security Documents, unless
and until such time as such assets or Property are required by the Credit
Documents to again become subject to a Lien in favor of Collateral Agent.
“Collateral Account” shall mean (a) a Deposit Account (as defined in the UCC) of
Borrower with respect to which Collateral Agent has “control” (as defined in
Section 9-104 of the UCC) or (b) a Securities Account (as defined in the UCC) of
Borrower with respect to which Collateral Agent has “control” (as defined in
Section 9-106 of the UCC).
“Collateral Agency Agreement” shall mean that certain Collateral Agency
Agreement, dated as December 14, 2004, among Bank of America, N.A., Deutsche
Bank Trust Company Americas, as collateral agent under the Collateral Agency
Intercreditor Agreement, and certain funding agents (including the trustees
under the Wynn Las Vegas Notes) from time to time party thereto, as amended by
that certain Amendment to Collateral Agency Agreement, dated as of July 29, 2005
and to be supplemented after the Closing Date by an assumption agreement
executed by Collateral Agent.
“Collateral Agency Intercreditor Agreement” shall mean that certain
Intercreditor Agreement, dated as of December 14, 2004, among Deutsche Bank
Trust Company Americas, as the collateral agent and certain secured parties
(including the trustees under the Wynn Las Vegas Notes) from time to time party
thereto to be supplemented after the Closing Date by a joinder executed by
Collateral Agent.
“Collateral Agent” has the meaning set forth in the introductory paragraph
hereof.
“Commitment Letter” shall mean the Commitment Letter, dated as of August 23,
2019, as supplemented by Joinder Agreement No. 1 to the Commitment Letter, dated
as of September 5, 2019 and Joinder Agreement No. 2 to the Commitment Letter,
dated as of September 10, 2019, by and among Borrower and the Lead Arrangers.
“Commitments” shall mean the Revolving Commitments, the Term A Facility
Commitments, any Other Commitments, any Incremental Term A Loan Commitments, and
any New Term Loan Commitments.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.
“Competitor” has the meaning set forth in the definition of “Disqualified
Lender”.
“Consolidated Cash Interest Expense” shall mean, with respect to Borrower and
the Restricted Subsidiaries on a consolidated basis for any period, Consolidated
Interest Expense for such period, less the sum of, without duplication, (a) pay
in kind Consolidated Interest Expense and other non-cash Consolidated Interest
Expense (including as a result of the effects of purchase accounting), (b) to
the extent included in Consolidated Interest Expense, any debt issuance costs,
commissions, financing fees paid by, or on behalf of, Borrower or any Restricted
Subsidiary, including such fees paid in connection with the Transactions, and
the expensing or amortization thereof or of any bridge, commitment, upfront,
ticking or other financing fees, including those paid in connection with the
Transactions or any amendment of this Agreement or any amendment or refinancing
of any other Indebtedness permitted hereunder, and (c) the amortization of debt
discounts, if any, or fees in respect of Swap Contracts.
“Consolidated Companies” shall mean Borrower and each Subsidiary of Borrower
(whether now existing or hereafter created or acquired), the financial
statements of which are (or should be) consolidated with the financial
statements of Borrower in accordance with GAAP.


-9-



--------------------------------------------------------------------------------





“Consolidated Current Assets” means, with respect to any Person at any date, the
total consolidated current assets of such Person and its Subsidiaries (other
than Unrestricted Subsidiaries) that would, in accordance with GAAP, be
classified as current assets on a consolidated balance sheet of such Person and
its Subsidiaries (other than Unrestricted Subsidiaries), other than (x) cash and
Cash Equivalents and (y) the current portion of deferred income tax assets.
“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries (other than
Unrestricted Subsidiaries) at such date that would, in accordance with GAAP, be
classified as current liabilities on a consolidated balance sheet of such Person
and its Subsidiaries (other than Unrestricted Subsidiaries), other than (x) the
current portion of any Indebtedness and (y) the current portion of deferred
income taxes.
“Consolidated EBITDA” shall mean, for any Test Period, the sum (without
duplication) of Consolidated Net Income for such Test Period; plus
(a)in each case to the extent deducted in calculating such Consolidated Net
Income:
(i)    provisions for taxes based on income or profits or capital gains, plus
franchise or similar taxes, of Borrower and its Restricted Subsidiaries for such
Test Period;
(ii)    Consolidated Interest Expense of Borrower and its Restricted
Subsidiaries for such Test Period, whether paid or accrued and whether or not
capitalized;
(iii)    any cost, charge, fee or expense (including discounts and commissions
and including fees and charges incurred in respect of letters of credit or
bankers acceptance financings) (or any amortization of any of the foregoing)
associated with any issuance (or proposed issuance) of debt, or equity or any
refinancing transaction (or proposed refinancing transaction) or any amendment
or other modification of any debt instrument;
(iv)    depreciation, amortization (including amortization of goodwill and other
intangibles) and any other non-cash charges or expenses, including any write off
or write downs, reducing Consolidated Net Income (excluding (x) any amortization
of a prepaid cash expense that was paid in a prior Test Period and (y) any
non-cash charges and expenses that result in an accrual of a reserve for cash
charges in any future Test Period that Borrower elects not to add back in the
current Test Period (it being understood that reserves may be charged in the
current Test Period or when paid, as reasonably determined by Borrower)) of
Borrower and its Restricted Subsidiaries for such Test Period; provided that if
any such non-cash charges or expenses represent an accrual of a reserve for
potential cash items in any future Test Period, the cash payment in respect
thereof in such future Test Period shall be subtracted from Consolidated EBITDA
to the extent Borrower elected to previously add back such amounts to
Consolidated EBITDA;
(v)    any Pre-Opening Expenses;
(vi)    the amount of any restructuring costs, charges, accruals, expenses or
reserves (including those relating to severance, relocation costs and one-time
compensation charges), costs incurred in connection with any non-recurring
strategic initiatives, other business optimization expenses (including incentive
costs and expenses relating to business optimization programs and signing,
retention and completion bonuses) and any unusual or non-recurring costs,
charges, accruals, reserves or items of loss or expense (including, without
limitation, losses on asset sales (other than asset sales in the ordinary course
of business));
(vii)    any charges, fees and expenses (or any amortization thereof)
(including, without limitation, all legal, accounting, advisory or other
transaction-related fees, charges,


-10-



--------------------------------------------------------------------------------





costs and expenses and any bonuses or success fee payments related to the
Transactions) related to the Transactions, any Permitted Acquisition or
Investment (including any other Acquisition) or disposition (or any such
proposed acquisition, Investment or disposition) (including amortization or
write offs of debt issuance or deferred financing costs, premiums and prepayment
penalties), in each case, whether or not successful;
(viii)    any losses resulting from mark to market accounting of Swap Contracts
or other derivative instruments; and
(ix)    the aggregate amount of accrued and unpaid Management Fees, IP Licensing
Fees and Allocable Overhead; provided that the cash payment in respect of such
accrued and unpaid Management Fees, IP Licensing Fees and Allocable Overhead
(other than to the extent any such accrual occurred prior to the Closing Date)
in any future Test Period shall be subtracted from Consolidated EBITDA in such
Test Period to the extent Borrower elected to previously add back such amounts
to Consolidated EBITDA; minus
(b)in each case to the extent included in calculating such Consolidated Net
Income:
(i)    non-cash items increasing such Consolidated Net Income for such Test
Period, other than the accrual of revenue in the ordinary course of business,
and other than any items which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges for any prior Test Period subsequent to
the issue date which was not added back to Consolidated EBITDA when accrued;
(ii)    the amount of any gains resulting from mark to market accounting of Swap
Contracts or other derivative instruments; plus
(c)the amount of cost savings, operating expense reductions, other operating
improvements and synergies projected by Borrower in good faith to be realized as
a result of specified actions taken or with respect to which steps have been
initiated (in the good faith determination of Borrower) during such Test Period
(or with respect to Specified Transactions, are reasonably expected to be
initiated within eighteen (18) months of the closing date of the Specified
Transaction), including in connection with any Specified Transaction (calculated
on a Pro Forma Basis as though such cost savings, operating expense reductions,
other operating improvements and synergies had been realized during the entirety
of such Test Period), net of the amount of actual benefits realized during such
Test Period from such actions; provided that (i) a duly completed Officer’s
Certificate of Borrower shall be delivered to Administrative Agent together with
the applicable Section 9.04 Financials, providing reasonable detail with respect
to such cost savings, operating expense reductions, other operating improvements
and synergies and certifying that such savings, operating expense reductions,
other operating improvements and synergies are reasonably expected to be
realized within eighteen (18) months of the taking of such specified actions and
are factually supportable in the good faith judgment of Borrower, (ii) such
actions are to be taken within eighteen (18) months after the consummation of
such Specified Transaction, restructuring or implementation of an initiative
that is expected to result in such cost savings, operating expense reductions,
other operating improvements or synergies, (iii) no cost savings, operating
expense reductions, other operating improvements and synergies shall be added
pursuant to this clause (c) to the extent duplicative of any expenses or charges
otherwise added to Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, for such Test Period, and (iv) projected amounts (and not yet
realized) may no longer be added in calculating Consolidated EBITDA pursuant to
this clause (c) to the extent more than eighteen (18) months have elapsed after
the specified action taken in order to realize such projected cost savings,
operating expense reductions, other operating improvements and synergies;
provided, that the aggregate amount of additions made to Consolidated EBITDA for
any Test Period pursuant to this clause (c) and Section 1.06(c) shall not (i)
exceed 20.0% of Consolidated EBITDA for such Test Period (after giving effect to
this clause (c) and Section 1.06(c)) or (ii) be duplicative of one another; plus
(d)to the extent not included in Consolidated Net Income, the amount of business
interruption insurance proceeds received during such Test Period or after such
Test Period and on or prior to the date the calculation is made with respect to
such Test Period, attributable to any property which has been closed or had
operations curtailed


-11-



--------------------------------------------------------------------------------





for such Test Period; provided that such amount of insurance proceeds shall only
be included pursuant to this clause (d) to the extent of the amount of insurance
proceeds plus Consolidated EBITDA attributable to such property for such Test
Period (without giving effect to this clause (d)) does not exceed Consolidated
EBITDA attributable to such property during the most recently completed four
fiscal quarters for which financial results are available that such property was
fully operational (or if such property has not been fully operational for four
consecutive fiscal quarters for which financial results are available prior to
such closure or curtailment, the Consolidated EBITDA attributable to such
property during the Test Period prior to such closure or curtailment (for which
financial results are available) annualized over four fiscal quarters); plus
(e)cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any Test Period to the extent non-cash gains relating to such income were
deducted in the calculation of Consolidated EBITDA pursuant to paragraph (b)
above for any previous Test Period and not added back.
Consolidated EBITDA shall be further adjusted:
(A)to include the Consolidated EBITDA of (i) any Person, property, business or
asset (including a management agreement or similar agreement) (other than an
Unrestricted Subsidiary) acquired by Borrower or any Restricted Subsidiary
during such Test Period and (ii) any Unrestricted Subsidiary that is revoked and
converted into a Restricted Subsidiary during such Test Period, in each case,
based on the Consolidated EBITDA of such Person (or attributable to such
property, business or asset) for such period (including the portion thereof
occurring prior to such acquisition or Revocation), determined as if references
to Borrower and its Restricted Subsidiaries in Consolidated Net Income and other
defined terms therein were to such Person and its Subsidiaries;
(B)to exclude the Consolidated EBITDA of (i) any Person, property, business or
asset (other than an Unrestricted Subsidiary) sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by Borrower or any
Restricted Subsidiary during such Test Period and (ii) any Restricted Subsidiary
that is designated as an Unrestricted Subsidiary during such Test Period, in
each case based on the actual Consolidated EBITDA of such Person for such period
(including the portion thereof occurring prior to such sale, transfer,
disposition, closing, classification or conversion), determined as if references
to Borrower and its Restricted Subsidiaries in Consolidated Net Income and other
defined terms therein were to such Person and its Subsidiaries;
(C)in any fiscal quarter during which a purchase of property that prior to such
purchase was subject to any operating lease that will be terminated in
connection with such purchase shall occur and during the three (3) following
fiscal quarters, by increasing Consolidated EBITDA by an amount equal to the
quarterly payment in respect of such lease (as if such purchase did not occur)
times (a) four (4) (in the case of the quarter in which such purchase occurs),
(b) three (3) (in the case of the quarter following such purchase), (c) two (2)
(in the case of the second quarter following such purchase) and (d) one (1) (in
the case of the third quarter following such purchase), all as determined on a
consolidated basis for Borrower and its Restricted Subsidiaries;
(D)in the event of any Expansion Capital Expenditures or Development Projects
that were opened for business during such Test Period, by multiplying the
Consolidated EBITDA attributable to such Expansion Capital Expenditures or
Development Projects (as determined by Borrower in good faith) in respect of the
first three (3) complete fiscal quarters following opening of the business
representing such Expansion Capital Expenditures or Development Projects by: (x)
4 (with respect to the first such quarter), (y) 2 (with respect to the first two
such quarters), and (z) 4/3 (with respect to the first three such quarters) and,
for the avoidance of doubt, excluding Consolidated EBITDA attributable to such
Expansion Capital Expenditures or Development Projects during the quarter in
which the business representing such Expansion Capital Expenditure or
Development Projects opened when calculating Consolidated EBITDA during any such
three fiscal quarters (unless such business opened on the first day of a fiscal
quarter);
(E)with respect to each fiscal quarter during any Test Period ending on or prior
to the eighth (8th) full fiscal quarter after the Closing Date (which, for the
avoidance of doubt, shall include the sixth (6th), seventh (7th) and eighth
(8th) full fiscal quarters after the Closing Date to the extent any such fiscal
quarters are included in any


-12-



--------------------------------------------------------------------------------





Test Period), Consolidated EBITDA attributable to the Wynn Massachusetts Resort
(as determined by Borrower in good faith) shall, in each case, be the greater of
(1) $50.0 million and (2) actual Consolidated EBITDA attributable to the Wynn
Massachusetts Resort for such fiscal quarter; and
(F)to exclude the amount, if any, by which the dividends and distributions paid
or, at Borrower’s election, declared to Wynn Group Asia by its direct and
indirect Subsidiaries that are included in Consolidated Net Income pursuant to
clause (c) of the definition thereof during the applicable Test Period exceed
the applicable Recurring Dividend Amount for such Test Period.
“Consolidated First Lien Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) (i) Consolidated Indebtedness of Borrower and
its Restricted Subsidiaries that is secured by Liens on the property or assets
of Borrower or its Restricted Subsidiaries as of such date that ranks pari passu
with the Liens securing the Obligations (other than (x) any such Consolidated
Indebtedness that is expressly subordinated in right of payment to the
Obligations pursuant to a written agreement and (y) any such Consolidated
Indebtedness that benefits from the Wynn Las Vegas Pledge (but is not otherwise
secured by any Liens on property or assets of Borrower or its Restricted
Subsidiaries as of such date)) minus (ii) Unrestricted Operating Cash to
(b) Consolidated EBITDA for the Test Period most recently ended prior to such
date; provided, that for purposes of calculating the Consolidated First Lien Net
Leverage Ratio, Consolidated EBITDA for the fiscal quarter in which a Qualifying
Act of Terrorism shall have occurred and the next two succeeding fiscal quarters
thereafter shall, in each case, be the greater of (1) Substituted Consolidated
EBITDA and (2) actual Consolidated EBITDA for such fiscal quarter.
“Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period, the
ratio of (a) Consolidated EBITDA for such Test Period to (b) Consolidated Cash
Interest Expense (net of cash interest income (other than notes receivable and
similar items)) (other than (A) Consolidated Cash Interest Expense in respect of
Indebtedness that has been Discharged and Escrowed Indebtedness,
(B) Consolidated Cash Interest Expense in respect of Indebtedness which
constitutes Development Expenses or the proceeds of which were applied to fund
Development Expenses (but only for so long as such Indebtedness or such funded
expenses, as the case may be, constitute Development Expenses), and
(C) Consolidated Cash Interest Expense consisting of cash costs associated with
breakage or termination in respect of Swap Contracts for interest rates and
costs and fees associated with obtaining Swap Contracts and fees payable
thereunder) for such Test Period, all determined on a consolidated basis in
accordance with GAAP; provided, that for purposes of calculating the
Consolidated Fixed Charge Coverage Ratio, Consolidated EBITDA for the fiscal
quarter in which a Qualifying Act of Terrorism shall have occurred and the next
two succeeding fiscal quarters thereafter shall, in each case, be the greater of
(1) Substituted Consolidated EBITDA and (2) actual Consolidated EBITDA for such
fiscal quarter.
“Consolidated Indebtedness” shall mean, as at any date of determination, (a) the
aggregate amount of all Indebtedness of Borrower and its Restricted Subsidiaries
(other than (x) any such Indebtedness that has been Discharged, (y) any Escrowed
Indebtedness, and (z) Intercompany Contribution Indebtedness) on such date, in
an amount that would be reflected on a balance sheet on such date prepared on a
consolidated basis in accordance with GAAP, consisting of Indebtedness for
borrowed money, obligations in respect of Capital Leases, purchase money
Indebtedness, Indebtedness of the kind described in clause (d) of the definition
of “Indebtedness,” Indebtedness evidenced by promissory notes and similar
instruments and Contingent Obligations in respect of any of the foregoing (to be
included only to the extent set forth in clause (iii) below) minus (b)
Development Expenses (excluding Development Expenses to the extent proceeds
thereof consist of Unrestricted Operating Cash that was deducted from
Consolidated Indebtedness for purposes of determining the Consolidated First
Lien Net Leverage Ratio, Consolidated Senior Secured Net Leverage Ratio, or
Consolidated Total Net Leverage Ratio pursuant to the definitions thereof, if
any); provided that (i) Consolidated Indebtedness shall not include
(A) Indebtedness in respect of letters of credit (including Letters of Credit),
except to the extent of unreimbursed amounts thereunder or (B) Indebtedness of
the type described in clause (i) of the definition thereof, (ii) the amount of
Consolidated Indebtedness, in the case of Indebtedness of a Restricted
Subsidiary that is not a Wholly Owned Subsidiary, shall be reduced by an amount
directly proportional to the amount (if any) by which Consolidated EBITDA was
reduced (including through the calculation of Consolidated Net Income) in
respect of such non-controlling interest in such Restricted Subsidiary owned by
a Person other than Borrower or any of its Restricted Subsidiaries,
(iii) Consolidated Indebtedness shall not include Contingent Obligations,
provided, however, that if and when any such Contingent Obligation is demanded
for payment from Borrower or any


-13-



--------------------------------------------------------------------------------





of its Restricted Subsidiaries, then the amounts of such Contingent Obligation
shall be included in such calculations, and (iv) the amount of Consolidated
Indebtedness, in the case of Indebtedness of a Restricted Subsidiary of Borrower
that is not a Guarantor and which Indebtedness is not guaranteed by any Credit
Party shall be reduced by an amount directly proportional to the amount by which
Consolidated EBITDA was reduced due to the undistributed earnings of such
Subsidiary being excluded from Consolidated Net Income pursuant to clause (d)
thereof.
“Consolidated Interest Expense” shall mean, for any Test Period, the sum of
interest expense of Borrower and its Restricted Subsidiaries for such Test
Period as determined on a consolidated basis in accordance with GAAP, plus, to
the extent deducted in arriving at Consolidated Net Income and without
duplication, (a) the interest portion of payments on Capital Leases,
(b) amortization of financing fees, debt issuance costs and interest or deferred
financing or debt issuance costs, (c) arrangement, commitment or upfront fees,
original issue discount, redemption or prepayment premiums, (d) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, (e) interest with respect to Indebtedness that
has been Discharged and any Escrowed Indebtedness, (f) the accretion or accrual
of discounted liabilities during such period, (g) interest expense attributable
to the movement of the mark-to-market valuation of obligations under Swap
Contracts or other derivative instruments, (h) payments made under Swap
Contracts relating to interest rates with respect to such Test Period and any
costs associated with breakage in respect of hedging agreements for interest
rates, (i) all interest expense consisting of liquidated damages for failure to
timely comply with registration rights obligations and financing fees, all as
calculated on a consolidated basis in accordance with GAAP, (j) fees and
expenses associated with the consummation of the Transactions (k) annual or
quarterly agency fees paid to Administrative Agent and (l) costs and fees
associated with obtaining Swap Contracts and fees payable thereunder.
“Consolidated Net Income” shall mean, for any Test Period, the aggregate of the
net income of Borrower and its Restricted Subsidiaries for such Test Period, on
a consolidated basis, determined in accordance with GAAP; provided that, without
duplication:
(a)any gain or loss (together with any related provision for taxes thereon)
realized in connection with (i) any asset sale or (ii) any disposition of any
securities by such Person or any of its Restricted Subsidiaries shall be
excluded;
(b)any extraordinary gain or loss (together with any related provision for taxes
thereon) shall be excluded;
(c)the net income of any Person that (i) is not a Restricted Subsidiary, (ii) is
accounted for by the equity method of accounting, (iii) is an Unrestricted
Subsidiary or (iv) is a Restricted Subsidiary (or former Restricted Subsidiary)
with respect to which a Trigger Event has occurred following the occurrence and
during the continuance of such Trigger Event shall be excluded; provided that
Consolidated Net Income of Borrower and its Restricted Subsidiaries shall be
increased by the amount of dividends or distributions or other payments
(including management fees) that are actually paid or are payable in cash to
Borrower or a Restricted Subsidiary thereof in respect of such period by such
Persons (or to the extent converted into cash) (including at Borrower’s election
in the case of the direct and indirect Subsidiaries of Wynn Group Asia,
dividends and distributions declared (but not yet paid) during such period;
provided that in the event Borrower elects to include any such declared (but not
yet paid) dividend or distribution in Consolidated Net Income of Borrower during
any period, in no event shall the subsequent payment of such dividends and
distributions be so included); provided further, that in the case of any such
Person acquired by Borrower or any Restricted Subsidiary during such Test
Period, the foregoing shall be determined as if such Person had been acquired on
the first day of such Test Period;
(d)the undistributed earnings of any Restricted Subsidiary of Borrower that is
not a Guarantor to the extent that, on the date of determination the payment of
cash dividends or similar cash distributions by such Restricted Subsidiary (or
loans or advances by such subsidiary to any parent company) are not permitted by
the terms of any Contractual Obligation (other than under any Credit Document)
or Requirement of Law applicable to such Restricted Subsidiary shall be
excluded, unless such restrictions with respect to the payment of cash dividends
and other similar cash distributions have been waived; provided that
Consolidated Net Income of Borrower and its Restricted Subsidiaries shall be
increased by the amount of dividends or distributions or other payments
(including management fees) that are actually paid or are payable in cash to
Borrower or a Restricted


-14-



--------------------------------------------------------------------------------





Subsidiary (not subject to such restriction) thereof in respect of such period
by such Restricted Subsidiaries (or to the extent converted into cash); provided
further, that in the case of any such Person acquired by Borrower or any
Restricted Subsidiary during such Test Period, the foregoing shall be determined
as if such Person had been acquired on the first day of such Test Period;
(e)any goodwill or other asset impairment charges or other asset write-offs or
write downs, including any resulting from the application of Accounting
Standards Codification Nos. 350 and No. 360, and any expenses or charges
relating to the amortization of intangibles as a result of the application of
Accounting Standards Codification No. 805, shall be excluded;
(f)any non-cash charges or expenses related to the repurchase of stock options
to the extent not prohibited by this Agreement, and any non-cash charges or
expenses related to the grant, issuance or repricing of, or any amendment or
substitution with respect to, stock appreciation or similar rights, stock
options, restricted stock, or other Equity Interests or other equity based
awards or rights or equivalent instruments, shall be excluded;
(g)the cumulative effect of a change in accounting principles shall be excluded;
(h)any expenses or reserves for liabilities shall be excluded to the extent that
Borrower or any of its Restricted Subsidiaries is entitled to indemnification
therefor under binding agreements; provided that any such liabilities for which
Borrower or any of its Restricted Subsidiaries is not actually indemnified shall
reduce Consolidated Net Income for the period in which it is determined that
Borrower or such Restricted Subsidiary will not be indemnified (to the extent
such liabilities would otherwise reduce Consolidated Net Income without giving
effect to this clause (h));
(i)losses, to the extent covered by insurance and actually reimbursed, or, so
long as Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (i) not denied by the applicable carrier in writing
within 180 days and (ii) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded;
(j)gains and losses resulting solely from fluctuations in currency values and
the related tax effects shall be excluded, and charges relating to Accounting
Standards Codification Nos. 815 and 820 shall be excluded; and
(k)the net income (or loss) of a Restricted Subsidiary that is not a Wholly
Owned Subsidiary shall be included in an amount proportional to Borrower’s
economic ownership interest therein.
“Consolidated Senior Secured Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) (i) Consolidated Indebtedness of Borrower and
its Restricted Subsidiaries that is secured by Liens on the property or assets
of Borrower or its Restricted Subsidiaries as of such date (other than (x) any
such Consolidated Indebtedness that is expressly subordinated in right of
payment to the Obligations pursuant to a written agreement and (y) any such
Consolidated Indebtedness that benefits from the Wynn Las Vegas Pledge (but is
not otherwise secured by any Liens on property or assets of Borrower or its
Restricted Subsidiaries as of such date)) minus (ii) Unrestricted Operating Cash
to (b) Consolidated EBITDA for the Test Period most recently ended prior to such
date; provided, that for purposes of calculating the Consolidated Senior Secured
Net Leverage Ratio, Consolidated EBITDA for the fiscal quarter in which a
Qualifying Act of Terrorism shall have occurred and the next two succeeding
fiscal quarters thereafter shall, in each case, be the greater of
(1) Substituted Consolidated EBITDA and (2) actual Consolidated EBITDA for such
fiscal quarter.
“Consolidated Total Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) (i) Consolidated Indebtedness of Borrower and
its Restricted Subsidiaries minus (ii) Unrestricted Operating Cash to
(b) Consolidated EBITDA for the Test Period most recently ended prior to such
date; provided, that for purposes of calculating the Consolidated Total Net
Leverage Ratio, Consolidated EBITDA for the fiscal quarter in which a Qualifying


-15-



--------------------------------------------------------------------------------





Act of Terrorism shall have occurred and the next two succeeding fiscal quarters
thereafter shall, in each case, be the greater of (1) Substituted Consolidated
EBITDA and (2) actual Consolidated EBITDA for such fiscal quarter.
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; or (d) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business and any
lease guarantees executed by any Company in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated potential liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.
“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any mortgage, deed of trust, security
agreement, pledge agreement, promissory note, indenture, credit or loan
agreement, guaranty, securities purchase agreement, instrument, lease, contract,
agreement or other contractual obligation to which such Person is a party or by
which it or any of its Property is bound or subject.
“Covenant Suspension Period” shall mean the period commencing on the date of any
Qualifying Act of Terrorism and continuing until (and including) the last day of
the second full fiscal quarter following the fiscal quarter in which the
Qualifying Act of Terrorism occurs; provided, however, that if a separate and
distinct Qualifying Act of Terrorism occurs during any Covenant Suspension
Period, such Covenant Suspension Period shall continue until (and including) the
last day of the second full fiscal quarter following the fiscal quarter in which
such subsequent Qualifying Act of Terrorism shall occur. Notwithstanding the
foregoing, Borrower may, in its sole discretion, elect that any Covenant
Suspension Period end on any date prior to the date that such Covenant
Suspension Period would otherwise end absent such election.
“Covered Entity” shall mean any of the following: (a) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b),
(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” shall have the meaning assigned thereto in Section 13.22.
“Covered Taxes” shall mean (a) all Taxes imposed on or with respect to any
payment made by or on account of any obligation of any Credit Party under this
Agreement, any Note, any Guarantee or any other Credit Document and (b) to the
extent not otherwise described in the foregoing clause (a), Other Taxes; other
than, in the case of clause (a) or (b), Excluded Taxes.
“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant
to a Refinancing Amendment (including, without limitation, Other Term Loans and
Other Revolving Loans), in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
then-existing Term Loans, Revolving Loans (and/or unused Revolving Commitments)
and/or Credit Agreement Refinancing Indebtedness (“Refinanced Debt”); provided
that (i) such Indebtedness has the same or a later maturity and, except in the
case of any Indebtedness consisting of a revolving credit facility, a Weighted
Average Life to Maturity (without giving effect


-16-



--------------------------------------------------------------------------------





to any prepayments that reduce scheduled amortization) equal to or greater than
the Refinanced Debt (provided that (A) this clause (i) shall not apply to
unsecured bridge facilities providing for extensions on customary terms to a
date that is no earlier than the applicable maturity date, (B) the stated
maturity may be earlier if the stated maturity is not earlier than the earlier
of (1) the stated maturity of such Indebtedness in effect prior to such
refinancing or (2) 91 days after the Final Maturity Date in effect at the time
of issuance and (C) the Weighted Average Life to Maturity may be shorter if the
Weighted Average Life to Maturity is not shorter than the Weighted Average Life
to Maturity of the Refinanced Debt that would result if all payments of
principal on the Refinanced Debt that were due on or after the date that is 91
days after the Final Maturity Date in effect at the time of issuance were
instead due on the date that is 91 days after the Final Maturity Date in effect
at the time of issuance), (ii) such Indebtedness shall not have a greater
principal amount than the principal amount of the Refinanced Debt, plus, accrued
interest, fees and premiums (if any) thereon, plus, other fees and expenses
associated with the refinancing (including any arrangement fees, upfront fees
and original issue discount), plus any unutilized commitments thereunder,
(iii) such Refinanced Debt shall be repaid, defeased or satisfied and discharged
on a dollar-for-dollar basis, and all accrued interest, fees and premiums (if
any) in connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained, (iv) to the extent
such Credit Agreement Refinancing Indebtedness consists of a revolving credit
facility, the Revolving Commitments shall be reduced and/or terminated, as
applicable, such that the Total Revolving Commitments (after giving effect to
such Credit Agreement Refinancing Indebtedness and such reduction or
termination) shall not exceed the Total Revolving Commitments immediately prior
to the incurrence of such Credit Agreement Refinancing Indebtedness, plus,
accrued interest, fees and premiums (if any) thereon, plus, other fees and
expenses associated with the refinancing (including any arrangement fees,
upfront fees, and original issue discount), (v) the terms (excluding maturity,
amortization, pricing, fees, rate floors, premiums, optional prepayment or
optional redemption provisions) of such Indebtedness are (as determined by
Borrower in good faith) substantially similar to the terms of the Revolving
Commitments or the Term A Facility Loans, as applicable, as existing on the date
of incurrence of such Credit Agreement Refinancing Indebtedness except, to the
extent such terms (x) at the option of Borrower (1) reflect market terms and
conditions (taken as a whole) at the time of incurrence or issuance (as
determined by Borrower in good faith), (2) with respect to any Credit Agreement
Refinancing Indebtedness that is unsecured, are customary for issuances of “high
yield” securities, or (3) are not materially more restrictive to Borrower (as
reasonably determined by Borrower in good faith), when taken as a whole, than
the terms of the Term A Facility Loans or the Revolving Facility, as the case
may be (except for covenants or other provisions applicable only to periods
after the Final Maturity Date (in the case of term Indebtedness) or the latest
R/C Maturity Date (in the case of revolving Indebtedness) (it being understood
that any Credit Agreement Refinancing Indebtedness may provide for the ability
to participate (i) with respect to any borrowings, voluntary prepayments or
voluntary commitment reductions, on a pro rata basis, greater than pro rata
basis or less than pro rata basis with the applicable Loans or facility and
(ii) with respect to any mandatory prepayments, on a pro rata basis (only in
respect of a Credit Agreement Refinancing Indebtedness that ranks pari passu
with the Obligations) or less than pro rata basis with the applicable Loans (and
on a greater than pro rata basis with respect to prepayments of any such Credit
Agreement Refinancing Indebtedness with the proceeds of permitted refinancing
Indebtedness), or (y) are (1) added to the Term A Facility Loans or Revolving
Facility, (2) applicable only after the Final Maturity Date (in the case of term
Indebtedness) or the latest R/C Maturity Date (in the case of revolving
Indebtedness), or (3) otherwise reasonably satisfactory to Administrative Agent;
provided that, in each of clauses (v)(x) and (v)(y) of the definition of “Credit
Agreement Refinancing Indebtedness”, if any financial maintenance covenant is
added for the benefit of any Credit Agreement Refinancing Indebtedness that is
more favorable to the Lenders under such facilities than the Financial
Maintenance Covenant, then the Financial Maintenance Covenant shall be conformed
to match such financial maintenance covenant (except to the extent such
financial maintenance covenant applies only to periods after the Final Maturity
Date (in the case of term Indebtedness) or the latest R/C Maturity Date (in the
case of revolving Indebtedness)) (it being understood that to the extent any
financial maintenance covenant or other provision is added for the benefit of
any such Credit Agreement Refinancing Indebtedness, no consent shall be required
from Administrative Agent or any of the Lenders to the extent that such
financial maintenance covenant (together with any related “equity cure”
provisions) or other provision is also added for the benefit of any
corresponding existing facility), (vi) no Subsidiary of Borrower shall guaranty
such Indebtedness unless such Subsidiary is also a Guarantor hereunder, and
(vii) such Indebtedness shall not be secured by any Liens, except Liens on the
Collateral. For the avoidance of doubt, the usual and customary terms of
convertible or exchangeable debt instruments issued in a registered offering or
under Rule 144A of the Securities Act and the terms of the Wynn Resorts Finance
Notes shall be deemed to be no more restrictive in any material respect to
Borrower and its Restricted Subsidiaries than the terms set forth in this
Agreement.


-17-



--------------------------------------------------------------------------------





“Credit Documents” shall mean (a) this Agreement, (b) the Notes, (c) the L/C
Documents, (d) the Security Documents, (e) any Pari Passu Intercreditor
Agreement, (f) any Second Lien Intercreditor Agreement, (g) any Extension
Amendment, any Refinancing Amendment, and any Incremental Joinder Agreement,
(h) any Subordination Agreement, and (i) each other agreement entered into by
any Credit Party with Administrative Agent, Collateral Agent and/or any Lender,
in connection herewith or therewith evidencing or governing the Obligations
(other than the Commitment Letter), all as amended from time to time, but shall
not include a Swap Contract or Cash Management Agreement.
“Credit Parties” shall mean Borrower and the Guarantors.
“Credit Swap Contracts” shall mean any Swap Contract between Borrower and/or any
or all of its Restricted Subsidiaries and a Swap Provider (excluding any Swap
Contract of the type described in the last sentence of the definition of Swap
Contract).
“Creditor” shall mean each of (a) each Agent, (b) each L/C Lender, and (c) each
Lender.
“Cure Expiration Date” has the meaning assigned to such term in Section 11.03.
“DB” shall mean Deutsche Bank AG New York Branch.
“Debt Fund Affiliate Lender” shall mean (i) a Lender that is an Affiliate of
Borrower and that is a bona fide debt Fund or managed account or financial
institution that is engaged in making, purchasing, holding, or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of business or (ii) a Lender that is an Affiliate of Borrower that is
primarily engaged in, or advises funds or other investment vehicles that are
engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit or securities in the ordinary
course and for which neither Wynn Resorts nor its Subsidiaries, directly or
indirectly, possesses the power to direct or cause the direction of the
investment policies of such entity.
“Debt Issuance” shall mean the incurrence by Borrower or any Restricted
Subsidiary of any Indebtedness after the Closing Date (other than as permitted
by Section 10.01). The issuance or sale of any debt instrument convertible into
or exchangeable or exercisable for any Equity Interests shall be deemed a Debt
Issuance for purposes of Section 2.10(a).
“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdiction from
time to time in effect.
“Declined Amounts” shall have the meaning given to such term in Section 2.10(b).
“Default” shall mean any event or condition that constitutes an Event of Default
or that would become, with notice or lapse of time or both, an Event of Default.
“Default Rate” shall mean a per annum rate equal to, (i) in the case of
principal on any Loan, the rate which is 2% in excess of the rate borne by such
Loan immediately prior to the respective payment default or other Event of
Default, and (ii) in the case of any other Obligations, the rate which is 2% in
excess of the rate otherwise applicable to ABR Loans which are Revolving Loans
from time to time (determined based on a weighted average if multiple Tranches
of Revolving Commitments are then outstanding).
“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” shall mean, subject to Section 2.14(b), any Lender that
(i) has failed to (A) fund all or any portion of its Loans within two (2)
Business Days of the date such Loans were required to be funded hereunder unless
such Lender has notified Administrative Agent and Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding has not been satisfied (which


-18-



--------------------------------------------------------------------------------





conditions precedent, together with the applicable default, if any, will be
specifically identified in such writing), or (B) comply with its obligations
under this Agreement to make a payment to the L/C Lender in respect of a L/C
Liability, and/or make a payment to a Lender of any amount required to be paid
to it hereunder, in each case within two (2) Business Days of the date when due,
(ii) has notified Borrower, Administrative Agent or an L/C Lender in writing, or
has stated publicly, that it will not comply with any such funding obligation
hereunder, unless such writing or statement states that such position is based
on such Lender’s good faith determination that one or more conditions precedent
to funding cannot be satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing or
public statement), or has defaulted generally (excluding bona fide disputes) on
its funding obligations under other loan agreements or credit agreements or
other similar agreements, (iii) a Lender Insolvency Event has occurred and is
continuing with respect to such Lender or its Parent Company, (iv) any Lender
that has, for three or more Business Days after written request of
Administrative Agent or Borrower, failed to confirm in writing to Administrative
Agent and Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender will cease to be a Defaulting Lender
pursuant to this clause (iv) upon Administrative Agent’s and Borrower’s receipt
of such written confirmation), or (v) has become the subject of a Bail-In
Action. Any determination of a Defaulting Lender under clauses (i) through
(v) above will be conclusive and binding absent manifest error.
“Designated Jurisdiction” shall mean any country or territory to the extent that
such country or territory is, or whose government is, the subject of any
Sanction broadly prohibiting dealings with such government, country, or
territory, including, without limitation, currently, Cuba, Iran, Crimea, North
Korea, Sudan, and Syria.
“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by Borrower or any of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-Cash
Consideration pursuant to an Officers’ Certificate setting forth the basis of
such valuation, executed by a financial officer of Borrower, minus the amount of
cash or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-Cash Consideration.
“Designation” has the meaning set forth in Section 9.12(a).
“Designation Amount” has the meaning set forth in Section 9.12(a)(ii).
“Development Expenses” shall mean, without duplication, the aggregate principal
amount (not to exceed $500.0 million at any time), of (a) outstanding
Indebtedness (including Indebtedness hereunder), the proceeds of which, at the
time of determination, as certified by a Responsible Officer of Borrower, are
pending application and are intended to be used to fund and (b) amounts spent
after the Closing Date (whether funded with the proceeds of Indebtedness, cash
flow or otherwise) to fund, in each case, (i) Expansion Capital Expenditures of
Borrower or any Restricted Subsidiary, (ii) Investments in or Capital
Expenditures or other expenditures with respect to a Development Project, or
(iii) interest, fees, or related charges with respect to such Indebtedness;
provided that (A) Borrower or the Restricted Subsidiary or other Person that
owns assets subject to the Expansion Capital Expenditure or Development Project,
as applicable, is diligently pursuing the completion thereof and has not at any
time abandoned development efforts with respect to such Expansion Capital
Expenditure or Development Project, as applicable, for a period in excess of 90
consecutive days (other than as a result of a force majeure event or inability
to obtain requisite Gaming Approvals or other governmental authorizations, so
long as, in the case of any such Gaming Approvals or other governmental
authorizations, Borrower or a Restricted Subsidiary or other applicable Person
is diligently pursuing such Gaming Approvals or governmental authorizations),
and (B) no such Indebtedness or funded costs shall constitute Development
Expenses with respect to an Expansion Capital Expenditure or a Development
Project from and after the second full fiscal quarter following the fiscal
quarter in which occurs the earlier of (x) opening of the applicable Expansion
Capital Expenditures (or the business represented thereby) or Development
Project to the general public for business and (y) completion of construction of
the applicable Expansion Capital Expenditures or Development Project (such
second full fiscal quarter, the “Development Expenses Initial Fiscal Quarter”),
and (C) in order to avoid duplication, it is acknowledged that to the extent
that the proceeds of any Indebtedness referred to in clause (a) above have been
applied (whether for the purposes described in clauses (i), (ii), or (iii) above
or any other purpose), such Indebtedness shall no longer constitute Development
Expenses under clause (a) above (it being understood, however, that any such
application in accordance with clauses (i), (ii), or (iii) above shall, subject
to the other requirements and limitations of this definition, constitute
Development Expenses under clause (b) above).


-19-



--------------------------------------------------------------------------------





“Development Expenses Initial Fiscal Quarter” shall have the meaning assigned to
such term in the definition of “Development Expenses.”
“Development Project” shall mean Investments, Capital Expenditures and other
expenditures, directly or indirectly, (a) in any joint ventures or Unrestricted
Subsidiaries in which Borrower or any of its Restricted Subsidiaries, directly
or indirectly, has control or with whom it has a management, development or
similar contract and, in the case of a joint venture, in which Borrower or any
of its Restricted Subsidiaries owns (directly or indirectly) at least 25% of the
Equity Interest in such joint venture, or (b) in, or expenditures with respect
to, casinos, casino resorts, “racinos,” racetracks, non-gaming resorts, hotels,
distributed gaming applications, entertainment developments, restaurants, retail
developments or taverns or persons that own casinos, casino resorts, “racinos,”
racetracks, non-gaming resorts, hotels, distributed gaming applications,
entertainment developments, restaurants, retail developments or taverns
(including casinos, casino resorts, “racinos,” racetracks, non-gaming resorts,
hotels, distributed gaming applications, entertainment developments,
restaurants, retail developments or taverns in development or under construction
that are not presently open or operating with respect to which Borrower or any
of its Restricted Subsidiaries has (directly or indirectly through subsidiaries)
entered into a management, development or similar contract (or an agreement to
enter into such a management, development or similar contract) and such contract
remains in full force and effect at the time of such Investment, though it may
be subject to regulatory approvals), in each case, used to finance, or made for
the purpose of allowing such joint ventures, Unrestricted Subsidiaries, casinos,
casino resorts, “racinos,” racetracks, non-gaming resorts, hotels, distributed
gaming applications, entertainment developments, restaurants, retail
developments or taverns, as the case may be, to finance, the purchase,
development, construction or other acquisition of any fixed or capital assets or
the refurbishment of existing assets or properties that develops, adds to or
significantly improves the property of such joint ventures, Unrestricted
Subsidiaries, casinos, casino resorts, “racinos,” racetracks, non-gaming
resorts, hotels, distributed gaming applications, entertainment developments,
restaurants, retail developments or taverns and assets ancillary or related
thereto (including, without limitation, hotels, restaurants, entertainment,
retail and other similar projects), or the construction and development of
casinos, casino resorts, “racinos,” racetracks, non-gaming resorts, hotels,
distributed gaming applications, entertainment developments, restaurants, retail
developments or taverns or assets ancillary or related thereto (including,
without limitation, hotels, restaurants, entertainment, retail and other similar
projects) and including Pre-Opening Expenses with respect to such joint
ventures, Unrestricted Subsidiaries, casinos, casino resorts, “racinos,”
racetracks, non-gaming resorts, hotels, distributed gaming applications,
entertainment developments, restaurants, retail developments and taverns.
“Discharged” shall mean Indebtedness that has been defeased (pursuant to a
contractual or legal defeasance) or discharged pursuant to the prepayment or
deposit of amounts sufficient to satisfy such Indebtedness as it becomes due or
irrevocably called for redemption (and regardless of whether such Indebtedness
constitutes a liability on the balance sheet of the obligors thereof); provided,
however, that the Indebtedness shall be deemed Discharged if the payment or
deposit of all amounts required for defeasance or discharge or redemption
thereof have been made even if certain conditions thereto have not been
satisfied, so long as such conditions are reasonably expected to be satisfied
within 95 days after such prepayment or deposit.
“Discount Range” shall have the meaning provided in Exhibit N hereto.
“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.
“Disqualification” shall mean, with respect to any Person: (a) the failure of
such Person to timely file or provide pursuant to applicable Gaming Laws (i) any
application requested of such Person by any Gaming Authorities in connection
with any licensing required of such Person as a lender to Borrower pursuant to
applicable Gaming Laws or (ii) any application or other documents or information
requested by any Gaming Authority in connection with a determination by such
Gaming Authority of the suitability of such Person as a lender to Borrower;
(b) the withdrawal by such Person of any such application; (c) any finding by a
Gaming Authority that there is reasonable cause to believe that such Person may
not be qualified or may be found unsuitable; or (d) any final determination by a
Gaming Authority pursuant to applicable Gaming Laws (i) that such Person is
“unsuitable” as a lender to Borrower, (ii) that such Person


-20-



--------------------------------------------------------------------------------





is “disqualified” as a lender to Borrower, or (iii) denying the issuance to such
Person of a license or finding of suitability or other approval.
“Disqualified Capital Stock” shall mean, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable or redeemable at
the sole option of the holder thereof (other than solely (w) with respect to
Equity Interests issued to any plan for the benefit of, or to, present or former
directors, officers, consultants or employees that is required to be repurchased
by the issuer thereof in order to satisfy applicable statutory or regulatory
obligations as a result of such director’s, officer’s, consultant’s, or
employee’s termination, resignation, retirement, death or disability, (x) for
Qualified Capital Stock or upon a sale of assets, casualty event or a change of
control, in each case, subject to the prior payment in full of the Obligations,
(y) as a result of a redemption required by Gaming Law or (z) as a result of a
redemption that by the terms of such Equity Interest is contingent upon such
redemption not being prohibited by this Agreement), pursuant to a sinking fund
obligation or otherwise (other than solely for Qualified Capital Stock) or
exchangeable or convertible into debt securities of the issuer thereof at the
sole option of the holder thereof, in whole or in part, on or prior to the date
that is 181 days after the Final Maturity Date then in effect at the time of
issuance thereof.
“Disqualified Lenders” shall mean (a) banks, financial institutions, other
institutions or Persons identified in writing to the Lead Arrangers by Borrower
on or prior to August 23, 2019 as a disqualified lender, (b) competitors or
material suppliers of Borrower or its Subsidiaries identified in writing to the
Lead Arrangers (or after the Closing Date, Administrative Agent) by Borrower
from time to time (a “Competitor”), or (c) any Affiliate of such person
identified pursuant to clauses (a) or (b) that is clearly identifiable solely on
the basis of the similarity of its name or identified in writing to the Lead
Arrangers (or after the Closing Date, Administrative Agent) by Borrower from
time to time (other than, in the case of Affiliates of Competitors, any bona
fide debt fund, investment vehicle, regulated bank entity or unregulated lending
entity that is (x) engaged in making, purchasing, holding or otherwise investing
in commercial loans or similar extensions of credit in the ordinary course of
business and (y) managed, sponsored or advised by any person controlling,
controlled by or under common control with a Competitor or Affiliate thereof, as
applicable, but only to the extent that no personnel involved with the
investment in such Competitor or Affiliate thereof, as applicable, makes (or has
the right to make or participate with others in making) investment decisions on
behalf of such debt fund, investment vehicle, regulated bank entity or
unregulated lending entity); provided, that (i) any subsequent designation of a
Disqualified Lender will not become effective until three (3) Business Days
after such designation is delivered pursuant to the terms of this definition, it
being understood that no such subsequent designation shall apply to any entity
that is currently a Lender or party to a pending trade and (ii) the foregoing
shall not apply retroactively to disqualify any parties that have previously
been allocated a portion of the facilities hereunder or acquired an assignment
or participation interest in the facilities hereunder to the extent such party
was not a Disqualified Lender at the time of the applicable allocation,
assignment or participation, as the case may be)).
“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternate Currency, the equivalent amount thereof in Dollars
as determined by Administrative Agent or the applicable L/C Lender, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternate
Currency.
“Dollars” and “$” shall mean the lawful money of the United States.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


-21-



--------------------------------------------------------------------------------





“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” shall mean and include (i) a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D),
(ii) solely for purposes of Borrower Loan Purchases, Borrower and its Restricted
Subsidiaries, and (iii) so long as in compliance with Sections 13.05(e) and (f),
as applicable, Affiliate Lenders and Debt Fund Affiliate Lenders; provided that
(x) other than as set forth in clause (ii) of this definition, neither Borrower
nor any of Borrower’s Affiliates or Subsidiaries shall be an Eligible Assignee
and (y) Eligible Assignee shall not include any Person who is a Defaulting
Lender or is subject to a Disqualification.
“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA) that is maintained or contributed to by Borrower or any
of its Restricted Subsidiaries.
“Encore at Wynn Las Vegas” means the hotel tower, casino facility and retail and
convention space that is part of Wynn Las Vegas and called “Encore at Wynn Las
Vegas.”
“Environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources, the workplace or as otherwise defined in any
Environmental Law.
“Environmental Action” shall mean (a) any notice, claim, demand or other written
or, to the knowledge of any Responsible Officer of Borrower, oral communication
alleging liability of Borrower or any of its Restricted Subsidiaries for
investigation, remediation, removal, cleanup, response, corrective action or
other costs, damages to natural resources, personal injury, property damage,
fines or penalties resulting from, related to or arising out of (i) the
presence, Release or threatened Release in or into the Environment of Hazardous
Material at any location or (ii) any violation of Environmental Law, and shall
include, without limitation, any claim seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting
from, related to or arising out of the presence, Release or threatened Release
of Hazardous Material or alleged injury or threat of injury to human health,
safety or the Environment arising under Environmental Law and (b) any
investigation, monitoring, removal or remedial activities undertaken by or on
behalf of Borrower or any of its Restricted Subsidiaries, arising under
Environmental Law whether or not such activities are carried out voluntarily.
“Environmental Law” shall mean any and all applicable treaties, laws, statutes,
ordinances, regulations, rules, decrees, judgments, orders, consent orders,
consent decrees and other binding legal requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health.
“Equity Interests” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership or member’s
interests (however designated, whether voting or non-voting), of equity of such
Person, including, if such Person is a partnership, partnership interests
(whether general or limited) and any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, such partnership, whether outstanding on the
Closing Date or issued after the Closing Date; provided, however, that a debt
instrument convertible into or exchangeable or exercisable for any Equity
Interests or Swap Contracts entered into as a part of, or in connection with, an
issuance of such debt instrument shall not be deemed an Equity Interest.
“Equity Issuance” shall mean (a) any issuance or sale after the Closing Date by
Borrower of any Equity Interests (including any Equity Interests issued upon
exercise of any Equity Rights) or any Equity Rights, or (b) the receipt by
Borrower after the Closing Date of any capital contribution (whether or not
evidenced by any Equity Interest issued by the recipient of such contribution).
The issuance or sale of any debt instrument convertible into or exchangeable or
exercisable for any Equity Interests shall be deemed a Debt Issuance and not an
Equity Issuance for purposes of the


-22-



--------------------------------------------------------------------------------





definition of Equity Issuance Proceeds; provided, however, that such issuance or
sale shall be deemed an Equity Issuance upon the conversion or exchange of such
debt instrument into Equity Interests.
“Equity Issuance Proceeds” shall mean, with respect to any Equity Issuance, the
aggregate amount of all cash received in respect thereof by the Person
consummating such Equity Issuance net of all investment banking fees, discounts
and commissions, legal fees, consulting fees, accountants’ fees, underwriting
discounts and commissions and other fees and expenses actually incurred in
connection therewith.
“Equity Rights” shall mean, with respect to any Person, any then-outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of any additional Equity Interests of any
class, or partnership or other ownership interests of any type in, such Person;
provided, however, that a debt instrument convertible into or exchangeable or
exercisable for any Equity Interests shall not be deemed an Equity Right.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
“ERISA Entity” shall mean Borrower, any of its Restricted Subsidiaries, and any
other trade or business under common control with Borrower and/or any of its
Restricted Subsidiaries within the meaning of Section 414(b) or (c) of the Code.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section
4043(c) of ERISA or the regulations issued thereunder, with respect to a Pension
Plan (other than an event for which the 30-day notice requirement is waived);
(b) with respect to any Pension Plan, the failure by any ERISA Entity to satisfy
the minimum funding standard under Section 412 of the Code and Section 302 of
ERISA, whether or not waived, the failure by any ERISA Entity to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure by any ERISA Entity to make any required
contribution to a Multiemployer Plan; (c) the occurrence of any event of
condition that constitutes grounds under Section 4042 of ERISA for the
termination of. or the appointment of a trustee to administer, any Pension Plan;
(d) the incurrence by any ERISA Entity of any liability under Title IV of ERISA
with respect to the termination of any Pension Plan; (e) the receipt by any
ERISA Entity from the PBGC or a plan administrator of any notice of intent to
terminate any Pension Plan under Section 4041 or 4041A of ERISA or to appoint a
trustee to administer any Pension Plan under Section 4042 of ERISA; (f) the
incurrence by any ERISA Entity of any liability with respect to the complete
withdrawal or partial withdrawal (within the meanings of Sections 4203 and 4205
of ERISA) from any Multiemployer Plan; (g) the receipt by an ERISA Entity of any
notice concerning the imposition of Withdrawal Liability on any ERISA Entity or
a determination that a Multiemployer Plan is insolvent or in reorganization,
within the meaning of Sections 4241 and 4245 of ERISA, or in “endangered” or
“critical” status, within the meaning of Section 432 of the Code or Section 305
of ERISA; (h) a failure by any ERISA Entity to pay when due (after expiration of
any applicable grace period) any installment payment with respect to Withdrawal
Liability under Section 4201 of ERISA; (i) the withdrawal of any ERISA Entity
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
such ERISA Entity was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; or (j) the occurrence of a nonexempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which would reasonably be expected to result in liability to Borrower or
any of its Restricted Subsidiaries.
“Escrowed Indebtedness” shall mean Indebtedness issued in escrow pursuant to
customary escrow arrangements pending the release thereof.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor Person), as
in effect from time to time.
“Events of Default” has the meaning set forth in Section 11.01.
“Excess Cash Flow” shall mean, for any fiscal year of Borrower, an amount, if
positive, equal to (without duplication):


-23-



--------------------------------------------------------------------------------





(a)Consolidated Net Income; plus
(b)an amount equal to the amount of all non-cash charges or losses (including
write-offs or write-downs, depreciation expense and amortization expense
including amortization of goodwill and other intangibles) to the extent deducted
in arriving at such Consolidated Net Income (excluding any such non-cash expense
to the extent that it represents an accrual or reserve for potential cash charge
in any future period or amortization of a prepaid cash charge that was paid in a
prior period and that did not reduce Excess Cash Flow at the time paid); plus
(c)the decrease, if any, in Working Capital from the beginning of such period to
the end of such period (for the avoidance of doubt, an increase in negative
Working Capital is a decrease in Working Capital); plus
(d)any amounts received from the early extinguishment of Swap Contracts that are
not included in Consolidated Net Income; minus
(e)the increase, if any, of Working Capital from the beginning of such period to
the end of such period; minus
(f)any amounts paid in connection with the early extinguishment of Swap
Contracts that are not included in Consolidated Net Income; minus
(g)the amount of Capital Expenditures made in cash during such period, except to
the extent financed with the proceeds of Indebtedness (other than revolving
Indebtedness), Asset Sales or Casualty Events (to the extent such proceeds did
not increase Consolidated Net Income) of Borrower or its Restricted
Subsidiaries; minus
(h)the amount of principal payments of the Loans, Other Applicable Indebtedness
and Other First Lien Indebtedness of Borrower and its Restricted Subsidiaries
(excluding repayments of Revolving Loans or other revolving indebtedness, except
to the extent the Revolving Commitments or commitments in respect of such other
revolving debt, as applicable, are permanently reduced in connection with such
repayments), in each case, except to the extent financed with the proceeds of
Indebtedness (other than revolving Indebtedness), Asset Sales or Casualty Events
(to the extent such proceeds did not increase Consolidated Net Income) of
Borrower or its Restricted Subsidiaries; minus
(i)the amount of Investments made during such period pursuant to Section 10.04
(other than Sections 10.04(a), (b), (c), (d), (e), (f) (except to the extent
such amount increased Consolidated Net Income), (g), (h) (to the extent not
taken into account in arriving at Consolidated Net Income), (j), (k), (l), (o),
(p), (r), (s), (x), and (y)), except to the extent financed with the proceeds of
Indebtedness (other than Revolving Loans), Asset Sales or Casualty Events (to
the extent such proceeds did not increase Consolidated Net Income) of Borrower
or its Restricted Subsidiaries; minus
(j)the amount of all non-cash gains to the extent included in arriving at such
Consolidated Net Income (excluding any such non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash loss in
any prior period); minus
(k)to the extent included in Consolidated Net Income, Specified 10.04(s)
Investment Returns received during such fiscal year; minus
(l)any expenses or reserves for liabilities to the extent that Borrower or any
Restricted Subsidiary is entitled to indemnification or reimbursement therefor
under binding agreements or insurance claims therefor to the extent Borrower has
not received such indemnity or reimbursement payment, in each case, to the
extent not taken into account in arriving at Consolidated Net Income.
“Excess Dividend Amount” shall mean, as of any date of determination, (a) the
aggregate cumulative amount for each Test Period set forth in the definition of
“Recurring Dividend Amount” of dividends and distributions paid, or, at
Borrower’s election, declared (but not yet paid) to Wynn Group Asia from its
direct and indirect Subsidiaries


-24-



--------------------------------------------------------------------------------





during such Test Period in excess of the Recurring Dividend Amount for such Test
Period (which in the case of any Test Period shall never be less than zero)
minus (b) the cumulative amount of Restricted Payments made pursuant to
Section 10.06(s).
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.
“Excluded Designation” has the meaning set forth in Section 9.13(a).
“Excluded Immaterial Subsidiaries” has the meaning set forth in Section 9.13(a).
“Excluded Information” shall have the meaning provided in Section 12.07(b).
“Excluded Subsidiary” shall mean (a) any Unrestricted Subsidiary, (b) any
Immaterial Subsidiary, (c) any Foreign Subsidiary or CFC Holdco, (d) any
Subsidiary that is prohibited or restricted by applicable law, rule or
regulation (including, without limitation, any Gaming Laws) from guaranteeing
the Obligations, (e) any Subsidiary that is prohibited or restricted by any
agreement, instrument, or other undertaking to which such Subsidiary is a party
or by which it or any of its property or assets is bound from guaranteeing the
Obligations; provided that any such agreement, instrument or other undertaking
(i) is in existence on the Closing Date and listed on Schedule 1.01(b) (or, with
respect to a Subsidiary acquired after the Closing Date, as of the date of such
acquisition) (or replaces or refinances any such agreement, instrument, or other
undertaking that was in effect at such time) and (ii) in the case of a
Subsidiary acquired after the Closing Date, was not entered into in connection
with or anticipation of such acquisition, (f) any Subsidiary with respect to
which guaranteeing the Obligations would require consent, approval, license or
authorization from any Governmental Authority (including, without limitation,
any Gaming Authority), unless such consent, approval, license or authorization
has been received and is in effect, (g) each Subsidiary that is not a Wholly
Owned Subsidiary of Borrower (for so long as such Subsidiary remains a
non-Wholly Owned Subsidiary) other than any Wholly Owned Subsidiary that
subsequently becomes a non-Wholly Owned Subsidiary as a result of the sale,
disposition, or other transfer of Equity Interests by Borrower or any of its
Subsidiaries to Wynn Resorts or an Affiliate of Wynn Resorts, (h) any special
purpose subsidiary, not for profit subsidiary or captive insurance subsidiary
(in each case designated by Borrower in good faith), and (i) any other
Subsidiary with respect to which, in the reasonable judgment of Administrative
Agent (which shall be confirmed in writing by notice to Borrower), the cost or
other consequences (including any adverse tax consequences) of providing a
guarantee shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Excluded Taxes” shall mean all of the following Taxes imposed on or with
respect to any Agent, any Lender, or any other recipient of any payment to be
made by or on account of any obligation of any Credit Party or required to be
deducted from any payment to such recipient, in each case, under any Credit
Document, (a) income or franchise Taxes imposed on (or measured by) such
recipient’s net income or net profits (however denominated) and branch profits


-25-



--------------------------------------------------------------------------------





Taxes, in each case, (i) imposed by a jurisdiction as a result of such recipient
being organized under the Laws of, or having its principal office or, in the
case of any Lender, its Applicable Lending Office located in such jurisdiction
or (ii) that are Other Connection Taxes, (b) in the case of any Lender, any U.S.
federal withholding tax that is imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a Law in effect on the date on which (i) such Lender acquires such
interest in the applicable Commitment (or, to the extent a Lender acquires an
interest in a Loan not funded pursuant to a prior Commitment, acquires such
interest in such Loan), in each case, other than pursuant to an assignment
requested by Borrower under Section 2.11(a) or (ii) such Lender designates a new
Applicable Lending Office, except in each case of clause (i) and (ii), to the
extent that additional amounts with respect to such withholding Tax were payable
pursuant to Section 5.06(a) either to such Lender’s assignor immediately before
such Lender acquired the applicable interest in the applicable Loan or
Commitment or to such Lender immediately before it designated the new applicable
lending office, (c) Taxes attributable to such recipient’s failure to comply
with Section 5.06(c) or (d), and (d) any withholding Tax imposed under FATCA.
For purposes of subclause (b) of this definition, a Lender that acquires a
participation pursuant to Section 4.07(b) shall be treated as having acquired
such participation on the earlier date(s) on which such Lender acquired the
applicable interest(s) in the Commitment(s) and/or Loan(s) to which such
participation relates.
“Executive Order” has the meaning set forth in Section 8.22(a).
“Existing Credit Agreements” shall mean, collectively, (i) that certain Credit
Agreement, dated as of November 20, 2014 (as amended or otherwise modified prior
to the date hereof), by and among Borrower, the guarantors party thereto, DB, as
administrative agent and collateral agent, and the lenders party thereto, and
(ii) that certain Credit Agreement, dated as of October 30, 2018 (as amended or
otherwise modified prior to the date hereof), by and among Wynn Resorts,
Limited, the guarantors party thereto, DB, as administrative agent and
collateral agent, and the lenders party thereto.
“Existing Letter of Credit” has the meaning set forth in Section 2.03(s).
“Existing Revolving Loans” shall have the meaning provided in Section 2.13(b).
“Existing Revolving Tranche” shall have the meaning provided in Section 2.13(b).
“Existing Term Loan Tranche” shall have the meaning provided in Section 2.13(a)
“Existing Tranche” shall mean any Existing Term Loan Tranche or Existing
Revolving Tranche.
“Expansion Capital Expenditures” shall mean any capital expenditure by Borrower
or any of its Restricted Subsidiaries in respect of the purchase, construction,
or other acquisition of any fixed or capital assets or the refurbishment of
existing assets or properties that, in Borrower’s reasonable determination, adds
to or improves (or is reasonably expected to add to or improve) the property of
Borrower and its Restricted Subsidiaries, excluding any such capital
expenditures fully financed with Net Available Proceeds of an Asset Sale or
Casualty Event and excluding capital expenditures made in the ordinary course
made to maintain, repair, restore or refurbish the property of Borrower and its
Restricted Subsidiaries in its then existing state or to support the
continuation of such Person’s day to day operations as then conducted.
“Extended Revolving Commitments” shall have the meaning provided in
Section 2.13(b).
“Extended Revolving Loans” shall have the meaning provided in Section 2.13(b).
“Extended Term Loans” shall have the meaning provided in Section 2.13(a).
“Extending Lender” shall have the meaning provided in Section 2.13(c).
“Extension Amendment” shall have the meaning provided in Section 2.13(d).


-26-



--------------------------------------------------------------------------------





“Extension Date” shall mean any date on which any Existing Term Loan Tranche or
Existing Revolving Tranche is modified to extend the related scheduled maturity
date(s) in accordance with Section 2.13 (with respect to the Lenders under such
Existing Term Loan Tranche or Existing Revolving Tranche which agree to such
modification).
“Extension Election” shall have the meaning provided in Section 2.13(c).
“Extension Request” shall mean any Term Loan Extension Request or Revolving
Extension Request.
“Extension Tranche” shall mean all Extended Term Loans of the same tranche or
Extended Revolving Commitments of the same tranche that are established pursuant
to the same Extension Amendment (or any subsequent Extension Amendment to the
extent such Extension Amendment expressly provides that the Extended Term Loans
or Extended Revolving Commitments, as applicable, provided for therein are
intended to be a part of any previously established Extension Tranche).
“Facility” shall mean any establishment, facility and other property or assets
ancillary or related thereto or used in connection therewith, the primary focus
of which is, or when completed will be, the hospitality, gaming, leisure and/or
consumer industries (including, without limitation, any Gaming Facility).
“fair market value” shall mean, with respect to any Property, a price (after
taking into account any liabilities relating to such Property), as determined in
good faith by Borrower, that could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing and able buyer,
neither of which is under any compulsion to complete the transaction.
“Fair Share” has the meaning set forth in Section 6.10.“FASB ASC” means the
Accounting Standards Codification of the Financial Accounting Standards Board.
“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b) of the Code (or any amended or successor
version described above) and any fiscal or regulatory legislation, rules, or
official administrative practices adopted pursuant to any intergovernmental
agreements, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate; provided, further, that if
the aforesaid rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Final Maturity Date” shall mean the latest of the latest R/C Maturity Date, the
Term A Facility Maturity Date, the latest New Term Loan Maturity Date, the
latest final maturity date applicable to any Extended Term Loans, the latest
final maturity date applicable to any Extended Revolving Commitments, the latest
final maturity date applicable to any Other Term Loans, and the latest final
maturity date applicable to any Other Revolving Loans.
“Financial Maintenance Covenant” shall mean the covenant set forth in
Section 10.08.
“Fitch” shall mean Fitch Ratings Inc., or any successor entity thereto.
“Fixed Amounts” has the meaning set forth in Section 1.09(a).
“Flood Insurance Laws” shall mean, collectively, (a) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (b) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (c) the National Flood Insurance Reform
Act of 1994 as now or hereafter in


-27-



--------------------------------------------------------------------------------





effect or any successor statute thereto, and (d) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto.
“Foreign Lender” shall mean a Lender that is not a U.S. Person.
“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than the United States, any state thereof, or the
District of Columbia.
“Fund” shall mean any Person (other than a natural person) that is engaged in
making, purchasing, holding, or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.
“Funding Credit Party” has the meaning set forth in Section 6.10.
“Funding Date” shall mean the date of the making of any extension of credit
(whether the making of a Loan or the issuance of a Letter of Credit) hereunder
(including the Closing Date).
“GAAP” shall mean generally accepted accounting principles set forth as of the
relevant date in the opinions and pronouncements of the Accounting Principles
Board of the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), including, without limitation, any Accounting Standards
Codifications, which are applicable to the circumstances as of the date of
determination.
“Gaming Approval” shall mean any and all approvals, authorizations, permits,
consents, rulings, orders or directives of any Governmental Authority
(including, without limitation, any Gaming Authority) (a) necessary to enable
Borrower or any of its Restricted Subsidiaries to engage in, operate or manage
the casino, gambling or gaming business or otherwise continue to conduct,
operate or manage such business substantially as is presently conducted,
operated or managed or contemplated to be conducted, operated or managed
following the Closing Date (after giving effect to the Transactions), (b)
required by any Gaming Law or (c) necessary as is contemplated on the Closing
Date (after giving effect to the Transactions), to accomplish the financing and
other transactions contemplated hereby after giving effect to the Transactions.
“Gaming Authority” shall mean any Governmental Authority with regulatory,
licensing or permitting authority or jurisdiction over any gaming business or
enterprise or any Gaming Facility or with regulatory, licensing or permitting
authority or jurisdiction over any gaming operation (or proposed gaming
operation) owned, managed, leased or operated by Borrower or any of its
Restricted Subsidiaries.
“Gaming Facility” shall mean any gaming establishment, facility and other
property or assets ancillary or related thereto or used in connection therewith,
including, without limitation, any casinos, hotels, resorts, theaters, parking
facilities, timeshare operations, retail shops, restaurants, other buildings,
land, golf courses and other recreation and entertainment facilities, marinas,
vessels and related equipment.
“Gaming Laws” shall mean all applicable provisions of all: (a) constitutions,
treaties, statutes or laws governing Gaming Facilities (including, without
limitation, card club casinos) and rules, regulations, codes and ordinances of,
and all administrative or judicial orders or decrees or other laws pursuant to
which, any Gaming Authority possesses regulatory, licensing, investigatory or
permit authority over gambling, gaming or Gaming Facility activities conducted,
operated or managed by Borrower or any of its Restricted Subsidiaries within its
jurisdiction; (b) Gaming Approvals; and (c) orders, decisions, determinations,
judgments, awards and decrees of any Gaming Authority.
“Gaming License” shall mean any Gaming Approval or other casino, gambling or
gaming license issued by any Gaming Authority covering any Gaming Facility that
permits the licensee to operate a gaming establishment.
“Governmental Authority” shall mean any government or political subdivision of
the United States or any other country, whether federal, state, provincial,
local or otherwise, or any agency, authority, board, bureau, central bank,
commission, office, division, department or instrumentality thereof or therein,
including, without limitation, any


-28-



--------------------------------------------------------------------------------





court, tribunal, grand jury or arbitrator, in each case whether foreign or
domestic, or any entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to such government or political
subdivision including, without limitation, any Gaming Authority.
“Guarantee” shall mean the guarantee of each Guarantor pursuant to Article VI.
“Guaranteed Obligations” has the meaning set forth in Section 6.01.
“Guarantors” shall mean each of the Persons listed on Schedule 1.01(a) attached
hereto and each Wholly Owned Restricted Subsidiary that may hereafter execute a
Joinder Agreement pursuant to Section 9.11, together with their successors and
permitted assigns, and “Guarantor” shall mean any one of them; provided,
however, that notwithstanding the foregoing, Guarantors shall not include any
Subsidiary of Borrower that is an Excluded Subsidiary or any Person that has
been released as a Guarantor in accordance with the terms of the Credit
Documents.
“Hazardous Material” shall mean any material, substance, waste, constituent,
compound, pollutant or contaminant including, without limitation, petroleum
(including, without limitation, crude oil or any fraction thereof or any
petroleum product or waste) subject to regulation or which could reasonably be
expected to give rise to liability under Environmental Law.
“Immaterial Subsidiary” shall mean, at any time, any Restricted Subsidiary of
Borrower having, together with all other Immaterial Subsidiaries, tangible
assets with an aggregate fair market value of less than the Immaterial
Subsidiary Threshold Amount as of the most recent Calculation Date.
“Immaterial Subsidiary Threshold Amount” shall mean $150.0 million.
“Impacted Loans” has the meaning set forth in Section 5.02.
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of Borrower, the accretion of original issue discount or liquidation preference
and increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies.
“Incremental Commitments” shall mean the Incremental Revolving Commitments and
the Incremental Term Loan Commitments.
“Incremental Effective Date” has the meaning set forth in Section 2.12(b).
“Incremental Existing Tranche Revolving Commitments” shall have the meaning set
forth in Section 2.12(a).
“Incremental Incurrence-Based Amount” has the meaning set forth in the
definition of “Incremental Loan Amount”.
“Incremental Joinder Agreement” has the meaning set forth in Section 2.12(b).
“Incremental Loan Amount” shall mean, as of any date of determination:
(a)the Shared Fixed Incremental Amount; plus
(b)(x) in the case of an Incremental Commitment or Ratio Debt that serves to
effectively extend the maturity of the Term Loans, the Revolving Commitments,
Permitted First Priority Refinancing Debt, and/or any Ratio Debt that is secured
on a pari passu basis with the Obligations, an amount equal to the reductions in
the Term Loans, the Revolving Commitments, the Permitted First Priority
Refinancing Debt, and/or such pari passu


-29-



--------------------------------------------------------------------------------





Ratio Debt to be replaced with such Incremental Commitment or Ratio Debt and
(y) in the case of any Incremental Commitment or Ratio Debt that effectively
replaces any commitment under the Revolving Facility terminated, or any Term
Loan repaid, under Section 2.11, 13.04(b), 13.04(h), or 13.05(g), an amount
equal to the portion of the relevant terminated commitments under the Revolving
Facility or repaid Term Loans; plus
(c)the aggregate amount of (i) any voluntary prepayment or repurchase of Term
Loans, Permitted First Priority Refinancing Debt, or Ratio Debt that is secured
on a pari passu basis with the Obligations and (ii) any permanent reduction of
Revolving Commitments, revolving commitments constituting Permitted First
Priority Refinancing Debt, and revolving commitments constituting Ratio Debt
that are secured on a pari passu basis with the Obligations, in each case to the
extent that the relevant prepayment is not funded or effected with any long term
Indebtedness (the amounts under clauses (b) and (c) together, the “Incremental
Prepayment Amount”); minus the aggregate principal amount of all Indebtedness
incurred or issued in reliance on the Ratio Prepayment Amount; plus
(d)an unlimited amount so long as, in the case of this clause (d), (A)(i) for
any Incremental Commitment or Incremental Term Loan incurred in reliance on this
clause (d) that is secured by the Collateral on a pari passu basis with the
Senior Facilities, the Consolidated First Lien Net Leverage Ratio would not
exceed 3.25:1.00, (ii) for any Incremental Commitment or Incremental Term Loan
incurred in reliance on this clause (d) that is secured by the Collateral on a
junior lien basis to the Senior Facilities, the Consolidated Senior Secured Net
Leverage Ratio would not exceed 3.75:1.00, and (iii) for any Incremental
Commitment or Incremental Term Loan incurred in reliance on this clause (d) that
is unsecured or not secured by the Collateral, the Consolidated Fixed Charge
Coverage Ratio shall not exceed 2.00:1.00, in each case, calculated on a Pro
Forma Basis after giving effect thereto, including the application of proceeds
thereof, as of the last day of the most recently ended Test Period; provided
that, for such purpose, (1) in the case of any Incremental Revolving Commitment,
such calculation shall be made assuming a full drawing of such Incremental
Revolving Commitment and (2) such calculation shall be made without netting the
cash proceeds of any Borrowing under such Incremental Commitment (this
clause (d), the “Incremental Incurrence-Based Amount”).
It is understood and agreed that (I) Borrower may elect to use the Incremental
Incurrence-Based Amount prior to the Shared Fixed Incremental Amount or the
Incremental Prepayment Amount and regardless of whether there is capacity under
the Shared Fixed Incremental Amount or the Incremental Prepayment Amount, and if
the Shared Fixed Incremental Amount, the Incremental Prepayment Amount, and the
Incremental Incurrence-Based Amount are each available and Borrower does not
make an election, Borrower will be deemed to have elected to use the Incremental
Incurrence-Based Amount, and (II) any portion of any Incremental Term Loan,
Incremental Term Loan Commitment, Incremental Revolving Commitment, or Ratio
Debt incurred in reliance on the Shared Fixed Incremental Amount or the
Incremental Prepayment Amount shall be reclassified as incurred under the
Incremental Incurrence-Based Amount as Borrower may elect from time to time if
Borrower meets the applicable Consolidated First Lien Net Leverage Ratio,
Consolidated Senior Secured Net Leverage Ratio, or Consolidated Fixed Charge
Coverage Ratio, as applicable, under the Incremental Incurrence-Based Amount at
such time on a Pro Forma Basis.
“Incremental Prepayment Amount” has the meaning set forth in the definition of
“Incremental Loan Amount”.
“Incremental Revolving Commitments” shall mean Incremental Existing Tranche
Revolving Commitments and New Revolving Commitments.
“Incremental Revolving Loans” shall mean any Revolving Loans made pursuant to
Incremental Revolving Commitments.
“Incremental Term A Loan Commitments” shall have the meaning provided in
Section 2.12(a).
“Incremental Term A Loans” shall have the meaning provided in Section 2.12(a).


-30-



--------------------------------------------------------------------------------





“Incremental Term Loan Commitments” shall mean the Incremental Term A Loan
Commitments and the New Term Loan Commitments.
“Incremental Term Loans” shall mean the Incremental Term A Loans and any New
Term Loans.
“incur” shall mean, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (including by conversion, exchange or
otherwise), permit to exist, assume, guarantee or otherwise become liable in
respect of such Indebtedness or other obligation (and “incurrence,” “incurred”
and “incurring” shall have meanings correlative to the foregoing).
“Incurrence-Based Amounts” has the meaning set forth in Section 1.09(a).
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person; (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (i) trade accounts payable and accrued obligations incurred
in the ordinary course of business, (ii) the financing of insurance premiums,
(iii) any such obligations payable solely through the issuance of Equity
Interests and (iv) any earn-out obligation until such obligation appears in the
liabilities section of the balance sheet of such Person in accordance with GAAP
(excluding disclosure on the notes and footnotes thereto); provided that any
earn-out obligation that appears in the liabilities section of the balance sheet
of such Person shall be excluded, to the extent (x) such Person is indemnified
for the payment thereof or (y) amounts to be applied to the payment therefor are
in escrow); (e) all Indebtedness (excluding prepaid interest thereon) of others
secured by any Lien on property owned or acquired by such Person, whether or not
the obligations secured thereby have been assumed; provided, however, that if
such obligations have not been assumed, the amount of such Indebtedness included
for the purposes of this definition will be the amount equal to the lesser of
the fair market value of such property and the amount of the Indebtedness
secured; (f) with respect to any Capital Lease Obligations of such Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP; (g) all net obligations of
such Person in respect of Swap Contracts; (h) all obligations of such Person as
an account party in respect of letters of credit and bankers’ acceptances,
except obligations in respect of letters of credit issued in support of
obligations not otherwise constituting Indebtedness shall not constitute
Indebtedness except to the extent such letter of credit is drawn and not
reimbursed within five (5) Business Days of such drawing; (i) all obligations of
such Person in respect of Disqualified Capital Stock; and (j) all Contingent
Obligations of such Person in respect of Indebtedness of others of the kinds
referred to in clauses (a) through (i) above. The Indebtedness of any Person
shall include the Indebtedness of any partnership in which such Person is a
general partner unless recourse is limited, in which case the amount of such
Indebtedness shall be the amount such Person is liable therefor (except to the
extent the terms of such Indebtedness expressly provide that such Person is not
liable therefor). The amount of Indebtedness of the type described in clause (d)
shall be calculated based on the net present value thereof. The amount of
Indebtedness of the type referred to in clause (g) above of any Person shall be
zero unless and until such Indebtedness shall be terminated, in which case the
amount of such Indebtedness shall be the then termination payment due thereunder
by such Person. For the avoidance of doubt, it is understood and agreed that
(w) obligations of an Unrestricted Subsidiary secured by a Lien on the Equity
Interests of such Unrestricted Subsidiary, (x) casino “chips” and gaming
winnings of customers, (y) any obligations of such Person in respect of Cash
Management Agreements, and (z) any obligations of such Person in respect of
employee, consultant or contractor deferred compensation and benefit plans shall
not constitute Indebtedness.
“Indemnitee” has the meaning set forth in Section 13.03(b).
“Initial Base Restricted Payments Amount” shall mean, as of any date of
determination, (i) the greater of (A) $350.0 million and (B) 35% of Consolidated
EBITDA calculated on a Pro Forma Basis as of the most recently ended Test
Period, minus the aggregate amount of Restricted Payments made pursuant to
Section 10.06(i)(i), Junior Prepayments made pursuant to Section 10.09(a)(i),
and the aggregate amount of Investments made (and as calculated) pursuant to
Section 10.04(x).


-31-



--------------------------------------------------------------------------------





“Initial Base Junior Financing Prepayments Amount” shall mean, as of any date of
determination, $250.0 million minus the aggregate amount of Restricted Payments
made pursuant to Section 10.06(l), Junior Prepayments made pursuant to
Section 10.09(j), and the aggregate amount of Investments made (and as
calculated) pursuant to Section 10.04(z).
“Initial Perfection Certificate” has the meaning set forth in the definition of
“Perfection Certificate.”
“Intellectual Property” has the meaning set forth in Section 8.18.
“Intercompany Contribution Indebtedness” shall mean unsecured Indebtedness
(including unsecured Indebtedness convertible into or exchangeable or
exercisable for any Equity Interests) of Borrower or all or any Restricted
Subsidiaries that are Credit Parties owed to Wynn Resorts or any other Affiliate
of Borrower (other than Borrower or a Subsidiary of Borrower that is a Credit
Party) that (a) is subject to a Subordination Agreement or otherwise contains
subordination provisions reasonably satisfactory to Administrative Agent and
(b) shall not have a scheduled maturity date or any scheduled principal payments
or be subject to any mandatory redemption, prepayment, or sinking fund or
interest payment, fee payment or similar payment due prior to the date that is
91 days after the Final Maturity Date then in effect at the time of issuance.
“Interest Period” shall mean, as to each LIBOR Loan, the period commencing on
the date such LIBOR Loan is disbursed or converted to or continued as a LIBOR
Loan and ending on the date one, two, three or six months thereafter, as
selected by Borrower in its Notice of Borrowing or Notice of
Continuation/Conversion, as applicable, or such other period that is twelve
months or less requested by Borrower and consented to by, in the case of a
period that is one month or less, Administrative Agent and, in all cases of a
period that is twelve months or less but greater than one month, all the
applicable Lenders; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a LIBOR Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
(ii)    any Interest Period pertaining to LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and
(iii)    no Interest Period for a Class shall extend beyond the maturity date
for such Class.
Notwithstanding the foregoing, as to any LIBOR Loan made on a day that is not
the last Business Day of a calendar month, Borrower may select an Interest
Period that shall commence on the date on which such Loan is made and expire on
the last Business Day of such calendar month and thereafter revert to the
Interest Period selected in compliance with the foregoing.
“Interest Rate Protection Agreement” shall mean, for any Person, an interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more financial institutions providing for the transfer or mitigation
of interest risks either generally or under specific contingencies.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by Administrative Agent (which determination shall be conclusive and
binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between:  (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for the applicable
currency that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period for which that LIBO Screen Rate is available
for the applicable currency that exceeds the Impacted Interest Period, in each
case, at such time.


-32-



--------------------------------------------------------------------------------





“Investments” of any Person shall mean (a) any loan or advance of funds or
credit by such Person to any other Person, (b) any Contingent Obligation by such
Person in respect of the Indebtedness of any other Person (provided that upon
termination of any such Contingent Obligation, no Investment in respect thereof
shall be deemed outstanding, except as contemplated in clause (e) below), (c)
any purchase or other acquisition of any Equity Interests or indebtedness or
other securities of any other Person, (d) any capital contribution by such
Person to any other Person, (e) without duplication of any amounts included
under clause (b) above, any payment under any Contingent Obligation by such
Person in respect of the Indebtedness or other obligation of any other Person or
(f) the purchase or other acquisition (in one transaction or a series of
transaction) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of the definition of “Unrestricted
Subsidiary” and Section 10.04, “Investment” shall include the portion
(proportionate to Borrower’s Equity Interest in such Subsidiary) of the fair
market value of the net assets of any Subsidiary of Borrower at the time of
Designation of such Subsidiary as an Unrestricted Subsidiary pursuant to
Section 9.12 (excluding any Subsidiaries designated as Unrestricted Subsidiaries
on the Closing Date and set forth on Schedule 8.12(c)); provided, however, that
upon the Revocation of a Subsidiary that was designated as an Unrestricted
Subsidiary after the Closing Date, the amount of outstanding Investments in
Unrestricted Subsidiaries shall be deemed to be reduced by the lesser of (x) the
fair market value of such Subsidiary at the time of such Revocation and (y) the
amount of Investments in such Subsidiary deemed to have been made (directly or
indirectly) at the time of, and made (directly or indirectly) since, the
Designation of such Subsidiary as an Unrestricted Subsidiary, to the extent that
such amount constitutes an outstanding Investment under Section 10.04 at the
time of such Revocation.
“IP Licensing Fees” shall mean any fees payable by Borrower or a Restricted
Subsidiary to any Affiliate (other than Borrower or a Restricted Subsidiary)
pursuant to (a) (i) that certain 2014 Intellectual Property Licensing Agreement,
dated as of November 20, 2014, among Wynn Resorts Holdings, LLC, Wynn Resorts,
and Wynn Massachusetts, (ii) that certain Intellectual Property Licensing
Agreement, dated as of February 26, 2015, among Wynn Resorts, Wynn Resorts
Holdings, LLC, and Wynn Las Vegas, (iii) that certain Intellectual Property
License Agreement, dated as of September 19, 2009, among Wynn Resorts Holdings,
LLC, Wynn Resorts, and Wynn Macau, Limited, and (iv) that certain Amended and
Restated Intellectual Property License Agreement, dated as of September 19,
2009, by and among Wynn Resorts Holdings, LLC, Wynn Resorts, and Wynn Resorts
(Macau), S.A. and (b) without duplication to any fees paid under any agreement
described in clause (a), licensing agreements in form and substance
substantially similar to any agreement described in clause (a).
“ISDA CDS Definitions” has the meaning set forth in Section 13.04(i).
“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
“Joinder Agreements” shall mean each Joinder Agreement substantially in the form
of Exhibit L attached hereto or such other form as is reasonably acceptable to
Administrative Agent and each Joinder Agreement to be entered into pursuant to
the Security Agreement.
“Joint Venture” shall mean any Person, other than an individual or a Wholly
Owned Subsidiary of Borrower, in which Borrower or a Restricted Subsidiary of
Borrower (directly or indirectly) holds or acquires an ownership interest
(whether by way of capital stock, partnership or limited liability company
interest, or other evidence of ownership).
“Judgment Currency Conversion Date” has the meaning set forth in
Section 13.15(a).
“Junior Financing” shall mean unsecured Indebtedness (including unsecured
Indebtedness convertible into or exchangeable or exercisable for any Equity
Interests) of Borrower or all or any Restricted Subsidiaries (a) (i) that is
subordinated in right of payment to the Loans and contains subordination
provisions that are customary in the good faith determination of Borrower for
senior subordinated notes or subordinated notes issued under Rule 144A of the
Securities Act (or other corporate issuers in private placements or public
offerings of securities) or (ii) that contains subordination provisions
reasonably satisfactory to Administrative Agent and (b) that shall not have a
scheduled maturity date or any scheduled principal payments or be subject to any
mandatory redemption, prepayment, or sinking fund


-33-



--------------------------------------------------------------------------------





(except for customary change of control provisions and, in the case of bridge
facilities, customary mandatory redemptions or prepayments with proceeds of
Permitted Refinancings thereof (which Permitted Refinancings would constitute
Junior Financing) or Equity Issuances, and customary asset sale provisions that
permit application of the applicable proceeds to the payment of the Obligations
prior to application to such Junior Financing) due prior to the date that is 91
days after the Final Maturity Date then in effect at the time of issuance
(excluding bridge facilities providing for extensions on customary terms to at
least 91 days after such Final Maturity Date).
“Junior Prepayments” shall have the meaning provided in Section 10.09.
“L/C Commitments” shall mean the commitments of each L/C Lender to issue Letters
of Credit pursuant to Section 2.03. The L/C Commitments are part of, and not in
addition to, the Revolving Commitments.
“L/C Disbursements” shall mean a payment or disbursement made by any L/C Lender
pursuant to a Letter of Credit.
“L/C Documents” shall mean, with respect to any Letter of Credit, collectively,
any other agreements, instruments, guarantees or other documents (whether
general in application or applicable only to such Letter of Credit) governing or
providing for (a) the rights and obligations of the parties concerned or at risk
with respect to such Letter of Credit or (b) any collateral security for any of
such obligations, each as the same may be amended or modified and in effect from
time to time.
“L/C Interest” shall mean, for each Revolving Lender, such Lender’s
participation interest (or, in the case of each L/C Lender, such L/C Lender’s
retained interest) in each L/C Lender’s liability under Letters of Credit and
such Lender’s rights and interests in Reimbursement Obligations and fees,
interest and other amounts payable in connection with Letters of Credit and
Reimbursement Obligations.
“L/C Lender” shall mean, as the context may require: (a) with respect to each
Existing Letter of Credit, any person listed on Schedule 2.03(s) as an L/C
Lender, in its capacity as issuer of such Existing Letter of Credit), (b) each
of DB (solely in respect of standby Letters of Credit), Goldman Sachs Bank USA,
and The Bank of Nova Scotia or any of their respective Affiliates, in its
capacity as issuer of Letters of Credit issued by it hereunder, together with
its successors and assigns in such capacity; and/or (c) any other Revolving
Lender or Revolving Lenders selected by Borrower and reasonably acceptable to
Administrative Agent (such approval not to be unreasonably withheld or delayed)
that agrees to become an L/C Lender, in each case under this clause (c) in its
capacity as issuer of Letters of Credit issued by such Lender hereunder,
together with its successors and assigns in such capacity.
“L/C Liability” shall mean, at any time, without duplication, the sum of (a) the
Dollar Equivalent of the Stated Amount of all outstanding Letters of Credit at
such time plus (b) the aggregate amount of all L/C Disbursements that have not
yet been reimbursed at such time (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of any Letter of Credit denominated in an
Alternate Currency) in respect of all Letters of Credit. The L/C Liability of
any Revolving Lender at any time shall mean such Revolving Lender’s
participations and obligations in respect of outstanding Letters of Credit at
such time.
“L/C Payment Notice” has the meaning provided in Section 2.03(d).
“L/C Sublimit” shall mean an amount equal to the lesser of (a) $75.0 million and
(b) the Total Revolving Commitments then in effect. With respect to each of DB,
Goldman Sachs Bank USA, and The Bank of Nova Scotia (or any of their respective
Affiliates), such L/C Lender’s L/C Sublimit shall be $25.0 million (in each case
as the same may be changed from time to time with the prior written consent of
Borrower and the applicable L/C Lender). The L/C Sublimit is part of, and not in
addition to, the Total Revolving Commitments.
“Laws” shall mean, collectively, all common law and all international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents, including without
limitation the interpretation thereof by any Governmental Authority charged with
the enforcement thereof.


-34-



--------------------------------------------------------------------------------





“LCT Election” shall have the meaning provided in Section 1.08.
“LCT Test Date” shall have the meaning provided in Section 1.08.
“Lead Arrangers” shall mean, collectively, Deutsche Bank Securities, Inc.,
Goldman Sachs Bank USA, The Bank of Nova Scotia, BofA Securities, Inc., BNP
Paribas Securities Corp., Fifth Third Bank, JPMorgan Chase Bank, N.A., Mizuho
Bank, Ltd., Sumitomo Mitsui Banking Corporation, Credit Agricole Corporate and
Investment Bank, SunTrust Robinson Humphrey, Inc., and Citizens Bank, National
Association, in their capacities as joint lead arrangers and joint bookrunners
hereunder.
“Lease” shall mean any lease, sublease, franchise agreement, license, occupancy
or concession agreement.
“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a proceeding under any Debtor Relief Law, or a
receiver, trustee, conservator, intervenor, administrator, sequestrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (including the Federal
Deposit Insurance Corporation or any other state or federal regulatory
authority) has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action authorizing or indicating its
consent to or acquiescence in any such proceeding or appointment; provided,
however, that a Lender Insolvency Event shall not be deemed to exist solely as
the result of the acquisition or maintenance of an ownership interest in such
Lender or its Parent Company by a Governmental Authority or an instrumentality
thereof so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Lenders” shall mean (a) each Person listed on Annexes A‑1 and A‑2, (b) any
Person that becomes a Lender from time to time party hereto pursuant to
Section 2.15 and (c) any Person that becomes a “Lender” hereunder pursuant to an
Assignment Agreement, in each case, other than any such Person that ceases to be
a Lender pursuant to an Assignment Agreement or a Borrower Assignment Agreement.
Unless the context requires otherwise, the term “Lenders” shall include the L/C
Lender.
“Letter of Credit Request” has the meaning set forth in Section 2.03(b).
“Letters of Credit” shall have the meaning set forth in Section 2.03(a) and
shall include each Existing Letter of Credit.
“LIBO Base Rate” shall mean, with respect to any LIBOR Loan for any Interest
Period therefor, the London interbank offered rate (“LIBOR”) as administered by
ICE Benchmark Administration Limited (or any other Person that takes over the
administration of such rate for Dollars for a period equal in length to such
Interest Period) as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by Administrative Agent in its
reasonable discretion (in each case the “LIBO Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period (for delivery on the first day of such Interest Period);
provided that, if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement and provided, further,
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”), then the LIBO Base Rate shall be the
Interpolated Rate, provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided that to the extent a comparable or successor rate is approved by
Administrative Agent in connection herewith, the approved rate shall be
consistent with market practice for LIBOR-based loans (and the application of
such rate shall also be in accordance with market practice); provided, further
that to the extent such market practice is not administratively feasible for
Administrative Agent, such approved rate shall be applied in a manner as
otherwise


-35-



--------------------------------------------------------------------------------





reasonably determined by Administrative Agent. Notwithstanding the foregoing,
the LIBO Base Rate shall not be less than 0.00%.
“LIBO Rate” shall mean, for any LIBOR Loan for any Interest Period therefor, a
rate per annum (rounded upwards, if necessary, to the nearest 1/100th of 1%)
determined by Administrative Agent to be equal to the LIBO Base Rate for such
Loan for such Interest Period multiplied by the Statutory Reserve Rate for such
Loan for such Interest Period; provided that the LIBO Rate shall not be less
than 0%. Notwithstanding the foregoing, for purposes of clause (c) of the
definition of Alternate Base Rate, the rates referred to above shall be the
rates as of 11:00 a.m., London, England time, on the date of determination
(rather than the second Business Day preceding the date of determination).
“LIBOR Loans” shall mean Loans that bear interest at rates based on rates
referred to in the definition of “LIBO Rate.”
“License Revocation” shall mean the revocation, failure to renew or suspension
of, or the appointment of a receiver, supervisor or similar official with
respect to, any Gaming License covering any Gaming Facility owned, leased,
operated or used by Borrower or any of its Restricted Subsidiaries.
“Lien” shall mean, with respect to any Property, any mortgage, deed of trust,
lien, pledge, security interest, or assignment, hypothecation or encumbrance for
security of any kind, or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority (other than such financing statement or similar
notices filed for informational or precautionary purposes only), or any
conditional sale or other title retention agreement or any lease in the nature
thereof.
“Limited Condition Transaction” shall mean any transaction whose consummation is
not conditioned on the availability of, or on obtaining, third party financing
(or if such condition does exist, Borrower or any of its Subsidiaries would be
required to pay any fee, liquidated damages or other amount or be subject to any
indemnity, claim or other liability as a result of such third party financing
not having been available or obtained), including, without limitation, any
Permitted Acquisition or other acquisition not prohibited hereunder (including
repayment of Indebtedness of the Person acquired, or that is secured by the
assets acquired, in such Permitted Acquisition or other acquisition), any
permitted Investment or any unconditional repayment or redemption of, or offer
to purchase, any Indebtedness (and, in each case, the incurrence of Indebtedness
and/or Liens, the making of dispositions or Restricted Payments or the
consummation of any other transactions in connection therewith).
“Liquor Authority” has the meaning set forth in Section 13.13(a).
“Liquor Laws” has the meaning set forth in Section 13.13(a).
“Loans” shall mean the Revolving Loans and the Term Loans.
“Losses” of any Person shall mean the losses, liabilities, claims (including
those based upon negligence, strict or absolute liability and liability in
tort), damages, reasonable expenses, obligations, penalties, actions, judgments,
penalties, fines, suits, reasonable and documented costs or disbursements
(including, but limited to in the case of counsel, reasonable fees and expenses
of one primary counsel for the Secured Parties and Indemnitees collectively, and
any local counsel reasonably required in any applicable jurisdiction (and solely
in the case of an actual or perceived conflict of interest, where the Persons
affected by such conflict inform Borrower in writing of the existence of an
actual or perceived conflict of interest prior to retaining additional counsel,
one additional of each such counsel for each group of similarly situated Secured
Parties and Indemnitees), in connection with any Proceeding commenced or
threatened in writing, whether or not such Person shall be designated a party
thereto) at any time (including following the payment of the Obligations)
incurred by, imposed on or asserted against such Person.
“Macau Resort” shall mean the hotel towers, casino facilities and retail and
convention spaces that are owned and/or operated by Affiliates of Wynn Resorts,
in the Macau Special Administrative Region of the People’s Republic of China,
which include Wynn Macau, Wynn Encore and Wynn Palace hotel towers, casino
facilities and retail and convention spaces adjacent thereto.


-36-



--------------------------------------------------------------------------------





“Management Fees” shall mean (a) any fees, costs, expenses or reimbursements
payable by Borrower or a Restricted Subsidiary to any Affiliate (other than
Borrower or a Restricted Subsidiary) pursuant to (i) that certain Management Fee
and Corporate Allocation Agreement, dated as of November 20, 2014, between Wynn
Massachusetts and Wynn Resorts and (ii) that certain Management Agreement, dated
February 26, 2015, between Wynn Las Vegas and Wynn Resorts and (b) without
duplication to any fees, costs, expenses or reimbursements paid or made under
any agreement described in clause (a), management agreements in form and
substance substantially similar to any agreement described in clause (a).
“Margin Stock” shall mean margin stock within the meaning of Regulation T,
Regulation U, and Regulation X.
“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, assets, financial condition or results of operations of Borrower and
its Restricted Subsidiaries, taken as a whole and after giving effect to the
Transactions, (b) a material adverse effect on the ability of the Credit Parties
(taken as a whole) to satisfy their material payment Obligations under the
Credit Documents or (c) a material adverse effect on the legality, binding
effect or enforceability against any material Credit Party, of the Credit
Documents to which it is a party or any of the material rights and remedies of
any Secured Party thereunder or the legality, priority or enforceability of the
Liens on a material portion of the Collateral; provided, that no litigation
challenging the issuance of a Gaming License or any matters arising therefrom,
related thereto or in connection therewith shall constitute, result or otherwise
have (or reasonably be expected to constitute, result or otherwise have) a
Material Adverse Effect.
“Maximum Rate” has the meaning set forth in Section 13.19.
“Minimum Cage Cash Amount” shall mean, as of any date of determination, an
amount equal to $15.0 million multiplied by the number of material Gaming
Facilities (as determined by Borrower in good faith) owned and operated by
Borrower and its Restricted Subsidiaries. For purposes of this definition, as of
the Closing Date each of (a) the Wynn Las Vegas Resort and Encore at Wynn Las
Vegas (taken as a whole) and (b) the Wynn Massachusetts Resort shall count as
material Gaming Facilities such that as of the Closing Date the Minimum Cage
Cash Amount shall be $30.0 million.
“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate un-reallocated portions of L/C Liabilities during the existence of a
Defaulting Lender, an amount equal to 103% of the un-reallocated L/C Liabilities
at such time, (ii) with respect to Cash Collateral consisting of cash or deposit
account balances provided in accordance with the provisions of Sections 2.03,
2.10(c), 2.10(d), 2.16(a)(i), 2.16(a)(ii), or 11.01, an amount equal to 103% of
the aggregate L/C Liability, and (iii) otherwise, an amount determined by
Administrative Agent and the L/C Lenders in their reasonable discretion.
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor entity
thereto.
“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a first Lien
(subject only to Permitted Liens) in favor of Collateral Agent on behalf of the
Secured Parties on each Mortgaged Real Property, which shall be in substantially
the form of Exhibit I-1, Exhibit I-2, or such other form as is reasonably
acceptable to Administrative Agent, with such schedules and including such
provisions as shall be necessary to conform such document to applicable or local
law or as shall be customary under local law, as the same may at any time be
amended in accordance with the terms thereof and hereof and such changes thereto
as shall be reasonably acceptable to Administrative Agent.
“Mortgaged Real Property” shall mean (a) each Closing Date Mortgaged Real
Property listed on Schedule 1.01(c) and (b) each Real Property, if any, which
shall be subject to a Mortgage delivered after the Closing Date pursuant to
Section 9.08, 9.11, or 9.16 (in each case, unless and until such Real Property
is no longer subject to a Mortgage).
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (a) to which any ERISA Entity is then making or
obligated to make contributions, (b) to which any ERISA Entity


-37-



--------------------------------------------------------------------------------





(including any Person which ceased to be an ERISA Entity during such five year
period) has within the preceding five plan years made contributions, or (c) with
respect to which Borrower or any Restricted Subsidiary would reasonably be
expected to incur liability under Title IV of ERISA.
“NAIC” shall mean the National Association of Insurance Commissioners.
“Net Available Proceeds” shall mean:
(i)    in the case of any Asset Sale by Borrower or any Restricted Subsidiary
pursuant to Section 10.05(c), 100% of the aggregate amount of all cash payments
(including any cash payments received by way of deferred payment of principal
pursuant to a note or otherwise, but only as and when received) received by
Borrower or any Restricted Subsidiary directly or indirectly in connection with
such Asset Sale, net (without duplication) of (A) the amount of all reasonable
fees and expenses and transaction costs paid by or on behalf of Borrower or any
Restricted Subsidiary in connection with such Asset Sale (including, without
limitation, any underwriting, brokerage or other customary selling commissions
and legal, advisory and other fees and expenses, including survey, title and
recording expenses, transfer taxes and expenses incurred for preparing such
assets for sale, associated therewith); (B) any Taxes paid or estimated in good
faith to be payable by or on behalf of any Company as a result of such Asset
Sale (after application of all credits and other offsets that arise from such
Asset Sale); (C) any repayments by or on behalf of any Company of Indebtedness
(other than the Obligations) to the extent that such Indebtedness is secured by
a Permitted Lien on the subject Property required to be repaid as a condition to
the purchase or sale of such Property; (D) amounts required to be paid to any
Person (other than any Company) owning a beneficial interest in the subject
Property; and (E) amounts reserved, in accordance with GAAP, against any
liabilities associated with such Asset Sale and retained by Borrower or any of
its Subsidiaries after such Asset Sale and related thereto, including pension
and other post-employment benefit liabilities, purchase price adjustments,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with such Asset Sale, all as reflected in
an Officer’s Certificate delivered to Administrative Agent; provided, that Net
Available Proceeds shall include any cash payments received upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (E) of this
clause (i) or, if such liabilities have not been satisfied in cash and such
reserve is not reversed within eighteen (18) months after such Asset Sale, the
amount of such reserve; provided further that if at the time of receipt of such
net cash proceeds or at any time during the reinvestment period contemplated by
Section 2.10(a)(iii), if Borrower shall deliver a certificate of a Responsible
Officer of Borrower to Administrative Agent certifying that on a Pro Forma Basis
immediately after giving effect to the Asset Sale and the application of the
proceeds thereof or at the relevant time during such reinvestment period,
(I) the Consolidated First Lien Net Leverage Ratio is less than 1.00 to 1.00,
50% of such net cash proceeds that would otherwise constitute Net Available
Proceeds shall constitute Net Available Proceeds or (II) the Consolidated First
Lien Net Leverage Ratio is less than 0.50 to 1.00, none of such net cash
proceeds that would otherwise constitute Net Available Proceeds shall constitute
Net Available Proceeds;
(ii)    in the case of any Casualty Event of Borrower or any Restricted
Subsidiary, the aggregate amount of cash proceeds of insurance, condemnation
awards and other compensation (excluding proceeds constituting business
interruption insurance or other similar compensation for loss of revenue, but
including the proceeds of any disposition of Property pursuant to
Section 10.05(l)) received by the Person whose Property was subject to such
Casualty Event in respect of such Casualty Event net of (A) fees and expenses
incurred by or on behalf of Borrower or any Restricted Subsidiary in connection
with recovery thereof, (B) repayments of Indebtedness (other than Indebtedness
hereunder) to the extent secured by a Lien on such Property that is permitted by
the Credit Documents and that is not junior to the Lien thereon securing the
Obligations, (C) any Taxes paid or payable by or on behalf of Borrower or any
Restricted Subsidiary in respect of the amount so recovered (after application
of all credits and other offsets arising from such Casualty Event), and
(D) amounts required to be paid to any Person (other than any Company) owning a
beneficial interest in the subject Property; provided that, in the case of a
Casualty Event with respect to property that is subject to a lease entered into
for the purpose of, or with respect to, operating or managing a Facility, such
cash proceeds shall not constitute Net Available Proceeds to the extent, and for
so long as, such cash proceeds are required, by the terms of such lease, (x) to
be paid to the holder of any mortgage, deed of trust or other security agreement
securing


-38-



--------------------------------------------------------------------------------





indebtedness of the lessor or (y) to be paid to, or for the account of, the
lessor or deposited in an escrow account to fund rent and other amounts due with
respect to such property and costs to preserve, stabilize, repair, replace or
restore such property (in accordance with the provisions of the applicable
lease); provided further that if at the time of receipt of such amounts or at
any time during the reinvestment period contemplated by Section 2.10(a)(i), if
Borrower shall deliver a certificate of a Responsible Officer of Borrower to
Administrative Agent certifying that on a Pro Forma Basis immediately after
giving effect to the Asset Sale and the application of the proceeds thereof or
at the relevant time during such reinvestment period, (I) the Consolidated First
Lien Net Leverage Ratio is less than 1.00 to 1.00, 50% of such amounts that
would otherwise constitute Net Available Proceeds shall constitute Net Available
Proceeds or (II) the Consolidated First Lien Net Leverage Ratio is less than
0.50 to 1.00, none of such amounts that would otherwise constitute Net Available
Proceeds shall constitute Net Available Proceeds; and
(iii)    in the case of any Debt Issuance, the aggregate amount of all cash
received in respect thereof by the Person consummating such Debt Issuance in
respect thereof net of all investment banking fees, discounts and commissions,
legal fees, consulting fees, accountants’ fees, underwriting discounts and
commissions and other fees and expenses, actually incurred in connection
therewith.
“Net Short Lender” has the meaning assigned to such term in Section 13.04(i).
“New Revolving Commitments” shall have the meaning set forth in Section 2.12(a).
“New Revolving Loans” shall have the meaning set forth in Section 2.12(a).
“New Term Loan Commitments” has the meaning set forth in Section 2.12(a).
“New Term Loan Maturity Date” shall mean, with respect to any New Term Loans to
be made pursuant to the related Incremental Joinder Agreement, the maturity date
thereof as determined in accordance with Section 2.12(b).
“New Term Loan Notes” shall mean the promissory notes executed and delivered in
connection with any New Term Loan Commitments and the related New Term Loans.
“New Term Loans” has the meaning set forth in Section 2.12(a).
“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.
“Non-Extension Notice Date” shall have the meaning provided by Section 2.03(b).
“Non-U.S. Lender” shall have the meaning provided by Section 5.06(c)(ii).
“Notes” shall mean the Revolving Notes and the Term Loan Notes.
“Notice of Borrowing” shall mean a notice of borrowing substantially in the form
of Exhibit B or such other form as is reasonably acceptable to Administrative
Agent.
“Notice of Continuation/Conversion” shall mean a notice of
continuation/conversion substantially in the form of Exhibit C or such other
form as is reasonably acceptable to Administrative Agent.
“Notice of Intent to Cure” has the meaning specified in Section 9.04(c).
“NYFRB” shall mean the Federal Reserve Bank of New York.
“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business


-39-



--------------------------------------------------------------------------------





Day, the term “NYFRB Rate” shall mean the rate for a federal funds transaction
quoted at 11:00 a.m. on such day received by Administrative Agent from a Federal
funds broker of recognized standing selected by it; provided, further, that if
any of the aforesaid rates shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.
“Obligation Currency” has the meaning set forth in Section 13.15(a).
“Obligations” shall mean all amounts, liabilities and obligations, direct or
indirect, contingent or absolute, of every type or description, and at any time
existing, owing by any Credit Party to any Secured Party or any of its Agent
Related Parties or their respective successors, transferees or assignees
pursuant to the terms of any Credit Document, any Credit Swap Contract or, with
the prior written approval of Borrower, any Secured Cash Management Agreement
(including in each case interest, fees, costs or charges accruing or obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), whether or not the right of such Person to payment in respect of
such obligations and liabilities is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured and whether or not such claim is
discharged, stayed or otherwise affected by any bankruptcy case or insolvency or
liquidation proceeding.
“OFAC” has the meaning set forth in Section 8.22(b)(v).
“Officer’s Certificate” shall mean, as applied to any entity, a certificate
executed on behalf of such entity (or such entity’s manager or member or general
partner, as applicable) by its chairman of the Board of Directors (or functional
equivalent) (if an officer), its chief executive officer, its president, any of
its vice presidents, its chief financial officer, its chief accounting officer
or its treasurer or controller (in each case, or an equivalent officer) in their
official (and not individual) capacities.
“Open Market Assignment and Assumption Agreement” shall mean an Open Market
Assignment and Assumption Agreement substantially in the form attached as
Exhibit O hereto or such other form as is reasonably acceptable to
Administrative Agent.
“Organizational Document” shall mean, relative to any Person, its certificate of
incorporation, its certificate of formation or articles of organization, its
certificate of partnership, its by-laws, its partnership agreement, its limited
liability company or operating agreement, its memorandum or articles of
association, share designations or similar organization documents and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of its authorized Equity Interests.
“Other Applicable Indebtedness” shall mean Indebtedness incurred pursuant to
Section 10.01(c), (e), (h), (k), (n), (p), (q), (u) and (y).
“Other Commitments” shall mean the Other Term Loan Commitments and Other
Revolving Commitments.
“Other Connection Taxes” shall mean, with respect to any Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Credit Party under any Credit Document, Taxes imposed as a result of a
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document).
“Other First Lien Indebtedness” shall mean outstanding Indebtedness that is not
incurred under this Agreement and that (a) is secured by the Collateral on a
pari passu basis with the Obligations and (b) is Permitted First Priority
Refinancing Debt or Ratio Debt.
“Other Junior Indebtedness” shall mean Permitted Unsecured Refinancing Debt,
Permitted Second Priority Refinancing Debt, or Ratio Debt, in each case, that is
secured by a Lien on Collateral junior to the Liens securing the


-40-



--------------------------------------------------------------------------------





Obligations or that is unsecured. For the avoidance of doubt, Indebtedness
incurred pursuant to Section 10.01(e) shall in no event constitute Other Junior
Indebtedness.
“Other Revolving Commitments” shall mean one or more Tranches of revolving
credit commitments hereunder that result from a Refinancing Amendment.
“Other Revolving Loans” shall mean one or more Tranches of Revolving Loans that
result from a Refinancing Amendment.
“Other Taxes” has the meaning set forth in Section 5.06(b).
“Other Term Loan Commitments” shall mean one or more Tranches of term loan
commitments hereunder that result from a Refinancing Amendment.
“Other Term Loans” shall mean one or more Tranches of Term Loans that result
from a Refinancing Amendment.
“Overdraft Line” has the meaning set forth in Section 10.02(cc).
“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time),
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Paid in Full” or “Payment in Full” and any other similar terms, expressions or
phrases shall mean, at any time, (a) with respect to obligations other than the
Obligations or the Secured Obligations (as defined in the Security Agreement),
the payment in full of all of such obligations and (b) with respect to the
Obligations or the Secured Obligations (as defined in the Security Agreement),
the irrevocable termination of all Commitments, the payment in full in cash of
all Obligations (except undrawn Letters of Credit and Unasserted Obligations),
including principal, interest, fees, costs (including post-petition interest,
fees, costs and charges even if such interest, fees costs and charges are not an
allowed claim enforceable against any Credit Party in a bankruptcy case under
applicable law) and premium (if any), and the discharge or Cash
Collateralization of all Letters of Credit outstanding in an amount equal to
103% of the greatest amount for which such Letters of Credit may be drawn (or
receipt of backstop letters of credit reasonably satisfactory to the applicable
L/C Lender and Administrative Agent). For purposes of this definition,
“Unasserted Obligations” shall mean, at any time, contingent indemnity
obligations in respect of which no claim or demand for payment has been made at
such time.
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
“Pari Passu Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit R hereto or such other form as is
reasonably acceptable to Administrative Agent.
“Participant Register” has the meaning set forth in Section 13.05(a).
“Patriot Act” has the meaning set forth in Section 8.22(a).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, or any successor thereto.
“Pension Plan” shall mean an employee pension benefit plan (other than a
Multiemployer Plan) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of


-41-



--------------------------------------------------------------------------------





ERISA and is or was, within the past six years, maintained or contributed to by
any ERISA Entity, or with respect to which Borrower or any Restricted Subsidiary
would reasonably be expected to incur liability under Title IV of ERISA.
“Perfection Certificate” shall mean that certain Perfection Certificate, dated
as of the Closing Date (the “Initial Perfection Certificate”), executed and
delivered by Borrower on behalf of Borrower and each of the Guarantors existing
on the initial Funding Date, and each other Perfection Certificate (which shall
be substantially in the form of Exhibit M or such other form as is reasonably
acceptable to Administrative Agent) executed and delivered by the applicable
Credit Party from time to time, in each case, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with Section 9.04(h)(ii).
“Permits” has the meaning set forth in Section 8.15.
“Permitted Acquisition” shall mean any acquisition, whether by purchase, merger,
consolidation or otherwise, by Borrower or any of its Restricted Subsidiaries of
all or substantially all of the business, property or assets of, or Equity
Interests in, a Person or any unit, division or line of business of a Person so
long as (a) immediately after a binding contract with respect thereto is entered
into between Borrower or one of its Restricted Subsidiaries and the seller with
respect thereto and after giving pro forma effect to such acquisition and
related transactions, no Event of Default has occurred and is continuing or
would result therefrom and immediately after giving effect thereto Borrower
shall be in compliance on a Pro Forma Basis with the Financial Maintenance
Covenant as of the most recent Calculation Date (whether or not then in effect),
(b) immediately after giving effect thereto, Borrower shall be in compliance
with Section 10.11, and (c) with respect to a Permitted Acquisition in excess of
$100.0 million, Borrower has delivered to Administrative Agent an Officer’s
Certificate to the effect set forth in clauses (a) and (b) above, together with
all relevant financial information for the Person or assets to be acquired.
“Permitted Business” shall mean any business of the type in which Borrower and
its Restricted Subsidiaries are engaged or proposed to be engaged on the date of
this Agreement, including any business, the primary focus of which, is in the
hospitality, gaming, leisure or consumer industries, or any business reasonably
related, incidental or ancillary thereto (including assets or businesses
complementary thereto).
“Permitted Business Assets” shall mean (a) one or more Permitted Businesses, (b)
a controlling equity interest in any Person whose assets consist primarily of
one or more Permitted Businesses, (c) assets that are used or useful in a
Permitted Business or (d) any combination of the preceding clauses (a), (b) and
(c), in each case, as determined by Borrower’s Board of Directors or a
Responsible Officer or other management of Borrower or the Restricted Subsidiary
acquiring such assets, in each case, in its good faith judgment.
“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by any Credit Party (and Contingent Obligations of any other Credit
Party in respect thereof) in the form of one or more series of senior secured
notes or loans; provided that (a) such Indebtedness is secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations and is not secured by any property or assets of Borrower or any
Restricted Subsidiary other than the Collateral, (b) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness, (c) such Indebtedness is
not at any time guaranteed by any Subsidiaries other than Subsidiaries that are
Guarantors, and (d) the holders of such Indebtedness (or their representative)
and Administrative Agent shall be party to the Pari Passu Intercreditor
Agreement.
“Permitted Junior Debt Conditions” shall mean that such applicable debt (i) does
not have a scheduled maturity date prior to the date that is 91 days after the
Final Maturity Date then in effect at the time of issuance (excluding bridge
facilities providing for extensions on customary terms to at least 91 days after
such Final Maturity Date), (ii) does not have a Weighted Average Life to
Maturity (excluding the effects of any prepayments of Term Loans reducing
amortization) that is shorter than that of any outstanding Term Loans (excluding
bridge facilities providing for extensions on customary terms to at least
ninety-one (91) days after the Final Maturity Date), (iii) shall not have any
scheduled principal payments or be subject to any mandatory redemption,
prepayment, or sinking fund (except for customary change of control (and, in the
case of convertible or exchangeable debt instruments, delisting) provisions and,
in the case of bridge facilities, customary mandatory redemptions or prepayments
with proceeds of Permitted Refinancings thereof (which Permitted Refinancings
would satisfy the Permitted Junior Debt Conditions) or Equity Issuances, and


-42-



--------------------------------------------------------------------------------





customary asset sale and excess cash flow provisions that permit application of
the applicable proceeds to the payment of the Obligations prior to application
to such Junior Financing) due prior to the date that is ninety-one (91) days
after the Final Maturity Date then in effect at the time of issuance (excluding
bridge facilities providing for extensions on customary terms to at least
ninety-one (91) days after such Final Maturity Date) and (iv) is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors.
“Permitted Liens” has the meaning set forth in Section 10.02.
“Permitted Refinancing” shall mean, with respect to any Indebtedness, any
refinancing thereof; provided that: (a) no Default or Event of Default shall
have occurred and be continuing or would arise therefrom; (b) any such
refinancing Indebtedness shall (i) not have a stated maturity or, other than in
the case of a revolving credit facility, a Weighted Average Life to Maturity
(without giving effect to any prepayments that reduce scheduled amortization)
that is shorter than that of the Indebtedness being refinanced (provided that
(A) this clause (a) shall not apply to unsecured bridge facilities allowing
extensions on customary terms to a date that is no earlier than the applicable
maturity date, (B) the stated maturity may be earlier if the stated maturity is
not earlier than the earlier of (1) the stated maturity of such Indebtedness in
effect prior to such refinancing or (2) 91 days after the Final Maturity Date in
effect at the time of issuance, and (C) the Weighted Average Life to Maturity
may be shorter if the Weighted Average Life to Maturity is not shorter than the
Weighted Average Life to Maturity of such Indebtedness that would result if all
payments of principal on such Indebtedness that were due on or after the date
that is 91 days after the Final Maturity Date in effect at the time of issuance
were instead due on the date that is 91 days after the Final Maturity Date in
effect at the time of issuance), (ii) if the Indebtedness being refinanced is
subordinated to the Obligations by its terms or by the terms of any agreement or
instrument relating to such Indebtedness, be at least as subordinate to the
Obligations as the Indebtedness being refinanced (and unsecured if the
refinanced Indebtedness is unsecured), and (iii) be in a principal amount that
does not exceed the principal amount so refinanced, plus, accrued interest,
plus, any premium or other payment required to be paid in connection with such
refinancing, plus, the amount of fees and expenses of Borrower or any of its
Restricted Subsidiaries incurred in connection with such refinancing, plus, any
unutilized commitments thereunder; and (c) the obligors on such refinancing
Indebtedness shall be the obligors on such Indebtedness being refinanced (other
than in the case of a refinancing of the Wynn Las Vegas Notes, in which case the
obligors may be Borrower, any of the Guarantors, or any obligors with respect to
Indebtedness incurred under Section 10.01(v)); provided, however, that any
Credit Party shall be permitted to guarantee any such refinancing Indebtedness
of any other Credit Party.
“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by any Credit Party (and Contingent Obligations of any other Credit
Parties in respect thereof) in the form of one or more series of second lien (or
other junior lien) secured notes or second lien (or other junior lien) secured
loans; provided that (a) such Indebtedness is secured by the Collateral on a
second priority (or other junior priority) basis to the liens securing the
Obligations and the obligations in respect of any Permitted First Priority
Refinancing Debt and is not secured by any property or assets of Borrower or any
Restricted Subsidiary other than the Collateral, (b) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness (provided, that such
Indebtedness may be secured by a Lien on the Collateral that is junior to the
Liens securing the Obligations and the obligations in respect of any Permitted
First Priority Refinancing Debt, notwithstanding any provision to the contrary
contained in the definition of “Credit Agreement Refinancing Indebtedness”),
(c) the holders of such Indebtedness (or their representative) shall be party to
the Second Lien Intercreditor Agreement (as “Second Priority Debt Parties”) with
Administrative Agent, and (d) such Indebtedness meets the Permitted Junior Debt
Conditions.
“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by Borrower or its Restricted Subsidiaries in the form of one or more
series of senior unsecured notes or loans; provided that (a) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness and (b) meets the
Permitted Junior Debt Conditions.
“Person” shall mean any individual, corporation, company, association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or any other entity.
“Pledged Collateral” has the meaning set forth in the Security Agreement.


-43-



--------------------------------------------------------------------------------





“Post-Increase Revolving Lenders” has the meaning set forth in Section 2.12(d).
“Pre-Increase Revolving Lenders” has the meaning set forth in Section 2.12(d).
“Pre-Opening Expenses” shall mean, with respect to any fiscal period, the amount
of expenses (including Consolidated Interest Expense) incurred with respect to
capital projects which are appropriately classified as “pre-opening expenses” on
the applicable financial statements of Borrower and its Restricted Subsidiaries
for such period.
“Principal Asset” shall mean each of the Wynn Massachusetts Resort and the Wynn
Las Vegas Resort and the Encore at Wynn Las Vegas.
“Principal Office” shall mean the principal office of Administrative Agent,
located on the Closing Date at 60 Wall Street, New York, NY 10005, or such other
office as may be designated in writing by Administrative Agent.
“Prior Mortgage Liens” shall mean, with respect to each Mortgaged Real Property,
the Liens identified in Schedule B annexed to the applicable Mortgage as such
Schedule B may be amended from time to time to the reasonable satisfaction of
Administrative Agent.
“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant or calculation of any ratio hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.06.
“Proceeding” shall mean any claim, counterclaim, action, judgment, suit,
hearing, governmental investigation, arbitration or proceeding, including by or
before any Governmental Authority and whether judicial or administrative.
“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including all contract rights, income or revenue rights, real
property interests, trademarks, trade names, equipment and proceeds of the
foregoing and, with respect to any Person, Equity Interests or other ownership
interests of any other Person.
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by DB as its prime rate in effect at its Principal Office; each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective. The parties hereto acknowledge
that the rate announced publicly by Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning set forth in Section 9.04.
“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness incurred for the purpose of financing all or
any part of the purchase price of any Property (including Equity Interests of
any Person) or the cost of installation, construction or improvement of any
property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred (except in the case of a refinancing) within 270 days
after such acquisition of such Property or the incurrence of such costs by such
Person.
“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” shall have the meaning assigned thereto in Section 13.22.
“Qualified Capital Stock” shall mean, with respect to any Person, any Equity
Interests of such Person which is not Disqualified Capital Stock.


-44-



--------------------------------------------------------------------------------





“Qualified Contingent Obligation” shall mean Contingent Obligations permitted by
Section 10.04 in respect of (a) Indebtedness of any Joint Venture in which
Borrower or any of its Restricted Subsidiaries owns (directly or indirectly) at
least 25% of the Equity Interest of such Joint Venture or (b) Indebtedness of
casinos, “racinos”, full-service casino resorts, non-gaming resorts, distributed
gaming applications or taverns or other Facilities (and properties ancillary or
related thereto (or owners of casinos, “racinos”, full-service casino resorts,
non-gaming resorts, distributed gaming applications or taverns or other
Facilities) with respect to which Borrower or any of its Restricted Subsidiaries
has (directly or indirectly through Subsidiaries) entered into a management,
development, or similar contract and such contract remains in full force and
effect at the time such Contingent Obligations are incurred.
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligations, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualifying Act of Terrorism” shall mean (a) any Act of Terrorism which occurs
on any property of Borrower or its Affiliates or in which Borrower or any of its
Affiliates, or any property of any of them, is the target or (b) any Act of
Terrorism which occurs at any gaming facility or material hospitality or
entertainment establishment in any market in which Borrower or any of its
Affiliates operates a Facility.
“Qualifying Project” shall mean the Facilities of Wynn Resorts and its
Subsidiaries which are operating or for which the financing for the development,
construction and opening thereof has been obtained. For purposes of this
definition, each of the Wynn Las Vegas Resort, Encore at Wynn Las Vegas, the
Macau Resort and the Wynn Massachusetts Resort shall count as separate projects.
“Quarter” shall mean each three month period ending on March 31, June 30,
September 30, and December 31.
“Quarterly Dates” shall mean the last Business Day of each Quarter in each year,
commencing with the last Business Day of the first full Quarter after the
Closing Date.
“R/C Maturity Date” shall mean, (a) with respect to the Closing Date Revolving
Commitments and any Incremental Existing Tranche Revolving Commitments of the
same Tranche and any Revolving Loans thereunder, the date that is the fifth
anniversary of the Closing Date and (b) with respect to any other Tranche of
Revolving Commitments and Revolving Loans, the maturity date set forth therefor
in the applicable Extension Amendment, Refinancing Amendment, or Incremental
Joinder Agreement.
“R/C Percentage” of any Revolving Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the Revolving Commitment
of such Revolving Lender at such time and the denominator of which is the Total
Revolving Commitments at such time; provided, however, that if the R/C
Percentage of any Revolving Lender is to be determined after the Total Revolving
Commitments have been terminated, then the R/C Percentage of such Revolving
Lender shall be determined immediately prior (and without giving effect) to such
termination but after giving effect to any assignments after termination of the
Revolving Commitments.
“Ratio Debt” has the meaning set forth in Section 10.01(t).
“Ratio Debt Amount” shall mean, as of any date of determination:
(a)    the Shared Fixed Incremental Amount; plus
(b)    (x) in the case of an Incremental Commitment or any Ratio Debt that
serves to effectively extend the maturity of the Term Loans, the Revolving
Commitments, Permitted First Priority Refinancing Debt, and/or any Ratio Debt
that is secured on a pari passu basis with the Obligations, an amount equal to
the reductions in the Term Loans, the Revolving Commitments, the Permitted First
Priority Refinancing Debt,


-45-



--------------------------------------------------------------------------------





and/or such pari passu Ratio Debt to be replaced with such Indebtedness and
(y) in the case of any Incremental Commitment or Ratio Debt that effectively
replaces any commitment under the Revolving Facility terminated, or any Term
Loan repaid, under Section 2.11, 13.04(b), 13.04(h), or 13.05(g), an amount
equal to the portion of the relevant terminated commitments under the Revolving
Facility or repaid Term Loans; plus
(c)    the aggregate amount of (i) any voluntary prepayment or repurchase of
Term Loans, Permitted First Priority Refinancing Debt or Ratio Debt that is
secured on a pari passu basis with the Obligations and (ii) any permanent
reduction of Revolving Commitments, revolving commitments constituting Permitted
First Priority Refinancing Debt and revolving commitments constituting Ratio
Debt that are secured on a pari passu basis with the Obligations, in each case
to the extent the relevant prepayment or reduction is not funded or effected
with any long term Indebtedness (the amounts under clauses (b) and (c) together,
the “Ratio Prepayment Amount”); minus the aggregate principal amount of all
Incremental Commitments incurred or issued in reliance on the Incremental
Prepayment Amount; plus
(d)    an unlimited amount so long as, in the case of this clause (d), (i) if
such Ratio Debt is secured by the Collateral on a pari passu basis with the
Senior Facilities, the Consolidated First Lien Net Leverage Ratio would not
exceed 3.25:1.00, (ii) if such Indebtedness is secured by the Collateral on a
junior lien basis to the Senior Facilities, the Consolidated Senior Secured Net
Leverage Ratio would not exceed 3.75:1.00, and (iii) if such Indebtedness is
unsecured or not secured by the Collateral, the Consolidated Fixed Charge
Coverage Ratio shall not exceed 2.00:1.00, in each case, calculated on a Pro
Forma Basis after giving effect thereto, including the application of proceeds
thereof, as of the last day of the most recently ended Test Period; provided
that, for such purpose, (1) in the case of any revolving Indebtedness incurred
in reliance on this clause (d), such calculation shall be made assuming a full
drawing of such revolving Indebtedness and (2) such calculation shall be made
without netting the cash proceeds of any such Indebtedness (this clause (d), the
“Ratio Incurrence-Based Amount”).
It is understood and agreed that (I) Borrower may elect to use the Ratio
Incurrence-Based Amount prior to the Shared Fixed Incremental Amount or the
Ratio Prepayment Amount and regardless of whether there is capacity under the
Shared Fixed Incremental Amount or the Ratio Prepayment Amount, and if the
Shared Fixed Incremental Amount, the Ratio Prepayment Amount and the Ratio
Incurrence-Based Amount are each available and Borrower does not make an
election, Borrower will be deemed to have elected to use the Ratio
Incurrence-Based Amount, and (II) any portion of any Indebtedness incurred in
reliance on the Shared Fixed Incremental Amount or the Ratio Prepayment Amount
shall be reclassified as incurred under the Ratio Incurrence-Based Amount as
Borrower may elect from time to time if Borrower meets the applicable
Consolidated First Lien Net Leverage Ratio, Consolidated Senior Secured Net
Leverage Ratio, or Consolidated Fixed Charge Coverage Ratio, as applicable,
under the Ratio Incurrence-Based Amount at such time on a pro forma basis.
“Ratio Incurrence-Based Amount” has the meaning set forth in the definition of
“Ratio Debt Amount”.
“Ratio Prepayment Amount” has the meaning set forth in the definition of “Ratio
Debt Amount”.
“Real Property” shall mean, as to any Person, all the right, title and interest
of such Person in and to land, improvements and appurtenant fixtures, including
leaseholds.
“Recurring Dividend Amount” shall mean, the amount of dividends paid to (or, at
Borrower’s option, declared to be paid to) Wynn Group Asia by its direct and
indirect Subsidiaries during the applicable Test Period in the amounts set forth
below:


-46-



--------------------------------------------------------------------------------





Test Period Ending
Recurring Dividend Amount (millions)
September 30, 2019
$432.0
September 30, 2020
$475.0
September 30, 2021
$532.0
September 30, 2022
$575.0
September 30, 2023
$632.0
September 30, 2024 and thereafter
$695.0



“redeem” shall mean redeem, repurchase, repay, defease (covenant or legal),
Discharge or otherwise acquire or retire for value; and “redemption” and
“redeemed” have correlative meanings.
“Redesignation” has the meaning set forth in Section 9.13(a).
“refinance” shall mean refinance, renew, extend, exchange, replace, defease
(covenant or legal) (with proceeds of Indebtedness), Discharge (with proceeds of
Indebtedness) or refund (with proceeds of Indebtedness), in whole or in part,
including successively; and “refinancing” and “refinanced” have correlative
meanings.
“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to Administrative Agent and Borrower executed
by each of (a) Borrower and (b) each additional Lender and each existing Lender
that agrees to provide any portion of the Credit Agreement Refinancing
Indebtedness being incurred pursuant thereto, and delivered to Administrative
Agent in accordance with Section 2.15.
“Register” has the meaning set forth in Section 2.08(c).
“Regulated Bank” means an Approved Commercial Bank that is (i) a U.S. depository
institution the deposits of which are insured by the Federal Deposit Insurance
Corporation; (ii) a corporation organized under section 25A of the U.S. Federal
Reserve Act of 1913; (iii) a branch, agency or commercial lending company of a
foreign bank operating pursuant to approval by and under the supervision of the
Board of Governors of the Federal Reserve System of the United States under 12
CFR part 211; (iv) a non-U.S. branch of a foreign bank managed and controlled by
a U.S. branch referred to in clause (iii); or (v) any other U.S. or non-U.S.
depository institution or any branch, agency or similar office thereof
supervised by a bank regulatory authority in any jurisdiction.
“Regulation D” shall mean Regulation D (12 C.F.R. Part 204) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.
“Regulation T” shall mean Regulation T (12 C.F.R. Part 220) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U (12 C.F.R. Part 221) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X (12 C.F.R. Part 224) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.


-47-



--------------------------------------------------------------------------------





“Reimbursement Obligations” shall mean the obligations of Borrower to reimburse
L/C Disbursements in respect of any Letter of Credit.
“Related Indemnified Person” has the meaning set forth in Section 13.03(b).
“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
“Relevant Four Fiscal Quarter Period” means, with respect to any requested
Specified Equity Contribution, the four-fiscal quarter period ending on (and
including) the fiscal quarter in which Consolidated EBITDA will be increased as
a result of such Specified Equity Contribution.
“Removal Effective Date” has the meaning set forth in Section 12.06(b).
“Replaced Lender” has the meaning set forth in Section 2.11(a).
“Replacement Lender” has the meaning set forth in Section 2.11(a).
“Required Lenders” shall mean, as of any date of determination: (a) prior to the
Closing Date, Lenders holding more than 50% of the aggregate amount of the
Commitments; and (b) thereafter, Non-Defaulting Lenders the sum of whose
outstanding Term Loans, unutilized Term Loan Commitments, Revolving Loans,
Unutilized R/C Commitments and L/C Liabilities then outstanding represents more
than 50% of the aggregate sum (without duplication) of (i) all outstanding Term
Loans of all Non-Defaulting Lenders and all unutilized Term Loan Commitments of
all Non-Defaulting Lenders, (ii) all outstanding Revolving Loans of all
Non-Defaulting Lenders, (iii) the aggregate Unutilized R/C Commitments of all
Non-Defaulting Lenders and (iv) the L/C Liabilities of all Non-Defaulting
Lenders.
“Required Revolving Lenders” shall mean, as of any date of determination: (a) at
any time prior to the Closing Date, Lenders holding more than 50% of the
aggregate amount of the Revolving Commitments and (b) thereafter, Non-Defaulting
Lenders holding more than 50% of the aggregate sum of (without duplication)
(i) the aggregate principal amount of outstanding Revolving Loans of all
Non-Defaulting Lenders, (ii) the aggregate Unutilized R/C Commitments of all
Non-Defaulting Lenders and (iii) the L/C Liabilities of all Non-Defaulting
Lenders.
“Required Tranche Lenders” shall mean: (a) with respect to Revolving Commitments
or Revolving Loans of any particular Tranche, Non-Defaulting Lenders having more
than 50% of the aggregate sum of the Unutilized R/C Commitments, Revolving Loans
and L/C Liabilities of all Non-Defaulting Lenders, in each case, in respect of
such Tranche and then outstanding; (b) with respect to Term A Facility Loans,
Non-Defaulting Lenders having more than 50% of the aggregate sum of the Term A
Facility Loans and unutilized Term A Facility Commitments of all Non-Defaulting
Lenders then outstanding; (c) for each Extension Tranche, if applicable, with
respect to Lenders having Extended Revolving Loans or Extended Revolving
Commitments or Extended Term Loans or commitments in respect of Extended Term
Loans, in each case, in respect of such Extension Tranche, Non-Defaulting
Lenders having more than 50% of the aggregate sum of such Extended Revolving
Loans and Extended Revolving Commitments or Extended Term Loans and commitments
of all Non-Defaulting Lenders in respect thereof, as applicable, then
outstanding; (d) for each Tranche of Other Term Loans, Non-Defaulting Lenders
having more than 50% of the aggregate sum of such Other Term Loans and
unutilized Other Term Loan Commitments of all Non-Defaulting Lenders then
outstanding; and (e) for each Tranche of New Term Loans, Non-Defaulting Lenders
having more than 50% of the aggregate sum of such New Term Loans and unutilized
New Term Loan Commitments of all Non-Defaulting Lenders then outstanding.


-48-



--------------------------------------------------------------------------------





“Requirement of Law” shall mean, as to any Person, any Law or determination of
an arbitrator or any Governmental Authority, in each case applicable to or
binding upon such Person or any of its Property or to which such Person or any
of its Property is subject.
“Resignation Effective Date” has the meaning set forth in Section 12.06(a).
“Responsible Officer” shall mean, including when used with respect to any Person
(whether Borrower or otherwise), the chief executive officer of Borrower, the
president of Borrower (if not the chief executive officer), any senior or
executive vice president of Borrower, the chief financial officer, the chief
accounting officer or treasurer of Borrower or, with respect to financial
matters, the chief financial officer, chief accounting officer, senior financial
officer or treasurer of Borrower or the chief executive officer of Wynn Resorts,
the president of Wynn Resorts (if not the chief executive officer), any senior
or executive vice president of Wynn Resorts, the chief financial officer, the
chief accounting officer or treasurer of Wynn Resorts or, with respect to
financial matters, the chief financial officer, chief accounting officer, senior
financial officer or treasurer of Wynn Resorts.
“Restricted Amount” has the meaning set forth in Section 2.10(a).
“Restricted Payment” shall mean dividends (in cash, Property or obligations) on,
or other payments or distributions (including return of capital) on account of,
or the setting apart of money for a sinking or other analogous fund for, or the
purchase, redemption, retirement, defeasance, termination, repurchase or other
acquisition of, any Equity Interests or Equity Rights (other than any payment
made relating to any Transfer Agreement) in Borrower or any of its Restricted
Subsidiaries, but excluding dividends, payments or distributions paid through
the issuance of additional shares of Qualified Capital Stock and any redemption,
retirement or exchange of any Qualified Capital Stock in Borrower or such
Restricted Subsidiary through, or with the proceeds of, the issuance of
Qualified Capital Stock in Borrower or any of its Restricted Subsidiaries.
“Restricted Subsidiaries” shall mean all existing and future Subsidiaries of
Borrower other than the Unrestricted Subsidiaries.
“Revaluation Date” shall mean, with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternate Currency, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (iii) each date of any
payment by an L/C Lender under any Letter of Credit denominated in an Alternate
Currency, and (iv) such additional dates as Administrative Agent or the
applicable L/C Lender shall reasonably determine or the Required Lenders shall
require.
“Reverse Trigger Event” shall mean the transfer of Equity Interests of any
Restricted Subsidiary or any Gaming Facility from trust or other similar
arrangement to Borrower or any of its Restricted Subsidiaries from time to time.
“Revocation” has the meaning set forth in Section 9.12(b).
“Revolving Availability Period” shall mean, (i) with respect to the Revolving
Commitments under the Closing Date Revolving Facility, the period from and
including the Closing Date to but excluding the earlier of the applicable R/C
Maturity Date and the date of termination of such Revolving Commitments, and
(ii) with respect to any other Tranche of Revolving Commitments, the period from
and including the date such Tranche of Revolving Commitments is established to
but excluding the earlier of the applicable R/C Maturity Date and the date of
termination of such Tranche of Revolving Commitments. Unless the context
otherwise requires, references in this Agreement to the Revolving Availability
Period shall mean with respect to each Tranche of Revolving Commitments, the
Revolving Availability Period applicable to such Tranche.
“Revolving Commitment” shall mean, for each Revolving Lender, the obligation of
such Lender to make Revolving Loans in an aggregate principal amount at any one
time outstanding up to but not exceeding the amount set forth opposite the name
of such Lender on Annex A‑1 under the caption “Revolving Commitment,” or in the
Assignment Agreement pursuant to which such Lender assumed its Revolving
Commitment or in any Refinancing Amendment or


-49-



--------------------------------------------------------------------------------





Incremental Joinder Agreement, as applicable, as the same may be (a) changed
pursuant to Section 13.05(b), (b) reduced or terminated from time to time
pursuant to Sections 2.04 and/or 11.01, as applicable, or (c) increased or
otherwise adjusted from time to time in accordance with this Agreement,
including pursuant to Sections 2.12 and 2.15; it being understood that a
Revolving Lender’s Revolving Commitment shall include any Extended Revolving
Commitments, Incremental Revolving Commitments, and Other Revolving Commitments
of such Revolving Lender.
“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s L/C
Liability.
“Revolving Extension Request” shall have the meaning provided in
Section 2.13(b).
“Revolving Facility” shall mean each credit facility comprising Revolving
Commitments of a particular Tranche.
“Revolving Lenders” shall mean (a) on the Closing Date, the Lenders having a
Revolving Commitment on Annex A‑1 hereof and (b) thereafter, the Lenders from
time to time holding Revolving Loans and/or a Revolving Commitment as in effect
from time to time.
“Revolving Loans” has the meaning set forth in Section 2.01(a).
“Revolving Notes” shall mean the promissory notes substantially in the form of
Exhibit A‑1.
“Revolving Tranche Exposure” shall mean with respect to any Lender and Tranche
of Revolving Commitments at any time, the aggregate principal amount at such
time of all outstanding Revolving Loans of such Tranche of such Lender, plus the
aggregate amount at such time of such Lender’s L/C Liability under its Revolving
Commitment of such Tranche.
“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, or any successor thereto.
“Sanction(s)” shall mean any economic or trade or financial sanction or
restrictive measures or trade embargo enacted, administered, imposed or enforced
by the United States Government (including, without limitation, OFAC and the
U.S. Department of State), the United Nations Security Council, the European
Union or any member state thereof, Her Majesty’s Treasury or other relevant
sanctions authority.
“SEC” shall mean the Securities and Exchange Commission of the United States or
any successor thereto.
“Second Lien Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit S hereto or such other form as is
reasonably acceptable to Administrative Agent.
“Section 9.04 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.04(a) or (b), together with the
accompanying certificate of a Responsible Officer of Borrower delivered, or
required to be delivered, pursuant to Section 9.04(c).
“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between Borrower and/or any or all of its Restricted
Subsidiaries and any Cash Management Bank.
“Secured Parties” shall mean the Agents, the Lenders, any Swap Provider that is
party to a Credit Swap Contract and any Cash Management Bank that is a party to
a Secured Cash Management Agreement.
“Securities Act” shall mean the Securities Act of 1933, as amended, and all
rules and regulations of the SEC promulgated thereunder.


-50-



--------------------------------------------------------------------------------





“Security Agreement” shall mean a security agreement substantially in the form
of Exhibit H among the Credit Parties and Collateral Agent, as the same may be
amended in accordance with the terms thereof and hereof.
“Security Documents” shall mean the Security Agreement, the Mortgages, the
Collateral Agency Agreement (from and after such time as Collateral Agent
becomes a funding agent thereunder), the Collateral Agency Intercreditor
Agreement (from and after such time as Collateral Agent becomes a party
thereto), and each other security document or pledge agreement, instrument or
other document required by applicable local law or otherwise executed and
delivered by a Credit Party to grant or perfect a security interest in any
Property acquired or developed that is of the kind and nature that would
constitute Collateral on the Closing Date, and any other document, agreement or
instrument utilized to pledge or grant as collateral for the Obligations any
Property of whatever kind or nature.
“Senior Facilities” shall mean the Closing Date Revolving Facility and the Term
A Facility.
“Shared Fixed Incremental Amount” shall mean, as of any date of determination,
(a) the greater of (i) $500.0 million and (ii) 50% of Consolidated EBITDA
calculated on a Pro Forma Basis as of the most recently ended Test Period minus
(b)(i) the aggregate outstanding principal amount of all Incremental Commitments
incurred or issued in reliance on the Shared Fixed Incremental Amount and
(ii) the aggregate outstanding principal amount of all Indebtedness incurred or
issued in reliance on Section 10.01(t) in reliance on the Shared Fixed
Incremental Amount.
“Solvent” and “Solvency” shall mean, for any Person on a particular date, that
on such date (a) the fair value of the Property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such Person’s ability to pay as such debts
and liabilities mature, (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts as they become due and payable. For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, without duplication.
“Specified 10.04(s) Investment Returns” shall mean the amounts received by
Borrower and its Restricted Subsidiaries with respect to Investments made
pursuant to Section 10.04(s) (including with respect to contracts related to
such Investments and including principal, dividends, interest, distributions,
sale proceeds, payments under contracts relating to such Investments, repayments
or other amounts) that are designated by Borrower as Specified 10.04(s)
Investment Returns in the compliance certificate delivered to Administrative
Agent in respect of the fiscal quarter (or fiscal year) in which such amounts
were received.
“Specified Equity Contribution” has the meaning specified in Section 11.03.
“Specified Representations” mean the representations and warranties of the
Credit Parties set forth in Sections 8.01(a)(i) (but only with respect to Credit
Parties), 8.01(a)(ii) (but only with respect to Credit Parties), 8.04(a)(i)(x),
8.04(a)(ii) (solely with respect to the Wynn Las Vegas Notes and the Wynn
Resorts Finance Notes), 8.05 (but only as it relates to the Credit Documents),
8.09, 8.11(b), 8.14 (but only as it relates to security interests that may be
perfected through the filing of UCC financing statements, filing of intellectual
property security agreements with the United States Patent and Trademark Office
or United States Copyright Office or delivery of stock or equivalent
certificates representing Equity Interests in material Subsidiaries that are not
Foreign Subsidiaries (other than Equity Interests in any such Subsidiaries for
which prior approval of Liens is required under applicable Gaming Laws but has
not been obtained)), 8.17, 8.22 (solely as it relates to the use of proceeds of
the Loans (other than with respect to the Patriot Act)), and 8.23 (as it relates
to the use of proceeds of the Loans).
“Specified Transaction” shall mean any (a) incurrence or repayment of
Indebtedness (other than for working capital purposes or under a Revolving
Facility), (b) Investment that results in a Person becoming a Restricted
Subsidiary or an Unrestricted Subsidiary, (c) Permitted Acquisition or other
Acquisition, (d) Asset Sale or designation of a Restricted


-51-



--------------------------------------------------------------------------------





Subsidiary that results in a Restricted Subsidiary ceasing to be a Restricted
Subsidiary of Borrower or redesignation of an Unrestricted Subsidiary that
results in an Unrestricted Subsidiary becoming a Restricted Subsidiary, and
(e) Acquisition or Investment constituting an acquisition of assets constituting
a business unit, line of business or division of another Person. For the
avoidance of doubt, the Transactions shall constitute a Specified Transaction.
“Spot Rate” for a currency shall mean the rate determined by Administrative
Agent or the applicable L/C Lender, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
Administrative Agent or such L/C Lender may obtain such spot rate from another
financial institution designated by Administrative Agent or such L/C Lender if
the Person acting in such capacity does not have as of the date of determination
a spot buying rate for any such currency; and provided further that such L/C
Lender may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternate Currency.
“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System of the
United States (or any successor) to which Administrative Agent is subject with
respect to the LIBO Base Rate, for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D). Such reserve percentage shall
include those imposed pursuant to such Regulation D. LIBOR Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subordination Agreement” shall mean each Subordination Agreement, substantially
in the form of Exhibit F, among Administrative Agent, the applicable Credit
Parties and the providers of any Intercompany Contribution Indebtedness.
“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Borrower.
“Substituted Consolidated EBITDA” shall mean with respect to any fiscal quarter,
the greater of Consolidated EBITDA for the fiscal quarter (a) during the
immediately preceding fiscal year corresponding to such fiscal quarter and (b)
immediately preceding the fiscal quarter in which the applicable Qualifying Act
of Terrorism shall have occurred, in each case subject to customary seasonal
adjustments (as determined in good faith by Borrower).
“Supported QFC” shall have the meaning assigned thereto in Section 13.22.
“Swap Contract” shall mean any agreement entered into in the ordinary course of
business (as a bona fide hedge and not for speculative purposes) (including any
master agreement and any schedule or agreement, whether or not in writing,
relating to any single transaction) that is an interest rate swap agreement,
basis swap, forward rate agreement, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
agreement, rate cap, collar or floor agreement, currency swap agreement,
cross-currency rate


-52-



--------------------------------------------------------------------------------





swap agreement, swap option, currency option or any other similar agreement
(including any option to enter into any of the foregoing) and is designed to
protect any Company against fluctuations in interest rates, currency exchange
rates, commodity prices, or similar risks (including any Interest Rate
Protection Agreement). For the avoidance of doubt, the term “Swap Contract”
includes, without limitation, any call options, warrants and capped calls
entered into as part of, or in connection with, an issuance of convertible or
exchangeable debt by Borrower or its Restricted Subsidiaries.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Provider” shall mean any Person that is a party to a Swap Contract with
Borrower and/or any of its Restricted Subsidiaries if such Person was, at the
date of entering into such Swap Contract, a Lender or Agent or Affiliate of a
Lender or Agent, and such Person executes and delivers to Administrative Agent a
letter agreement in form and substance reasonably acceptable to Administrative
Agent pursuant to which such Person (a) appoints Collateral Agent as its agent
under the applicable Credit Documents and (b) agrees to be bound by the
provisions of Section 12.03.
“Taking” shall mean a taking or voluntary conveyance during the term of this
Agreement of all or part of any Mortgaged Real Property, or any interest therein
or right accruing thereto or use thereof, as the result of, or in settlement of,
any condemnation or other eminent domain proceeding by any Governmental
Authority affecting any Mortgaged Real Property or any portion thereof, whether
or not the same shall have actually been commenced.
“Tax Payments” shall mean, with respect to any taxable period (i) for which
Borrower and/or any of its Subsidiaries are members of a consolidated, combined
or similar income tax group for applicable federal, state and/or local income
tax purposes of which a direct or indirect parent of Borrower is the common
parent (a “Tax Group”) or (ii) for which Borrower is a disregarded entity or a
partnership with a direct or indirect corporate parent (a “Corporate Parent”),
(a) payments equal to the portion of any consolidated, combined or similar
federal, state and/or local income taxes (as applicable) of such Tax Group, or
the portion of the federal, state and/or local income taxes of such Corporate
Parent (or, where such Corporate Parent owns some of its equity interest in
Borrower indirectly through one or more corporate subsidiaries, such corporate
subsidiaries (the “Corporate Parent Subsidiaries”), for such taxable period,
that, in each case, is attributable to the income of Borrower, the applicable
Restricted Subsidiaries or, to the extent of the amount actually received from
its applicable Unrestricted Subsidiaries, such Unrestricted Subsidiaries,
provided that in each case the amount of such payments with respect to any
taxable period does not exceed the amount that Borrower, the applicable
Restricted Subsidiaries and (to the extent described above) the applicable
Unrestricted Subsidiaries would have been required to pay in respect of such
federal, state and local income taxes for such taxable period had Borrower, the
applicable Restricted Subsidiaries and (to the extent described above) the
applicable Unrestricted Subsidiaries been a stand-alone corporate taxpayer or
stand-alone corporate tax group for all taxable periods ending after the Closing
Date and (b) for any such taxable period with respect to which the portion of
the actual Massachusetts income tax liability of the Tax Group or Corporate
Parent (or any applicable Corporate Parent Subsidiaries) that is attributable to
Borrower or its applicable Restricted Subsidiaries (or, to the extent of the
amount actually received from any applicable Unrestricted Subsidiaries in
respect thereof, such Unrestricted Subsidiaries) exceeds the maximum payment
permitted under clause (a) for such taxable period in respect of Massachusetts
income tax, a payment equal to the amount of such excess (reduced, to the extent
such excess is not deducted under clause (a) in computing the permitted
distribution under clause (a) for federal income taxes for such period, by any
actual federal income tax benefit derived by the Tax Group or Corporate Parent
(or any applicable Corporate Parent Subsidiaries) in respect of the deduction of
such excess).
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Term A Facility” shall mean the credit facility comprising the Term A Facility
Commitments, any Incremental Term A Loan Commitments, and the Term A Facility
Loans.


-53-



--------------------------------------------------------------------------------





“Term A Facility Commitment” shall mean, for each Term A Facility Lender, the
obligation of such Lender, if any, to make a Term A Facility Loan to Borrower on
the Closing Date, in a principal amount not to exceed the amount set forth
opposite such Lender’s name under the heading “Term A Facility Commitment” on
Annex A-2, or in the Assignment Agreement pursuant to which such Lender assumed
its Term A Facility Commitment, as applicable, as the same may be (i) changed
pursuant to Section 13.05(b) or (ii) reduced or terminated from time to time
pursuant to Section 2.04 or 11.01. The aggregate principal amount of the Term A
Facility Commitments of all Term A Facility Lenders on the Closing Date is
$1,000.0 million.
“Term A Facility Lender” shall mean (a) on the Closing Date, the Lenders having
Term A Facility Commitments on Annex A-2 hereof and (b) thereafter, the Lenders
from time to time holding any Incremental Term A Loan Commitments and/or Term A
Facility Loans, as the case may be, after giving effect to any assignments
thereof permitted by Section 13.05(b).
“Term A Facility Loans” shall mean (a) the term loans made pursuant to
Section 2.01(b) and (b) term loans made pursuant to any Incremental Term A Loan
Commitments.
“Term A Facility Maturity Date” shall mean the date that is the fifth
anniversary of the Closing Date.
“Term A Facility Notes” shall mean the promissory notes substantially in the
form of Exhibit A‑2.
“Term Loan Commitments” shall mean, collectively, (a) the Term A Facility
Commitments, (b) any Incremental Term Loan Commitments, and (c) any Other Term
Loan Commitments.
“Term Loan Extension Request” shall have the meaning provided in
Section 2.13(a).
“Term Loan Notes” shall mean, collectively, the Term A Facility Notes, any New
Term Loan Notes, and any promissory notes evidencing Extended Term Loans or
Other Term Loans.
“Term Loans” shall mean, collectively, the Term A Facility Loans, any Extended
Term Loans, any Other Term Loans, and any New Term Loans.
“Test Period” shall mean, for any date of determination, the period of the four
most recently ended consecutive fiscal quarters of Borrower and its Restricted
Subsidiaries for which quarterly or annual financial statements have been
delivered or are required to have been delivered to Administrative Agent or have
been filed with the SEC; provided that, solely for purposes of determining
(x) adjustments to Consolidated EBITDA for purposes of clause (F) of the
definition thereof, (y) Consolidated Net Income related to dividends and
distributions paid or declared to Wynn Group Asia by its direct or indirect
Subsidiaries for purposes of clause (c) of the definition thereof, and (z) the
Recurring Dividend Amount, “Test Period” shall be deemed the period of the four
most recently ended consecutive fiscal quarters of Borrower and its Restricted
Subsidiaries ending September 30 for which quarterly or annual financial
statements have been delivered or are required to have been delivered to
Administrative Agent or have been filed with the SEC.
“Title Insurance Threshold Amount” shall mean Real Property (or, in the case of
a leasehold, such leasehold interest or estate) other than the Wynn Las Vegas
Convention Center in the event of the occurrence of the Wynn Las Vegas
Convention Center Acquisition that (a) has a fair market value in excess of
$300.0 million or (b) upon which a Credit Party develops a Facility with a fair
market value in excess of $300.0 million; provided that in all cases each of the
Closing Date Mortgaged Real Properties shall be deemed to exceed the Title
Insurance Threshold Amount.
“Total Revolving Commitments” shall mean, at any time, the Revolving Commitments
of all the Revolving Lenders at such time. The Total Revolving Commitments on
the Closing Date are $850.0 million.
“Tranche” shall mean (i) when used with respect to the Lenders, each of the
following classes of Lenders: (a) Lenders having Revolving Loans incurred
pursuant to the Closing Date Revolving Commitment or any Incremental Existing
Tranche Revolving Commitments of the same Tranche or Closing Date Revolving
Commitments and any Incremental Existing Tranche Revolving Commitments of the
same Tranche, (b) Lenders having such other Tranche


-54-



--------------------------------------------------------------------------------





of Revolving Loans or Revolving Commitments created pursuant to an Extension
Amendment, Incremental Joinder Agreement, or Refinancing Amendment, (c) Lenders
having Term A Facility Loans or Term A Facility Commitments and Incremental Term
A Loan Commitments, and (d) Lenders having such other Tranche of Term Loans or
Term Loan Commitments created pursuant to an Extension Amendment, Incremental
Joinder Agreement, or Refinancing Amendment, and (ii) when used with respect to
Loans or Commitments, each of the following classes of Loans or Commitments:
(a) Revolving Loans incurred pursuant to the Closing Date Revolving Commitment
or any Incremental Existing Tranche Revolving Commitments of the same Tranche or
Closing Date Revolving Commitments and any Incremental Existing Tranche
Revolving Commitments of the same Tranche, (b) such other Tranche of Revolving
Loans or Revolving Commitments created pursuant to an Extension Amendment,
Incremental Joinder Agreement, or Refinancing Amendment, (c) Term A Facility
Loans or Term A Facility Commitments and Incremental Term A Loan Commitments,
and (d) such other Tranche of Term Loans or Term Loan Commitments created
pursuant to an Extension Amendment, Incremental Joinder Agreement, or
Refinancing Amendment.
“Transactions” shall mean, collectively, (a) the entering into of this Agreement
and the other Credit Documents and the borrowings hereunder on the Closing Date,
(b) the Closing Date Refinancing, (c) the Wynn Group Reorganization, and (d) the
payment of fees and expenses in connection with the foregoing.
“Transfer Agreement” shall mean any trust or similar arrangement required by any
Gaming Authority from time to time with respect to the Equity Interests of any
Restricted Subsidiary (or any Person that was a Restricted Subsidiary) or any
Gaming Facility.
“Trigger Event” shall mean the transfer of shares of Equity Interests of any
Restricted Subsidiary or any Gaming Facility into trust or other similar
arrangement required by any Gaming Authority from time to time.
“Type” has the meaning set forth in Section 1.03.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the applicable state or other jurisdiction.
“UCP” shall mean, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“Unaffiliated Joint Ventures” shall mean any joint venture of Borrower or any of
its Subsidiaries; provided, however, that (i) all Investments in, and other
transactions entered into with, such joint venture by Borrower or any of its
Restricted Subsidiaries were made in compliance with this Agreement and (ii) no
Affiliate (other than Borrower or any Subsidiary or any other Unaffiliated Joint
Venture) or officer or director of Borrower or any of its Subsidiaries owns any
Equity Interest, or has any material economic interest, in such joint venture
(other than through Borrower (directly or indirectly through its Subsidiaries)).
No Subsidiary of Borrower shall be an Unaffiliated Joint Venture.
“United States” shall mean the United States of America.
“un-reallocated portion” has the meaning set forth in Section 2.14(a).
“Unreimbursed Amount” has the meaning set forth in Section 2.03(e).
“Unrestricted Operating Cash” shall mean, as of any date of determination, cash
and Cash Equivalents of Borrower and its Restricted Subsidiaries that would not
appear as “restricted” on a combined or consolidated balance sheet of the
Consolidated Companies in an amount in excess of the Minimum Cage Cash Amount
and excluding cash and Cash Equivalents constituting dividends paid to Wynn
Group Asia by its direct and indirect Subsidiaries.
“Unrestricted Subsidiaries” shall mean (a) as of the Closing Date, the
Subsidiaries listed on Schedule 8.12(c), (b) any Subsidiary of Borrower
designated as an “Unrestricted Subsidiary” pursuant to and in compliance with


-55-



--------------------------------------------------------------------------------





Section 9.12 and (c) any Subsidiary of an Unrestricted Subsidiary (in each case,
unless such Subsidiary is no longer a Subsidiary of Borrower or is subsequently
designated as a Restricted Subsidiary pursuant to this Agreement).
“Unutilized R/C Commitment” shall mean, for any Revolving Lender, at any time,
the excess of such Revolving Lender’s Revolving Commitment at such time over the
sum of (i) the aggregate outstanding principal amount of all Revolving Loans
made by such Revolving Lender and (ii) such Revolving Lender’s L/C Liability at
such time.
“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” shall have the meaning assigned thereto in
Section 13.22.
“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 5.06(c)(ii).
“Venue Documents” has the meaning set forth in Section 10.05(p).
“Venue Easements” has the meaning set forth in Section 10.05(p).
“Voting Stock” shall mean, with respect to any Person, the Equity Interests,
participations, rights in, or other equivalents of, such Equity Interests, and
any and all rights, warrants or options exchangeable for or convertible into
such Equity Interests of such Person, in each case, that ordinarily has voting
power for the election of directors (or Persons performing similar functions) of
such Person, whether at all times or only as long as no senior class of Equity
Interests has such voting power by reason of any contingency.
“Weighted Average Life to Maturity” shall mean, on any date and with respect to
the aggregate amount of the Term Loans (or any applicable portion thereof), an
amount equal to (a) the scheduled repayments of such Term Loans to be made after
such date, multiplied by the number of days from such date to the date of such
scheduled repayments divided by (b) the aggregate principal amount of such Term
Loans.
“Wholly Owned Restricted Subsidiary” shall mean, with respect to any Person, any
Wholly Owned Subsidiary of such Person that is a Restricted Subsidiary. Unless
the context clearly requires otherwise, all references to any Wholly Owned
Restricted Subsidiary shall mean a Wholly Owned Restricted Subsidiary of
Borrower.
“Wholly Owned Subsidiary” shall mean, with respect to any Person, any
corporation, partnership, limited liability company or other entity of which all
of the Equity Interests (other than, in the case of a corporation, directors’
qualifying shares or nominee shares required under applicable law) are directly
or indirectly owned or controlled by such Person and/or one or more Wholly Owned
Subsidiaries of such Person. Unless the context clearly requires otherwise, all
references to any Wholly Owned Subsidiary shall mean a Wholly Owned Subsidiary
of Borrower.
“Withdrawal Liability” shall mean liability by an ERISA Entity to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part 1 of Subtitle E of Title
IV of ERISA.
“WLV” shall mean Wynn Las Vegas and any of its Restricted Subsidiaries.
“WLV Lien Limitation” shall mean the limitation on the pledge of Collateral
granted by WLV to the Principal Property Cap (as defined in the Security
Agreement) pursuant to the penultimate paragraph in Section 2.1 of the Security
Agreement.
“Working Capital” means, for any Person at any date, the amount (which may be a
negative number) of the Consolidated Current Assets of such Person minus the
Consolidated Current Liabilities of such Person at such date; provided that, for
purposes of calculating Working Capital, increases or decreases in Working
Capital shall be calculated without regard to any changes in Consolidated
Current Assets or Consolidated Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent, (b) the


-56-



--------------------------------------------------------------------------------





effects of purchase accounting, or (c) the impact of non-cash items on
Consolidated Current Assets and Consolidated Current Liabilities. For purposes
of calculating Working Capital (i) for any period in which a Permitted
Acquisition or other Acquisition occurs (other than with respect to any
Unrestricted Subsidiary) or any Unrestricted Subsidiary is revoked and converted
into a Restricted Subsidiary, the “consolidated current assets” and
“consolidated current liabilities” of any Person, property, business or asset so
acquired or Unrestricted Subsidiary so revoked, as the case may be (determined
on a basis consistent with the corresponding definitions herein, with
appropriate reference changes) shall be excluded and (ii) for any period in
which any Person, property, business or asset (other than an Unrestricted
Subsidiary) is sold, transferred or otherwise disposed of, closed or classified
as discontinued operations by Borrower or any Restricted Subsidiary or any
Restricted Subsidiary is designated as an Unrestricted Subsidiary, the
“consolidated current assets” and “consolidated current liabilities” of any
Person, property, business or asset so sold, transferred or otherwise disposed
of, closed or classified as discontinued operations or Restricted Subsidiary so
designated, as the case may be (determined on a basis consistent with the
corresponding definitions herein, with appropriate reference changes) shall be
excluded.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
“Wynn Group Asia” shall mean Wynn Group Asia, Inc., a Nevada corporation.
“Wynn Group Reorganization” shall mean a series of corporate restructurings and
related transactions pursuant to which (a) Wynn Group Asia becomes a Subsidiary
of Borrower and (b) each of (x) Wynn Massachusetts and its Subsidiaries and (y)
Everett Property, LLC become Subsidiaries of Wynn America Group, LLC, in each
case on or prior to the Closing Date.
“Wynn Las Vegas” shall mean Wynn Las Vegas, LLC, a Nevada limited liability
company.
“Wynn Las Vegas 2023 Notes” shall mean the 4.250% Senior Notes of Wynn Las Vegas
due 2023 in the original aggregate principal amount of $500.0 million.
“Wynn Las Vegas 2025 Notes” shall mean the 5.500% Senior Notes of Wynn Las Vegas
due 2025 in the original aggregate principal amount of $1,800.0 million.
“Wynn Las Vegas 2027 Notes” shall mean the 5.250% Senior Notes of Wynn Las Vegas
due 2027 in the original aggregate principal amount of $900.0 million.
“Wynn Las Vegas Convention Center” shall mean an approximately 400,000 square
foot convention and meeting center and related amenities (including related Real
Property and improvements thereon) located adjacent to the Wynn Las Vegas
Resort.
“Wynn Las Vegas Convention Center Acquisition” shall mean the acquisition
(whether by fee or absolute assignment, leasehold or lease or otherwise) by
Borrower and/or its Restricted Subsidiaries of the Wynn Las Vegas Convention
Center from Affiliates of Borrower.
“Wynn Las Vegas Notes” shall mean each of the Wynn Las Vegas 2023 Notes, the
Wynn Las Vegas 2025 Notes, and the Wynn Las Vegas 2027 Notes, together with,
without duplication, any other Indebtedness permitted to be incurred under
Section 10.01(e).
“Wynn Las Vegas Pledge” shall mean the direct pledge of the Equity Interests in
Wynn Las Vegas and related ancillary rights as collateral security in favor of
the holders of Wynn Las Vegas Notes.
“Wynn Las Vegas Resort” means the Wynn Las Vegas hotel and casino resort.


-57-



--------------------------------------------------------------------------------





“Wynn Macau” shall mean Wynn Resorts (Macau), S.A., a company incorporated under
the laws of Macau.
“Wynn Massachusetts” shall mean Wynn MA, LLC, a Nevada limited liability
company.
“Wynn Massachusetts Resort” shall mean the casino resort and related amenities
owned and/or operated by Borrower and its Subsidiaries in Everett,
Massachusetts.
“Wynn Resorts” shall mean Wynn Resorts, Limited, a Nevada corporation.
“Wynn Resorts Finance Notes” shall mean the 5.125% Senior Notes of Borrower due
2029 in the original aggregate principal amount of $750,000,000.
SECTION 1.02.    Accounting Terms and Determinations. Except as otherwise
provided in this Agreement, all computations and determinations as to accounting
or financial matters (including financial covenants) shall be made in accordance
with GAAP as in effect on the Closing Date consistently applied for all
applicable periods, and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Credit Document, and Borrower notifies Administrative Agent that Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if Administrative Agent notifies Borrower
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and Borrower, Administrative Agent
or the Required Lenders shall so request, Administrative Agent, the Lenders and
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders, not to be unreasonably withheld).
SECTION 1.03.    Classes and Types of Loans. Loans hereunder are distinguished
by “Class” and by “Type.” The “Class” of a Loan (or of a Commitment to make a
Loan) refers to whether such Loan is a Revolving Loan of any particular Tranche,
a Term A Facility Loan, a New Term Loan of any particular Tranche, or a Term
Loan of any particular Tranche of Term Loans created pursuant to an Extension
Amendment or a Refinancing Amendment, each of which constitutes a Class. The
“Type” of a Loan refers to whether such Loan is an ABR Loan or a LIBOR Loan,
each of which constitutes a Type. Loans may be identified by both Class and
Type.
SECTION 1.04.    Rules of Construction.
(a)    In each Credit Document, unless the context clearly requires otherwise
(or such other Credit Document clearly provides otherwise), references to
(i) the plural include the singular, the singular include the plural and the
part include the whole; (ii) Persons include their respective permitted
successors and assigns or, in the case of governmental Persons, Persons
succeeding to the relevant functions of such Persons; (iii) statutes and
regulations include any amendments, supplements or modifications of the same
from time to time and any successor statutes and regulations; (iv) unless
otherwise expressly provided, any reference to any action of any Secured Party
by way of consent, approval or waiver shall be deemed modified by the phrase “in
its/their reasonable discretion”; (v) time shall be a reference to time of day
in New York, New York; (vi) Obligations (other than L/C Liabilities) shall not
be deemed “outstanding” if such Obligations have been Paid in Full; and
(vii) except as expressly provided in any Credit Document any item required to
be delivered or performed on a day that is not a Business Day shall not be
required until the next succeeding Business Day.
(b)    In each Credit Document, unless the context clearly requires otherwise
(or such other Credit Document clearly provides otherwise), (i) “amend” shall
mean “amend, restate, amend and restate, supplement or modify”; and “amended,”
“amending” and “amendment” shall have meanings correlative to the foregoing;
(ii) in the computation of periods of time from a specified date to a later
specified date, “from” shall mean “from and including”; “to” and


-58-



--------------------------------------------------------------------------------





“until” shall mean “to but excluding”; and “through” shall mean “to and
including”; (iii) “hereof,” “herein” and “hereunder” (and similar terms) in any
Credit Document refer to such Credit Document as a whole and not to any
particular provision of such Credit Document; (iv) “including” (and similar
terms) shall mean “including without limitation” (and similarly for similar
terms); (v) “or” has the inclusive meaning represented by the phrase “and/or”;
(vi) references to “the date hereof” shall mean the date first set forth above;
(vii) “asset” and “property” shall have the same meaning and effect and refer to
all Property; and (viii) a “fiscal year” or a “fiscal quarter” is a reference to
a fiscal year or fiscal quarter of Borrower.
(c)    In this Agreement unless the context clearly requires otherwise, any
reference to (i) an Annex, Exhibit or Schedule is to an Annex, Exhibit or
Schedule, as the case may be, attached to this Agreement and constituting a part
hereof, and (ii) a Section or other subdivision is to a Section or such other
subdivision of this Agreement.
(d)    Unless otherwise expressly provided herein, (i) references to
Organizational Documents, agreements (including the Credit Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, amendments and restatements, extensions, supplements,
reaffirmations, replacements and other modifications thereto, but only to the
extent that such amendments, restatements, amendments and restatements,
extensions, supplements, reaffirmations, replacements and other modifications
are permitted by the Credit Documents; (ii) references to any Requirement of Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Requirement of Law, and (iii) for
the avoidance of doubt, any reference herein to “the date hereof” or words of
similar import shall refer to the date that this Agreement was initially entered
into (September 20, 2019).
(e)    This Agreement and the other Credit Documents are the result of
negotiations among and have been reviewed by counsel to Agents, Borrower and the
other parties, and are the products of all parties. Accordingly, they shall not
be construed against the Lenders or Agents merely because of Agents’ or the
Lenders’ involvement in their preparation.
SECTION 1.05.    Exchange Rates; Currency Equivalents.
(a)    Administrative Agent or the applicable L/C Lender, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of extensions of credit hereunder and Obligations
denominated in Alternate Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Credit Parties
hereunder or calculating financial covenants or financial ratios hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of calculating the Dollar Equivalent of the
amount of extensions of credit hereunder and of Obligations denominated in an
Alternate Currency under the Credit Documents shall be such Dollar Equivalent
amount as so determined by Administrative Agent or the applicable L/C Lender, as
applicable.
(b)    Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, LIBOR Loan or
Letter of Credit is denominated in an Alternate Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest unit of such Alternate Currency, with 0.5 of a unit being rounded
upward), as determined by Administrative Agent or the applicable L/C Lender, as
the case may be.
(c)    Administrative Agent does not warrant, nor accept responsibility, nor
shall Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or any rate that is an alternative or replacement for
or successor to any of such rate or the effect of the foregoing.
SECTION 1.06.    Pro Forma Calculations.
(a)    Notwithstanding anything to the contrary herein, Consolidated EBITDA,
total assets, the Consolidated First Lien Net Leverage Ratio, Consolidated
Senior Secured Net Leverage Ratio, Consolidated Total Net


-59-



--------------------------------------------------------------------------------





Leverage Ratio, and Consolidated Fixed Charge Coverage Ratio shall be calculated
in the manner prescribed by this Section 1.06; provided that notwithstanding
anything to the contrary in clauses (b), (c), or (d) of this Section 1.06, when
calculating Consolidated EBITDA and the Consolidated First Lien Net Leverage
Ratio for purposes of determining actual compliance (and not compliance on a Pro
Forma Basis) with the Financial Maintenance Covenant, the events described in
this Section 1.06 that occurred subsequent to the end of the applicable Test
Period shall not be given pro forma effect.
(b)    For purposes of calculating Consolidated EBITDA, total assets, the
Consolidated First Lien Net Leverage Ratio, Consolidated Senior Secured Net
Leverage Ratio, Consolidated Total Net Leverage Ratio, and Consolidated Fixed
Charge Coverage Ratio, Specified Transactions (and the incurrence or repayment
of any Indebtedness in connection therewith) that have been made (i) during the
applicable Test Period and (ii) subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period. If,
since the beginning of any applicable Test Period, any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into Borrower or any of its Restricted Subsidiaries since the beginning of
such Test Period shall have made any Specified Transaction that would have
required adjustment pursuant to this Section 1.06, then Consolidated EBITDA,
total assets, the Consolidated First Lien Net Leverage Ratio, Consolidated
Senior Secured Net Leverage Ratio, Consolidated Total Net Leverage Ratio, and
the Consolidated Fixed Charge Coverage Ratio shall be calculated to give pro
forma effect thereto in accordance with this Section 1.06.
(c)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a Responsible Officer of
Borrower and include, for the avoidance of doubt, the amount of cost savings,
operating expense reductions, other operating improvements, and synergies
projected by Borrower in good faith to be realized as a result of specified
actions taken or with respect to which steps have been initiated, or are
reasonably expected to be initiated, within eighteen (18) months of the closing
date of such Specified Transaction (in the good faith determination of Borrower)
(calculated on a pro forma basis as though such cost savings, operating expense
reductions, other operating improvements, and synergies had been realized during
the entirety of the applicable period), net of the amount of actual benefits
realized during such period from such actions; provided that, with respect to
any such cost savings, operating expense reductions, other operating
improvements, and synergies, the limitations and requirements set forth in
clause (c) of the definition of Consolidated EBITDA (other than the requirement
set forth in clause (c) of Consolidated EBITDA that steps have been initiated or
taken) shall apply; provided, further, that the aggregate amount of additions
made to Consolidated EBITDA for any Test Period pursuant to this clause (c) and
clause (c) of the definition of “Consolidated EBITDA” shall not (i) exceed 20.0%
of Consolidated EBITDA for such Test Period (after giving effect to this clause
(c) and clause (c) of the definition of “Consolidated EBITDA”) or (ii)
duplicative of one another.
(d)    In the event that Borrower or any Restricted Subsidiary incurs (including
by assumption or guarantees) or repays (including by redemption, repayment,
prepayment, retirement, exchange or extinguishment) any Indebtedness included in
the calculations of Consolidated EBITDA, total assets, the Consolidated First
Lien Net Leverage Ratio, Consolidated Senior Secured Net Leverage Ratio,
Consolidated Total Net Leverage Ratio, and Consolidated Fixed Charge Coverage
Ratio, as the case may be (in each case, other than Indebtedness incurred or
repaid under any revolving credit facility without a corresponding permanent
reduction in the commitments with respect thereto), (i) during the applicable
Test Period and/or (ii) subsequent to the end of the applicable Test Period and
prior to or simultaneously with the event for which the calculation of any such
ratio is made, then Consolidated EBITDA, total assets, the Consolidated First
Lien Net Leverage Ratio, Consolidated Senior Secured Net Leverage Ratio,
Consolidated Total Net Leverage Ratio, and the Consolidated Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on the last day of the applicable Test Period in the case of Consolidated
EBITDA, total assets, the Consolidated First Lien Net Leverage Ratio,
Consolidated Senior Secured Net Leverage Ratio, Consolidated Total Net Leverage
Ratio and on the first day of the applicable Test Period in the case of the
Consolidated Fixed Charge Coverage Ratio. Interest on a Capital Lease shall be
deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer of Borrower to be the rate of interest implicit
in such Capital Lease in accordance with GAAP. Interest on Indebtedness


-60-



--------------------------------------------------------------------------------





that may optionally be determined at an interest rate based upon a factor of a
prime or similar rate, a London interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as Borrower may designate.
SECTION 1.07.    Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
SECTION 1.08.    Limited Condition Transactions. For purposes of (i) determining
compliance with any provision of this Agreement or any other Credit Document
which requires the calculation of Consolidated EBITDA, total assets, the
Consolidated First Lien Net Leverage Ratio, Consolidated Senior Secured Net
Leverage Ratio, Consolidated Total Net Leverage Ratio, or the Consolidated Fixed
Charge Coverage Ratio, (ii) determining compliance with representations,
warranties, Defaults or Events of Default, or (iii) testing availability under
baskets set forth in this Agreement or any other Credit Document (including
baskets measured as a percentage of Consolidated EBITDA), in each case, in
connection with a Limited Condition Transaction, at the option of Borrower
(Borrower’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), the date of determination of whether
any such action is permitted under this Agreement and the other Credit Documents
shall be deemed to be the date the definitive agreements for such Limited
Condition Transaction are entered into (or, with respect to the incurrence of
Indebtedness and Liens, the Limited Condition Transaction for which the proceeds
will be used) (the “LCT Test Date”), and if, after giving effect on a Pro Forma
Basis to the Limited Condition Transaction and the other transactions to be
entered into in connection therewith as if they had occurred at the beginning of
the most recent Test Period ending prior to the LCT Test Date, Borrower could
have taken such action on the relevant LCT Test Date in compliance with such
representation, warranty, absence of Default or Event of Default, ratio or
basket, such representation, warranty, absence of Default or Event of Default,
ratio or basket shall be deemed to have been complied with. For the avoidance of
doubt, if Borrower has made an LCT Election and any of the ratios or baskets for
which compliance was determined or tested as of the LCT Test Date are exceeded
as a result of fluctuations in any such ratio or basket (including due to
fluctuations in Consolidated EBITDA of Borrower or the Person subject to such
Limited Condition Transaction) at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations. If Borrower has made an LCT Election
for any Limited Condition Transaction, then in connection with any subsequent
calculation of ratios or baskets on or following the relevant LCT Test Date and
prior to the earlier of (i) the date on which such Limited Condition Transaction
is consummated or (ii) the date that the definitive agreement for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, any such ratio or basket shall be calculated on a
Pro Forma Basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated. Notwithstanding the
foregoing, the amount of (i) any Incremental Commitments that may be incurred
under the Incremental Incurrence-Based Amount and (ii) any Indebtedness that may
be incurred under the Ratio Incurrence-Based Amount, in each case, determined at
the time of signing of definitive documentation with respect to, or giving of
notice with respect to, a Limited Condition Transaction may be recalculated, at
the option of Borrower, at the time of funding.
SECTION 1.09.    Ratio Calculations; Negative Covenant Reclassification.
(a)    With respect to any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of any Credit Document that does not
require compliance with a financial ratio or test (including the Consolidated
First Lien Net Leverage Ratio, Consolidated Senior Secured Net Leverage Ratio,
Consolidated Total Net Leverage Ratio, and/or Consolidated Fixed Charge Coverage
Ratio, whether or not specifically required to be determined on a Pro Forma
Basis) (any such amounts (which will include any related “grower” component),
the “Fixed Amounts”) substantially concurrently with any amounts incurred or
transactions entered into (or consummated) in reliance on a provision of such
Credit Document that requires compliance with a financial ratio or test
(including the Consolidated First Lien Net Leverage Ratio, Consolidated Senior
Secured Net Leverage Ratio, Consolidated Total Net Leverage Ratio, and/or
Consolidated Fixed Charge Coverage Ratio, whether or not specifically required
to be determined on a


-61-



--------------------------------------------------------------------------------





Pro Forma Basis) which may include any “builder” or “grower” amount (any such
amounts, the “Incurrence-Based Amounts”), it is understood and agreed that the
Fixed Amounts shall be disregarded in the calculation of the financial ratio or
test applicable to such Incurrence-Based Amounts. For example, if Borrower
incurs Indebtedness under clause (a), (b), or (c) of the definition of
“Incremental Loan Amount” on the same date that it incurs Indebtedness under
clause (d) of the definition of “Incremental Loan Amount”, then the Consolidated
First Lien Net Leverage Ratio and any other applicable ratio will be calculated
with respect to such incurrence under clause (d) of the definition of
“Incremental Loan Amount” without regard to any incurrence of Indebtedness under
clause (a), (b), or (c) of the definition of “Incremental Loan Amount”. If
Borrower or its Restricted Subsidiaries enters into any revolving, delayed draw,
or other committed debt facility, Borrower may elect to determine compliance of
such debt facility (including the incurrence of Indebtedness and Liens from time
to time in connection therewith) with this Agreement and each other Credit
Document on the date definitive loan documents with respect thereto are executed
by all parties thereto, assuming the full amount of such facility is incurred
(and any applicable Liens are granted) on such date, in lieu of determining such
compliance on any subsequent date (including any date on which Indebtedness is
incurred pursuant to such facility).
(b)    Notwithstanding anything in this Agreement or any other Credit Document
to the contrary, (i) unless specifically stated otherwise herein, any carve-out,
basket, exclusion or exception to any affirmative, negative or other covenant in
this Agreement or the other Credit Documents may be used together by any Credit
Party and its Subsidiaries without limitation for any purpose not prohibited
hereby, and (ii) any action or event permitted by this Agreement or the other
Credit Documents need not be permitted solely by reference to one provision
permitting such action or event but may be permitted in part by one such
provision and in part by one or more other provisions of this Agreement and the
other Credit Documents. For purposes of determining compliance with Article X,
in the event that any Lien, Investment, Indebtedness (whether at the time of
incurrence or upon application of all or a portion of the proceeds thereof),
Asset Sale, disposition, fundamental change, Restricted Payment, Affiliate
transaction, contractual requirement or payment or prepayment of Indebtedness
meets the criteria of one, or more than one, of the “baskets” or categories of
transactions then permitted pursuant to any clause or subsection of (i) Section
10.01 (solely in the case of Indebtedness), (ii) Section 10.02 (solely in the
case of Liens), (iii) Section 10.04 (solely in the case of Investments), (iv)
Section 10.05 (solely in the case of Asset Sales and other dispositions), (v)
Section 10.06 (solely in the case of Restricted Payments), (vi) Section 10.07
(solely in the case of Affiliate transactions), or (vii) Section 10.09 (solely
in the case of payment or prepayment of Indebtedness), such transaction (or any
portion thereof) at any time shall be permitted under one or more of such
“baskets” or categories of such Section at the time of such transaction or any
later time from time to time, in each case, as determined by Borrower in its
sole discretion at such time and thereafter may be reclassified or divided (as
if incurred at such later time) by Borrower in any manner not expressly
prohibited by this Agreement, and such Lien, Investment, Indebtedness, Asset
Sale, disposition, fundamental change, Restricted Payment, Affiliate
transaction, contractual requirement or payment or prepayment of Indebtedness
(or any portion thereof) shall be treated as having been incurred or existing
pursuant to only such “basket” or category of transactions or “baskets” or
categories of transactions (or any portion thereof) of such Section without
giving pro forma effect to such item (or portion thereof) when calculating the
amount of Liens, Investments, Indebtedness, Asset Sales, dispositions,
fundamental changes, Restricted Payments, Affiliate transactions, contractual
requirements or payments or prepayments of Indebtedness, as applicable, that may
be incurred pursuant to any other “basket” or category of transactions; provided
that (A) all Indebtedness under this Agreement outstanding on the Closing Date
shall at all times be deemed to have been incurred pursuant to clause (a) of
Section 10.01 and may not be reclassified, (B) all Indebtedness outstanding on
the Closing Date under the Wynn Las Vegas Notes shall be deemed to have been
incurred pursuant to clause (e) of Section 10.01 and may not be reclassified and
(C) all Indebtedness incurred on the Closing Date under the Wynn Resorts Finance
Notes shall be deemed to have been incurred pursuant to clause (v) of Section
10.01 and may not be reclassified. For the avoidance of doubt, this Section
1.09(b) shall only permit redesignation and reclassification of “baskets” or
categories within the same Section of Article X.
SECTION 1.10.    Divisions. Any reference in this Agreement or any other Credit
Document to a merger, transfer, consolidation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to apply to a division of or by a
limited liability company, limited partnership or trust, or an allocation of
assets to a series of a limited liability company, limited partnership or trust
(or the unwinding of such a division or allocation), as if it were a merger,
transfer, consolidation, assignment, sale or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company, limited partnership or trust shall constitute a separate
Person under this Agreement and


-62-



--------------------------------------------------------------------------------





the other Credit Documents (and each division of any limited liability company,
limited partnership or trust that is a Restricted Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).
ARTICLE II.    

CREDITS
SECTION 2.01.    Loans.
(a)    Revolving Loans. Each Revolving Lender agrees, severally and not jointly,
on the terms and conditions of this Agreement, to make revolving loans (the
“Revolving Loans”) to Borrower in Dollars from time to time, on any Business Day
during, with respect to any Revolving Commitment of such Revolving Lender, the
Revolving Availability Period applicable to such Revolving Commitment, in an
aggregate principal amount at any one time outstanding not exceeding the amount
of the Revolving Commitment of such Revolving Lender as in effect from time to
time; provided, however, that, after giving effect to any Borrowing of Revolving
Loans, (i) the sum of the aggregate principal amount of (without duplication)
all Revolving Loans then outstanding plus the aggregate amount of all L/C
Liabilities shall not exceed the Total Revolving Commitments as in effect at
such time, (ii) the Revolving Exposure of such Revolving Lender shall not exceed
such Revolving Lender’s Revolving Commitments in effect at such time, (iii) the
Revolving Tranche Exposure of such Revolving Lender in respect of any Tranche of
Revolving Commitments shall not exceed such Revolving Lender’s Revolving
Commitment of such Tranche in effect at such time, and (iv) the Revolving
Tranche Exposure of all Revolving Lenders in respect of any Tranche of Revolving
Commitments shall not exceed the aggregate Revolving Commitments of such Tranche
in effect at such time. Subject to the terms and conditions of this Agreement,
during the applicable Revolving Availability Period, Borrower may borrow, repay
and re-borrow the amount of the Revolving Commitments by means of ABR Loans and
LIBOR Loans.
(b)    Term A Facility Loans. Each Lender with a Term A Facility Commitment
agrees, severally and not jointly, on the terms and conditions of this
Agreement, to make a Term A Facility Loan to Borrower in Dollars on the Closing
Date in an aggregate principal amount equal to the Term A Facility Commitment of
such Lender. Term A Facility Loans that are repaid or prepaid may not be
reborrowed.
(c)    LIBOR Loans. No more than twenty (20) separate Interest Periods in
respect of LIBOR Loans may be outstanding at any one time in the aggregate under
all of the facilities.
SECTION 2.02.    Borrowings. Borrower shall give Administrative Agent notice of
each borrowing hereunder as provided in Section 4.05 in the form of a Notice of
Borrowing; provided that, in the case of a borrowing of ABR Loans requested to
be made on a same day basis, Borrower shall deliver the Notice of Borrowing no
later than 1:00 p.m., New York time, on the day of such proposed ABR Loan (which
day shall be a Business Day). Unless otherwise agreed to by Administrative Agent
in its sole discretion, not later than 12:00 p.m. (Noon) (or, in the case of a
borrowing of ABR Loans requested to be made on a same day basis, 4:00 p.m.), New
York time, on the date specified for each borrowing in Section 4.05, each Lender
shall make available the amount of the Loan or Loans to be made by it on such
date to Administrative Agent, at an account specified by Administrative Agent
maintained at the Principal Office, in immediately available funds, for the
account of Borrower. Each borrowing of Revolving Loans shall be made by each
Revolving Lender pro rata based on its R/C Percentage. The amounts so received
by Administrative Agent shall, subject to the terms and conditions of this
Agreement, be made available to Borrower not later than 4:00 p.m., New York
time, on the actual applicable Funding Date, by depositing the same by wire
transfer of immediately available funds in (or, in the case of an account of
Borrower maintained with Administrative Agent at the Principal Office, by
crediting the same to) the account or accounts of Borrower or any other account
or accounts in each case as directed by Borrower in the applicable Notice of
Borrowing.
SECTION 2.03.    Letters of Credit.
(a)    Subject to the terms and conditions hereof, the Revolving Commitments may
be utilized, upon the request of Borrower, in addition to the Revolving Loans
provided for by Section 2.01(a), for standby and commercial documentary letters
of credit (herein collectively called “Letters of Credit”) issued by the
applicable L/C Lender


-63-



--------------------------------------------------------------------------------





(which L/C Lenders agree to the terms and provisions of this Section 2.03 in
reliance upon the agreements of the other Lenders set forth herein) for the
account of Borrower or its Subsidiaries; provided, however, that in no event
shall
(i)    the aggregate amount of all L/C Liabilities, plus the aggregate principal
amount of all the Revolving Loans then outstanding, exceed at any time the Total
Revolving Commitments as in effect at such time,
(ii)    the sum of the aggregate principal amount of all Revolving Loans of any
Revolving Lender then outstanding, plus such Revolving Lender’s L/C Liability
exceed at any time such Revolving Lender’s Revolving Commitment as in effect at
such time,
(iii)    the outstanding aggregate amount of all L/C Liabilities exceed the L/C
Sublimit and, in respect of each L/C Lender, the outstanding aggregate amount of
L/C Liabilities in respect of such L/C Lender exceed its L/C Sublimit,
(iv)    the Dollar Equivalent of the Stated Amount of any Letter of Credit be
less than $100,000 or such lesser amount as is acceptable to the L/C Lender,
(v)    the expiration date of any Letter of Credit extend beyond the earlier of
(x) the third Business Day preceding the latest R/C Maturity Date then in effect
and (y) the date twelve (12) months following the date of such issuance, unless
in the case of this clause (y) the Required Revolving Lenders have approved such
expiry date in writing (but never beyond the third Business Day prior to the
latest R/C Maturity Date then in effect), except for any Letter of Credit that
Borrower has agreed to Cash Collateralize in an amount equal to the Minimum
Collateral Amount or otherwise backstop (with a letter of credit on customary
terms) to the applicable L/C Lender’s and Administrative Agent’s reasonable
satisfaction, on or prior to the third Business Day preceding the latest R/C
Maturity Date then in effect, subject to the ability of Borrower to request
Auto-Extension Letters of Credit in accordance with Section 2.03(b),
(vi)    any L/C Lender issue any Letter of Credit after it has received notice
from Borrower or the Required Revolving Lenders stating that a Default exists
until such time as such L/C Lender shall have received written notice of
(x) rescission of such notice from the Required Revolving Lenders, (y) waiver or
cure of such Default in accordance with this Agreement or (z) Administrative
Agent’s good faith determination that such Default has ceased to exist,
(vii)    any Letter of Credit be issued in a currency other than Dollars or an
Alternate Currency nor at a tenor other than sight, or
(viii)    the L/C Lender be obligated to issue any Letter of Credit, amend or
modify any outstanding Letter of Credit or extend the expiry date of any
outstanding Letter of Credit at any time when a Revolving Lender is a Defaulting
Lender if such Defaulting Lender’s L/C Liability cannot be reallocated to
Non-Defaulting Lenders pursuant to Section 2.14(a) unless arrangements
reasonably satisfactory to the L/C Lender and Borrower have been made to
eliminate the L/C Lender’s risk with respect to the participation in Letters of
Credit by all such Defaulting Lenders, including by Cash Collateralizing in an
amount equal to the Minimum Collateral Amount, or obtaining a backstop letter of
credit from an issuer reasonably satisfactory to the L/C Lender to support, each
such Defaulting Lender’s L/C Liability.
(b)    Whenever Borrower requires the issuance of a Letter of Credit it shall
give the applicable L/C Lender and Administrative Agent at least three (3)
Business Days written notice (or such shorter period of notice acceptable to the
L/C Lender). Such Letter of Credit application may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system agreed to by the applicable L/C Lender, by personal delivery or by any
other means acceptable to the applicable L/C Lender. Each notice shall be in the
form of Exhibit K or such other form as is reasonably acceptable to the
applicable L/C Lender appropriately completed (each a “Letter of Credit
Request”) and shall specify a date of issuance not beyond the fifth Business Day
prior to the latest R/C Maturity Date then in effect. Each Letter of Credit
Request must be accompanied by documentation describing in reasonable detail


-64-



--------------------------------------------------------------------------------





the proposed terms, conditions and format of the Letter of Credit to be issued,
and if so requested by any L/C Lender each Letter of Credit Request shall be
accompanied by such L/C Lender’s form of application but which application shall
not contain any operating or financial covenants or any provisions inconsistent
with this Agreement. If Borrower so requests in any applicable Letter of Credit
Request, the applicable L/C Lender may, in its sole discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Lender to decline any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Lender at the time of the original issuance or automatic
extension of a Letter of Credit, Borrower shall not be required to make a
specific request to the L/C Lender for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Lender to permit the extension of
such Letter of Credit at any time to an expiry date not later than the third
Business Day preceding the latest R/C Maturity Date then in effect (provided,
that such three (3) Business Day limitation shall not apply to any Letter of
Credit that Borrower has agreed to Cash Collateralize in an amount equal to the
Minimum Collateral Amount or otherwise backstop (with a letter of credit on
customary terms) to the applicable L/C Lender’s and Administrative Agent’s
reasonable satisfaction prior to the extension thereof); provided, however, that
the L/C Lender shall not permit any such extension if (A) the L/C Lender has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from Administrative Agent, any Lender or Borrower
that one or more of the applicable conditions specified in Section 7.02 is not
then satisfied, and in each such case directing the L/C Lender not to permit
such extension. If there is any conflict between the terms and conditions of
this Agreement and the terms and condition of any application, the terms and
conditions of this Agreement shall govern. Each Lender hereby authorizes each
L/C Lender to issue and perform its obligations with respect to Letters of
Credit and each Letter of Credit shall be issued in accordance with the
customary procedures of such L/C Lender. Borrower acknowledges and agrees that
the failure of any L/C Lender to require an application at any time and from
time to time shall not restrict or impair such L/C Lender’s right to require
such an application or agreement as a condition to the issuance of any
subsequent Letter of Credit.
(c)    On each day during the period commencing with the issuance by the
applicable L/C Lender of any Letter of Credit and until such Letter of Credit
shall have expired or been terminated, the Revolving Commitment of each
Revolving Lender shall be deemed to be utilized for all purposes hereof in an
amount equal to such Lender’s R/C Percentage of the Dollar Equivalent of the
then Stated Amount of such Letter of Credit plus the amount of any unreimbursed
drawings thereunder (the amount of such unreimbursed drawings shall be expressed
in Dollars in the amount of the Dollar Equivalent thereof in the case of a
Letter of Credit denominated in an Alternate Currency). Each Revolving Lender
(other than the applicable L/C Lender) severally agrees that, upon the issuance
of any Letter of Credit hereunder, it shall automatically acquire from the L/C
Lender that issued such Letter of Credit, without recourse, a participation in
such L/C Lender’s obligation to fund drawings and rights under such Letter of
Credit in an amount equal to such Lender’s R/C Percentage of such obligation
(such obligation to fund drawings shall be expressed in Dollars in the amount of
the Dollar Equivalent thereof in the case of a Letter of Credit denominated in
an Alternate Currency) and rights, and each Revolving Lender (other than such
L/C Lender) thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to
such L/C Lender to pay and discharge when due, its R/C Percentage of such L/C
Lender’s obligation to fund drawings (such obligation to fund drawings shall be
expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternate Currency) under such Letter of
Credit. Such L/C Lender shall be deemed to hold an L/C Liability in an amount
equal to its retained interest in the related Letter of Credit after giving
effect to such acquisition by the Revolving Lenders other than such L/C Lender
of their participation interests.
(d)    In the event that any L/C Lender has determined to honor a drawing under
a Letter of Credit, such L/C Lender shall promptly notify (the “L/C Payment
Notice”) Administrative Agent and Borrower of the amount paid by such L/C Lender
and the date on which payment is to be made to such beneficiary. In the case of
a Letter of Credit denominated in an Alternate Currency, Borrower shall
reimburse the L/C Lender that issued such Letter of Credit in


-65-



--------------------------------------------------------------------------------





Dollars. In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in an Alternate Currency, the applicable L/C Lender
shall notify Administrative Agent and Borrower of the Dollar Equivalent of the
amount of the drawing following the determination thereof in accordance with
Section 1.05. Borrower hereby unconditionally agrees to pay and reimburse such
L/C Lender, through Administrative Agent, for the amount of payment under such
Letter of Credit in Dollars, together with interest thereon at a rate per annum
equal to the Alternate Base Rate in effect from time to time plus the Applicable
Margin applicable to Revolving Loans that are maintained as ABR Loans as are in
effect from time to time (determined based on a weighted average if multiple
Tranches of Revolving Commitments are then outstanding) from the date payment
was made to such beneficiary to the date on which payment is due, such payment
to be made not later than the second Business Day after the date on which
Borrower receives the applicable L/C Payment Notice (or the third Business Day
thereafter if such L/C Payment Notice is received on a date that is not a
Business Day or after 1:00 p.m., New York time, on a Business Day). Any such
payment due from Borrower and not paid on the required date shall thereafter
bear interest at rates specified in Section 3.02(b) until paid. Promptly upon
receipt of the amount paid by Borrower pursuant to the immediately prior
sentence, the applicable L/C Lender shall notify Administrative Agent of such
payment and whether or not such payment constitutes payment in full of the
Reimbursement Obligation under the applicable Letter of Credit.
(e)    Promptly upon its receipt of a L/C Payment Notice referred to in
Section 2.03(d), Borrower shall advise the applicable L/C Lender and
Administrative Agent whether or not Borrower intends to borrow hereunder to
finance its obligation to reimburse such L/C Lender for the amount of the
related demand for payment under the applicable Letter of Credit and, if it does
so intend, submit a Notice of Borrowing for such borrowing to Administrative
Agent as provided in Section 4.05. In the event that Borrower fails to reimburse
any L/C Lender, through Administrative Agent, for a demand for payment under a
Letter of Credit by the second Business Day after the date of the applicable L/C
Payment Notice (or the third Business Day thereafter if such L/C Payment Notice
is received on a date that is not a Business Day or after 1:00 p.m., New York
time on a Business Day), such L/C Lender shall promptly notify Administrative
Agent of such failure by Borrower to so reimburse and of the amount of the
demand for payment (expressed in Dollars in the amount of the Dollar Equivalent
thereof in the case of a Letter of Credit denominated in an Alternate Currency).
In the event that Borrower fails to either submit a Notice of Borrowing to
Administrative Agent as provided above or reimburse such L/C Lender, through
Administrative Agent, for a demand for payment under a Letter of Credit by the
second Business Day after the date of the applicable L/C Payment Notice (or the
third Business Day thereafter if such L/C Payment Notice is received on a date
that is not a Business Day or after 1:00 p.m., New York time, on a Business
Day), Administrative Agent shall give each Revolving Lender prompt notice of the
amount of the demand for payment (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternate Currency) including the interest therein owed by Borrower (the
“Unreimbursed Amount”), specifying such Lender’s R/C Percentage thereof and
requesting payment of such amount.
(f)    Each Revolving Lender (other than the applicable L/C Lender) shall pay to
Administrative Agent for account of the applicable L/C Lender at the Principal
Office in Dollars and in immediately available funds, an amount equal to such
Revolving Lender’s R/C Percentage of the Unreimbursed Amount upon not less than
one Business Day’s actual notice by Administrative Agent as described in
Section 2.03(e) to such Revolving Lender requesting such payment and specifying
such amount. Administrative Agent will promptly remit the funds so received to
the applicable L/C Lender in Dollars. Each such Revolving Lender’s obligation to
make such payments to Administrative Agent for the account of L/C Lender under
this Section 2.03(f), and the applicable L/C Lender’s right to receive the same,
shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including (i) the failure of any other Revolving Lender
to make its payment under this Section 2.03(f), (ii) the financial condition of
Borrower or the existence of any Default or (iii) the termination of the
Commitments. Each such payment to any L/C Lender shall be made without any
offset, abatement, withholding or reduction whatsoever.
(g)    Upon the making of each payment by a Revolving Lender, through
Administrative Agent, to an L/C Lender pursuant to Section 2.03(f) in respect of
any Letter of Credit, such Revolving Lender shall, automatically and without any
further action on the part of Administrative Agent, such L/C Lender or such
Revolving Lender, acquire (i) a participation in an amount equal to such payment
in the Reimbursement Obligation owing to such L/C Lender by Borrower hereunder
and under the L/C Documents relating to such Letter of Credit and (ii) a
participation equal to such Revolving Lender’s R/C Percentage in any interest or
other amounts (such interest and other amounts expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternate


-66-



--------------------------------------------------------------------------------





Currency) (other than cost reimbursements) payable by Borrower hereunder and
under such L/C Documents in respect of such Reimbursement Obligation. If any L/C
Lender receives directly from or for the account of Borrower any payment in
respect of any Reimbursement Obligation or any such interest or other amounts
(including by way of setoff or application of proceeds of any collateral
security), such L/C Lender shall promptly pay to Administrative Agent for the
account of each Revolving Lender which has satisfied its obligations under
Section 2.03(f), such Revolving Lender’s R/C Percentage of the Dollar Equivalent
of such payment, each such payment by such L/C Lender to be made in Dollars. In
the event any payment received by such L/C Lender and so paid to the Revolving
Lenders hereunder is rescinded or must otherwise be returned by such L/C Lender,
each Revolving Lender shall, upon the request of such L/C Lender (through
Administrative Agent), repay to such L/C Lender (through Administrative Agent)
the amount of such payment paid to such Revolving Lender, with interest at the
rate specified in Section 2.03(j).
(h)    Borrower shall pay to Administrative Agent, for the account of each
Revolving Lender, and with respect to each Tranche of Revolving Commitments, in
respect of each Letter of Credit and each Tranche of Revolving Commitments for
which such Revolving Lender has a L/C Liability, a letter of credit commission
equal to (x) the rate per annum equal to the Applicable Margin for Revolving
Loans of such Tranche made by such Revolving Lender that are LIBOR Loans in
effect from time to time, multiplied by (y) the daily Dollar Equivalent of the
Stated Amount of such Letter of Credit allocable to such Revolving Lender’s
Revolving Commitments of such Tranche (such Dollar Equivalent to be determined
in accordance with Section 1.05) for the period from and including the date of
issuance of such Letter of Credit (i) in the case of a Letter of Credit which
expires in accordance with its terms, to and including such expiration date and
(ii) in the case of a Letter of Credit which is drawn in full or is otherwise
terminated other than on the stated expiration date of such Letter of Credit, to
and excluding the date such Letter of Credit is drawn in full or is terminated.
Such commission will be non-refundable and is to be paid (1) quarterly in
arrears on each Quarterly Date and (2) on each R/C Maturity Date. In addition,
Borrower shall pay to each L/C Lender, for such L/C Lender's account a fronting
fee with respect to each Letter of Credit (whether commercial or standby) at the
rate of 0.125% per annum, computed on the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit, or increase thereof, on a
quarterly basis in arrears. Such fronting fee shall be due and payable on each
Quarterly Date in respect of the most recently-ended quarterly period (or
portion thereof, in the case of the first payment), commencing with the first
such date to occur after the issuance of such Letter of Credit, on the latest
R/C Maturity Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. In
addition Borrower agrees to pay to each L/C Lender all charges, costs and
expenses in the amounts customarily charged by such L/C Lender, from time to
time in like circumstances, with respect to the issuance, amendment, transfer,
payment of drawings, and other transactions relating thereto.
(i)    Upon the issuance of or amendment or modification to a Letter of Credit,
the applicable L/C Lender shall promptly deliver to Administrative Agent and
Borrower a written notice of such issuance, amendment or modification and such
notice shall be accompanied by a copy of such Letter of Credit or the respective
amendment or modification thereto, as the case may be. Promptly upon receipt of
such notice, Administrative Agent shall deliver to each Revolving Lender a
written notice regarding such issuance, amendment or modification, as the case
may be, and, if so requested by a Revolving Lender, Administrative Agent shall
deliver to such Revolving Lender a copy of such Letter of Credit or amendment or
modification, as the case may be.
(j)    If and to the extent that any Revolving Lender fails to pay an amount
required to be paid pursuant to Section 2.03(f) or 2.03(g) on the due date
therefor, such Revolving Lender shall pay to the applicable L/C Lender (through
Administrative Agent) interest on such amount with respect to each Tranche of
Revolving Commitments held by such Revolving Lender for each day from and
including such due date to but excluding the date such payment is made at a rate
per annum equal to the Federal Funds Effective Rate (as in effect from time to
time) for the first three days and at the interest rate (in effect from time to
time) applicable to Revolving Loans under such Tranche made by such Revolving
Lender that are maintained as ABR Loans for each date thereafter. If any
Revolving Lender holds Revolving Commitments of more than one Tranche and such
Revolving Lender makes a partial payment of amounts due by it under
Section 2.03(f) or 2.03(g), such partial payment shall be allocated pro rata to
each Tranche based on the amount of Revolving Commitments of each Tranche held
by such Revolving Lender.


-67-



--------------------------------------------------------------------------------





(k)    The issuance by any L/C Lender of any amendment or modification to any
Letter of Credit hereunder that would extend the expiry date or increase the
Stated Amount thereof shall be subject to the same conditions applicable under
this Section 2.03 to the issuance of new Letters of Credit, and no such
amendment or modification shall be issued hereunder (i) unless either (x) the
respective Letter of Credit affected thereby would have complied with such
conditions had it originally been issued hereunder in such amended or modified
form or (y) the Required Revolving Lenders (or other specified Revolving Lenders
to the extent required by Section 13.04) shall have consented thereto or (ii) if
the beneficiary of the Letter of Credit does not accept the proposed terms of
the Letter of Credit.
(l)    Notwithstanding the foregoing, no L/C Lender shall be under any
obligation to issue any Letter of Credit if at the time of such issuance,
(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Lender from issuing
the Letter of Credit, or any Law applicable to such L/C Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Lender shall prohibit, or request that
such L/C Lender refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Lender with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Lender is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Lender any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Lender in good faith deems material to it or (ii) the issuance of the Letter of
Credit would violate one or more policies of such L/C Lender applicable to
letters of credit generally.
(m)    The obligations of Borrower under this Agreement and any L/C Document to
reimburse any L/C Lender for a drawing under a Letter of Credit, and to repay
any drawing under a Letter of Credit converted into Revolving Loans, shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement and each such other L/C Document under all
circumstances, including the following:
(i)    any lack of validity or enforceability of this Agreement, any Credit
Document or any L/C Document;
(ii)    the existence of any claim, setoff, defense or other right that Borrower
may have at any time against any beneficiary or any transferee of any Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), any L/C Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by the L/C Documents or any
unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any Letter of Credit; or any defense based upon
the failure of any drawing under a Letter of Credit to conform to the terms of
the Letter of Credit or any non-application or misapplication by the beneficiary
of the proceeds of such drawing;
(iv)    waiver by a L/C Lender of any requirement that exists for the L/C
Lender’s protection and not the protection of Borrower or any waiver by the L/C
Lender which does not in fact materially prejudice Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by a L/C Lender in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii)    any payment by a L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by a L/C Lender under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-


-68-



--------------------------------------------------------------------------------





possession, assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or a Guarantor.
To the extent that any provision of any L/C Document is inconsistent with the
provisions of this Section 2.03, the provisions of this Section 2.03 shall
control.
(n)    On the last Business Day of each month, Borrower and each L/C Lender
shall provide to Administrative Agent such information regarding the outstanding
Letters of Credit as Administrative Agent shall reasonably request, in form and
substance reasonably satisfactory to Administrative Agent (and in such standard
electronic format as Administrative Agent shall reasonably specify), for
purposes of Administrative Agent’s ongoing tracking and reporting of outstanding
Letters of Credit. Administrative Agent shall maintain a record of all
outstanding Letters of Credit based upon information provided by Borrower and
the L/C Lenders pursuant to this Section 2.03(n), and such record of
Administrative Agent shall, absent manifest error, be deemed a correct and
conclusive record of all Letters of Credit outstanding from time to time
hereunder. Notwithstanding the foregoing, if and to the extent Administrative
Agent determines that there are one or more discrepancies between information
provided by Borrower and any L/C Lender hereunder, Administrative Agent will
notify Borrower and such L/C Lender thereof and Borrower and such L/C Lender
shall endeavor to reconcile any such discrepancy. In addition to and without
limiting the foregoing, with respect to commercial documentary Letters of
Credit, on the first Business Day of each week the applicable L/C Lender shall
deliver to Administrative Agent, by facsimile or electronic mail, a report
detailing the daily outstanding commercial documentary Letters of Credit for the
previous week for such Letters of Credit issued in Dollars and for such Letters
of Credit issued in an Alternate Currency.
(o)    Each Lender and Borrower agree that, in paying any drawing under a Letter
of Credit, the L/C Lender shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Lenders, Administrative Agent, any
of their respective Affiliates, directors, officers, employees, agents and
advisors nor any correspondent, participant or assignee of any L/C Lender shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence, bad faith or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit. Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Lenders, Administrative Agent, any of their respective Affiliates,
directors, officers, employees, agents and advisors nor any correspondent,
participant or assignee of the L/C Lenders shall be liable or responsible for
any of the matters described in clauses (i) through (viii) of Section 2.03(m);
provided, however, that anything in such clauses to the contrary
notwithstanding, Borrower may have a claim against a L/C Lender, and a L/C
Lender may be liable to Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by Borrower
which Borrower proves were caused by such L/C Lender’s willful misconduct, bad
faith or gross negligence or such L/C Lender’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Lenders may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Lenders shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Lenders may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.


-69-



--------------------------------------------------------------------------------





(p)    Unless otherwise expressly agreed by the applicable L/C Lender and
Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP shall
apply to each standby Letter of Credit, and (ii) the rules of the UCP shall
apply to each commercial Letter of Credit. Notwithstanding the foregoing, the
L/C Lenders shall not be responsible to Borrower for, and the L/C Lenders’
rights and remedies against Borrower shall not be impaired by, any action or
inaction of the L/C Lenders required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the law or any order of a jurisdiction where such L/C
Lender or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.
(q)    Notwithstanding that a Letter of Credit issued or outstanding hereunder
is in support of any obligations of, or is for the account of, a Subsidiary,
Borrower shall be obligated to reimburse the applicable L/C Lender hereunder for
any and all drawings under such Letter of Credit. Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of Subsidiaries inures to
the benefit of Borrower, and that Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.
(r)    A Revolving Lender may become an additional L/C Lender hereunder with the
approval of Administrative Agent (such approval not to be unreasonably withheld
or delayed), Borrower and such Revolving Lender, pursuant to an agreement with,
and in form and substance reasonably satisfactory to, Administrative Agent,
Borrower and such Revolving Lender. Administrative Agent shall notify the
Revolving Lenders of any such additional L/C Lender.
(s)    Borrower, Administrative Agent, and Revolving Lenders hereby agree that,
as of the Closing Date, each letter of credit identified on Schedule 2.03(s)
(each, an “Existing Letter of Credit”) shall be a Letter of Credit as if
originally issued under this Agreement by each relevant L/C Lender as set forth
on Schedule 2.03(s), and that the fees and other provisions set forth in this
Section 2.03 shall be applicable to each Existing Letter of Credit as of the
Closing Date.
SECTION 2.04.    Termination and Reductions of Commitment.
(a)    (i)    In addition to any other mandatory commitment reductions pursuant
to this Section 2.04, the aggregate amount of the Term A Facility Commitments
shall be automatically and permanently reduced to zero at 5:00 p.m., New York
City time, on the Closing Date (after giving effect to the making of the Term A
Facility Loans on such date).
(ii)    In addition to any other mandatory commitment reductions pursuant to
this Section 2.04, the aggregate amount of any Incremental Term Loan Commitments
of any Tranche shall be automatically and permanently reduced by the amount of
Incremental Term Loans of such Tranche made in respect thereof from time to
time.
(iii)    The aggregate amount of the Revolving Commitments of any Tranche shall
be automatically and permanently reduced to zero on the R/C Maturity Date
applicable to such Tranche, and the L/C Commitments shall be automatically and
permanently reduced to zero on the last R/C Maturity Date.
(b)    Borrower shall have the right at any time or from time to time (without
premium or penalty except breakage costs (if any) pursuant to Section 5.05)
(i) so long as no Revolving Loans or L/C Liabilities will be outstanding as of
the date specified for termination (after giving effect to all transactions
occurring on such date), to terminate the Revolving Commitments in their
entirety, (ii) to reduce the aggregate amount of the Unutilized R/C Commitments
(which shall be pro rata among the Revolving Lenders), and (iii) so long as the
remaining Total Revolving Commitments will equal or exceed the aggregate amount
of outstanding Revolving Loans and L/C Liabilities, to reduce the aggregate
amount of the Revolving Commitments (which shall be pro rata among the Revolving
Lenders); provided, however, that (x) Borrower shall give notice of each such
termination or reduction as provided in Section 4.05, and (y) each


-70-



--------------------------------------------------------------------------------





partial reduction shall be in an aggregate amount at least equal to $5.0 million
(or any whole multiple of $1.0 million in excess thereof) or, if less, the
remaining Unutilized R/C Commitments.
(c)    Any Commitment once terminated or reduced may not be reinstated.
(d)    Each reduction or termination of any of the Commitments applicable to any
Tranche pursuant to this Section 2.04 shall be applied ratably among the Lenders
with such a Commitment, as the case may be, in accordance with their respective
Commitment, as applicable.
SECTION 2.05.    Fees.
(a)    Borrower shall pay to Administrative Agent for the account of each
Revolving Lender (other than a Defaulting Lender), with respect to such
Revolving Lender’s Revolving Commitments of each Tranche, a commitment fee for
the period from and including the Closing Date (or following the conversion of
any such Revolving Commitment into another Tranche, the applicable Extension
Date) to but not including the earlier of (i) the date such Revolving Commitment
is terminated or expires (or is modified to constitute another Tranche) and
(ii) the R/C Maturity Date applicable to such Revolving Commitment, computed at
a rate per annum equal to the Applicable Fee Percentage in respect of such
Tranche in effect from time to time during such period on the actual daily
amount of such Revolving Lender’s Unutilized R/C Commitment in respect of such
Tranche. Notwithstanding anything to the contrary in the definition of
“Unutilized R/C Commitments,” for purposes of determining Unutilized R/C
Commitments in connection with computing commitment fees with respect to
Revolving Commitments, a Revolving Commitment of a Revolving Lender shall be
deemed to be used to the extent of the outstanding Revolving Loans and L/C
Liability of such Revolving Lender. Any accrued commitment fee under this
Section 2.05(a) in respect of any Revolving Commitment shall be payable in
arrears on each Quarterly Date and on the earlier of (i) the date the applicable
Revolving Commitment is modified to constitute another Tranche and (ii) the R/C
Maturity Date applicable to such Revolving Commitment.
(b)    Borrower shall pay to Administrative Agent for its own account the
administrative fee separately agreed between Administrative Agent and Borrower.
(c)    Borrower shall pay to Auction Manager for its own account, in connection
with any Borrower Loan Purchase, such fees as may be agreed between Borrower and
Auction Manager.
SECTION 2.06.    Lending Offices. The Loans of each Type made by each Lender
shall be made and maintained at such Lender’s Applicable Lending Office for
Loans of such Type. Each Lender may, at its option but subject to Section 5.06
as if such branch or Affiliate was deemed a “Lender” thereunder for purposes of
documentation delivered to Administrative Agent and payments required to be made
to Borrower thereunder, make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect in any manner the obligation of Borrower to repay
such Loan in accordance with the terms of this Agreement.
SECTION 2.07.    Several Obligations of Lenders. The failure of any Lender to
make any Loan to be made by it on the date specified therefor shall not relieve
any other Lender of its obligation to make its Loan on such date, but neither
any Lender nor Administrative Agent shall be responsible for the failure of any
other Lender to make a Loan to be made by such other Lender, and no Lender shall
have any obligation to Administrative Agent or any other Lender for the failure
by such Lender to make any Loan required to be made by such Lender. No Revolving
Lender will be responsible for failure of any other Lender to fund its
participation in Letters of Credit.
SECTION 2.08.    Notes; Register.
(a)    At the request of any Lender, its Loans of a particular Class shall be
evidenced by a promissory note, payable to such Lender or its registered assigns
and otherwise duly completed, substantially in the form of Exhibits A‑1 and A‑2
of such Lender’s Revolving Loans and Term A Facility Loans, respectively;
provided that any promissory notes issued in respect of New Term Loans, Other
Term Loans, Extended Term Loans, New Revolving Loans, Other


-71-



--------------------------------------------------------------------------------





Revolving Loans, or Extended Revolving Loans shall be in such form as mutually
agreed by Borrower and Administrative Agent.
(b)    The date, amount, Type, interest rate and duration of the Interest Period
(if applicable) of each Loan of each Class made by each Lender to Borrower and
each payment made on account of the principal thereof, shall be recorded by such
Lender or its registered assigns on its books and, prior to any transfer of any
Note evidencing the Loans of such Class held by it, endorsed by such Lender (or
its nominee) on the schedule attached to such Note or any continuation thereof;
provided, however, that the failure of such Lender (or its nominee) to make any
such recordation or endorsement or any error in such recordation or endorsement
shall not affect the obligations of Borrower to make a payment when due of any
amount owing hereunder or under such Note.
(c)    Borrower hereby designates Administrative Agent to serve as its
nonfiduciary agent, solely for purposes of this Section 2.08, to maintain a
register (the “Register”) on which it will record the name and address of each
Lender, the Commitment from time to time of each of the Lenders, the principal
and interest amounts of the Loans made by each of the Lenders and each repayment
in respect of the principal amount of the Loans of each Lender. Failure to make
any such recordation or any error in such recordation shall not affect
Borrower’s obligations in respect of such Loans. The entries in the Register
shall be conclusive of the information noted therein (absent manifest error),
and the parties hereto shall treat each Person whose name is recorded in the
Register as the owner of a Loan or other obligation hereunder as the owner
thereof for all purposes of the Credit Documents, notwithstanding any notice to
the contrary. The Register shall be available for inspection by Borrower or any
Lender (with respect to such Lender’s interest only) at any reasonable time and
from time to time upon reasonable prior notice. No assignment shall be effective
unless recorded in the Register; provided that Administrative Agent agrees to
record in the Register any assignment entered into pursuant to the term hereof
promptly after the effectiveness of such assignment.
SECTION 2.09.    Optional Prepayments and Conversions or Continuations of Loans.
(a)    Subject to Section 4.04, Borrower shall have the right to prepay Loans
(without premium or penalty), or to convert Loans of one Type into Loans of
another Type or to continue Loans of one Type as Loans of the same Type, at any
time or from time to time. Borrower shall give Administrative Agent notice of
each such prepayment, conversion or continuation as provided in Section 4.05
(and, upon the date specified in any such notice of prepayment, the amount to be
prepaid shall become due and payable hereunder; provided that Borrower may make
any such notice conditional upon the occurrence of a Person’s acquisition or
sale or any incurrence of indebtedness or issuance of Equity Interests). Each
Notice of Continuation/Conversion shall be substantially in the form of
Exhibit C. If LIBOR Loans are prepaid or converted other than on the last day of
an Interest Period therefor, Borrower shall at such time pay all expenses and
costs required by Section 5.05. Notwithstanding the foregoing, and without
limiting the rights and remedies of the Lenders under Article XI, in the event
that any Event of Default shall have occurred and be continuing, Administrative
Agent may (and, at the request of the Required Lenders, shall), upon written
notice to Borrower, have the right to suspend the right of Borrower to convert
any Loan into a LIBOR Loan, or to continue any Loan as a LIBOR Loan, in which
event all Loans shall be converted (on the last day(s) of the respective
Interest Periods therefor) or continued, as the case may be, as ABR Loans.
(b)    Application.
(i)    The amount of any optional prepayments described in Section 2.09(a) shall
be applied to prepay Loans outstanding in order of amortization, in amounts and
to Tranches, all as determined by Borrower.
(ii)    In addition to the foregoing, provided that Borrower shall be in
compliance on a Pro Forma Basis with the Financial Maintenance Covenant (whether
or not then in effect) (calculated assuming all amounts offered pursuant to this
clause(b)(ii) were accepted as prepayment for the Loans and applied thereto) as
of the most recent Calculation Date, Borrower shall have the right to elect to
offer to prepay at par the Loans pro rata to the Term A Facility Loans, the New
Term Loans, the Extended Term Loans, and the Other Term Loans then outstanding
and apply any amounts rejected for such prepayment to repurchase, prepay,
redeem, retire, acquire, defease or cancel Indebtedness or make Restricted
Payments notwithstanding any then applicable limitations set forth in
Section 10.06 or 10.09, respectively. If Borrower makes such an election, it
shall provide


-72-



--------------------------------------------------------------------------------





notice thereof to Administrative Agent, who shall promptly, and in any event
within one Business Day of receipt, provide such notice to the holders of the
Term Loans. Any such notice shall specify the aggregate amount offered to prepay
the Term Loans. Each holder of a Term A Facility Loan, a New Term Loan, an Other
Term Loan, or an Extended Term Loan may elect, in its sole discretion, to reject
such prepayment offer with respect to an amount equal to or less than (w) with
respect to holders of Term A Facility Loans, an amount equal to the aggregate
amount so offered to prepay Term A Facility Loans times a fraction, the
numerator of which is the principal amount of Term A Facility Loans owed to such
holder and the denominator of which is the principal amount of Term A Facility
Loans outstanding, (w) with respect to holders of (x) New Term Loans, an amount
equal to the aggregate amount so offered to prepay New Term Loans times a
fraction, the numerator of which is the principal amount of New Term Loans owed
to such holder and the denominator of which is the principal amount of New Term
Loans outstanding, (y) Other Term Loans, an amount equal to the aggregate amount
so offered to prepay Other Term Loans times a fraction, the numerator of which
is the principal amount of Other Term Loans owed to such holder and the
denominator of which is the principal amount of Other Term Loans outstanding,
and (z) with respect to holders of Extended Term Loans, an amount equal to the
aggregate amount so offered to prepay Extended Term Loans times a fraction, the
numerator of which is the principal amount of Extended Term Loans owed to such
holder and the denominator of which is the principal amount of Extended Term
Loans outstanding. Any rejection of such offer must be evidenced by written
notice delivered to Administrative Agent within five Business Days of receipt of
the offer for prepayment, specifying an amount of such prepayment offer rejected
by such holder, if any. Failure to give such notice will constitute an election
to accept such offer. Any portion of such prepayment offer so accepted will be
used to prepay the Term Loans held by the applicable holders within ten Business
Days of the date of receipt of the offer to prepay. Any portion of such
prepayment rejected may be used by Borrower and its Restricted Subsidiaries to
repurchase, prepay, redeem, retire, acquire, defease or cancel Indebtedness or
make Restricted Payments notwithstanding any then applicable limitations set
forth in Section 10.06 or 10.09, respectively.
SECTION 2.10.    Mandatory Prepayments.
(a)    Borrower shall prepay the Loans as follows (each such prepayment to be
effected in each case in the manner, order and to the extent specified in
Section 2.10(b) below):
(i)    Casualty Events. Within five (5) Business Days after Borrower or any
Restricted Subsidiary receives any Net Available Proceeds from any Casualty
Event or any disposition pursuant to Section 10.05(l) (or notice of collection
by Administrative Agent of the same), in an aggregate principal amount equal to
such Net Available Proceeds (it being understood that applications pursuant to
this Section 2.10(a)(i) shall not be duplicative of Section 2.10(a)(iii) below);
provided, however, that:
(x)    if no Event of Default then exists or would arise therefrom, the Net
Available Proceeds thereof shall not be required to be so applied on such date
to the extent that Borrower delivers an Officer’s Certificate to Administrative
Agent stating that an amount equal to such proceeds is intended to be used to
fund the acquisition of Property used or usable in the business of (A) if such
Casualty Event relates to any Credit Party, any Credit Party or (B) if such
Casualty Event relates to any other Company, any Company, or repair, replace, or
restore the Property or other Property used or usable in the business (A) if
such Casualty Event relates to any Credit Party, any Credit Party or (B) if such
Casualty Event relates to any other Company, any Company (in accordance with the
provisions of the applicable Security Document in respect of which such Casualty
Event has occurred, to the extent applicable), in each case within (A) eighteen
(18) months following receipt of such Net Available Proceeds or (B) if Borrower
or the relevant Restricted Subsidiary enters into a legally binding commitment
to reinvest such Net Available Proceeds within eighteen (18) months following
receipt thereof, within the later of (1) six (6) months days following the date
of such legally binding commitment and (2) eighteen (18) months following
receipt of such Net Available Proceeds (provided that Borrower may elect to deem
expenditures that otherwise would be permissible reinvestments that occur prior
to receipt of the proceeds of a Casualty Event to have been reinvested in
accordance with the provisions hereof, so long as such deemed expenditure shall
have been made no earlier than the applicable Casualty Event), and


-73-



--------------------------------------------------------------------------------





(y)    if all or any portion of such Net Available Proceeds not required to be
applied to the prepayment of Loans pursuant to this Section 2.10(a)(i) is not so
used within the period specified by clause (x) above, such remaining portion
shall be applied on the last day of such period as specified in Section 2.10(b).
Notwithstanding the foregoing provisions of this Section 2.10(a)(i) or
otherwise, no mandatory prepayment shall be required pursuant to this
Section 2.10(a)(i) in any fiscal year until the date on which the Net Available
Proceeds required to be applied as mandatory prepayments pursuant to this
Section 2.10(a)(i) in such fiscal year shall exceed $15.0 million (and
thereafter only Net Available Proceeds in excess of such amount shall be
required to be applied as mandatory prepayments pursuant to this
Section 2.10(a)(i)).
(ii)    Debt Issuance. Within five (5) Business Days after any Debt Issuance on
or after the Closing Date, in an aggregate principal amount equal to 100% of the
Net Available Proceeds of such Debt Issuance.
(iii)    Asset Sales. Within five (5) Business Days after receipt by Borrower or
any of its Restricted Subsidiaries of any Net Available Proceeds from any Asset
Sale pursuant to Section 10.05(c), in an aggregate principal amount equal to the
Net Available Proceeds from such Asset Sale (it being understood that
applications pursuant to this Section 2.10(a)(iii) shall not be duplicative of
Section 2.10(a)(i) above); provided, however, that:
(x)    an amount equal to the Net Available Proceeds from any Asset Sale
pursuant to Section 10.05(c) shall not be required to be applied as provided
above on such date if (1) no Event of Default then exists or would arise
therefrom and (2) Borrower delivers an Officer’s Certificate to Administrative
Agent stating that an amount equal to such Net Available Proceeds is intended to
be reinvested, directly or indirectly, in assets (which may be pursuant to an
acquisition of Equity Interests of a Person that directly or indirectly owns
such assets) otherwise permitted under this Agreement of (A) if such Asset Sale
was effected by any Credit Party, any Credit Party, and (B) if such Asset Sale
was effected by any other Company, any Company, in each case within (x) eighteen
(18) months following receipt of such Net Available Proceeds or (y) if Borrower
or the relevant Restricted Subsidiary enters into a legally binding commitment
to reinvest such Net Available Proceeds within eighteen (18) months following
receipt thereof, within the later of (A) six (6) months following the date of
such legally binding commitment and (B) eighteen (18) months following receipt
of such Net Available Proceeds (which certificate shall set forth the estimates
of the proceeds to be so expended); and
(y)    if all or any portion of such Net Available Proceeds is not reinvested in
assets in accordance with the Officer’s Certificate referred to in
clause (x) above within the period specified by clause (x) above, such remaining
portion shall be applied on the last day of such period as specified in
Section 2.10(b).
Notwithstanding the foregoing provisions of this Section 2.10(a)(iii) or
otherwise, no mandatory prepayment shall be required pursuant to this
Section 2.10(a)(iii) in any fiscal year until the date on which the Net
Available Proceeds required to be applied as mandatory prepayments pursuant to
this Section 2.10(a)(iii) in such fiscal year shall exceed $15.0 million (and
thereafter only Net Available Proceeds in excess of such amount shall be
required be applied as mandatory prepayments pursuant to this
Section 2.10(a)(iii)).
(iv)    Prepayments Not Required. Notwithstanding any other provisions of this
Section 2.10(a), to the extent that any of or all the Net Available Proceeds of
any Asset Sale or Casualty Event with respect to any property or assets of
Foreign Subsidiaries are prohibited or delayed by applicable local law from
being repatriated to the United States, an amount equal to the portion of such
Net Available Proceeds so affected will not be required to be applied to repay
Loans at the times provided in this Section 2.10(a) so long as applicable local
law does not permit repatriation to the United States (Borrower hereby agreeing
to cause the applicable Foreign Subsidiary to promptly take all commercially
reasonable actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Available
Proceeds


-74-



--------------------------------------------------------------------------------





is permitted under the applicable local law, an amount equal to such Net
Available Proceeds shall be reinvested pursuant to Section 2.10(a)(i) or
2.10(a)(iii), as applicable, or applied pursuant to Section 2.10(b). To the
extent Borrower determines in good faith that repatriation of any of or all the
Net Available Proceeds of any Asset Sale or Casualty Event with respect to any
property or assets of Foreign Subsidiaries would result in a material Tax
liability to Borrower or any of its Subsidiaries (including any material
withholding Tax), the applicable mandatory prepayment shall be reduced by the
Net Available Proceeds so affected (the “Restricted Amount”) until such time as
Borrower determines in good faith that repatriation of the Restricted Amount may
occur without incurring such material Tax liability, at which time an amount
equal to any such Net Available Proceeds shall be reinvested pursuant to
Section 2.10(a)(i) or 2.10(a)(iii), as applicable, or applied pursuant to
Section 2.10(b).
(v)    Prepayments of Other First Lien Indebtedness. Notwithstanding the
foregoing provisions of Section 2.10(a)(i), (ii), (iii) or otherwise, any Net
Available Proceeds from any such Casualty Event, Debt Issuance or Asset Sale
otherwise required to be applied to prepay the Loans may, at Borrower’s option,
be applied to prepay the principal amount of Other First Lien Indebtedness only
to (and not in excess of) the extent to which a mandatory prepayment in respect
of such Casualty Event, Debt Issuance or Asset Sale is required under the terms
of such Other First Lien Indebtedness (with any remaining Net Available Proceeds
applied to prepay outstanding Loans in accordance with the terms hereof), unless
such application would result in the holders of Other First Lien Indebtedness
receiving in excess of their pro rata share (determined on the basis of the
aggregate outstanding principal amount of Term Loans and Other First Lien
Indebtedness at such time) of such Net Available Proceeds relative to Lenders,
in which case such Net Available Proceeds may only be applied to prepay the
principal amount of Other First Lien Indebtedness on a pro rata basis with
outstanding Term Loans. To the extent the holders of Other First Lien
Indebtedness decline to have such indebtedness repurchased, repaid or prepaid
with any such Net Available Proceeds, the declined amount of such Net Available
Proceeds shall promptly (and, in any event, within ten (10) Business Days after
the date of such rejection) be applied to prepay Loans in accordance with the
terms hereof (to the extent such Net Available Proceeds would otherwise have
been required to be applied if such Other First Lien Indebtedness was not then
outstanding). Any such application to Other First Lien Indebtedness shall reduce
any prepayments otherwise required hereunder by an equivalent amount.
(b)    Application. The amount of any mandatory prepayments described in
Section 2.10(a) shall be applied to prepay Loans as follows:
(i)    First, to the outstanding Term Loans in order of amortization, in amounts
and to Tranches, all as directed by Borrower; provided that mandatory
prepayments may not be directed to a later maturing Class of Term Loans without
at least pro rata repayment of any related earlier maturing Class of Term Loans;
(ii)    Second, after such time as no Term Loans or Permitted First Priority
Refinancing Debt remain outstanding, to prepay all outstanding Revolving Loans
(in each case, without any reduction in Revolving Commitments); and
(iii)    Third, after application of prepayments in accordance with clauses
(i) and (ii) above, Borrower shall be permitted to retain any such remaining
excess.
Notwithstanding the foregoing, any Lender holding Term Loans may elect, by
written notice to Administrative Agent at least one (1) Business Day prior to
the prepayment date, to decline all or any portion of any prepayment of its Term
Loans, pursuant to this Section 2.10. Any such amounts rejected by such Lenders
shall be retained by Borrower (any such retained amounts, “Declined Amounts”).
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.10 shall be in excess of the amount of the ABR Loans at the
time outstanding, only the portion of the amount of such prepayment as is equal
to the amount of such outstanding ABR Loans shall be immediately prepaid and, at
the election of Borrower, the balance of such required prepayment shall be
either (i) deposited in the Collateral Account and applied to the prepayment of
LIBOR Loans on the last day of the then next-expiring Interest Period for LIBOR
Loans (with


-75-



--------------------------------------------------------------------------------





all interest accruing thereon for the account of Borrower) or (ii) prepaid
immediately, together with any amounts owing to the Lenders under Section 5.05.
Notwithstanding any such deposit in the Collateral Account, interest shall
continue to accrue on such Loans until prepayment.
(c)    Revolving Credit Extension Reductions. Until the final R/C Maturity Date,
Borrower shall from time to time immediately prepay the Revolving Loans (and/or
provide Cash Collateral in an amount equal to the Minimum Collateral Amount for,
or otherwise backstop (with a letter of credit on customary terms reasonably
acceptable to the applicable L/C Lender and Administrative Agent), outstanding
L/C Liabilities) in such amounts as shall be necessary (I) so that at all times
(a) the aggregate outstanding amount of the Revolving Loans, plus, the aggregate
outstanding L/C Liabilities shall not exceed the Total Revolving Commitments as
in effect at such time and (b) the aggregate outstanding amount of the Revolving
Loans of any Tranche allocable to such Tranche, plus the aggregate outstanding
L/C Liabilities under such Tranche shall not exceed the aggregate Revolving
Commitments of such Tranche as in effect at such time and (II) to comply with
Section 7.02(a)(iii).
(d)    Outstanding Letters of Credit. If any Letter of Credit is outstanding on
the 30th day prior to the next succeeding R/C Maturity Date which has an expiry
date later than the third Business Day preceding such R/C Maturity Date (or
which, pursuant to its terms, may be extended to a date later than the third
Business Day preceding such R/C Maturity Date), then (i) if one or more Tranches
of Revolving Commitments with a R/C Maturity Date after such R/C Maturity Date
are then in effect, such Letters of Credit shall automatically be deemed to have
been issued (including for purposes of the obligations of the Lenders with
Revolving Commitments to purchase participations therein and to make Revolving
Loans and payments in respect thereof and the commissions applicable thereto),
effective as of such R/C Maturity Date, solely under (and ratably participated
by Revolving Lenders pursuant to) the Revolving Commitments in respect of such
non-terminating Tranches of Revolving Commitments, if any, up to an aggregate
amount not to exceed the aggregate principal amount of the unutilized Revolving
Commitments thereunder at such time, and (ii) to the extent not capable of being
reallocated pursuant to clause (i) above, Borrower shall, on such 30th day (or
on such later day as such Letters of Credit become incapable of being
reallocated pursuant to clause (i) above due to the termination, reduction or
utilization of any relevant Revolving Commitments), either (x) Cash
Collateralize all such Letters of Credit in an amount not less than the Minimum
Collateral Amount with respect to such Letters of Credit (it being understood
that such Cash Collateral shall be released to the extent that the aggregate
Stated Amount of such Letters of Credit is reduced upon the expiration or
termination of such Letters of Credit, so that the Cash Collateral shall not
exceed the Minimum Collateral Amount with respect to such Letters of Credit
outstanding at any particular time) or (y) deliver to the applicable L/C Lender
a standby letter of credit (other than a Letter of Credit) in favor of such L/C
Lender in a stated amount not less than the Minimum Collateral Amount with
respect to such Letters of Credit, which standby letter of credit shall be in
form and substance, and issued by a financially sound financial institution,
reasonably acceptable to such L/C Lender and Administrative Agent. Except to the
extent of reallocations of participations pursuant to clause (i) above, the
occurrence of a R/C Maturity Date shall have no effect upon (and shall not
diminish) the percentage participations of the Revolving Lenders of the relevant
Tranche in any Letter of Credit issued before such R/C Maturity Date. For the
avoidance of doubt, the parties hereto agree that upon the occurrence of any
reallocations of participations pursuant to clause (i) above and, if necessary,
the taking of the actions in described clause (ii) above, all participations in
Letters of Credit under the terminated Revolving Commitments shall terminate.
SECTION 2.11.    Replacement of Lenders.
(a)    Borrower shall have the right to replace any Lender (the “Replaced
Lender”) with one or more other Eligible Assignees (collectively, the
“Replacement Lender”), if (x) such Lender is charging Borrower increased costs
pursuant to Section 5.01 or requires Borrower or any other Credit Party to pay
any Covered Taxes or additional amounts to such Lender or any Governmental
Authority for the account of such Lender pursuant to Section 5.06 or such Lender
becomes incapable of making LIBOR Loans as provided in Section 5.03 when other
Lenders are generally able to do so, (y) such Lender is a Defaulting Lender, or
(z) such Lender is subject to Disqualification (and such Lender is notified by
Borrower and Administrative Agent in writing of such Disqualification);
provided, however, that (i) at the time of any such replacement, the Replacement
Lender shall enter into one or more Assignment Agreements (and with all fees
payable pursuant to Section 13.05(b) to be paid by the Replacement Lender or
Borrower) pursuant to which the Replacement Lender shall acquire all of the
Commitments and outstanding Loans of, and in each case L/C Interests of, the
Replaced Lender (or if the Replaced Lender is being replaced as a result of
being a Defaulting Lender, then the


-76-



--------------------------------------------------------------------------------





Replacement Lender shall acquire all Revolving Commitments, Revolving Loans and
L/C Interests of such Replaced Lender under one or more Tranches of Revolving
Commitments or, at the option of Borrower and such Replacement Lender, all other
Loans and Commitments held by such Defaulting Lender), (ii) at the time of any
such replacement, the Replaced Lender shall receive an amount equal to the sum
of (A) the principal of, and all accrued interest on, all outstanding Loans of
such Lender (other than any Loans not being acquired by a Replacement Lender),
(B) all Reimbursement Obligations (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternate Currency) owing to such Lender, together with all then unpaid interest
with respect thereto at such time, in the event Revolving Loans or Revolving
Commitments owing to such Lender are being repaid and terminated or acquired, as
the case may be, and (C) all accrued, but theretofore unpaid, fees owing to the
Lender pursuant to Section 2.05 with respect to the Loans being assigned, as the
case may be and (iii) all obligations of Borrower owing to such Replaced Lender
(other than those specifically described in clause (i) above in respect of
Replaced Lenders for which the assignment purchase price has been, or is
concurrently being, paid, and other than those relating to Loans or Commitments
not being acquired by a Replacement Lender, but including any amounts which
would be paid to a Lender pursuant to Section 5.05 if Borrower were prepaying a
LIBOR Loan), as applicable, shall be paid in full to such Replaced Lender, as
applicable, concurrently with such replacement, as the case may be. Upon the
execution of the respective Assignment Agreement, the payment of amounts
referred to in clauses (i), (ii) and (iii) above, as applicable, and the receipt
of any consents that would be required for an assignment of the subject Loans
and Commitments to such Replacement Lender in accordance with Section 13.05, the
Replacement Lender, if any, shall become a Lender hereunder and the Replaced
Lender, as applicable, shall cease to constitute a Lender hereunder and be
released of all its obligations as a Lender, except with respect to
indemnification provisions applicable to such Lender under this Agreement, which
shall survive as to such Lender and, in the case of any Replaced Lender, except
with respect to Loans, Commitments and L/C Interests of such Replaced Lender not
being acquired by the Replacement Lender; provided, that if the applicable
Replaced Lender does not execute the Assignment Agreement within three (3)
Business Days (or such shorter period as is acceptable to Administrative Agent)
after Borrower’s request, execution of such Assignment Agreement by the Replaced
Lender shall not be required to effect such assignment.
(b)    If any Lender is subject to a Disqualification (and such Lender is
notified by Borrower and Administrative Agent in writing of such
Disqualification), Borrower shall have the right to replace such Lender with a
Replacement Lender in accordance with Section 2.11(a) or prepay the Loans held
by such Lender, in each case, in accordance with any applicable provisions of
Section 2.11(a), even if a Default or an Event of Default exists
(notwithstanding anything contained in such Section 2.11(a) to the contrary).
Any such prepayment shall be deemed an optional prepayment, as set forth in
Section 2.09 and shall not be required to be made on a pro rata basis with
respect to Loans of the same Tranche as the Loans held by such Lender. Notice to
such Lender shall be given at least ten (10) days before the required date of
transfer or prepayment (unless a shorter period is required by any Requirement
of Law), as the case may be, and shall be accompanied by evidence demonstrating
that such transfer or redemption is required pursuant to Gaming Laws. Upon
receipt of a notice in accordance with the foregoing, the Replaced Lender shall
cooperate with Borrower in effectuating the required transfer or prepayment
within the time period set forth in such notice, not to be less than the minimum
notice period set forth in the foregoing sentence (unless a shorter period is
required under any Requirement of Law). Further, if the transfer or prepayment
is triggered by notice from the Gaming Authority that the Lender is subject to a
Disqualification, commencing on the date the Gaming Authority provides the
notice of Disqualification upon to Borrower, to the extent prohibited by law:
(i) such Lender shall no longer receive any interest on the Loans; (ii) such
Lender shall no longer exercise, directly or through any trustee or nominee, any
right conferred by the Loans; and (iii) such Lender shall not receive any
remuneration in any form from Borrower for services or otherwise in respect of
the Loans.
SECTION 2.12.    Incremental Loan Commitments.
(a)    Borrower Request. Borrower may, at any time, by written notice to
Administrative Agent, request (i) the establishment of one or more new Tranches
of Revolving Commitments (“New Revolving Commitments” and the related Revolving
Loans, “New Revolving Loans”), (ii) an increase to any then-existing Tranche of
Revolving Commitments (including the Closing Date Revolving Commitments)
(“Incremental Existing Tranche Revolving Commitments”), (iii) the establishment
of additional Term A Facility Loans with terms and conditions identical to the
terms and conditions of existing Term A Facility Loans hereunder (“Incremental
Term A Loans” and the related commitments, “Incremental Term A Loan
Commitments”), and/or (iv) the establishment of one or more new Tranches


-77-



--------------------------------------------------------------------------------





of term loans (“New Term Loans” and the related commitments, “New Term Loan
Commitments”); provided, however, that (x) the aggregate amount of New Revolving
Commitments, Incremental Existing Tranche Revolving Commitments, New Term Loans
and Incremental Term A Loans incurred on such date shall not exceed the
Incremental Loan Amount as of such date and (y) any such request for Incremental
Commitments shall be in a minimum amount of $25.0 million and integral multiples
of $1.0 million above such amount. Borrower may request Incremental Commitments
from existing Lenders and from Eligible Assignees; provided, however, that
(A) any existing Lender approached to provide all or a portion of the
Incremental Commitments may elect or decline, in its sole discretion, to provide
all or any portion of such Incremental Commitments offered to it and (B) any
potential Lender that is not an existing Lender and agrees to make available an
Incremental Commitment shall be required to be an Eligible Assignee and shall
require approval by Administrative Agent to the extent such approval would be
required for an assignment to such Eligible Assignee under Section 13.05 (such
approval not to be unreasonably withheld or delayed).
(b)    Incremental Effective Date. The Incremental Commitments shall be effected
by a joinder agreement to this Agreement (the “Incremental Joinder Agreement”)
executed by Borrower and each Lender making or providing such Incremental
Commitment, in form and substance reasonably satisfactory to each of them, and
delivered to Administrative Agent, subject, however, to the satisfaction of the
conditions precedent set forth in this Section 2.12. The Incremental Joinder
Agreement may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the opinion of Administrative Agent, to effect the provisions of
this Section 2.12. Administrative Agent and Borrower shall determine the
effective date (each, an “Incremental Effective Date”) of any Incremental
Commitments and the final allocation of such Incremental Commitments. The
effectiveness of any such Incremental Commitments shall be subject solely to the
satisfaction of the following conditions to the reasonable satisfaction of
Administrative Agent:
(i)    Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by Administrative Agent in connection with
any such Incremental Commitments;
(ii)    an Incremental Joinder Agreement shall have been duly executed and
delivered by Borrower, Administrative Agent and each Lender making or providing
such Incremental Commitment;
(iii)    no Default or Event of Default shall have occurred and be continuing or
would exist immediately after giving effect to such Incremental Commitments;
provided that, if the proceeds of such Incremental Commitments are used
primarily to fund a Limited Condition Transaction substantially concurrently
upon the receipt thereof, the Lenders providing such Incremental Commitments may
waive such condition (other than an Event of Default specified in
Section 11.01(b) or 11.01(c) or an Event of Default specified in
Section 11.01(g) or 11.01(h) with respect to Borrower);
(iv)    the representations and warranties set forth herein and in the other
Credit Documents shall be true and correct in all material respects on and as of
such Incremental Effective Date as if made on and as of such date (except where
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date); provided that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such dates; provided, further, that, with respect to any Incremental Commitments
the proceeds of which are being used in connection with a Limited Condition
Transaction substantially concurrently upon the receipt thereof, the only
representations and warranties the making of which shall be a condition to the
effectiveness of such Incremental Commitments and the funding thereof shall be
(except as otherwise agreed by Borrower and the Lenders providing such
Incremental Commitments) (x) the Specified Representations and (y) if
applicable, the representations and warranties contained in the acquisition
agreement relating to such Permitted Acquisition or other Acquisition as are
material to the interests of the Lenders, but only to the extent that Borrower
or any of its Affiliates have the right to terminate its or their obligations
under such acquisition agreement as a result of a breach of such representations
and warranties in such acquisition agreement;


-78-



--------------------------------------------------------------------------------





(v)    without the written consent of the Required Tranche Lenders with respect
to the Closing Date Revolving Facility, the final stated maturity of any New
Revolving Commitments shall not be earlier than the then-existing Final Maturity
Date with respect to the Closing Date Revolving Facility;
(vi)    other than customary “bridge” facilities (so long as the long term debt
into which any such customary “bridge” facility is to be converted satisfies the
requirements of this clause (vi)), without the written consent of the Required
Tranche Lenders with respect to the Term A Facility Loans, (x) the final stated
maturity of any New Term Loans shall not be earlier than the then-existing Final
Maturity Date with respect to the Term A Facility Loans, and (y) the Weighted
Average Life to Maturity of any New Term Loans shall be no shorter than the
Weighted Average Life to Maturity of the Term A Facility Loans (without giving
effect to the effect of prepayments made under any existing Tranche of Term
Loans on amortization); it being understood that, subject to the foregoing, the
amortization schedule applicable to such New Term Loans shall be determined by
Borrower and the lenders of such New Term Loans and set forth in the applicable
Incremental Joinder Agreement;
(vii)    the yields and interest rate margins and, except as set forth in
clauses (v) and (vi) of this Section 2.12(b), amortization schedule, applicable
to any New Revolving Commitments and New Term Loans shall be as determined by
Borrower and the holders of such Indebtedness;
(viii)    except as set forth in Section 2.12(a) and in clauses (i) – (vii) of
this Section 2.12(b), the terms (excluding maturity, amortization, pricing,
fees, rate floors, premiums, optional prepayment or optional redemption
provisions) of any New Revolving Commitments or New Term Loans shall be (as
determined by Borrower in good faith) substantially similar to the terms of the
Revolving Commitments or the Term A Facility Loans, as applicable, as existing
on the date of incurrence of such New Revolving Commitments or New Term Loans
except, to the extent such terms (x) at the option of Borrower (1) reflect
market terms and conditions (taken as a whole) at the time of incurrence or
issuance (as determined by Borrower in good faith) or (2) are not materially
more restrictive to Borrower (as determined by Borrower in good faith), when
taken as a whole, than the terms of the Term A Facility Loans or the Revolving
Facility, as the case may be (except for covenants or other provisions
applicable only to periods after the Final Maturity Date applicable to the Term
A Facility Loans or the Revolving Facility, as applicable) (it being understood
that any New Revolving Commitments or New Term Loans may provide for the ability
to participate (i) with respect to any borrowings, voluntary prepayments or
voluntary commitment reductions, on a pro rata basis, greater than pro rata
basis or less than pro rata basis with the applicable Loans or facility and
(ii) with respect to any mandatory prepayments, on a pro rata basis or less than
pro rata basis with the applicable Loans (and on a greater than pro rata basis
with respect to prepayments of any such New Revolving Commitments or New Term
Loans with the proceeds of permitted refinancing Indebtedness), or (y) are
(1) added to the Term A Facility Loans or Revolving Facility, as applicable,
(2) applicable only after the Final Maturity Date (in the case of term
Indebtedness) or the latest R/C Maturity Date (in the case of revolving
Indebtedness), or (3) otherwise reasonably satisfactory to Administrative Agent;
provided that, in each of clauses (x) and (y) of this Section 2.12(b)(viii), if
any financial maintenance covenant is added for the benefit of any New Term
Loans or New Revolving Commitments that is more favorable to the Lenders under
such facilities than the Financial Maintenance Covenant, then the Financial
Maintenance Covenant shall be conformed to match such financial maintenance
covenant (except to the extent such financial maintenance covenant applies only
to periods after the Final Maturity Date (in the case of term Indebtedness) or
the latest R/C Maturity Date (in the case of revolving Indebtedness)) (it being
understood that to the extent any financial maintenance covenant or other
provision is added for the benefit of any such New Revolving Commitments or New
Term Loans, no consent shall be required from Administrative Agent or any of the
Lenders to the extent that such financial maintenance covenant (together with
any related “equity cure” provisions) or other provision is also added for the
benefit of any corresponding existing facility);
(ix)    any Incremental Term A Loans (and the corresponding Incremental Term A
Loan Commitments) shall have terms substantially similar to the terms of the
existing Term A Facility Loans (and the existing Term Loan Commitments);
provided, however, that upfront fees or original issue discount may be paid to
Lenders providing such Incremental Term A Loans as agreed by such Lenders and
Borrower, and


-79-



--------------------------------------------------------------------------------





the conditions applicable to the incurrence of such Incremental Term A Loans
(and the corresponding Incremental Term A Loan Commitments) shall be as provided
in this Section 2.12; provided, further, that the applicable Incremental Joinder
Agreement shall make appropriate adjustments to Section 3.01(c) to address such
Incremental Term A Loans, as applicable, including such adjustments as are
necessary to provide for the “fungibility” of such Incremental Term A Loans with
the existing Term A Facility Loans; and
(x)    any Incremental Existing Tranche Revolving Commitments shall have terms
substantially identical to the terms of the existing Revolving Commitments of
the relevant Tranche hereunder; provided, however, that upfront fees may be paid
to Lenders providing such Incremental Existing Tranche Revolving Commitments as
agreed by such Lenders and Borrower, and the conditions applicable to the
incurrence of such Incremental Existing Tranche Revolving Commitments shall be
as provided in this Section 2.12.
Upon the effectiveness of any Incremental Commitment pursuant to this
Section 2.12, any Person providing an Incremental Commitment that was not a
Lender hereunder immediately prior to such time shall become a Lender hereunder.
Administrative Agent shall promptly notify each Lender as to the effectiveness
of any Incremental Commitments, and (i) in the case of Incremental Revolving
Commitments, the Total Revolving Commitments under, and for all purpose of this
Agreement, shall be increased by the aggregate amount of such Incremental
Revolving Commitments, (ii) any New Revolving Loans shall be deemed to be
additional Revolving Loans hereunder, (iii) any Revolving Loans made under
Incremental Existing Tranche Revolving Commitments shall be deemed to be
Revolving Loans of the relevant Tranche hereunder, (iv) any Incremental Term A
Loans (to the extent funded) shall be deemed to be Term A Facility Loans
hereunder and (v) any New Term Loans shall be deemed to be additional Term Loans
hereunder. Notwithstanding anything to the contrary contained herein, Borrower,
Collateral Agent and Administrative Agent may (and each of Collateral Agent and
Administrative Agent are authorized by each other Secured Party to) execute such
amendments and/or amendments and restatements of any Credit Documents as may be
necessary or advisable to effectuate the provisions of this Section 2.12. Such
amendments may include provisions allowing any Incremental Term A Loans or New
Term Loans to be treated on the same basis as Term A Facility Loans in
connection with declining prepayments. In connection with the incurrence of any
Incremental Term A Loans, Borrower shall be permitted to terminate any Interest
Period applicable to Term A Facility Loans on the date such Incremental Term A
Loans are incurred without the payment of any amounts under Section 5.05 or to
include such Incremental Term A Loans ratably in each outstanding Borrowing of
LIBOR Loans under the Term A Facility. In connection with the incurrence of any
Incremental Existing Tranche Revolving Commitments and related Revolving Loans,
Borrower shall be permitted to terminate any Interest Period applicable to
Revolving Loans under the applicable existing Tranche of Revolving Commitments
without the payment of any amounts under Section 5.05 or to include such
Revolving Loans ratably in each outstanding Borrowing of LIBOR Loans under such
Tranche of Revolving Commitments on the date such Revolving Loans are first
incurred under such Incremental Existing Tranche Revolving Commitments.
Notwithstanding anything to the contrary in this Section 2.12 or this Agreement,
if the proceeds of any Incremental Commitments are being used to finance a
Limited Condition Transaction or similar Investment permitted hereunder and the
Incremental Lenders providing such Incremental Commitments so agree, the
availability thereof shall be subject to customary “SunGard” or “certain funds”
conditionality; provided, that the amount of any Incremental Commitments under
the Incremental Incurrence-Based Amount determined at the time of signing of
definitive documentation with respect to, or giving of notice with respect to, a
Limited Condition Transaction may be recalculated, at the option of Borrower, at
the time of funding.
(c)    Terms of Incremental Commitments and Loans. The yield applicable to the
Incremental Revolving Commitments (and related Revolving Loans) and Incremental
Term Loans shall be determined by Borrower and the applicable new Lenders and
shall be set forth in each applicable Incremental Joinder Agreement.
(d)    Adjustment of Revolving Loans. To the extent the Revolving Commitments of
a Tranche are being increased on the relevant Incremental Effective Date through
Incremental Existing Tranche Revolving Commitments, then each of the Revolving
Lenders having a Revolving Commitment under such Tranche prior to such
Incremental Effective Date (such Revolving Lenders the “Pre-Increase Revolving
Lenders”) shall assign or transfer to any Revolving Lender which is acquiring a
new or additional Revolving Commitment under such Tranche on the Incremental
Effective Date (the “Post-Increase Revolving Lenders”), and such Post-Increase
Revolving Lenders shall purchase


-80-



--------------------------------------------------------------------------------





from each such Pre-Increase Revolving Lender, at the principal amount thereof,
such interests in the Revolving Loans of such Tranche and participation
interests in L/C Liabilities of such Tranche (but not, for the avoidance of
doubt, the related Revolving Commitments) outstanding on such Incremental
Effective Date as shall be necessary in order that, after giving effect to all
such assignments or transfers and purchases, such Revolving Loans of such
Tranche and participation interests in L/C Liabilities of such Tranche will be
held by Pre-Increase Revolving Lenders and Post-Increase Revolving Lenders
ratably in accordance with their Revolving Commitments of such Tranche after
giving effect to such Incremental Revolving Commitments (and after giving effect
to any Revolving Loans of such Tranche made on the relevant Incremental
Effective Date). Such assignments or transfers and purchases shall be made
pursuant to such procedures as may be designated by Administrative Agent and
shall not be required to be effectuated in accordance with Section 13.05. For
the avoidance of doubt, Revolving Loans and participation interests in L/C
Liabilities assigned or transferred and purchased (or re-allocated) pursuant to
this Section 2.12(d) shall, upon receipt thereof by the relevant Post-Increase
Revolving Lenders, be deemed to be Revolving Loans and participation interests
in L/C Liabilities in respect of the relevant new or additional Revolving
Commitments of such Tranche acquired by such Post-Increase Revolving Lenders on
the relevant Incremental Effective Date and the terms of such Revolving Loans
and participation interests (including, without limitation, the interest rate
and maturity applicable thereto) shall be adjusted accordingly. In addition, the
L/C Sublimit may be increased by an amount not to exceed the amount of any
increase in Revolving Commitments with the consent of the applicable L/C Lenders
that agreed to provide Letters of Credit under such increase in the L/C Sublimit
and the holders of Incremental Revolving Commitments providing such increase in
Revolving Commitments.
(e)    Equal and Ratable Benefit. Except in the case of any New Term Loans and
New Revolving Commitments that are designated by Borrower as secured on a junior
lien basis to the Obligations or unsecured, which shall be established pursuant
to separate facilities, the Loans and Commitments established pursuant to this
Section 2.12 shall (i) constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Credit
Documents, (ii) without limiting the foregoing, benefit equally and ratably from
the Guarantees and security interests created by the Security Documents,
(iii) rank pari passu in right of payment and/or with respect to security with
the then-existing Tranches of Term Loans and then-existing Tranches of Revolving
Loans, (iv) not be secured by any assets other than the Collateral; and (v) not
be guaranteed by any person other than a Guarantor. The Credit Parties shall
take any actions reasonably required by Administrative Agent to ensure and/or
demonstrate that the Lien and security interests granted by the Security
Documents continue to secure all the Obligations and continue to be perfected
under the UCC or otherwise after giving effect to the establishment of any
Incremental Commitments or the funding of Loans thereunder. In the case of any
New Term Loans and New Revolving Commitments that are designated by Borrower as
secured on a junior lien basis to the Obligations, Borrower shall deliver a
Second Lien Intercreditor Agreement executed by the administrative agent,
collateral agent, or other representative of the lenders under such New Term
Loans or New Revolving Commitments.
(f)    Incremental Joinder Agreements. An Incremental Joinder Agreement may,
subject to Section 2.12(b), without the consent of any other Lenders, effect
such amendments to this Agreement and the other Credit Documents as may be
necessary or advisable, in the reasonable opinion of Administrative Agent and
Borrower, to effect the provisions of this Section 2.12 (including, without
limitation, (A) amendments to Sections 2.04(b)(ii) and 2.09(b)(i) to permit
reductions of Tranches of Revolving Commitments (and prepayments of the related
Revolving Loans) with an R/C Maturity Date prior to the R/C Maturity Date
applicable to another Tranche of Revolving Commitments without a concurrent
reduction of such other Tranche of Revolving Commitments and (B) such other
technical amendments as may be necessary or advisable, in the reasonable opinion
of Administrative Agent and Borrower, to give effect to the terms and provisions
of any Incremental Commitments (and any Loans made in respect thereof)).
(g)    Supersede. This Section 2.12 shall supersede any provisions in
Section 13.04 to the contrary.
SECTION 2.13.    Extensions of Loans and Commitments.
(a)    Borrower may, at any time request that all or a portion of the Term Loans
of any Tranche (an “Existing Term Loan Tranche”) be modified to constitute
another Tranche of Term Loans in order to extend the scheduled final maturity
date thereof (any such Term Loans which have been so modified, “Extended Term
Loans”) and to provide


-81-



--------------------------------------------------------------------------------





for other terms consistent with this Section 2.13. In order to establish any
Extended Term Loans, Borrower shall provide a notice to Administrative Agent
(who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Term Loan Tranche) (a “Term Loan Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
terms shall be substantially identical to those applicable to the Term Loans of
the Existing Term Loan Tranche from which they are to be modified except (i) the
scheduled final maturity date shall be extended to the date set forth in the
applicable Extension Amendment and the amortization shall be as set forth in the
Extension Amendment, (ii) (A) the Applicable Margins with respect to the
Extended Term Loans may be higher or lower than the Applicable Margins for the
Term Loans of such Existing Term Loan Tranche and/or (B) additional or reduced
fees (including prepayment or termination premiums) may be payable to the
Lenders providing such Extended Term Loans in addition to or in lieu of any
increased or decreased Applicable Margins contemplated by the preceding
clause (A), in each case, to the extent provided in the applicable Extension
Amendment, (iii) any Extended Term Loans may participate on a pro rata basis, a
less than a pro rata basis, or a greater than a pro rata basis in any optional
prepayments of Term Loans hereunder and on a pro rata basis or a less than pro
rata basis (but not greater than a pro rata basis) in any mandatory prepayments
of Term Loans hereunder in each case as specified in the respective Term Loan
Extension Request, (iv) the final maturity date and the scheduled amortization
applicable to the Extended Term Loans shall be set forth in the applicable
Extension Amendment and the scheduled amortization of such Existing Term Loan
Tranche shall be adjusted to reflect the amortization schedule (including the
principal amounts payable pursuant thereto) in respect of the Term Loans under
such Existing Term Loan Tranche that have been extended as Extended Term Loans
as set forth in the applicable Extension Amendment; provided, however, that the
Weighted Average Life to Maturity of such Extended Term Loans shall be no
shorter than the Weighted Average Life to Maturity of the Term Loans of such
Existing Term Loan Tranche, and (v) the covenant set forth in Section 10.08 may
be modified in a manner acceptable to Borrower, Administrative Agent, and the
Lenders party to the applicable Extension Amendment, such modifications to
become effective only after the Final Maturity Date in effect immediately prior
to giving effect to such Extension Amendment (it being understood that each
Lender providing Extended Term Loans, by executing an Extension Amendment,
agrees to be bound by such provisions and waives any inconsistent provisions set
forth in Section 4.02, 4.07(b), or 13.04). Except as provided above, each Lender
holding Extended Term Loans shall be entitled to all the benefits afforded by
this Agreement (including, without limitation, the provisions set forth in
Section 2.09(b) and 2.10(b) applicable to Term Loans) and the other Credit
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents. The Credit Parties shall take any actions reasonably required by
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to secure all the
Obligations and continue to be perfected under the UCC or otherwise after giving
effect to the extension of any Term Loans. No Lender shall have any obligation
to agree to have any of its Term Loans of any Existing Term Loan Tranche
modified to constitute Extended Term Loans pursuant to any Term Loan Extension
Request. Any Extended Term Loans of any Extension Tranche shall constitute a
separate Tranche and Class of Term Loans from the Existing Term Loan Tranche
from which they were modified.
(b)    Borrower may, at any time request that all or a portion of the Revolving
Commitments of any Tranche (an “Existing Revolving Tranche” and any related
Revolving Loans thereunder, “Existing Revolving Loans”) be modified to
constitute another Tranche of Revolving Commitments in order to extend the
termination date thereof (any such Revolving Commitments which have been so
modified, “Extended Revolving Commitments” and any related Revolving Loans,
“Extended Revolving Loans”) and to provide for other terms consistent with this
Section 2.13. In order to establish any Extended Revolving Commitments, Borrower
shall provide a notice to Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Revolving Tranche) (a
“Revolving Extension Request”) setting forth the proposed terms of the Extended
Revolving Commitments to be established, which terms shall be substantially
identical to those applicable to the Revolving Commitments of the Existing
Revolving Tranche from which they are to be modified except (i) the scheduled
termination date of the Extended Revolving Commitments and the related scheduled
maturity date of the related Extended Revolving Loans shall be extended to the
date set forth in the applicable Extension Amendment, (ii) (A) the Applicable
Margins with respect to the Extended Revolving Loans may be higher or lower than
the Applicable Margins for the Revolving Loans of such Existing Revolving
Tranche and/or (B) additional or reduced fees may be payable to the Lenders
providing such Extended Revolving Commitments in addition to or in lieu of any
increased or decreased Applicable Margins contemplated by the preceding
clause (A), in each case, to the extent provided in the applicable Extension
Amendment, (iii) the Applicable Fee Percentage with respect to the Extended
Revolving Commitments may be higher or lower than the Applicable Fee Percentage
for the Revolving Commitments of such Existing Revolving Tranche, (iv) the
covenant


-82-



--------------------------------------------------------------------------------





set forth in Section 10.08 may be modified in a manner acceptable to Borrower,
Administrative Agent, and the Lenders party to the applicable Extension
Amendment, such modifications to become effective only after the Final Maturity
Date in effect immediately prior to giving effect to such Extension Amendment,
and (v) the L/C Commitments of any L/C Lender that is providing such Extended
Revolving Commitments may be extended and the L/C Sublimit may be increased,
subject to clause (d) below (it being understood that each Lender providing
Extended Revolving Commitments, by executing an Extension Amendment, agrees to
be bound by such provisions and waives any inconsistent provisions set forth in
Section 4.02, 4.07(b), or 13.04). Except as provided above, each Lender holding
Extended Revolving Commitments shall be entitled to all the benefits afforded by
this Agreement (including, without limitation, the provisions set forth in
Sections 2.09(b) and 2.10(b) applicable to existing Revolving Loans) and the
other Credit Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guarantees and security interests created by the
Security Documents. The Credit Parties shall take any actions reasonably
required by Administrative Agent to ensure and/or demonstrate that the Lien and
security interests granted by the Security Documents continue to secure all the
Obligations and continue to be perfected under the UCC or otherwise after giving
effect to the extension of any Revolving Commitments. No Lender shall have any
obligation to agree to have any of its Revolving Commitments of any Existing
Revolving Tranche modified to constitute Extended Revolving Commitments pursuant
to any Revolving Extension Request. Any Extended Revolving Commitments of any
Extension Tranche shall constitute a separate Tranche and Class of Revolving
Commitments from the Existing Revolving Tranche from which they were modified.
If, on any Extension Date, any Revolving Loans of any Extending Lender are
outstanding under the applicable Existing Revolving Tranche, such Revolving
Loans (and any related participations) shall be deemed to be allocated as
Extended Revolving Loans (and related participations) and Existing Revolving
Loans (and related participations) in the same proportion as such Extending
Lender’s Extended Revolving Commitments bear to its remaining Revolving
Commitments of the Existing Revolving Tranche.
(c)    Borrower shall provide the applicable Extension Request at least five (5)
Business Days prior to the date on which Lenders under the Existing Tranche are
requested to respond (or such shorter period as is agreed to by Administrative
Agent in its sole discretion). Any Lender (an “Extending Lender”) wishing to
have all or a portion of its Term Loans or Revolving Commitments of the Existing
Tranche subject to such Extension Request modified to constitute Extended Term
Loans or Extended Revolving Commitments, as applicable, shall notify
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Term Loans or Revolving
Commitments of the Existing Tranche that it has elected to modify to constitute
Extended Term Loans or Extended Revolving Commitments, as applicable. In the
event that the aggregate amount of Term Loans or Revolving Commitments of the
Existing Tranche subject to Extension Elections exceeds the amount of Extended
Term Loans or Extended Revolving Commitments, as applicable, requested pursuant
to the Extension Request, Term Loans or Revolving Commitments subject to such
Extension Elections shall be modified to constitute Extended Term Loans or
Extended Revolving Commitments, as applicable, on a pro rata basis based on the
amount of Term Loans or Revolving Commitments included in such Extension
Elections. Borrower shall have the right to withdraw any Extension Request upon
written notice to Administrative Agent in the event that the aggregate amount of
Term Loans or Revolving Commitments of the Existing Tranche subject to such
Extension Request is less than the amount of Extended Term Loans or Extended
Revolving Commitments, as applicable, requested pursuant to such Extension
Request.
(d)    Extended Term Loans or Extended Revolving Commitments, as applicable,
shall be established pursuant to an amendment (an “Extension Amendment”) to this
Agreement (which shall be substantially in the form of Exhibit P or Exhibit Q to
this Agreement, as applicable, or, in each case, such other form as is
reasonably acceptable to Administrative Agent). Each Extension Amendment shall
be executed by Borrower, Administrative Agent and the Extending Lenders (it
being understood that such Extension Amendment shall not require the consent of
any Lender other than (A) the Extending Lenders with respect to the Extended
Term Loans or Extended Revolving Commitments, as applicable, established thereby
and (B) with respect to any extension of the Revolving Commitments that results
in an extension of an L/C Lender’s obligations with respect to Letters of
Credit, the consent of such L/C Lender). An Extension Amendment may, subject to
Sections 2.13(a) and (b), without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or advisable, in the reasonable opinion of Administrative Agent and Borrower, to
effect the provisions of this Section 2.13 (including, without limitation,
(A) amendments to Section 2.04(b)(ii) and Section 2.09(b)(i) to permit
reductions of Tranches of Revolving Commitments (and prepayments of the related
Revolving Loans) with an R/C Maturity Date prior to the R/C Maturity Date
applicable to a Tranche of Extended Revolving Commitments without a concurrent
reduction of such Tranche of


-83-



--------------------------------------------------------------------------------





Extended Revolving Commitments and (B) such other technical amendments as may be
necessary or advisable, in the reasonable opinion of Administrative Agent and
Borrower, to give effect to the terms and provisions of any Extended Term Loans
or Extended Revolving Commitments, as applicable).
SECTION 2.14.    Defaulting Lender Provisions.
(a)    Notwithstanding anything to the contrary in this Agreement, if a Lender
becomes, and during the period it remains, a Defaulting Lender, the following
provisions shall apply:
(i)    the L/C Liabilities of such Defaulting Lender will, subject to the
limitation in the first proviso below, automatically be reallocated (effective
on the day such Lender becomes a Defaulting Lender) among the Non-Defaulting
Lenders pro rata in accordance with their respective Revolving Commitments;
provided that (i) the sum of each Non-Defaulting Lender’s total Revolving
Exposure may not in any event exceed the Revolving Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation,
(ii) subject to Section 13.21, neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim Borrower, Administrative Agent, any L/C Lender or any other Lender may
have against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender and (iii) no Event of Default shall exist and be
continuing at the time of such reallocation (and, unless Borrower shall have
otherwise notified Administrative Agent at such time, Borrower shall be deemed
to have represented and warranted that no Event of Default exists and is
continuing at such time);
(ii)    to the extent that any portion (the “un-reallocated portion”) of the
Defaulting Lender’s L/C Liabilities cannot be so reallocated, whether by reason
of the first proviso in clause (a) above or otherwise, Borrower will, not later
than three (3) Business Days after demand by Administrative Agent (at the
direction of any L/C Lender), (i) Cash Collateralize the obligations of Borrower
to the L/C Lender in respect of such L/C Liabilities, in an amount at least
equal to the aggregate amount of the un-reallocated portion of such L/C
Liabilities, or (ii) make other arrangements satisfactory to Administrative
Agent, and to the applicable L/C Lender, as the case may be, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender;
(iii)    Borrower shall not be required to pay any fees to such Defaulting
Lender under Section 2.05(a); and
(iv)    any payment of principal, interest, fees or other amounts received by
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 11 or otherwise) or
received by Administrative Agent from a Defaulting Lender pursuant to
Section 4.07 shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any L/C
Lender hereunder; third, if so determined by Administrative Agent or requested
by the applicable L/C Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Letter of
Credit; fourth, as Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, if so determined by Administrative
Agent and Borrower, to be held in a non-interest bearing deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; sixth, to the
payment of any amounts owing to the Lenders or the L/C Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or any L/C
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to Borrower as a
result of any judgment of a court of competent jurisdiction obtained by Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Liabilities in respect of which such Defaulting Lender has not fully funded its
appropriate


-84-



--------------------------------------------------------------------------------





share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 7.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Liabilities owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Liabilities owed to, such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.14(a)(iv) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(b)    Cure. If Borrower, Administrative Agent, each L/C Lender agree in writing
in their discretion that a Lender is no longer a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in Section 2.14(a)), (x) such Lender will, to
the extent applicable, purchase at par such portion of outstanding Loans of the
other Lenders and/or make such other adjustments as Administrative Agent may
determine to be necessary to cause the Revolving Exposure and L/C Liabilities of
the Lenders to be on a pro rata basis in accordance with their respective
Commitments, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender (and such exposure of each Lender will automatically
be adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of Borrower while such Lender was a Defaulting Lender; and
provided, further, that no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender, and
(y) all Cash Collateral provided pursuant to Section 2.14(a)(ii) shall
thereafter be promptly returned to Borrower.
(c)    Certain Fees. Anything herein to the contrary notwithstanding, during
such period as a Lender is a Defaulting Lender, such Defaulting Lender will not
be entitled to any fees accruing during such period pursuant to Section 2.05 or
Section 2.03(h) (without prejudice to the rights of the Non-Defaulting Lenders
in respect of such fees), provided that (i) to the extent that all or a portion
of the L/C Liability of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.14, such fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Commitments, and (ii) to the extent that all or any
portion of such L/C Liability cannot be so reallocated, such fees will instead
accrue for the benefit of and be payable to the L/C Lender except to the extent
of any un-reallocated portion that is Cash Collateralized (and the pro rata
payment provisions of Section 4.02 will automatically be deemed adjusted to
reflect the provisions of this Section 2.14(c)).
SECTION 2.15.    Refinancing Amendments.
(a)    At any time after the Closing Date, Borrower may obtain Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Term Loans and
the Revolving Loans (or unused Revolving Commitments) then outstanding under
this Agreement (which for purposes of this clause (a) will be deemed to include
any then outstanding Other Term Loans, Incremental Term Loans, Extended Term
Loans, Other Revolving Loans, Extended Revolving Loans, or Incremental Revolving
Loans, or Other Revolving Commitments), in the form of Other Term Loans, Other
Term Loan Commitments, Other Revolving Loans, or Other Revolving Commitments
pursuant to a Refinancing Amendment. Each issuance of Credit Agreement
Refinancing Indebtedness under this Section 2.15(a) shall be in an aggregate
principal amount that is (x) not less than $5.0 million and (y) an integral
multiple of $1.0 million in excess thereof.
(b)    The effectiveness of any such Credit Agreement Refinancing Indebtedness
shall, subject to the consent required pursuant to Section 2.15(d), be subject
solely to the satisfaction of the following conditions to the reasonable
satisfaction of Administrative Agent: (i) any Credit Agreement Refinancing
Indebtedness in respect of Revolving Commitments or Other Revolving Commitments
will have a maturity date that is not prior to the maturity date of the
Revolving Loans (or unused Revolving Commitments) being refinanced; (ii) any
Credit Agreement Refinancing Indebtedness in respect of Term Loans will have a
maturity date that is not prior to the maturity date of, and a Weighted Average
Life to Maturity that is not shorter than the Weighted Average Life to Maturity
of, the Term Loans being refinanced (determined without giving effect to any
amortization or prepayments of Term Loans being refinanced)


-85-



--------------------------------------------------------------------------------





(provided that (A) this clause (ii) shall not apply to unsecured bridge
facilities allowing extensions on customary terms to a date that is no earlier
than the applicable maturity date and (B) the stated maturity or Weighted
Average Life to Maturity may be shorter if the stated maturity is not earlier
than the earlier of (1) the stated maturity of such Indebtedness in effect prior
to such refinancing or (2) 91 days after the Final Maturity Date in effect at
the time of issuance); (iii) the aggregate principal amount of any Credit
Agreement Refinancing Indebtedness shall not exceed the principal amount so
refinanced, plus, accrued interest, plus, any premium or other payment required
to be paid in connection with such refinancing, plus, the amount of reasonable
and customary fees and expenses of Borrower or any of its Restricted
Subsidiaries incurred in connection with such refinancing, plus, any unutilized
commitments thereunder; (iv) to the extent reasonably requested by
Administrative Agent, receipt by Administrative Agent and the Lenders of
customary legal opinions and other documents; and (v) execution and delivery of
a Refinancing Amendment by the Credit Parties and the Lenders providing such
Credit Agreement Refinancing Indebtedness to Administrative Agent.
(c)    The Loans and Commitments established pursuant to this Section 2.15 shall
constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Credit Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantees
and security interests created by the Security Documents. The Credit Parties
shall take any actions reasonably required by Administrative Agent to ensure
and/or demonstrate that the Lien and security interests granted by the Security
Documents continue to secure all the Obligations and continue to be perfected
under the UCC or otherwise after giving effect to the applicable Refinancing
Amendment.
(d)    Upon the effectiveness of any Refinancing Amendment pursuant to this
Section 2.15, any Person providing the corresponding Credit Agreement
Refinancing Indebtedness that was not a Lender hereunder immediately prior to
such time shall, subject to consent of each L/C Lender to the extent such
consent would be required for an assignment to such Person pursuant to
Section 13.04 (such consent not to be unreasonably withheld) in the case of
Other Revolving Loans or Other Revolving Commitments, become a Lender hereunder.
Administrative Agent shall promptly notify each Lender as to the effectiveness
of such Refinancing Amendment, and (i) in the case any Other Revolving
Commitments resulting from such Refinancing Amendment, the Total Revolving
Commitments under, and for all purpose of this Agreement, shall be increased by
the aggregate amount of such Other Revolving Commitments (net of any existing
Revolving Commitments being refinanced by such Refinancing Amendment), (ii) any
Other Revolving Loans resulting from such Refinancing Amendment shall be deemed
to be additional Revolving Loans hereunder, (iii) any Other Term Loans resulting
from such Refinancing Amendment shall be deemed to be Term Loans hereunder (to
the extent funded) and (iv) any Other Term Loan Commitments resulting from such
Refinancing Amendment shall be deemed to be Term Loan Commitments hereunder.
Notwithstanding anything to the contrary contained herein, Borrower, Collateral
Agent and Administrative Agent may (and each of Collateral Agent and
Administrative Agent are authorized by each other Secured Party to) execute such
amendments and/or amendments and restatements of any Credit Documents as may be
necessary or advisable to effectuate the provisions of this Section 2.15. Such
amendments may include provisions allowing any Other Term Loans to be treated on
the same basis as Term A Facility Loans in connection with declining
prepayments.
(e)    Each of the parties hereto hereby agrees that, upon the effectiveness of
any Refinancing Amendment, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Credit Agreement Refinancing Indebtedness incurred pursuant thereto (including
any amendments necessary to treat the Loans and Commitments subject thereto as
Other Term Loans, Other Term Loan Commitments, Other Revolving Loans and/or
Other Revolving Commitments). Any Refinancing Amendment may, without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate, in the reasonable opinion
of Administrative Agent and Borrower, to effect the provisions of this
Section 2.15. This Section 2.15 shall supersede any provisions in Section 4.02,
4.07(b) or 13.04 to the contrary.
SECTION 2.16.    Cash Collateral.
(a)    Certain Credit Support Events. Without limiting any other requirements
herein to provide Cash Collateral, if (i) any L/C Lender has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an extension of credit hereunder which has not been refinanced as a Revolving
Loan or reimbursed, in each case, in accordance with Section 2.03(d) or
(ii) Borrower shall be required to provide Cash Collateral


-86-



--------------------------------------------------------------------------------





pursuant to Section 11.01, Borrower shall, within one (1) Business Day (in the
case of clause (i) above) or immediately (in the case of clause (ii) above)
following any request by Administrative Agent or the applicable L/C Lender,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount.
(b)    Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) Administrative Agent, for the benefit of Administrative Agent, the
L/C Lenders and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as Cash Collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral (including Cash Collateral provided in accordance with
Sections 2.03, 2.10(d), 2.10(d), 2.14, 2.16 or 11.01) may be applied pursuant to
Section 2.16(c). If at any time Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person prior to the right or
claim of Administrative Agent or the L/C Lenders as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
Borrower will, promptly upon demand by Administrative Agent, pay or provide to
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by any Defaulting Lenders). All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Administrative Agent or as otherwise
agreed to by Administrative Agent. Borrower shall pay on demand therefor from
time to time all customary account opening, activity and other administrative
fees and charges in connection with the maintenance and disbursement of Cash
Collateral in accordance with the account agreement governing such deposit
account.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.10(d), 2.10(d), 2.14 or 11.01 in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific L/C Liabilities,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce un-reallocated portions or to secure other obligations shall, so long as
no Event of Default then exists, be released promptly following (i) the
elimination of the applicable un-reallocated portion or other obligations giving
rise thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, the assignment of such Defaulting
Lender’s Loans and Commitments to a Replacement Lender)) or (ii) the
determination by Administrative Agent and the L/C Lenders that there exists
excess Cash Collateral (which, in any event, shall exist at any time that the
aggregate amount of Cash Collateral exceeds the Minimum Collateral Amount);
provided, however, (x) any such release shall be without prejudice to, and any
disbursement or other transfer of Cash Collateral shall be and remain subject
to, any other Lien conferred under the Credit Documents and the other applicable
provisions of the Credit Documents, and (y) Borrower and the L/C Issuer may
agree that Cash Collateral shall not be released but instead held to support
future anticipated un-reallocated portions or other obligations.
ARTICLE III.    

PAYMENTS OF PRINCIPAL AND INTEREST
SECTION 3.01.    Repayment of Loans.
(a)    Revolving Loans. Borrower hereby promises to pay to Administrative Agent
for the account of each applicable Revolving Lender on each R/C Maturity Date,
the entire outstanding principal amount of such Revolving Lender’s Revolving
Loans of the applicable Tranche, and each such Revolving Loan shall mature on
the R/C Maturity Date applicable to such Tranche.
(b)    Term A Facility Loans. Borrower hereby promises to pay to Administrative
Agent for the account of the Lenders with Term A Facility Loans in repayment of
the principal of such Term A Facility Loans, (i) on the last Business Day of
each fiscal quarter (commencing with the first full fiscal quarter following the
Closing Date), an


-87-



--------------------------------------------------------------------------------





aggregate amount equal to 1.25% of the aggregate principal amount of all Term A
Facility Loans outstanding on the Closing Date (subject to adjustment for any
prepayments made under Section 2.09, 2.10, 2.11(b), or 13.04(b)(B) or as
provided in Section 2.12, 2.13, or 2.15), and (ii) the remaining principal
amount of Term A Facility Loans on the Term A Facility Maturity Date.
(c)    New Term Loans; Extended Term Loans; Other Term Loans. New Term Loans
shall mature in installments as specified in the related Incremental Joinder
Agreement pursuant to which such New Term Loans were made, subject, however, to
Section 2.12(b). Extended Term Loans shall mature in installments as specified
in the applicable Extension Amendment pursuant to which such Extended Term Loans
were established, subject, however, to Section 2.13(a). Other Term Loans shall
mature in installments as specified in the applicable Refinancing Amendment
pursuant to which such Other Term Loans were established, subject, however, to
Section 2.15(a).
SECTION 3.02.    Interest.
(a)    Borrower hereby promises to pay to Administrative Agent for the account
of each Lender interest on the unpaid principal amount of each Loan made or
maintained by such Lender to Borrower for the period from and including the date
of such Loan to but excluding the date such Loan shall be paid in full at the
following rates per annum:
(i)    during such periods as such Loan is an ABR Loan, the Alternate Base Rate
(as in effect from time to time), plus the Applicable Margin applicable to such
Loan, and
(ii)    during such periods as such Loan is a LIBOR Loan, for each Interest
Period relating thereto, the LIBO Rate for such Loan for such Interest Period,
plus the Applicable Margin applicable to such Loan.
(b)    To the extent permitted by Law,
(i)    upon the occurrence and during the continuance of an Event of Default
under Section 11.01(b), 11.01(c), 11.01(g), or 11.01(h), all Obligations shall
automatically and without any action by any Person, bear interest at the Default
Rate; and
(ii)    upon the occurrence and during the continuance of any other Event of
Default, at the written direction of the Required Lenders, all Obligations shall
bear interest at the Default Rate.
Interest which accrues under this paragraph shall be payable on demand.
(c)    Accrued interest on each Loan shall be payable (i) in the case of each
ABR Loan, (x) quarterly in arrears on each Quarterly Date, (y) on the date of
any repayment or prepayment in full of all outstanding ABR Loans of any Tranche
of Loans (but only on the principal amount so repaid or prepaid), and (z) at
maturity (whether by acceleration or otherwise) and, after such maturity, on
demand, and (ii) in the case of each LIBOR Loan, (x) on the last day of each
Interest Period applicable thereto and, if such Interest Period is longer than
three months, on each date occurring at three-month intervals after the first
day of such Interest Period, (y) on the date of any repayment or prepayment
thereof or the conversion of such Loan to a Loan of another Type (but only on
the principal amount so paid, prepaid or converted) and (z) at maturity (whether
by acceleration or otherwise) and, after such maturity, on demand. Promptly
after the determination of any interest rate provided for herein or any change
therein, Administrative Agent shall give notice thereof to the Lenders to which
such interest is payable and to Borrower.
ARTICLE IV.    

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.
SECTION 4.01.    Payments.


-88-



--------------------------------------------------------------------------------





(a)    All payments of principal, interest, Reimbursement Obligations and other
amounts to be made by Borrower under this Agreement and the Notes, and, except
to the extent otherwise provided therein, all payments to be made by the Credit
Parties under any other Credit Document, shall be made in Dollars, in
immediately available funds, without deduction, set-off or counterclaim, to
Administrative Agent at its account at the Principal Office, not later than 2:00
p.m., New York time, on the date on which such payment shall become due (each
such payment made after such time on such due date may, at the discretion of
Administrative Agent, be deemed to have been made on the next succeeding
Business Day). Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.
(b)    Borrower shall, at the time of making each payment under this Agreement
or any Note for the account of any Lender, specify (in accordance with
Sections 2.09 and 2.10, if applicable) to Administrative Agent (which shall so
notify the intended recipient(s) thereof) the Class and Type of Loans,
Reimbursement Obligations or other amounts payable by Borrower hereunder to
which such payment is to be applied.
(c)    Except to the extent otherwise provided in the third sentence of
Section 2.03(h), each payment received by Administrative Agent or by any L/C
Lender (directly or through Administrative Agent) under this Agreement or any
Note for the account of any Lender shall be paid by Administrative Agent or by
such L/C Lender (through Administrative Agent), as the case may be, to such
Lender, in immediately available funds, (x) if the payment was actually received
by Administrative Agent or by such L/C Lender (directly or through
Administrative Agent), as the case may be, prior to 12:00 p.m. (Noon), New York
time on any day, on such day and (y) if the payment was actually received by
Administrative Agent or by such L/C Lender (directly or through Administrative
Agent), as the case may be, after 12:00 p.m. (Noon), New York time, on any day,
by 1:00 p.m., New York time, on the following Business Day (it being understood
that to the extent that any such payment is not made in full by Administrative
Agent or by such L/C Lender (through Administrative Agent), as the case may be,
Administrative Agent or such Lender (through Administrative Agent), as
applicable, shall pay to such Lender, upon demand, interest at the Federal Funds
Effective Rate from the date such amount was required to be paid to such Lender
pursuant to the foregoing clauses until the date Administrative Agent or such
L/C Lender (through Administrative Agent), as applicable, pays such Lender the
full amount).
(d)    If the due date of any payment under this Agreement or any Note would
otherwise fall on a day that is not a Business Day, such date shall be extended
to the next succeeding Business Day, and interest shall be payable for any
principal so extended for the period of such extension at the rate then borne by
such principal.
SECTION 4.02.    Pro Rata Treatment. Except to the extent otherwise provided
herein: (a) each borrowing of Loans of a particular Class from the Lenders under
Section 2.01 shall be made from the relevant Lenders, each payment of commitment
fees under Section 2.05 in respect of Commitments of a particular Class shall be
made for the account of the relevant Lenders, and each termination or reduction
of the amount of the Commitments of a particular Class under Section 2.04 shall
be applied to the respective Commitments of such Class of the relevant Lenders
pro rata according to the amounts of their respective Commitments of such Class;
(b) except as otherwise provided in Section 5.04, LIBOR Loans of any Class
having the same Interest Period shall be allocated pro rata among the relevant
Lenders according to the amounts of their respective Revolving Commitments and
Term Loan Commitments (in the case of the making of Loans) or their respective
Revolving Loans and Term Loans (in the case of conversions and continuations of
Loans); (c) except as otherwise provided in Section 2.09(b), Section 2.10(b),
Section 2.12, Section 2.13, Section 2.14, Section 2.15, Section 13.04 or
Section 13.05(d), each payment or prepayment of principal of any Class of
Revolving Loans or of any particular Class of Term Loans shall be made for the
account of the relevant Lenders pro rata in accordance with the respective
unpaid outstanding principal amounts of the Loans of such Class held by them;
and (d) except as otherwise provided in Section 2.09(b), Section 2.10(b),
Section 2.12, Section 2.13, Section 2.14, Section 2.15, Section 13.04 or
Section 13.05(d), each payment of interest on Revolving Loans and Term Loans
shall be made for the account of the relevant Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders.
SECTION 4.03.    Computations. Interest on LIBOR Loans, commitment fees and
Letter of Credit fees shall be computed on the basis of a year of 360 days and
actual days elapsed (including the first day but excluding the last day)
occurring in the period for which such amounts are payable and interest on ABR
Loans and Reimbursement


-89-



--------------------------------------------------------------------------------





Obligations shall be computed on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed (including the first day but excluding the
last day) occurring in the period for which such amounts are payable.
SECTION 4.04.    Minimum Amounts. Except for mandatory prepayments made pursuant
to Section 2.10 and conversions or prepayments made pursuant to Section 5.04,
and Borrowings made to pay Reimbursement Obligations, each Borrowing, conversion
and partial prepayment of principal of Loans shall be in an amount at least
equal to (a) in the case of Term Loans, $5.0 million and in multiples of
$100,000 in excess thereof or, if less, the remaining Term Loans and (b) in the
case of Revolving Loans, $1.0 million and in multiples of $100,000 in excess
thereof (borrowings, conversions, or prepayments of or into Loans of different
Types or, in the case of LIBOR Loans, having different Interest Periods at the
same time hereunder to be deemed separate borrowings, conversions and
prepayments for purposes of the foregoing, one for each Type or Interest Period)
or, if less, the remaining Revolving Loans. Anything in this Agreement to the
contrary notwithstanding, the aggregate principal amount of LIBOR Loans having
the same Interest Period shall be in an amount at least equal to $1.0 million
and in multiples of $100,000 in excess thereof and, if any LIBOR Loans or
portions thereof would otherwise be in a lesser principal amount for any period,
such Loans or portions, as the case may be, shall be ABR Loans during such
period.
SECTION 4.05.    Certain Notices. Notices by Borrower to Administrative Agent of
terminations or reductions of the Commitments, of Borrowings, conversions,
continuations and optional prepayments of Loans and of Classes of Loans, of
Types of Loans and of the duration of Interest Periods shall be irrevocable and
shall be effective only if received by Administrative Agent by telephone not
later than 1:00 p.m., New York time (promptly followed by written notice via
facsimile or electronic mail), on at least the number of Business Days prior to
the date of the relevant termination, reduction, Borrowing, conversion,
continuation or prepayment or the first day of such Interest Period specified in
the table below (unless otherwise agreed to by Administrative Agent in its sole
discretion), provided that Borrower may make any such notice conditional upon
the occurrence of a Person’s acquisition or sale or any incurrence of
indebtedness or issuance of Equity Interests.
NOTICE PERIODS
Notice
Number of
Business Days Prior
Termination or reduction of Commitments
3
Optional prepayment of, or conversions into, ABR Loans
1
Borrowing or optional prepayment of, conversions into, continuations as, or
duration of Interest Periods for, LIBOR Loans
3
Borrowing of ABR Loans
same day



Each such notice of termination or reduction shall specify the amount and the
Class of the Commitments to be terminated or reduced. Each such Notice of
Borrowing, conversion, continuation or prepayment shall specify the Class of
Loans to be borrowed, converted, continued or prepaid and the amount (subject to
Section 4.04) and Type of each Loan to be borrowed, converted, continued or
prepaid and the date of borrowing, conversion, continuation or prepayment (which
shall be a Business Day). Each such notice of the duration of an Interest Period
shall specify the Loans to which such Interest Period is to relate.
Administrative Agent shall promptly notify the Lenders of the contents of each
such notice. In the event that Borrower fails to select the Type of Loan within
the time period and otherwise as provided in this Section 4.05, such Loan (if
outstanding as a LIBOR Loan) will be automatically converted into an ABR Loan on
the last day of the then current Interest Period for such Loan or (if
outstanding as an ABR Loan) will remain as, or (if not then outstanding) will be
made as, an ABR Loan. In the event that Borrower has elected to borrow or
convert Loans into LIBOR Loans but fails to select the duration of any Interest
Period for any LIBOR Loans within the time period and otherwise as provided in
this Section 4.05, such LIBOR Loan shall have an Interest Period of one month.


-90-



--------------------------------------------------------------------------------





SECTION 4.06.    Non-Receipt of Funds by Administrative Agent.
(a)    Unless Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of LIBOR Loans (or, in the case of
any Borrowing of ABR Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to Administrative Agent such Lender’s
share of such Borrowing, Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 (or, in
the case of a Borrowing of ABR Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to Administrative Agent, then the applicable
Lender and Borrower severally agree to pay to Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to Borrower to but excluding the date of payment to Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Federal Funds
Effective Rate, plus any administrative, processing or similar fees customarily
charged by Administrative Agent in connection with the foregoing, and (B) in the
case of a payment to be made by Borrower, the interest rate applicable to ABR
Loans. If Borrower and such Lender shall pay such interest to Administrative
Agent for the same or an overlapping period, Administrative Agent shall promptly
remit to Borrower the amount of such interest paid by Borrower for such period.
If such Lender pays its share of the applicable Borrowing to Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to Administrative Agent.
(b)    Unless Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to Administrative Agent for the
account of the Lenders or the L/C Lenders hereunder that Borrower will not make
such payment, Administrative Agent may assume that Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Lenders, as the case may be,
the amount due. In such event, if Borrower has not in fact made such payment,
then each of the Lenders or the L/C Lenders, as the case may be, severally
agrees to repay to Administrative Agent forthwith on demand the amount so
distributed to such Lender or L/C Lender, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Administrative Agent,
at the Federal Funds Effective Rate. A notice of Administrative Agent to any
Lender or Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.
SECTION 4.07.    Right of Setoff, Sharing of Payments; Etc.
(a)    If any Event of Default shall have occurred and be continuing, each
Credit Party agrees that, in addition to (and without limitation of) any right
of setoff, banker’s lien or counterclaim a Lender may otherwise have, each
Lender shall be entitled, at its option (to the fullest extent permitted by
law), subject to obtaining the prior written consent of Administrative Agent to
set off and apply any deposit (general or special, time or demand, provisional
or final), or other indebtedness, held by it for the credit or account of such
Credit Party at any of its offices, in Dollars or in any other currency, against
any principal of or interest on any of such Lender’s Loans, Reimbursement
Obligations or any other amount payable to such Lender hereunder that is not
paid when due (regardless of whether such deposit or other indebtedness is then
due to such Credit Party), in which case it shall promptly notify such Credit
Party thereof; provided, however, that such Lender’s failure to give such notice
shall not affect the validity thereof; and provided further that no such right
of setoff, banker’s lien or counterclaim shall apply to any funds held for
further distribution to any Governmental Authority.
(b)    Each of the Lenders agrees that, if it should receive (other than
pursuant to Section 2.09(b), Section 2.10(b), Section 2.11, Section 2.12,
Section 2.13, Section 2.15, Article V, Section 13.04 or Section 13.05(d) or as
otherwise specifically provided herein or in the Commitment Letter) any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents (including
any guarantee), or otherwise) which is applicable to the payment of the
principal of, or interest on, the Loans, Reimbursement Obligations or fees, the
sum of which with respect to the related sum or sums received by other Lenders
is in a greater proportion than the total of such amounts then owed and due to
such Lender bears to the total of such amounts then owed and due to all of the
Lenders


-91-



--------------------------------------------------------------------------------





immediately prior to such receipt, then such Lender receiving such excess
payment shall purchase for cash without recourse or warranty from the other
Lenders an interest in the Obligations of the respective Credit Party to such
Lenders in such amount as shall result in a proportional participation by all of
the Lenders in such amount; provided, however, that if all or any portion of
such excess amount is thereafter recovered from such Lender, such purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest. Borrower consents to the foregoing arrangements.
(c)    Borrower agrees that any Lender so purchasing such participation may
exercise all rights of setoff, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans or other amounts (as the case may be) owing to such Lender in
the amount of such participation.
(d)    Nothing contained herein shall require any Lender to exercise any such
right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other Indebtedness or
obligation of any Credit Party. If, under any applicable bankruptcy, insolvency
or other similar law, any Lender receives a secured claim in lieu of a setoff to
which this Section 4.07 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section 4.07 to share in the
benefits of any recovery on such secured claim.
(e)    Notwithstanding anything to the contrary contained in this Section 4.07,
in the event that any Defaulting Lender exercises any right of setoff, (i) all
amounts so set off will be paid over immediately to Administrative Agent for
further application in accordance with the provisions of Section 2.14 and,
pending such payment, will be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of Administrative Agent,
each L/C Lender and the Lenders and (ii) the Defaulting Lender will provide
promptly to Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.
ARTICLE V.    

YIELD PROTECTION, ETC.
SECTION 5.01.    Increased Costs.
(a)    If any Change in Law shall:
(i)    subject any Lender to any Tax with respect to this Agreement, any Note,
any Letter of Credit or any Lender’s participation therein, any L/C Document or
any Loan made by it, or any deposits, reserves, other liabilities or capital
attributable thereto (except for any Covered Taxes or Excluded Taxes);
(ii)    impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender, in each case, that is not otherwise included in the determination
of the LIBO Rate hereunder; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing is to materially increase the cost to
such Lender or L/C Lender of making, converting into, continuing or maintaining
LIBOR Loans (or of maintaining its obligation to make any LIBOR Loans) or
issuing, maintaining or participating in Letters of Credit (or maintaining its
obligation to participate in or to issue any Letter of Credit), then, in any
such case, Borrower shall, within 10 days of written demand therefor, pay such
Lender or L/C Lender any additional amounts necessary to compensate such Lender
or L/C Lender for such increased cost; provided that requests for additional
compensation due to increased costs shall be limited to circumstances generally
affecting the banking market and for which it is the general policy or practice
of such requesting Lender to demand


-92-



--------------------------------------------------------------------------------





such compensation in similar circumstances under comparable provisions of other
similar agreements. If any Lender or L/C Lender becomes entitled to claim any
additional amounts pursuant to this subsection, it shall promptly notify
Borrower, through Administrative Agent, of the event by reason of which it has
become so entitled.
(b)    A certificate as to any additional amounts setting forth the calculation
of such additional amounts pursuant to this Section 5.01 submitted by such
Lender or L/C Lender, through Administrative Agent, to Borrower shall be
conclusive in the absence of clearly demonstrable error. Without limiting the
survival of any other covenant hereunder, this Section 5.01 shall survive the
termination of this Agreement and the payment of the Notes and all other
Obligations payable hereunder.
(c)    In the event that any Lender shall have determined that any Change in Law
affecting such Lender or any Lending Office of such Lender or the Lender’s
holding company with regard to capital or liquidity requirements, does or shall
have the effect of reducing the rate of return on such Lender’s or such holding
company’s capital as a consequence of its obligations hereunder, the Commitments
of such Lender, the Loans made by, or participations in Letters of Credit held
by such Lender, or the Letters of Credit issued by such L/C Lender, to a level
below that which such Lender or such holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time, after submission by such Lender or Borrower (with a copy
to Administrative Agent) of a written request therefor (setting forth in
reasonable detail the amount payable to the affected Lender and the basis for
such request), Borrower shall promptly pay to such Lender such additional amount
or amounts as will compensate such Lender for such reduction; provided that
requests for additional compensation due to increased costs shall be limited to
circumstances generally affecting the banking market and for which it is the
general policy or practice of such requesting Lender to demand such compensation
in similar circumstances under comparable provisions of other similar
agreements.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided, however, that Borrower shall not be
required to compensate a Lender pursuant to this Section 5.01 for any increased
costs or reductions incurred more than ninety (90) days prior to the date that
such Lender notifies Borrower of the change in law giving rise to such increased
costs incurred or reductions suffered and of such Lender’s intention to claim
compensation therefor; provided, further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
SECTION 5.02.    Inability To Determine Interest Rate.
(a)     If prior to the first day of any Interest Period: (i) Administrative
Agent shall have determined in good faith (which determination shall be
conclusive and binding upon Borrower) that, by reason of circumstances affecting
the relevant market, adequate and reasonable means do not exist for ascertaining
the LIBO Base Rate for such Interest Period, (ii) Administrative Agent shall
have received notice from the Required Lenders that Dollar deposits are not
available in the relevant amount and for the relevant Interest Period available
to the Required Lenders in the London interbank market, or (iii) the Required
Lenders determine in good faith that the LIBO Rate for any requested Interest
Period with respect to a proposed LIBOR Loan does not adequately and fairly
reflect the cost to such Lenders of funding such LIBOR Loans (in each case,
“Impacted Loans”), Administrative Agent shall give electronic mail or telephonic
notice thereof to Borrower and the Lenders as soon as practicable thereof. If
such notice is given, Borrower may revoke any pending request for a Borrowing
of, conversion to, or continuation of LIBOR Loans, or if Borrower does not make
such revocation, (x) any LIBOR Loans requested to be made on the first day of
such Interest Period shall be made as ABR Loans, (y) any Loans that were to have
been converted on the first day of such Interest Period to LIBOR Loans shall be
converted to, or continued as, ABR Loans, and (z) any outstanding LIBOR Loans
shall be converted, on the first day of such Interest Period, to ABR Loans.
Until such notice has been withdrawn by Administrative Agent (which
Administrative Agent agrees to do if the circumstances giving rise to such
notice cease to exist), no further LIBOR Loans shall be made, or continued as
such, nor shall Borrower have the right to convert Loans to, LIBOR Loans.
(b)    Notwithstanding the foregoing, if there are Impacted Loans as provided
above, Administrative Agent, in consultation with Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans (to the extent


-93-



--------------------------------------------------------------------------------





Borrower does not elect to maintain such Impacted Loans as ABR Loans) until
(1) Administrative Agent revokes the notice delivered with respect to the
Impacted Loans (which Administrative Agent agrees to do if the circumstances
giving rise to Impacted Loans cease to exist), (2) Administrative Agent or the
Required Lenders notify Administrative Agent and Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (3) any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides Administrative Agent and
Borrower written notice thereof.
(c)    If prior to the commencement of any Interest Period for LIBOR Loans, (A)
Borrower and Administrative Agent reasonably determine in good faith that
adequate and reasonable means do not exist for ascertaining the LIBO Base Rate
or LIBOR, as applicable, for such Interest Period and that (i) such
circumstances are unlikely to be temporary or (ii) such circumstances have not
arisen but the supervisor for the administrator of LIBOR or a Governmental
Authority having jurisdiction over Administrative Agent has made a public
statement identifying a specific date after which LIBOR shall no longer be used
for determining interest rates for loans or (B) syndicated loans currently being
executed, or that include language similar to that contained in this
Section 5.02(c), are being executed or amended (as applicable) to incorporate or
adopt a new benchmark interest rate to replace LIBOR, then Administrative Agent
and Borrower shall endeavor to establish an alternate rate of interest to LIBOR
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes (but for the avoidance
of doubt, such related changes shall not include a reduction of the Applicable
Margin) to this Agreement as may be applicable which shall include the spread or
method for determining a spread or other adjustments or modifications that are
generally accepted as the then prevailing market convention for determining such
spread, method, adjustment, or modification. Notwithstanding anything to the
contrary in Section 13.04, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as
Administrative Agent shall not have received, within five Business Days of the
date that such amendment is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
clause (c), (x) any Notice of Borrowing that requests the conversion of any
Borrowing as, a LIBOR Loan shall be ineffective and (y) if any Notice of
Borrowing requests a LIBOR Loan, such Borrowing shall be made as an ABR Loan;
provided that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
SECTION 5.03.    Illegality. Notwithstanding any other provision of this
Agreement, in the event that any change after the date hereof in any Requirement
of Law or in the interpretation or application thereof shall make it unlawful
for any Lender or its Applicable Lending Office to honor its obligation to make
or maintain LIBOR Loans or issue Letters of Credit hereunder (and, in the sole
opinion of such Lender, the designation of a different Applicable Lending Office
would either not avoid such unlawfulness or would be disadvantageous to such
Lender), then such Lender shall promptly notify Borrower thereof (with a copy to
Administrative Agent) and such Lender’s obligation to make or continue, or to
convert Loans of any other Type into, LIBOR Loans or issue Letters of Credit
shall be suspended until such time as such Lender or L/C Lender may again make
and maintain LIBOR Loans or issue Letters of Credit (in which case the
provisions of Section 5.04 shall be applicable).
SECTION 5.04.    Treatment of Affected Loans. If the obligation of any Lender to
make LIBOR Loans or to continue, or to convert ABR Loans into, LIBOR Loans shall
be suspended pursuant to Section 5.03, such Lender’s LIBOR Loans shall be
automatically converted into ABR Loans on the last day(s) of the then current
Interest Period(s) for such LIBOR Loans (or on such earlier date as such Lender
may specify to Borrower with a copy to Administrative Agent as is required by
law) and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 5.03 which gave rise to such conversion no
longer exist:
(i)    to the extent that such Lender’s LIBOR Loans have been so converted, all
payments and prepayments of principal which would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its ABR Loans; and


-94-



--------------------------------------------------------------------------------





(ii)    all Loans which would otherwise be made or continued by such Lender as
LIBOR Loans shall be made or continued instead as ABR Loans and all ABR Loans of
such Lender which would otherwise be converted into LIBOR Loans shall remain as
ABR Loans.
If such Lender gives notice to Borrower with a copy to Administrative Agent that
the circumstances specified in Section 5.03 which gave rise to the conversion of
such Lender’s LIBOR Loans pursuant to this Section 5.04 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans are outstanding, such Lender’s ABR Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.
SECTION 5.05.    Compensation.
(a)    Borrower agrees to indemnify each Lender and to hold each Lender harmless
from any loss or expense (excluding any loss of profits or margin) which such
Lender may sustain or incur as a consequence of (1) default by Borrower in
payment when due of the principal amount of or interest on any LIBOR Loan,
(2) default by Borrower in making a borrowing of, conversion into or
continuation of LIBOR Loans after Borrower has given a notice requesting the
same in accordance with the provisions of this Agreement, (3) Borrower making
any prepayment other than on the date specified in the relevant prepayment
notice, or (4) the conversion or the making of a payment or a prepayment
(including any repayments or prepayments made pursuant to Section 2.09 or 2.10
or as a result of an acceleration of Loans pursuant to Section 11.01 or as a
result of the replacement of a Lender pursuant to Section 2.11 or 13.04(b)) of
LIBOR Loans on a day which is not the last day of an Interest Period with
respect thereto, including in each case, any such loss (excluding any loss of
profits or margin) or expense arising from the reemployment of funds obtained by
it or from fees payable to terminate the deposits from which such funds were
obtained; provided that no such amounts under this Section 5.05(a) shall be
payable by Borrower in connection with any termination in accordance with
Section 2.12(b) of any Interest Period of one month or shorter.
(b)    For the purpose of calculation of all amounts payable to a Lender under
this Section 5.05 each Lender shall be deemed to have actually funded its
relevant LIBOR Loan through the purchase of a deposit bearing interest at the
LIBO Base Rate in an amount equal to the amount of the LIBOR Loan and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit, and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this subsection. Any Lender requesting compensation pursuant to
this Section 5.05 will furnish to Administrative Agent and Borrower a
certificate setting forth the basis and amount of such request and such
certificate, absent manifest error, shall be conclusive. Without limiting the
survival of any other covenant hereunder, this covenant shall survive the
termination of this Agreement and the payment of the Obligations and all other
amounts payable hereunder.
SECTION 5.06.    Net Payments.
(a)    All payments by or on account of any obligation of any Credit Party under
any Credit Document shall be made without deduction or withholding of any Taxes,
except as required by applicable Laws. If any applicable Laws require the
deduction or withholding of any Tax in respect of any such payment by
Administrative Agent, a Credit Party or any other applicable withholding agent,
then (i) the applicable withholding agent shall withhold or make such deductions
as are determined by the applicable withholding agent to be required, (ii) the
applicable withholding agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with applicable
Law, and (iii) to the extent that the withholding or deduction is made on
account of Covered Taxes, the sum payable by the applicable Credit Party shall
be increased as necessary so that after any required withholding or deductions
are made (including withholding or deductions applicable to additional sums
payable under this Section 5.06), the applicable Lender (or, in the case of
payments made to Administrative Agent for its own account, Administrative Agent)
receives an amount equal to the sum it would have received had no such
withholding or deduction been made. Borrower shall furnish to Administrative
Agent within 45 days after the date the payment of any Taxes by a Credit Party
pursuant to this Section 5.06 documentation reasonably satisfactory to
Administrative Agent evidencing such payment by the applicable Credit Party. The
Credit Parties shall jointly and severally indemnify and hold harmless
Administrative


-95-



--------------------------------------------------------------------------------





Agent and each Lender, and reimburse Administrative Agent or such Lender (as
applicable) upon its written request, for the amount of any Covered Taxes
payable or paid by such Lender or Administrative Agent (including Covered Taxes
imposed or asserted on amounts payable under this Section 5.06) and for any
other reasonable expenses arising therefrom or with respect thereto, in each
case, whether or not such Covered Taxes were correctly or legally imposed, other
than any interest or penalties that are determined by a final and nonappealable
judgment of a court of competent jurisdiction to have resulted from the
indemnitee’s gross negligence or willful misconduct. Such written request shall
include a certificate of such Lender or Administrative Agent setting forth in
reasonable detail the basis of such request and such certificate, absent
manifest error, shall be conclusive.
(b)    In addition, Borrower agrees to (and shall timely) pay all present or
future stamp, court or documentary, intangible, recording, filing or similar
Taxes which arise from any payment made under or from the execution, delivery,
performance, enforcement filing, recordation or registration of, receipt or
perfection of a security interest under, or otherwise with respect to, any
Credit Document, except any such Taxes that are Other Connection Taxes imposed
with respect to an assignment (other than an assignee pursuant to a request by
Borrower under Section 2.11(a)) (hereinafter referred to as “Other Taxes”).
(c)    (%4)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrower or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.06(c)(ii) and (c)(iv) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Notwithstanding anything to the contrary in this Section 5.06(c), no
Lender shall be required to provide any documentation that such Lender is not
legally eligible to deliver.
(ii)    Each Lender that is not a U.S. Person (a “Non-U.S. Lender”) agrees to
the extent it is legally eligible to do so to deliver to Borrower and
Administrative Agent on or prior to the date it becomes a party to this
Agreement, and from time to time upon the reasonable request of Borrower or
Administrative Agent, whichever of the following is applicable: (1) in the case
of a Non-U.S. Lender claiming the benefits of an income tax treaty to which the
United States is a party, two executed original copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax; (2) two executed original copies of IRS Form W-8ECI; (3) in the
case of a Non-U.S. Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) or 871(h) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 871(h)(3)(B) of
the Code, or a CFC related to Borrower as described in Section 881(c)(3)(C) of
the Code and that no interest payments in connection with any Credit Documents
are effectively connected with the Non-U.S. Lender’s conduct of a U.S. trade or
business (a “U.S. Tax Compliance Certificate”) and (y) two executed original
copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or (4) to the extent a Non-U.S.
Lender is not the beneficial owner (for example, where such Foreign Lender is a
partnership or a participating Lender), two executed original copies of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or D-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Non-U.S. Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners of such
Non-U.S. Lender are claiming the portfolio interest exemption, such Non-U.S.
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-4 on behalf of such direct and indirect partner(s). Any Non-U.S.
Lender shall, to the extent it is legally eligible to do so, deliver to Borrower
and Administrative Agent (in such number of copies as shall be requested by the
recipient) on or about the date


-96-



--------------------------------------------------------------------------------





on which such Non-U.S. Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower or
Administrative Agent), executed copies of any other documentation prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit Borrower or
Administrative Agent to determine the withholding or deduction required to be
made, if any.
(iii)    Each Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent, on or prior to the date it becomes a party to this
Agreement, and from time to time upon the reasonable request of Borrower or
Administrative Agent, a properly completed and duly executed IRS Form W-9, or
any successor form, certifying that such Person is exempt from United States
federal backup withholding.
(iv)    If a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA, to determine whether such Lender has complied with such Lender’s
obligations under FATCA, and to determine the amount to deduct and withhold, if
any, from such payment. For purposes of this Section 5.06(c)(iv), FATCA shall
include any amendments made to FATCA after the date of this Agreement.
(v)    Each Lender agrees that if any documentation it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
documentation or promptly notify Borrower and Administrative Agent in writing of
its legal ineligibility to do so. Notwithstanding any other provision of this
Section 5.06(c), a Lender shall not be required to deliver any documentation
that such Lender is not legally eligible to deliver. Each Lender hereby
authorizes Administrative Agent to deliver to the Credit Parties and to any
successor Administrative Agent any documentation provided by such Lender to
Administrative Agent pursuant to this Section 5.06(c).
(d)    On or before the date Administrative Agent becomes a party to this
Agreement, if Administrative Agent is a U.S. Person, it shall deliver to
Borrower two executed originals of IRS Form W-9 certifying that it is exempt
from U.S. federal backup withholding. Otherwise, Administrative Agent (including
any successor Administrative Agent that is not a U.S. Person) shall deliver two
duly completed copies of IRS Form W-8ECI (with respect to any payments to be
received on its own behalf) and IRS Form W-8IMY (for all other payments)
certifying that it is a “U.S. branch” and that the payments it receives for the
account of Lenders are not effectively connected with the conduct of its trade
or business in the United States and that it is using such form as evidence of
its agreement with the Credit Parties to be treated as a U.S. Person with
respect to such payments (and the Credit Parties and Administrative Agent agree
to so treat Administrative Agent as a U.S. Person with respect to such
payments). Notwithstanding anything to the contrary in this Section 5.06(d),
Administrative Agent shall not be required to provide any documentation that
Administrative Agent is not legally eligible to deliver as a result of a Change
in Law after the Closing Date.
(e)    As soon as practicable after any payment of Taxes by a Credit Party to a
Governmental Authority pursuant to this Section 5.6, such Credit Party shall
deliver to Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.
(f)    Any Lender requiring Borrower or any other Credit Party to pay any
Covered Taxes or additional amounts to such Lender or any Governmental Authority
for the account of such Lender pursuant to this Section 5.06 agrees to use (at
the Credit Parties’ expense) reasonable efforts, if requested by Borrower,
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Applicable Lending Office if, in the judgment


-97-



--------------------------------------------------------------------------------





of such Lender, the making of such change would avoid the need for, or
materially reduce the amount of, any such additional amounts that may thereafter
accrue and would not be otherwise disadvantageous to such Lender.
(g)    If Administrative Agent or any Lender receives a cash refund in respect
of an overpayment of Taxes from a Governmental Authority with respect to, and
actually resulting from, an amount of Taxes actually paid to or on behalf of
Administrative Agent or such Lender by Borrower or any other Credit Party, then
Administrative Agent or such Lender shall notify Borrower of such refund and
forward the proceeds of such refund (or relevant portion thereof) to Borrower as
reduced by any reasonable expense or liability incurred by Administrative Agent
or such Lender in connection with obtaining such refund (including any Taxes
imposed with respect to such refund); provided, however, that Borrower, upon the
request of Administrative Agent or such Lender, shall repay the amount paid over
to Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to Administrative Agent or such Lender in the
event Administrative Agent or such Lender is required to repay such refund to
such Governmental Authority. This Section 5.06(g) shall not be construed to
require Administrative Agent or any Lender to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to
Borrower or any other Person. Notwithstanding anything to the contrary in this
Section 5.06(g), in no event will Administrative Agent or any Lender be required
to pay any amount to any Credit Party pursuant to this Section 5.06(g) the
payment of which would place Administrative Agent or such Lender in a less
favorable net after-Tax position than it would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.
(h)    For the avoidance of doubt, for purposes of this Section 5.06, the term
“Lender” includes any L/C Issuer and the term “applicable Law” includes FATCA.
ARTICLE VI.    

GUARANTEES


-98-



--------------------------------------------------------------------------------





SECTION 6.01.    The Guarantees. Each (a) Guarantor, jointly and severally with
each other Guarantor, hereby guarantees as primary obligor and not as surety to
each Secured Party and its successors and assigns the prompt payment and
performance in full when due (whether at stated maturity, by acceleration,
demand or otherwise) of the principal of and interest (including any interest,
fees, costs, expenses, or charges that would accrue but for the provisions of
the Bankruptcy Code or other applicable Debtor Relief Law after the filing of
any bankruptcy or insolvency petition) on the Loans made by the Lenders to, and
the Notes held by each Lender of, Borrower, and (b) Credit Party, jointly and
severally with each other Credit Party, hereby guarantees as primary obligor and
not as surety to each Secured Party and its successors and assigns the prompt
payment and performance in full when due (whether at stated maturity, by
acceleration or otherwise) of all other Obligations (including any interest,
fees, costs, expenses or charges that would accrue but for the provisions of the
Bankruptcy Code or other applicable Debtor Relief Law after the filing of any
bankruptcy or insolvency petition) from time to time owing to the Secured
Parties by any other Credit Party under any Credit Document, any Credit Swap
Contract entered into with a Swap Provider or any Secured Cash Management
Agreement entered into with a Cash Management Bank, in each case now or
hereinafter created, incurred or made, whether absolute or contingent,
liquidated or unliquidated and strictly in accordance with the terms thereof;
provided, that (i) the obligations guaranteed shall exclude obligations under
any Swap Contract or Cash Management Agreements with respect to which the
applicable Swap Provider or Cash Management Bank, as applicable, provides notice
to Borrower that it does not want such Swap Contract or Cash Management
Agreement, as applicable, to be secured, and (ii) as to each Guarantor the
obligations guaranteed by such Guarantor hereunder shall not include any
Excluded Swap Obligations in respect of such Guarantor (such obligations being
guaranteed pursuant to clauses (a) and (b) above being herein collectively
called the “Guaranteed Obligations” (it being understood that the Guaranteed
Obligations of Borrower shall be limited to those referred to in clause (b)
above and the Guaranteed Obligations of each other Guarantor shall not include
any Obligations with respect to which such Guarantor is the primary obligor)).
Each Credit Party, jointly and severally with each other Credit Party, hereby
agrees that if any other Credit Party shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, such Credit Party will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.
SECTION 6.02.    Obligations Unconditional. The obligations of the Credit
Parties under Section 6.01 shall constitute a guaranty of payment (and not of
collection) and are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations under this Agreement, the Notes or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(except for Payment in Full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of any of the Credit Parties with respect to its
respective guaranty of the Guaranteed Obligations which shall remain absolute,
irrevocable and unconditional under any and all circumstances as described
above:
(i)    at any time or from time to time, without notice to the Credit Parties,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;
(ii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Credit Documents or any other agreement or instrument referred
to herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;
(iii)    the release of any other Credit Party pursuant to Section 6.08;
(iv)    any renewal, extension or acceleration of, or any increase in the amount
of the Guaranteed Obligations, or any amendment, supplement, modification or
waiver of, or any consent to departure from, the Credit Documents;


-99-



--------------------------------------------------------------------------------





(v)    any failure or omission to assert or enforce or agreement or election not
to assert or enforce, delay in enforcement, or the stay or enjoining, by order
of court, by operation of law or otherwise, of the exercise or enforcement of,
any claim or demand or any right, power or remedy (whether arising under any
Credit Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations;
(vi)    any settlement, compromise, release, or discharge of, or acceptance or
refusal of any offer of payment or performance with respect to, or any
substitutions for, the Guaranteed Obligations or any subordination of the
Guaranteed Obligations to any other obligations;
(vii)    the validity, perfection, non-perfection or lapse in perfection,
priority or avoidance of any security interest or lien, the release of any or
all collateral securing, or purporting to secure, the Guaranteed Obligations or
any other impairment of such collateral;
(viii)    any exercise of remedies with respect to any security for the
Guaranteed Obligations (including, without limitation, any collateral, including
the Collateral securing or purporting to secure any of the Guaranteed
Obligations) at such time and in such order and in such manner as Administrative
Agent and the Secured Parties may decide and whether or not every aspect thereof
is commercially reasonable and whether or not such action constitutes an
election of remedies and even if such action operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy that any
Credit Party would otherwise have and without limiting the generality of the
foregoing or any other provisions hereof, each Credit Party hereby expressly
waives any and all benefits which might otherwise be available to such Credit
Party as a surety under applicable law, including, without limitation,
California Civil Code Sections 2809, 2810, 2819, 2939, 2845, 2848, 2849, 2850,
2855, 2899, and 3433, and in the event that Nevada law applies to this Agreement
or any portion hereof, Guarantors, and each of them, hereby waive the provisions
of Section 40.430 of the Nevada Revised Statutes; or
(ix)    any other circumstance whatsoever which may or might in any manner or to
any extent vary the risk of any Credit Party as a guarantor in respect of the
Guaranteed Obligations or which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Credit Party as a guarantor
of the Guaranteed Obligations, or of such Credit Party under the guarantee
contained in this Article VI or of any security interest granted by any Credit
Party in its capacity as a guarantor of the Guaranteed Obligations, whether in a
proceeding under the Bankruptcy Code or under any other federal, state or
foreign bankruptcy, insolvency, receivership, or similar law, or in any other
instance.
The Credit Parties hereby expressly waive diligence, presentment, demand of
payment, protest, marshaling and all notices whatsoever, and any requirement
that any Secured Party thereof exhaust any right, power or remedy or proceed
against any Credit Party under this Agreement, the Notes, the Credit Swap
Contracts or the Secured Cash Management Agreements or any other agreement or
instrument referred to herein or therein, or against any other Person under any
other guarantee of, or security for, any of the Guaranteed Obligations. The
Credit Parties waive any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Guaranteed Obligations and notice
of or proof of reliance by any Secured Party thereof upon this guarantee or
acceptance of this guarantee, and the Guaranteed Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this guarantee, and all dealings between the Credit Parties and
the Secured Parties shall likewise be conclusively presumed to have been had or
consummated in reliance upon this guarantee. This guarantee shall be construed
as a continuing, absolute, irrevocable and unconditional guarantee of payment
and performance without regard to any right of offset with respect to the
Guaranteed Obligations at any time or from time to time held by the Secured
Parties, and the obligations and liabilities of the Credit Parties hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other Person at any time of any right or remedy against any Credit Party
or against any other Person which may be or become liable in respect of all or
any part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Credit Parties and the successors and assigns
thereof, and shall inure to the benefit of the Secured Parties, and their
respective successors and


-100-



--------------------------------------------------------------------------------





assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding.
For the avoidance of doubt, nothing in this Section 6.02 shall permit amendments
to the Credit Documents or an acceleration of the Obligations other than as set
forth in the Credit Documents.


-101-



--------------------------------------------------------------------------------





SECTION 6.03.    Reinstatement. The obligations of the Credit Parties under this
Article VI shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Credit Party in respect of the
Guaranteed Obligations is rescinded or avoided or must be otherwise restored by
any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise. The Credit Parties
jointly and severally agree that they will indemnify each Secured Party on
demand for all reasonable costs and expenses (including reasonable fees of
counsel) incurred by such Secured Party in connection with such rescission,
avoidance or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law, other than any costs or expenses resulting from the gross
negligence, bad faith or willful misconduct of, or material breach by, such
Secured Party.
SECTION 6.04.    Subrogation; Subordination. Each Credit Party hereby agrees
that until the payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall not exercise any right or remedy arising by reason
of any performance by it of its guarantee in Section 6.01, whether by
subrogation, contribution or otherwise, against any Credit Party of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
The payment of any amounts due with respect to any indebtedness of any Credit
Party now or hereafter owing to any Credit Party by reason of any payment by
such Credit Party under the Guarantee in this Article VI is hereby subordinated
to the prior Payment in Full in cash of the Guaranteed Obligations. Upon the
occurrence and during the continuance of an Event of Default, each Credit Party
agrees that it will not demand, sue for or otherwise attempt to collect any such
indebtedness of any other Credit Party to such Credit Party until the
Obligations shall have been Paid in Full in cash. If an Event of Default has
occurred and is continuing, and any amounts are paid to the Credit Parties in
violation of the foregoing limitation, such amounts shall be collected, enforced
and received by such Credit Party as trustee for the Secured Parties and be paid
over to Administrative Agent on account of the Guaranteed Obligations without
affecting in any manner the liability of such Credit Party under the other
provisions of the guaranty contained herein.
SECTION 6.05.    Remedies. The Credit Parties jointly and severally agree that,
as between the Credit Parties and the Lenders, the obligations of any Credit
Party under this Agreement and the Notes may be declared to be forthwith due and
payable as provided in Article XI (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Article XI)
for purposes of Section 6.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable arising under the Bankruptcy Code or any other
federal or state bankruptcy, insolvency or other law providing for protection
from creditors) as against such other Credit Parties and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrower)
shall forthwith become due and payable by the other Credit Parties for purposes
of Section 6.01.
SECTION 6.06.    Continuing Guarantee. The guarantee in this Article VI is a
continuing guarantee of payment and performance, and shall apply to all
Guaranteed Obligations whenever arising.
SECTION 6.07.    General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Credit Party under Section 6.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 6.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Credit Party, any Secured Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
SECTION 6.08.    Release of Guarantors. If, in compliance with the terms and
provisions of the Credit Documents, (i) the Equity Interests of any Guarantor
are directly or indirectly sold or otherwise transferred such that such
Guarantor no longer constitutes a Restricted Subsidiary (a “Transferred
Guarantor”) to a Person or Persons, none of which is Borrower or a Restricted
Subsidiary, or (ii) any Restricted Subsidiary is designated as or becomes an
Excluded Subsidiary, such Transferred Guarantor or Excluded Subsidiary, as
applicable, upon the consummation of such sale, transfer or designation or such
Person becoming an Excluded Subsidiary, as applicable, shall be automatically


-102-



--------------------------------------------------------------------------------





released from its obligations under this Agreement (including under
Section 13.03 hereof) and the other Credit Documents, and its obligations to
pledge and grant any Collateral owned by it pursuant to any Security Document,
and the pledge of Equity Interests in any Transferred Guarantor or any
Unrestricted Subsidiary to Collateral Agent pursuant to the Security Documents
shall be automatically released, and, so long as Borrower shall have provided
the Agents such certifications or documents as any Agent shall reasonably
request, Collateral Agent shall take such actions as are necessary to effect and
evidence each release described in this Section 6.08 in accordance with the
relevant provisions of the Security Documents and this Agreement.
SECTION 6.09.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under the Guarantee in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 6.09 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 6.09, or
otherwise under the Guarantee, as it relates to such Credit Party, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section shall remain in full force and effect until the Payment in
Full of the Guaranteed Obligations. Each Qualified ECP Guarantor intends that
this Section 6.09 constitute, and this Section 6.09 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
SECTION 6.10.    Right of Contribution. Each Credit Party hereby agrees that to
the extent that a Credit Party (a “Funding Credit Party”) shall have paid more
than its Fair Share (as defined below) of any payment made hereunder, such
Credit Party shall be entitled to seek and receive contribution from and against
any other Credit Party hereunder which has not paid its Fair Share of such
payment. Each Credit Party’s right of contribution shall be subject to the terms
and conditions of Section 6.04. The provisions of this Section 6.10 shall in no
respect limit the obligations and liabilities of any Credit Party to the Secured
Parties, and each Credit Party shall remain liable to the Secured Parties for
the full amount guaranteed by such Credit Party hereunder. “Fair Share” means,
with respect to a Credit Party as of any date of determination, an amount equal
to (i) the ratio of (A) the Adjusted Maximum Amount (as defined below) with
respect to such Credit Party to (B) the aggregate of the Adjusted Maximum
Amounts with respect to all Credit Parties multiplied by (ii) the aggregate
amount paid or distributed on or before such date by all Funding Credit Parties
under this Article VI in respect of the Guaranteed Obligations. “Adjusted
Maximum Amount” means, with respect to a Credit Party as of any date of
determination, the maximum aggregate amount of the obligations of such Credit
Party under this Article VI; provided that, solely for purposes of calculating
the “Adjusted Maximum Amount” with respect to any Credit Party for purposes of
this Section 6.10, any assets or liabilities of such Credit Party arising by
virtue of any rights to subrogation, reimbursement or indemnification or any
rights to or obligations of contribution hereunder shall not be considered as
assets or liabilities of such Credit Party. The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Credit Party.
ARTICLE VII.    

CONDITIONS PRECEDENT
SECTION 7.01.    Conditions to Initial Extensions of Credit. The obligations of
Lenders to enter into this Agreement on the Closing Date are subject to the
satisfaction of the following:
(a)    Corporate Documents. Administrative Agent shall have received copies of
the Organizational Documents of each Credit Party and evidence of all corporate
or other applicable authority for each Credit Party (including resolutions or
written consents and incumbency certificates) with respect to the execution,
delivery and performance of such of the Credit Documents to which each such
Credit Party is intended to be a party as of the Closing Date, certified as of
the Closing Date as complete and correct copies thereof by the Secretary or an
Assistant Secretary of each such Credit Party (or the member or manager or
general partner of such Credit Party, as applicable).


-103-



--------------------------------------------------------------------------------





(b)    Officer’s Certificate. Administrative Agent shall have received an
Officer’s Certificate of Borrower, dated the Closing Date, certifying that the
conditions set forth in Section 7.01(o) have been satisfied.
(c)    Opinions of Counsel. Administrative Agent shall have received the
following opinions, each of which shall be addressed to Administrative Agent,
Collateral Agent, and the Lenders, dated the Closing Date and covering such
matters as Administrative Agent shall reasonably request in a manner customary
for transactions of this type:
(i)    an opinion of Latham & Watkins LLP, special counsel to the Credit
Parties; and
(ii)    opinions of local counsel to the Credit Parties in such jurisdictions as
are set forth in Schedule 7.01.
(d)    Notes. Administrative Agent shall have received copies of the Notes, duly
completed and executed, for each Lender that requested a Note at least three (3)
Business Days prior to the Closing Date.
(e)    Credit Agreement. Administrative Agent shall have received this Agreement
(a) executed and delivered by a duly authorized officer of each Credit Party and
(b) executed and delivered by a duly authorized officer of each Person that is a
Lender on the Closing Date.
(f)    Filings and Lien Searches. Administrative Agent shall have received
(i) UCC financing statements in form appropriate for filing in the jurisdiction
of organization of each Credit Party, (ii) results of lien searches conducted in
the jurisdictions in which Borrower and its Restricted Subsidiaries are
organized and such other jurisdictions as may be requested by Administrative
Agent and (iii) security agreements or other agreements in appropriate form for
filing in the United States Patent and Trademark Office and United States
Copyright Office with respect to intellectual property of Borrower to the extent
required pursuant to the Security Agreement.
(g)    Security Agreement. (i) Administrative Agent shall have received the
Security Agreement and the Initial Perfection Certificate, in each case duly
authorized, executed and delivered by the applicable Credit Parties, and
(ii) Collateral Agent shall have received, to the extent required pursuant to
the Security Agreement and not prohibited by applicable Requirements of Law
(including, without limitation, any Gaming Laws), (1) original certificates
representing the certificated Pledged Securities (as defined in the Security
Agreement) required to be delivered to Collateral Agent pursuant to the Security
Agreement, accompanied by original undated stock powers executed in blank, and
(2) the promissory notes, intercompany notes, instruments, and chattel paper
identified under the name of such Credit Parties in Schedule 7 to the Initial
Perfection Certificate (other than such certificates, promissory notes,
intercompany notes, instruments and chattel paper that constitute “Excluded
Property” (as such term is defined in the Security Agreement)), accompanied by
undated notations or instruments of assignment executed in blank, and all of the
foregoing shall be reasonably satisfactory to Administrative Agent in form and
substance (in each case to the extent required to be delivered to Collateral
Agent pursuant to the terms of the Security Agreement).
(h)    Credit Documents in Full Force and Effect; Commitment Letter. The Credit
Documents required to be executed and delivered on or prior to the Closing Date
shall be in full force and effect. Borrower shall have complied, or shall comply
substantially concurrently with the funding of the Loans hereunder, in all
respects with its payment obligations under the Commitment Letter required to be
performed on the Closing Date.
(i)    Consummation of Transactions. The Transactions shall have been
consummated and the consummation thereof shall be in compliance in all material
respects with all applicable Laws (including Gaming Laws and Regulation T,
Regulation U and Regulation X) and all applicable Gaming Approvals and other
applicable regulatory approvals. After giving effect to the Transactions, there
shall be no conflict with, or default under, any material Contractual Obligation
of Borrower and its Restricted Subsidiaries (except as Administrative Agent
shall otherwise agree)).
(j)    Approvals. Other than as set forth on Schedule 7.01(j) or in Section 8.06
or Section 8.15, all necessary Governmental Authority approvals (including
Gaming Approvals) and/or consents in connection with the Transactions


-104-



--------------------------------------------------------------------------------





shall have been obtained and shall remain in full force and effect. In addition,
there shall not exist any judgment, order, injunction or other restraint, and
there shall be no pending litigation or proceeding by any Governmental
Authority, prohibiting, enjoining or imposing materially adverse conditions upon
the Transactions, or on the consummation thereof.
(k)    Solvency. Administrative Agent shall have received a certificate in the
form of Exhibit G from a Responsible Officer of Borrower with respect to the
Solvency of Borrower (on a consolidated basis with its Restricted Subsidiaries),
immediately after giving effect to the consummation of the Transactions.
(l)    Payment of Fees and Expenses. To the extent invoiced at least five (5)
Business Days prior to the closing date, all reasonable costs, fees, expenses of
Administrative Agent, Lead Arrangers, and (in the case of fees only) the Lenders
required to be paid by this Agreement, the Commitment Letter or as otherwise
agreed by Borrower, in each case, payable to Administrative Agent, Lead
Arrangers, and/or Lenders in respect of the Transactions, shall have been paid
to the extent due.
(m)    Patriot Act; Beneficial Ownership Regulation. Administrative Agent shall
have received at least five (5) days prior to the Closing Date all documentation
and other information reasonably requested in writing at least ten (10) days
prior to the Closing Date by Administrative Agent that Administrative Agent
reasonably determines is required by regulatory authorities from the Credit
Parties under applicable “know your customer” and anti-money laundering rules
and regulations, including without limitation the Patriot Act. Administrative
Agent shall have received at least five (5) days prior to the Closing Date, a
Beneficial Ownership Certification in relation to Borrower if it qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation and is not
subject to any exemption thereunder, to the extent requested in writing not less
than ten (10) days prior to the Closing Date.
(n)    Wynn Resorts Financials. Borrower has delivered to Administrative Agent
or made publically available (i) the audited consolidated balance sheets and
related statements of income, equity, and cash flows for the fiscal years ended
December 31, 2016, 2017, and 2018 and (ii) the unaudited interim consolidated
balance sheets and related statements of income and cash flows for each fiscal
quarter ending after December 31, 2018 and at least 40 days prior to the Closing
Date.
(o)    Representations and Warranties. The Specified Representations shall be
true and correct in all material respects; provided that, any Specified
Representation that is qualified as to “materiality,” “Material Adverse Effect”
or similar language shall be true and correct in all respects.
(p)    Repayment of Indebtedness. Borrower and its Restricted Subsidiaries shall
have effected (or will, on the Closing Date, effect) the repayment in full of
all obligations and indebtedness of Borrower and its Restricted Subsidiaries in
respect of the Existing Credit Agreements, including, without limitation, the
termination of all outstanding commitments in effect under the Existing Credit
Agreements (with the exception of obligations relating to each applicable
Existing Letter of Credit issued thereunder), on customary terms and conditions
and pursuant to documentation reasonably satisfactory to Administrative Agent.
All Liens and guarantees in respect of such obligations shall have been
terminated or released (or arrangements for such termination or release
reasonably satisfactory to Administrative Agent shall have been made) (with the
exception of obligations relating to each applicable Existing Letter of Credit
issued thereunder), and Administrative Agent shall have received (or will, on
the Closing Date, receive) evidence thereof reasonably satisfactory to
Administrative Agent and a “pay-off” letter or letters reasonably satisfactory
to Administrative Agent with respect to such obligations and such UCC
termination statements, mortgage releases, and other instruments, in each case
in proper form for recording, as Administrative Agent shall have reasonably
requested to release and terminate of record the Liens securing such obligations
(or arrangements for such termination or release reasonably satisfactory to
Administrative Agent shall have been made).
(q)    Wynn Resorts Finance Notes. Substantially concurrently with the funding
of the Loans hereunder, the indenture for the Wynn Resorts Finance Notes shall
be executed and delivered by the parties thereto.
SECTION 7.02.    Conditions to All Extensions of Credit. Subject to the
limitations set forth in Section 2.12 and the applicable Incremental Joinder
Agreement, the obligations of the Lenders to make any Loan or otherwise extend


-105-



--------------------------------------------------------------------------------





any credit to Borrower upon the occasion of each Borrowing or other extension of
credit (whether by making a Loan or issuing a Letter of Credit) hereunder after
the Closing Date is subject to the conditions precedent that:
(a)    No Default or Event of Default; Representations and Warranties True. Both
immediately prior to the making of such Loan or other extension of credit and
also after giving effect thereto and to the intended use thereof:
(i)    no Default or Event of Default shall have occurred and be continuing
(provided that this clause (i) shall not apply to any extensions of credit
pursuant to (x) an Incremental Commitment to the extent provided in Section 2.12
and the applicable Incremental Joinder Agreement or (y) Extended Term Loans
and/or Extended Revolving Commitments, as applicable, to the extent provided in
Section 2.13 and the applicable Extension Amendment);
(ii)    each of the representations and warranties made by the Credit Parties in
Article VIII or by each Credit Party in each of the other Credit Documents to
which it is a party shall be true and correct in all material respects on and as
of the date of the making of such Loan or other extension of credit with the
same force and effect as if made on and as of such date (it being understood and
agreed that any such representation or warranty which by its terms is made as of
an earlier date shall be required to be true and correct in all material
respects only as such earlier date, and that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on the applicable date)
(provided that this clause (ii) shall not apply to any extensions of credit
pursuant to (x) an Incremental Commitment to the extent provided in Section 2.12
and the applicable Incremental Joinder Agreement or (y) Extended Term Loans
and/or Extended Revolving Commitments, as applicable, to the extent provided in
Section 2.13 and the applicable Extension Amendment); and
(iii)    the sum of the aggregate amount of the outstanding Revolving Loans plus
the aggregate outstanding L/C Liabilities shall not exceed the Total Revolving
Commitments then in effect.
(b)    Notice of Borrowing. Administrative Agent shall have received a Notice of
Borrowing and/or Letter of Credit Request, as applicable, duly completed and
complying with Section 4.05. Each Notice of Borrowing or Letter of Credit
Request delivered by Borrower hereunder shall constitute a representation and
warranty by Borrower that on and as of the date of such notice and on and as of
the relevant borrowing date or date of issuance of a Letter of Credit (both
immediately before and after giving effect to such borrowing or issuance and the
application of the proceeds thereof) that the applicable conditions in
Section 7.01 or 7.02, as the case may be, have been satisfied.
ARTICLE VIII.    

REPRESENTATIONS AND WARRANTIES
Each Credit Party represents and warrants to Administrative Agent, Collateral
Agent, and the Lenders that, at and as of each Funding Date, in each case
immediately before and immediately after giving effect to the transactions to
occur on such date (provided, that such representations and warranties made on
the Closing Date shall be made giving effect to the Transactions):
SECTION 8.01.    Corporate Existence; Compliance with Law.
(a)    Borrower and each Restricted Subsidiary (i) is a corporation,
partnership, limited liability company or other entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (ii)(A) has all requisite corporate or other power and authority
and (B) has all governmental licenses, authorizations, consents, and approvals
necessary to own its Property and carry on its business as now being conducted,
and (iii) is qualified to do business and is in good standing in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary; except, in the case of clauses (ii)(B) and (iii) where
the failure thereof individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect.


-106-



--------------------------------------------------------------------------------





(b)    Neither Borrower nor any Restricted Subsidiary nor any of its Property is
in violation of, nor will the continued operation of Borrower’s or such
Restricted Subsidiary’s Property as currently conducted violate, any Requirement
of Law or is in default with respect to any judgment, writ, injunction, decree
or order of any Governmental Authority, where such violations or defaults would
reasonably be expected to have a Material Adverse Effect.
SECTION 8.02.    Material Adverse Effect. (x) On the Closing Date, with respect
to the Credit Parties on the Closing Date (but prior to giving effect to the
Wynn Group Reorganization), since December 31, 2018, there shall not have
occurred any event or circumstance that has had or would reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect and
(y) after the Closing Date, since the Closing Date, there shall not have
occurred any event or circumstance that has had or would reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.
SECTION 8.03.    Litigation. Except as set forth on Schedule 8.03, there is no
Proceeding (other than any (a) qui tam Proceeding, to which this Section 8.03 is
limited to knowledge of any Responsible Officer of Borrower, and (b) normal
overseeing reviews of the Gaming Authorities) pending against, or to the
knowledge of any Responsible Officer of Borrower, threatened in writing against,
Borrower or any of its Restricted Subsidiaries before any Governmental Authority
or private arbitrator that (i) either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect or (ii) as of the
Closing Date only, challenges the validity or enforceability of any of the
Credit Documents.
SECTION 8.04.    No Breach; No Default.
(a)    None of the execution, delivery and performance by any Credit Party of
any Credit Document to which it is a party nor the consummation of the
transactions herein and therein contemplated (including the Transactions) do or
will (i) conflict with or result in a breach of, or require any consent (which
has not been obtained and is in full force and effect) under (x) any
Organizational Document of any Credit Party or (y) subject to Section 13.13, any
applicable Requirement of Law (including, without limitation, any Gaming Law) or
(z) any order, writ, injunction or decree of any Governmental Authority binding
on any Credit Party or (ii) constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation or (iii) result in or require
the creation or imposition of any Lien (except for the Liens created pursuant to
the Security Documents and other Permitted Liens) upon any Property of any
Credit Party pursuant to the terms of any such Contractual Obligation, except
with respect to clauses (i)(y), (i)(z), (ii), or (iii) which would not
reasonably be expected to result in a Material Adverse Effect.
(b)    No Default or Event of Default has occurred and is continuing.
SECTION 8.05.    Action. Borrower and each Restricted Subsidiary has all
necessary corporate or other organizational power, authority and legal right to
execute, deliver and perform its obligations under each Credit Document to which
it is a party and to consummate the transactions herein and therein
contemplated; the execution, delivery and performance by Borrower and each
Restricted Subsidiary of each Credit Document to which it is a party and the
consummation of the transactions herein and therein contemplated have been duly
authorized by all necessary corporate, partnership or other organizational
action on its part; and this Agreement has been duly and validly executed and
delivered by each Credit Party and constitutes, and each of the Credit Documents
to which it is a party when executed and delivered by such Credit Party will
constitute, its legal, valid and binding obligation, enforceable against each
Credit Party, as applicable, in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws of general applicability
from time to time in effect affecting the enforcement of creditors’ rights and
remedies and (b) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
SECTION 8.06.    Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority or any securities
exchange are necessary for the execution, delivery or performance by Borrower or
any Restricted Subsidiary of the Credit Documents to which it is a party or for
the legality, validity or enforceability hereof or thereof or for the
consummation of the Transactions, except for: (i) authorizations, approvals or
consents of, and filings or registrations with any Governmental Authority or any
securities exchange previously obtained, made, received or issued, (ii) filings
and recordings in respect of the Liens created pursuant to the Security


-107-



--------------------------------------------------------------------------------





Documents, (iii) the delivery of executed copies of this Agreement, the Security
Agreement and the Notes executed on the Closing Date to the relevant Gaming
Authorities, (iv) the filings referred to in Section 8.14, (v) satisfaction of
or waiver by the Gaming Authorities of any qualification requirement on the part
of the Lenders who do not otherwise qualify, (vi) to the extent required, prior
approval of the Transactions by the Gaming Authorities, which approval has been
obtained on or prior to the Closing Date, (vii) consents, authorizations and
filings that have been obtained or made and are in full force and effect or the
failure of which to obtain would not reasonably be expected to have a Material
Adverse Effect, (viii) any required approvals (including prior approvals) of the
requisite Gaming Authorities that any Agent, Lender or participant is required
to obtain from, or any required filings with, requisite Gaming Authorities to
exercise their respective rights and remedies under this Agreement and the other
Credit Documents (as set forth in Section 13.13) and (ix) prior approval from
the Nevada Gaming Commission of the pledge of any Pledged Nevada Gaming
Interests (as defined in the Security Agreement).
SECTION 8.07.    ERISA and Employee Benefit Plan Matters. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events which have occurred or are reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect. Except as
set forth on Schedule 8.07, as of the Closing Date, no ERISA Entity maintains or
contributes to any Pension Plan. Each ERISA Entity is in compliance with the
presently applicable provisions of ERISA and the Code with respect to each
Employee Benefit Plan (other than to the extent such failure(s) to comply would
not reasonably be expected to have a Material Adverse Effect). Except as would
not reasonably be expected to result in a Material Adverse Effect, no ERISA
Entity has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.
SECTION 8.08.    Taxes. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (i) all Tax returns,
statements, reports and forms required to be filed with any Governmental
Authority by, or with respect to, Borrower and each of its Restricted
Subsidiaries have been timely filed (taking into account any applicable
extensions) in accordance with all applicable laws; and (ii) Borrower and each
of its Restricted Subsidiaries has timely paid or made provision for payment of
all Taxes shown as due and payable on such returns that have been so filed or
that are otherwise due and payable, including in its capacity as a withholding
agent (other than Taxes which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP).
SECTION 8.09.    Investment Company Act. Neither Borrower nor any of its
Restricted Subsidiaries (excluding EBH Holdings, LLC) is an “investment
company,” or a company “controlled” by an “investment company” required to be
regulated under the Investment Company Act of 1940, as amended.
SECTION 8.10.    Environmental Matters. Except as set forth on Schedule 8.10 or
as would not, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect: (i) each of Borrower and its Restricted
Subsidiaries and each of their businesses, operations and Real Property is in
material compliance with, and each has no liability under, any Environmental
Law; (ii) each of Borrower and its Restricted Subsidiaries has obtained all
Permits material to, and required for, the conduct of their businesses and
operations, and the ownership, operation and use of their assets, all as
currently conducted, under any Environmental Law; (iii) there has been no
Release or threatened Release of Hazardous Material on, at, under or from any
real property or facility presently or formerly owned, leased or operated by
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to result in liability to Borrower or any of its Restricted Subsidiaries under
any Environmental Law; (iv) there is no Environmental Action pending or, to the
knowledge of any Responsible Officer of Borrower or any of its Restricted
Subsidiaries, threatened, against Borrower or any of its Restricted Subsidiaries
or, relating to real property currently or formerly owned, leased or operated by
Borrower or any of its Restricted Subsidiaries or relating to the operations of
Borrower or its Restricted Subsidiaries; and (v) no circumstances exist that
would reasonably be expected to form the basis of an Environmental Action
against Borrower or any of its Restricted Subsidiaries, or any of their Real
Property, facilities or assets.
SECTION 8.11.    Use of Proceeds.
(a)    Borrower will use the proceeds of:


-108-



--------------------------------------------------------------------------------





(i)    Term A Facility Loans and Revolving Loans made on the Closing Date to
finance the Transactions and for working capital, capital expenditures,
Permitted Acquisitions, Restricted Payments permitted by this Agreement, general
corporate purposes, and for any other purposes not prohibited by this Agreement,
and
(ii)    Revolving Loans and Term Loans made after the Closing Date for working
capital, capital expenditures, Permitted Acquisitions, Restricted Payments
permitted by this Agreement, general corporate purposes, and for any other
purposes not prohibited by this Agreement.
(b)    Neither Borrower nor any of its Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock. No part of the proceeds of any extension of credit
(including any Loans and Letters of Credit) hereunder will be used directly or
indirectly and whether immediately, incidentally or ultimately to purchase or
carry any Margin Stock or to extend credit to others for such purpose or to
refund Indebtedness originally incurred for such purpose or for any other
purpose, in each case, that entails a violation of, or is inconsistent with, the
provisions of Regulation T, Regulation U or Regulation X. The pledge of any
Equity Interests by any Credit Party pursuant to the Security Agreement does not
violate such regulations.
SECTION 8.12.    Subsidiaries.
(a)    Schedule 8.12(a) sets forth a true and complete list of the following:
(i) all the Subsidiaries of Borrower (other than Unrestricted Subsidiaries) as
of the Closing Date; (ii) the name and jurisdiction of incorporation or
organization of each such Subsidiary as of the Closing Date; and (iii) as to
each such Subsidiary, the percentage and number of each class of Equity
Interests of such Subsidiary owned by Borrower and its Subsidiaries as of the
Closing Date.
(b)    Schedule 8.12(b) sets forth a true and complete list of all the
Immaterial Subsidiaries as of the Closing Date.
(c)    Schedule 8.12(c) sets forth a true and complete list of all the
Unrestricted Subsidiaries as of the Closing Date.
SECTION 8.13.    Ownership of Property; Liens. Except as set forth on
Schedule 8.13, (a) Borrower and each of its Restricted Subsidiaries has good and
valid title to, or a valid (with respect to Real Property) leasehold interest in
(or subleasehold interest in or other right to occupy), all assets and Property
(including Mortgaged Real Property) (tangible and intangible) owned or occupied
by it except where the failure to have such title would not reasonably be
expected to result in a Material Adverse Effect and (b) all such assets and
Property are subject to no Liens other than Permitted Liens. All of the assets
and Property owned by, leased to or used by Borrower and each of its Restricted
Subsidiaries in its respective businesses are in good operating condition and
repair in all material respects (ordinary wear and tear and casualty and force
majeure excepted) except in each case where the failure of such asset to meet
such requirements would not reasonably be expected to result in a Material
Adverse Effect.
SECTION 8.14.    Security Interest; Absence of Financing Statements; Etc. The
Security Documents, once executed and delivered, will create, in favor of
Collateral Agent for the benefit of the Secured Parties, as security for the
obligations purported to be secured thereby, a valid and enforceable security
interest in and Lien upon all of the Collateral (subject to applicable Gaming
Laws and any applicable provisions set forth herein or in the Security Documents
with respect to limitations or exclusions from the requirement to perfect the
security interests and Liens on the collateral described therein), and upon
(i) filing, recording, registering or taking such other actions as may be
necessary with the appropriate Governmental Authorities (including payment of
applicable filing and recording taxes), (ii) the taking of possession or control
by Collateral Agent of the Pledged Collateral with respect to which a security
interest may be perfected only by possession or control which possession or
control shall be given to Collateral Agent to the extent possession or control
by Collateral Agent is required by the Security Agreement and (iii) delivery of
the applicable documents to Collateral Agent in accordance with the provisions
of the applicable Security Documents, for the benefit of the Secured Parties,
such security interest shall be a perfected security interest in and Lien upon
all of


-109-



--------------------------------------------------------------------------------





the Collateral (subject to any applicable provisions set forth herein or in the
Security Documents with respect to limitations or exclusions from the
requirement to perfect the security interests and Liens on the collateral
described therein) superior to and prior to the rights of all third Persons and
subject to no Liens, in each case, other than Permitted Liens.
SECTION 8.15.    Licenses and Permits. Except as set forth on Schedule 8.15,
Borrower and each of its Restricted Subsidiaries hold all material governmental
permits, licenses, authorizations, consents and approvals necessary for Borrower
and its Restricted Subsidiaries to own, lease, and operate their respective
Properties and to operate their respective businesses as presently conducted
(collectively, the “Permits”), except for Permits the failure of which to obtain
would not reasonably be expected to have a Material Adverse Effect.
SECTION 8.16.    Disclosure. The information, reports, financial statements,
exhibits and schedules furnished in writing by or on behalf of any Credit Party
to any Secured Party prior to the Closing Date in connection with this Agreement
and the other Credit Documents or included or delivered pursuant thereto, but in
each case excluding all projections and general industry or economic data,
whether prior to or after the date of this Agreement, when taken as a whole and
giving effect to all supplements and updates, do not contain any untrue
statement of material fact or omit to state a material fact necessary in order
to make the statements herein or therein, in light of the circumstances under
which they were made, not materially misleading. The projections and pro forma
financial information furnished prior to the Closing Date by any Credit Party to
any Secured Party in connection with this Agreement have been prepared in good
faith based on assumptions believed by Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount and no Credit
Party, however, makes any representation as to the ability of any Company to
achieve the results set forth in any such projections. As of the Closing Date,
the information included in any Beneficial Ownership Certification is true and
correct in all material respects.
SECTION 8.17.    Solvency. As of the Closing Date, immediately prior to and
immediately following the consummation of the Transactions and the extensions of
credit to occur on the Closing Date, Borrower (on a consolidated basis with its
Restricted Subsidiaries) is and will be Solvent (after giving effect to
Section 6.07).
SECTION 8.18.    Intellectual Property. Except as set forth on Schedule 8.18,
Borrower and each of its Restricted Subsidiaries owns or possesses adequate
licenses or otherwise has the right to use all of the patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, trade names, copyrights, trade secrets, know-how and processes
(collectively, “Intellectual Property”) (including, as of the Closing Date, all
Intellectual Property listed in Schedules 9(a), 9(b), and 9(c) to the Initial
Perfection Certificate) that are necessary for the operation of its business as
presently conducted except where failure to own or have such right would not
reasonably be expected to have a Material Adverse Effect and, as of the Closing
Date, all registrations listed in Schedules 9(a), 9(b), and 9(c) to the Initial
Perfection Certificate are valid and in full force and effect, except where the
invalidity of such registrations would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 8.18, as of the Closing Date, no claim is pending or, to the knowledge
of any Responsible Officer of Borrower, threatened to the effect that Borrower
or any of its Restricted Subsidiaries infringes or conflicts with the asserted
rights of any other Person under any material Intellectual Property, except for
such claims that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as set forth on
Schedule 8.18, as of the Closing Date, no claim is pending or, to the knowledge
of any Responsible Officer of Borrower, threatened to the effect that any such
material Intellectual Property owned or licensed by Borrower or any of its
Restricted Subsidiaries or which Borrower or any of its Restricted Subsidiaries
otherwise has the right to use is invalid or unenforceable, except for such
claims that would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
SECTION 8.19.    Regulation H. Except for the Real Property listed on
Schedule 8.19 attached hereto, as of the Closing Date, no Mortgage encumbers
improved real property which is located in an area that has been identified by
the Secretary of Housing and Urban Development as an area having special flood
hazards and in which flood insurance has been made available under the National
Flood Insurance Act of 1968.


-110-



--------------------------------------------------------------------------------





SECTION 8.20.    Insurance. Borrower and each of its Restricted Subsidiaries are
insured by insurers of recognized financial responsibility (determined as of the
date such insurance was obtained) against such losses and risks (other than wind
and flood damage) and in such amounts as are prudent and customary in the
businesses in which it is engaged, except to the extent that such insurance is
not available on commercially reasonable terms. Borrower and each of its
Restricted Subsidiaries maintain all insurance required by Flood Insurance Laws
(but shall not, for the avoidance of doubt, be required to obtain insurance with
respect to wind and flood damage unless and to the extent required by such Flood
Insurance Laws).
SECTION 8.21.    Real Estate.
(a)    Schedule 8.21(a) sets forth a true, complete and correct list of all
material Real Property owned and all material Real Property leased by Borrower
or any of its Restricted Subsidiaries as of the Closing Date, including a brief
description thereof, including, in the case of leases, the street address (to
the extent available) and landlord name.
(b)    Except as set forth on Schedule 8.21(b), as of the Closing Date, to the
best of knowledge of any Responsible Officer of Borrower no Taking has been
commenced or is contemplated with respect to all or any portion of the Real
Property or for the relocation of roadways providing access to such Real
Property that either individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.
SECTION 8.22.    Anti-Terrorism Law and Sanctions.
(a)    No Credit Party and, to the knowledge of any Responsible Officer of
Borrower, none of its Affiliates, or any broker or other agent of any Credit
Party acting in any capacity in connection with the Loans or Letters of Credit,
is in violation in any material respect of any Requirement of Law relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56 (the “Patriot Act”).
(b)    No Credit Party and, to the knowledge of any Responsible Officer of
Borrower, no Affiliate, officer, director, employee or broker or other agent of
any Credit Party acting or benefiting in any capacity in connection with the
Loans or Letter of Credit is any of the following:
(i)    a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
(ii)    a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
(iii)    a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Sanctions or Anti-Terrorism Law;
(iv)    a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order;
(v)    a Person that is named as a “specially designated national and blocked
Person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list, or
that is owned 50% or more by any such Persons; or
(vi)    a Person that is located, organized or resident in a Designated
Jurisdiction.
(c)    None of Borrower, any Subsidiary or, to the knowledge of any Responsible
officer of Borrower, any of their respective directors, officers, agents,
employees or Affiliates is currently the subject of Sanctions, or is located,
organized or resident in a country or territory that is the subject of
Sanctions; and Borrower and its Subsidiaries will


-111-



--------------------------------------------------------------------------------





not directly or knowingly indirectly use the proceeds of the Loans, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, Joint
Venture or other Person, for the purpose of financing the activities of any
Person subject to any Sanctions. Borrower has implemented and maintains in
effect policies and procedures reasonably designed to promote material
compliance by Borrower, its Subsidiaries and their respective directors,
officers, agents and employees with applicable Sanctions.
SECTION 8.23.    Anti-Corruption Laws/Bribery. Neither Borrower, nor any of its
Subsidiaries nor, to the knowledge of any Responsible Officer of Borrower, none
of its Affiliates, directors, officers, employees, brokers, or agents acting in
any capacity on behalf of Borrower or its Subsidiaries, is in violation in any
material respect of any Requirement of Law relating to any anti-bribery or
anti-corruption laws or regulations in any applicable jurisdiction. No Borrowing
or Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate in any material respect of any Requirement of Law
relating to any anti-bribery or anti-corruption laws or regulations in any
applicable jurisdiction. Borrower has implemented and maintains in effect
policies and procedures reasonably designed to promote material compliance by
Borrower, its Subsidiaries and their respective directors, officers, agents and
employees with anti-bribery and anti-corruption laws or regulations in
applicable jurisdictions.
SECTION 8.24.    Labor Matters. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (a) there
are no strikes or other labor disputes against Borrower or any of its Restricted
Subsidiaries pending or, to the knowledge of Borrower, threatened and (b) the
hours worked by and payments made to employees of Borrower or any of its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Law dealing with such matters.
ARTICLE IX.    

AFFIRMATIVE COVENANTS
Each Credit Party, for itself and on behalf of its Restricted Subsidiaries,
covenants and agrees with Administrative Agent, Collateral Agent, and the
Lenders that until the Obligations have been Paid in Full, (and each Credit
Party covenants and agrees that it will cause its Restricted Subsidiaries to
observe and perform the covenants herein set forth applicable to any such
Restricted Subsidiary until the Obligations have been Paid in Full):
SECTION 9.01.    Existence; Business Properties.
(a)    Borrower and each of its Restricted Subsidiaries shall do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence, except in a transaction permitted by Section 10.05 or, in
the case of any Restricted Subsidiary, where the failure to perform such
obligations, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect.
(b)    Borrower and each of its Restricted Subsidiaries shall do or cause to be
done all things necessary to obtain, preserve, renew, extend and keep in full
force and effect the rights, licenses, permits, franchises, authorizations,
patents, copyrights, trademarks and trade names material to the conduct of its
business except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect; comply
with all applicable Requirements of Law (including any and all Gaming Laws and
any and all zoning, building, ordinance, code or approval or any building
permits or any restrictions of record or agreements affecting the Real Property)
and decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to comply, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect and at all times maintain and preserve all of its property and keep such
property in good repair, working order and condition (ordinary wear and tear and
casualty and force majeure excepted) except where the failure to do so
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect; provided, however, that nothing in this Section 9.01(b)
shall prevent (i) sales, conveyances, transfers or other dispositions of assets,
consolidations or mergers by or involving any Company or any other transaction
in accordance with Section 10.05; (ii) the withdrawal by any Company of its
qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect;


-112-



--------------------------------------------------------------------------------





or (iii) the abandonment by any Company of any rights, permits, authorizations,
copyrights, trademarks, trade names, franchises, licenses and patents that such
Company reasonably determines are not useful to its business.
SECTION 9.02.    Insurance.
(a)    Borrower and its Restricted Subsidiaries shall maintain with insurers of
recognized financial responsibility (determined at the time such insurance is
obtained) not Affiliates of Borrower insurance on its Property in at least such
amounts and against at least such risks as are customarily insured against by
companies engaged in the same or a similar business and operating similar
properties in localities where Borrower or the applicable Restricted Subsidiary
operates; and furnish to Administrative Agent, upon written request, information
as to the insurance carried; provided that Borrower and its Restricted
Subsidiaries shall not be required to maintain insurance with respect to wind
and flood damage on any property for any insurance coverage period unless, and
to the extent, such insurance is required by an applicable Requirement of Law.
Subject to Sections 9.08, 9.11, and 9.16, Collateral Agent shall be named as an
additional insured on all third-party liability insurance policies of Borrower
and each of its Restricted Subsidiaries (other than directors and officers
liability insurance, insurance policies relating to employment practices
liability, crime or fiduciary duties, kidnap and ransom insurance policies, and
insurance as to fraud, errors and omissions), and Collateral Agent shall be
named as mortgagee/loss payee on all property insurance policies of each such
Person.
(b)    If any portion of any Mortgaged Real Property is at any time is located
in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then Borrower shall,
or shall cause the applicable Credit Party to (i) to the extent required
pursuant to Flood Insurance Laws, maintain, or cause to be maintained, with a
financially sound and reputable insurer (determined at the time such insurance
is obtained), flood insurance in an amount and otherwise sufficient to comply
with all applicable rules and regulations promulgated pursuant to such Flood
Insurance Laws and (ii) deliver to Administrative Agent evidence of such
compliance in form and substance reasonably acceptable to Administrative Agent.
SECTION 9.03.    Taxes. Borrower and each of its Restricted Subsidiaries shall
timely pay and discharge before the same shall become delinquent all Taxes
imposed upon it or upon its income or profits or in respect of its property
(including in its capacity as a withholding agent), before the same shall become
delinquent; provided, however, that (a) such payment and discharge shall not be
required with respect to any such Taxes so long as the validity or amount
thereof shall be contested in good faith by appropriate proceedings and Borrower
and each of its Subsidiaries shall have set aside on its books adequate reserves
with respect thereto in accordance with GAAP or (b) such payment and discharge
shall not be required in the event the failure to make payment and discharge
would not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect.
SECTION 9.04.    Financial Statements, Etc. Borrower shall deliver to
Administrative Agent for distribution by Administrative Agent to the Lenders
(unless a Lender expressly declines in writing to accept):
(a)    Quarterly Financials. As soon as available and in any event within 45
days (or, in the case of the fiscal quarter ending September 30, 2019, within 75
days following the end of such fiscal quarter) after the end of each of the
first three quarterly fiscal periods of each fiscal year beginning with the
fiscal quarter ending September 30, 2019, consolidated statements of operations,
cash flows and stockholders’ equity of Consolidated Companies for such period
and for the period from the beginning of the respective fiscal year to the end
of such period, and the related consolidated balance sheet of Consolidated
Companies as at the end of such period, setting forth in each case in
comparative form the corresponding consolidated statements of operations, cash
flows and stockholders’ equity for the corresponding period in the preceding
fiscal year to the extent such financial statements are available, accompanied
by a certificate of a Responsible Officer of Borrower, which certificate shall
state that said consolidated financial statements fairly present in all material
respects the consolidated financial condition, results of operations and cash
flows of Consolidated Companies in accordance with GAAP, consistently applied,
as at the end of, and for, such period (subject to normal year-end audit
adjustments and except for the absence of footnotes);


-113-



--------------------------------------------------------------------------------





(b)    Annual Financials. As soon as available and in any event within 90 days
(or, in the case of the fiscal year ending December 31, 2019, within 120 days
following the end of such fiscal year) after the end of each fiscal year
beginning with the fiscal year ending December 31, 2019, consolidated statements
of operations, cash flows and stockholders’ equity of Consolidated Companies for
such year and the related consolidated balance sheet of Consolidated Companies
as at the end of such year, setting forth in each case in comparative form the
corresponding information as of the end of and for the preceding fiscal year to
the extent such financial statements are available, and, in the case of such
consolidated financial statements, accompanied by an opinion, without a going
concern or similar qualification or exception as to scope (other than any going
concern or similar qualification or exception related to (i) an upcoming
maturity date within twelve (12) months under any Indebtedness or (ii) any
prospective or actual default of any financial covenant or event of default
under Section 10.08 or any other financial covenant with respect to the credit
facilities hereunder or any other Indebtedness), thereon of Ernst & Young LLP or
other independent certified public accountants of recognized national standing
which opinion shall state that said consolidated financial statements fairly
present in all material respects the consolidated financial condition, results
of operations and cash flows of Consolidated Companies as at the end of, and
for, such fiscal year in conformity with GAAP, consistently applied (except as
noted therein);
(c)    Compliance Certificate. At the time Borrower furnishes each set of
financial statements pursuant to Section 9.04(a) or 9.04(b), a certificate of a
Responsible Officer of Borrower in the form of Exhibit E hereto (I) to the
effect that no Default has occurred and is continuing (or, if any Default has
occurred and is continuing, describing the same in reasonable detail and
describing the action that the Companies have taken and propose to take with
respect thereto) and (II) setting forth in reasonable detail the computations
necessary to determine whether Borrower and its Restricted Subsidiaries are in
compliance with Section 10.08 as of the end of the respective fiscal quarter or
fiscal year; provided that if such certificate demonstrates an Event of Default
with respect to the Financial Maintenance Covenant, Borrower may deliver, prior
to or together with such certificate, a notice of intent to cure (a “Notice of
Intent to Cure”) pursuant to Section 11.03 to the extent permitted thereunder;
(d)    Notice of Default. Promptly after any Responsible Officer of any Company
knows that any Default has occurred, a notice of such Default, breach or
violation describing the same in reasonable detail and a description of the
action that the Companies have taken and propose to take with respect thereto;
(e)    Environmental Matters. Written notice of any claim, release of Hazardous
Material, condition, circumstance, occurrence or event arising under
Environmental Law which would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect;
(f)    Annual Budgets. Beginning with the fiscal year of Borrower commencing on
January 1, 2020, as soon as practicable and in any event within 10 days after
the approval thereof by the Board of Directors of Borrower (but not later than
90 days after the beginning of each fiscal year of Borrower), a consolidated
plan and financial forecast for such fiscal year, including a forecasted
consolidated balance sheet and forecasted consolidated statements of income and
cash flows of Consolidated Companies for such fiscal year and for each quarter
of such fiscal year, together with an Officer’s Certificate containing an
explanation of the assumptions on which such forecasts are based and stating
that such plan and projections have been prepared using assumptions believed in
good faith by management of Borrower to be reasonable at the time made (it being
recognized by the Lenders that such plan and projections are not to be viewed as
fact and that actual results during the period or periods covered by such plan
and projections may differ from the forecasted results set forth therein by a
material amount and no Company makes any representation as to the ability of any
Company to achieve the results set forth in any such plan or projections);
(g)    Auditors’ Reports. Promptly upon receipt thereof, copies of all annual,
interim or special reports issued to Borrower or any Restricted Subsidiary by
independent certified public accountants in connection with each annual, interim
or special audit of Borrower’s or such Restricted Subsidiary’s books made by
such accountants, including any management letter commenting on Borrower’s or
such Restricted Subsidiary’s internal controls issued by such accountants to
management in connection with their annual audit; provided, however, that such
reports shall only be made available to Administrative Agent and to those
Lenders who request such reports through Administrative Agent;
(h)    Casualty and Damage to Collateral; Perfection Certificate Updates.


-114-



--------------------------------------------------------------------------------





(i)    Prompt written notice of any Casualty Event or other insured damage to
any material portion of the Collateral; and
(ii)    Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 9.04(b), a certificate
of a Responsible Officer of Borrower setting forth the information required
pursuant to Schedules 1(a), 1(b), 1(c), 2, 3, 4(a), 4(b), 5, 6, 7(a), 7(b),
7(c), 8, and 9 to the Perfection Certificate or confirming that there has been
no change in such information since the date of the Initial Perfection
Certificate or the date of the most recent certificate delivered pursuant to
this Section 9.04(h)(ii);
(i)    Notice of Material Adverse Effect or Covenant Suspension Period. Written
notice (i) of the occurrence of any event or occurrence that has had or would
reasonably be expected to have a Material Adverse Effect or (ii) Borrower’s
determination of the commencement or termination of a Covenant Suspension
Period;
(j)    ERISA Information. Promptly after the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect, a written notice
specifying the nature thereof, what action the Companies or other ERISA Entity
have taken, are taking or propose to take with respect thereto, and, when known,
any action taken or threatened by the IRS, Department of Labor, PBGC or
Multiemployer Plan sponsor with respect thereto;
(k)    Beneficial Ownership Regulation. Promptly after Borrower’s knowledge
thereof, notice of any change in the information provided in the Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified in such certification; provided that this clause (k) shall not
apply at any time unless Borrower then qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation and is not subject to any exemption
thereunder; and
(l)    Miscellaneous. Promptly, such financial information, reports, documents
and other information with respect to Borrower or any of its Restricted
Subsidiaries as Administrative Agent or the Required Lenders may from time to
time reasonably request;
provided that, notwithstanding the foregoing, nothing in this Section 9.04 shall
require delivery of financial information, reports, documents or other
information which constitutes attorney work product or is subject to
confidentiality agreements or to the extent disclosure thereof would reasonably
be expected to result in loss of attorney client privilege with respect thereto.
Reports and documents required to be delivered pursuant to Section 9.04 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower posts such reports and/or documents,
or provides a link thereto on Borrower’s website on the Internet at the website
address specified below Borrower’s name on the signature hereof or such other
website address as provided in accordance with Section 13.02; or (ii) on which
such reports and/or documents are posted on Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and Administrative Agent have
access (whether a commercial, third-party website (including the website of the
SEC) or whether sponsored by Administrative Agent); provided that: Borrower
shall provide to Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such reports and/or documents and Administrative Agent
shall post such reports and/or documents and notify (which may be by facsimile
or electronic mail) each Lender of the posting of any such reports and/or
documents. Notwithstanding anything contained herein, in every instance Borrower
shall be required to provide the compliance certificate required by
Section 9.04(c)(ii) to Administrative Agent in the form of an original paper
copy or a.pdf or facsimile copy of the original paper copy.
Concurrently with the delivery of financial statements pursuant to
Sections 9.04(a) and 9.04(b) above, in the event that, in the aggregate, the
Unrestricted Subsidiaries account for greater than 10% of the Consolidated
EBITDA of Borrower and its Subsidiaries on a consolidated basis with respect to
the Test Period ended on the last day of the period covered by such financial
statements, Borrower shall provide revenues, net income, Consolidated EBITDA
(including the component parts thereof), Consolidated Indebtedness and cash and
Cash Equivalents on hand of Borrower and its Restricted Subsidiaries, on the one
hand, and (y) the Unrestricted Subsidiaries, on the other hand (with


-115-



--------------------------------------------------------------------------------





Consolidated EBITDA to be determined for such Unrestricted Subsidiaries as if
references in the definition of Consolidated EBITDA were deemed to be references
to the Unrestricted Subsidiaries).
Notwithstanding anything to the contrary set forth in this Agreement or any
other Credit document, for so long as Wynn Resorts reports on a consolidated
basis, then such consolidated reporting by Wynn Resorts in a manner consistent
with that described in Sections 9.04(a) and 9.04(b) will satisfy the
requirements of such paragraphs; provided that, such financial statements are
accompanied by consolidating information (which may be unaudited) that explains
in reasonable detail the differences between the information relating to Wynn
Resorts and any of its Subsidiaries other than Borrower and its Restricted
Subsidiaries, on the one hand, and the information relating to Borrower and its
Restricted Subsidiaries on a standalone basis, on the other hand, in each case
on a balance sheet, statement of operations, statement of cash flows and
statement of stockholders’ equity basis, which consolidating information shall
be certified by a Responsible Officer as having been fairly presented in all
material respects.
Borrower hereby acknowledges that (a) Administrative Agent will make available
to the Lenders and the L/C Lenders materials and/or information provided by or
on behalf of Borrower hereunder (collectively, “Borrower Materials”) by posting
Borrower Materials on IntraLinks/IntraAgency or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Borrower hereby agrees that
it will use commercially reasonable efforts to identify that portion of Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” Borrower shall
be deemed to have authorized Administrative Agent, the L/C Lenders and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to Borrower or its securities for purposes of United States Federal and
state securities laws (provided however, that to the extent such Borrower
Materials constitute information of the type subject to Section 13.10, they
shall be treated as set forth in Section 13.10); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) Administrative Agent
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”
SECTION 9.05.    Maintaining Records; Access to Properties and Inspections.
Borrower and its Restricted Subsidiaries shall keep proper books of record and
account in which entries true and correct in all material respects and in
material conformity with GAAP and all material Requirements of Law are made.
Borrower and its Restricted Subsidiaries will, subject to applicable Gaming
Laws, permit any representatives designated by Administrative Agent to visit and
inspect the financial records and the property of Borrower or such Restricted
Subsidiary at reasonable times, upon reasonable notice and as often as
reasonably requested, and permit any representatives designated by
Administrative Agent to discuss the affairs, finances and condition of such
Restricted Subsidiaries with the officers thereof and independent accountants
therefor (provided Borrower has the opportunity to participate in such
meetings); provided that, in the absence of a continuing Event of Default, only
one such inspection by such representatives shall be permitted in any fiscal
year (and such inspection shall be at Administrative Agent’s expense).
Notwithstanding anything to the contrary in this Agreement, no Company will be
required to disclose, permit the inspection, examination or making of extracts,
or discussion of, any document, information or other matter that (i) in respect
of which disclosure to Administrative Agent (or its designated representative)
is then prohibited by law or contract or (ii) is subject to attorney-client or
similar privilege or constitutes attorney work product.
SECTION 9.06.    Use of Proceeds; FCPA. Borrower shall use the proceeds of the
Loans only for the purposes set forth in Section 8.11. No part of the proceeds
of the Loans or Letters of Credit will be used by Borrower, directly or
indirectly, and Borrower will not lend, contribute or otherwise make available
such proceeds to any Subsidiary, joint venture partner or other Person, in any
case for the purpose of (i) furthering an offer, payment, promise to pay, or
authorization of payment of money or giving anything of value to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of any applicable law related to bribery


-116-



--------------------------------------------------------------------------------





or corruption, including the United States Foreign Corrupt Practices Act of
1977, as amended, (ii) funding, financing or facilitating any activities,
transaction or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, subject to Sanctions or in any Designated
Jurisdiction, or (iii) any other use that would result in a violation of
Sanctions by any Person (including any Person participating in the Loans or
Letters of Credit hereunder, whether as underwriter, advisor, investor, or
otherwise). Borrower has implemented and will maintain in effect policies and
procedures reasonably designed to promote material compliance by Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
applicable Sanctions and laws related to bribery and anti-corruption.
SECTION 9.07.    Compliance with Environmental Law. Borrower and its Restricted
Subsidiaries shall (a) comply with Environmental Law, and will keep or cause all
Real Property to be kept free of any Liens imposed under Environmental Law,
unless, in each case, failure to do so would not reasonably be expected to have
a Material Adverse Effect; (b) in the event of any Hazardous Material at, on,
under or emanating from any Real Property which could result in liability under
or a violation of any Environmental Law, in each case which would reasonably be
expected to have a Material Adverse Effect, undertake, and/or cause any of their
respective tenants or occupants to undertake, at no cost or expense to
Administrative Agent, Collateral Agent or any Lender, an appropriate response
(as reasonably determined by Borrower) to such event; provided, however, that no
Company shall be required to comply with any order or directive which is being
contested in good faith and by proper proceedings so long as it has maintained
adequate reserves with respect to such compliance to the extent required in
accordance with GAAP; and (c) at the written request of Administrative Agent, in
its reasonable discretion, provide, at no cost or expense to Administrative
Agent, Collateral Agent or any Lender, an environmental site assessment
(including, without limitation, the results of any soil or groundwater or other
testing conducted at Administrative Agent’s request) concerning any Real
Property now or hereafter owned, leased or operated by Borrower or any of its
Restricted Subsidiaries, conducted by an environmental consulting firm proposed
by such Credit Party and approved by Administrative Agent in its reasonable
discretion indicating the presence or absence of Hazardous Material and the
potential cost of any required action in connection with any Hazardous Material
on, at, under or emanating from such Real Property; provided, however, that such
request may be made only if (i) there has occurred and is continuing an Event of
Default, or (ii) circumstances exist that reasonably could be expected to form
the basis of an Environmental Action against Borrower or any Restricted
Subsidiary or any Real Property of Borrower or any of its Restricted
Subsidiaries which would reasonably be expected to have a Material Adverse
Effect; if Borrower or any of its Restricted Subsidiaries fails to provide the
same within sixty (60) days after such request was made (or in such longer
period as may be approved by Administrative Agent, in its reasonable
discretion), Administrative Agent may but is under no obligation to conduct the
same, and Borrower or its Restricted Subsidiary shall grant and hereby grants to
Administrative Agent and its agents, advisors and consultants access at
reasonable times, and upon reasonable notice to Borrower, to such Real Property
and specifically grants Administrative Agent and its agents, advisors and
consultants an irrevocable non-exclusive license, subject to the rights of
tenants, to undertake such an assessment, all at no cost or expense to
Administrative Agent, Collateral Agent or any Lender. Administrative Agent will
use its commercially reasonable efforts to obtain from the firm conducting any
such assessment usual and customary agreements to secure liability insurance and
to treat its work as confidential and shall promptly provide Borrower with all
documents relating to such assessment.
SECTION 9.08.    Pledge of Property or Mortgage of Real Property.
(a)    Subject to compliance with applicable Gaming Laws, if, after the Closing
Date, any Credit Party shall acquire any Property (other than any Real Property
or any Property that is subject to a Lien permitted under Section 10.02(i) or
10.02(k) to the extent and for so long as the contract or other agreement in
which such Lien is granted validly prohibits the creation of Liens securing the
Obligations on such Property and to the extent such prohibition is not
superseded by the applicable provisions of the UCC), including, without
limitation, pursuant to any Permitted Acquisition, or as to which Collateral
Agent, for the benefit of the Secured Parties, does not have a perfected Lien
and as to which the Security Documents are intended to cover, such Credit Party
shall (subject to any applicable provisions set forth in the Security Agreement
with respect to limitations on grant of security interests in certain types of
assets or Pledged Collateral and limitations or exclusions from the requirement
to perfect Liens on such assets or Pledged Collateral) promptly (i) execute and
deliver to Collateral Agent such amendments to the Security Documents or such
other documents as Collateral Agent deems necessary or advisable in order to
grant to Collateral Agent, for the benefit of the Secured Parties, security
interests in such Property and (ii) take all actions Collateral Agent deems
necessary or advisable to grant to Collateral Agent, for the benefit of the
Secured Parties, a perfected security interest (except to the


-117-



--------------------------------------------------------------------------------





extent limited by applicable Requirements of Law (including, without limitation,
any Gaming Laws)), superior to and prior to the rights of all third Persons and
subject to no Liens, in each case, other than Permitted Liens, in each case, to
the extent such actions are required by the Security Agreement.
(b)    If, after the Closing Date, any Credit Party (x) acquires, including,
without limitation, pursuant to any Permitted Acquisition, a fee or leasehold
interest in Real Property located in the United States which Real Property (or,
in the case of a leasehold, such leasehold interest or estate) has a fair market
value in excess of $100.0 million or (y) develops a Facility on any fee or
leasehold interest in Real Property located in the United States which Real
Property (including the reasonably anticipated fair market value of the Facility
or other improvements to be developed thereon) has a fair market value in excess
of $200.0 million, determined on an as-developed basis, in each case, with
respect to which a Mortgage was not previously entered into in favor of
Collateral Agent (in each case, other than to the extent such Real Property is
subject to a Lien permitted under Section 10.02(i) or 10.02(k) securing
Indebtedness to the extent and for so long as the contract or other agreement in
which such Lien is granted validly prohibits the creation of Liens securing the
Obligations on such Real Property), such Credit Party shall, within ninety (90)
days (or such longer period that is reasonably acceptable to Administrative
Agent), (i) take such actions and execute such documents as Collateral Agent
shall reasonably require to confirm the Lien of an existing Mortgage, if
applicable, or to create a new Mortgage on such additional Real Property and
(ii) cause to be delivered to Collateral Agent, for the benefit of the Secured
Parties, all documents and instruments reasonably requested by Collateral Agent
or as shall be necessary in the opinion of counsel to Collateral Agent to create
on behalf of the Secured Parties a valid, perfected, mortgage Lien, subject only
to Permitted Liens, including the following:
(1)    a Mortgage in favor of Collateral Agent, for the benefit of the Secured
Parties, in form for recording in the recording office of the jurisdiction where
such Mortgaged Real Property is situated, together with such other documentation
as shall be required to create a valid mortgage Lien under applicable law, which
Mortgage and other documentation shall be reasonably satisfactory to Collateral
Agent and shall be effective to create in favor of Collateral Agent for the
benefit of the Secured Parties a valid, perfected, Mortgage Lien on such
Mortgaged Real Property subject to no Liens other than Permitted Liens;
(2)    with respect to each such Mortgaged Real Property (other than, for the
avoidance of doubt, the Wynn Las Vegas Convention Center in the event of the
occurrence of the Wynn Las Vegas Convention Center Acquisition) that exceeds the
Title Insurance Threshold Amount, a policy or policies or marked-up
unconditional binder of title insurance, as applicable, paid for by Borrower or
its Restricted Subsidiaries, issued by a nationally recognized title insurance
company insuring the Lien of each Mortgage entered into pursuant to clause (1)
above as a valid first Lien on the Mortgaged Real Property described therein,
free of any other Liens except Permitted Liens, together with such customary
endorsements available on commercially reasonable terms as Collateral Agent may
reasonably request.
(3)    with respect to each such Mortgaged Real Property, Collateral Agent shall
have received a completed “Life-of-Loan” Federal Emergency Management Agency
standard flood hazard determination with respect to such Mortgaged Real Property
for which a Mortgage is delivered pursuant to clause (1) above (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by Borrower and the applicable Credit Party relating thereto);
(4)    a survey of each Mortgaged Real Property in such form as shall (x) to the
extent title insurance is being provided with respect to such Mortgaged Real
Property in accordance with the terms hereof, be required by the title company
to remove the standard survey exceptions from the title policy with respect to
such Mortgaged Real Property and (y) other than in the case of an aerial survey
reasonably acceptable to Collateral Agent (in the case of any Closing Date
Mortgaged Real Property, only with respect to the Closing Date Mortgaged Real
Property located in Las Vegas, Nevada), comply with the minimum detail
requirements of the American Land Title Association and locate all improvements,
public streets and recorded easements affecting such Mortgaged Real Property;
and
(5)    with respect to each Mortgage entered into pursuant to clause (1) above,
opinions addressed to Administrative Agent and Collateral Agent for its benefit
and for the benefit of the Secured Parties of


-118-



--------------------------------------------------------------------------------





(A) local counsel for Borrower or its Restricted Subsidiaries in each
jurisdiction where such Mortgaged Real Property is located with respect to the
enforceability of each such Mortgage and other matters customarily included in
such opinions and (B) counsel for Borrower and its Restricted Subsidiaries
regarding due authorization, execution and delivery of each such Mortgage, in
each case, in form and substance reasonably satisfactory to Administrative
Agent;
provided, that notwithstanding the foregoing, (A) the Credit Parties shall not
be required to grant a Mortgage on (x)(i) any leasehold interest in any Real
Property entered into after the date hereof that has a fair market value
(including the reasonably anticipated fair market value of the Facility or other
improvements to be developed thereon) of less than $300.0 million or a remaining
term (including options to extend) of less than 10 years or (ii) any leasehold
interest in any Real Property if after the exercise of commercially reasonable
efforts by the Credit Parties (which shall not include the payment of
consideration other than reasonable attorneys’ fees and other expenses
incidental thereto), the landlord under such lease has not consented to the
granting of a Mortgage or (y) any leasehold interest acquired or otherwise
obtained from another Credit Party and (B) if any Credit Party shall be required
to deliver a Mortgage on any new or additional Mortgaged Real Property pursuant
to this Agreement or any other Credit Document, no such Mortgage shall be (nor
be required to be) granted by the applicable Credit Party nor accepted by
Collateral Agent until the later of (x) 45 days after the delivery of the
information required pursuant to clause (b)(3) above and (y) receipt of
confirmation from Administrative Agent that each Lender has confirmed to
Administrative Agent that it has completed its flood insurance due diligence to
its reasonable satisfaction.
(c)    Notwithstanding anything contained in Sections 9.08(a) and 9.08(b) to the
contrary, in each case, it is understood and agreed that no Lien(s) and/or
Mortgage(s) in favor of Collateral Agent on any after acquired Property of the
applicable Credit Party shall be required to be granted or delivered at such
time as provided in such Sections (as applicable) as a result of such Lien(s)
and/or Mortgage(s) being prohibited by (i) the applicable Gaming Authorities or
applicable Law; provided, however, that Borrower has used its commercially
reasonable efforts to obtain such approvals or (ii) Contractual Obligation
(except to the extent invalidated by the applicable provisions of the UCC).
(d)    With respect to Lien(s) and/or Mortgage(s) relating to any Property
acquired by any Credit Party after the Closing Date or any Property of any
Additional Credit Party or with respect to any Guarantee of any Additional
Credit Party, in each case that were not granted or delivered pursuant to
Section 9.08(c) or to the second paragraph in Section 9.11, as the case may be,
at such time as Borrower reasonably believes such prohibition no longer exists,
Borrower shall (and with respect to any items requiring approval from Gaming
Authorities, Borrower shall use commercially reasonable efforts to seek the
approval from the applicable Gaming Authorities for such Lien(s), Mortgage(s)
and/or Guarantee and, if such approval is so obtained), comply with
Sections 9.08(a) and/or 9.08(b) or with Section 9.11, as the case may be.
SECTION 9.09.    Security Interests; Further Assurances. Each Credit Party
shall, promptly, upon the reasonable request of Collateral Agent, and so long as
such request (or compliance with such request) does not violate any Gaming Law
(or, if such request is subject to an approval by the Gaming Authority, Borrower
hereby agrees to use commercially reasonable efforts to obtain such approval),
at Borrower’s expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of the
Security Documents or otherwise deemed by Collateral Agent reasonably necessary
or desirable to create, protect or perfect or for the continued validity,
perfection and priority of the Liens on the Collateral covered or purported to
be covered thereby (subject to any applicable provisions set forth herein and in
the Security Agreement with respect to limitations on grant of security
interests in certain types of Pledged Collateral and limitations or exclusions
from the requirement to perfect Liens on such Pledged Collateral and any
applicable Requirements of Law including, without limitation, any Gaming Laws)
subject to no Liens other than Permitted Liens; provided that, notwithstanding
anything to the contrary herein or in any other Credit Document, in no event
shall any Company be required to enter into control agreements with respect to
its deposit accounts, securities accounts or commodity accounts. In the case of
the exercise by Collateral Agent or the Lenders or any other Secured Party of
any power, right, privilege or remedy pursuant to any Credit Document following
the occurrence and during the continuation of an Event of Default which requires
any consent, approval, registration, qualification or authorization of any
Governmental Authority, Borrower and each of its Restricted Subsidiaries shall
use commercially reasonable efforts to promptly execute and deliver all
applications,


-119-



--------------------------------------------------------------------------------





certifications, instruments and other documents and papers that Collateral Agent
or the Lenders may be so required to obtain.
SECTION 9.10.    [Reserved].
SECTION 9.11.    Additional Credit Parties. Upon (i) any Credit Party creating
or acquiring any Subsidiary that is a Wholly Owned Restricted Subsidiary (other
than any Excluded Subsidiary) after the Closing Date, (ii) any Wholly Owned
Restricted Subsidiary of a Credit Party ceasing to be an Excluded Subsidiary
(including, without limitation, an Immaterial Subsidiary being designated
pursuant to Section 9.13 as an Excluded Immaterial Subsidiary) or (iii) any
Revocation that results in an Unrestricted Subsidiary becoming a Wholly Owned
Restricted Subsidiary (other than any Excluded Subsidiary) of a Credit Party
(such Wholly Owned Restricted Subsidiary referenced in clause (i), (ii) or
(iii) above, an “Additional Credit Party”), such Credit Party shall, assuming
and to the extent that it does not violate any Gaming Law or assuming and to the
extent it obtains the approval of the Gaming Authority to the extent such
approval is required by applicable Gaming Laws (which Borrower hereby agrees to
use commercially reasonable efforts to obtain), (A) cause each such Wholly Owned
Restricted Subsidiary to promptly (but in any event within 45 days (or 95 days,
in the event of any Discharge of any Indebtedness in connection with the
acquisition of any such Subsidiary) after the later of such event described in
clause (i), (ii) or (iii) above or receipt of such approval (or such longer
period of time as Administrative Agent may agree to in its sole discretion),
execute and deliver all such agreements, guarantees, documents and certificates
(including Joinder Agreements, any amendments to the Credit Documents, lien
searches and a Perfection Certificate) as Administrative Agent may reasonably
request in order to have such Wholly Owned Restricted Subsidiary become a
Guarantor and (B)(I) execute and deliver to Collateral Agent such amendments to
or additional Security Documents as Collateral Agent deems necessary or
advisable in order to grant to Collateral Agent for the benefit of the Secured
Parties, a perfected security interest in the Equity Interests of such
Additional Credit Party which are owned by any Credit Party and required to be
pledged pursuant to the Security Agreement, (II) deliver to Collateral Agent the
certificates (if any) representing such Equity Interests together with in the
case of such Equity Interests, undated stock powers endorsed in blank, (III)
cause such Additional Credit Party to take such actions necessary or advisable
(including executing and delivering a Joinder Agreement) to grant to Collateral
Agent for the benefit of the Secured Parties, a perfected security interest in
the collateral described in (subject to any requirements set forth in the
Security Agreement with respect to limitations on grant of security interests in
certain types of assets or Pledged Collateral and limitations or exclusions from
the requirement to perfect Liens on such Pledged Collateral and excluding acts
with respect to perfection of security interests and Liens not required under,
or excluded from the requirements under, the Security Agreement) the Security
Agreement and all other Property (limited, in the case of any first-tier Foreign
Subsidiary that is a CFC or any CFC Holdco, to 65% of the voting Equity
Interests and 100% of the non-voting Equity Interests of such Foreign Subsidiary
or CFC Holdco) of such Additional Credit Party in accordance with the provisions
of Section 9.08 hereof with respect to such Additional Credit Party, or as
necessary under applicable law or as may be reasonably requested by Collateral
Agent, and (IV) deliver to Collateral Agent all legal opinions reasonably
requested by Collateral Agent with respect to such Additional Credit Party
relating to the matters described above covering matters similar to those
covered in the opinions delivered on the Closing Date; provided, however, that
Borrower shall use its commercially reasonable efforts to obtain such approvals
for any Mortgage(s) and Lien(s) (including pledge of the Equity Interests of
such Subsidiary) to be granted by such Additional Credit Party and for the
Guarantee of such Additional Credit Party as soon as reasonably practicable. All
of the foregoing actions shall be at the sole cost and expense of the Credit
Parties.
Notwithstanding the foregoing in this Section 9.11 to the contrary, it is
understood and agreed that no Lien(s), Mortgage(s) and/or Guarantee of the
applicable Additional Credit Party shall be required to be granted or delivered
at such time as provided in the paragraph above in this Section 9.11 as a result
of such Lien(s), Mortgage(s) and/or Guarantee being prohibited (i) by the
applicable Gaming Authorities, any other applicable Governmental Authorities or
applicable Law; provided, however, that Borrower has used its commercially
reasonable efforts to obtain such approvals for such Lien(s), Mortgage(s) and/or
Guarantee or (ii) any Contractual Obligation (except to the extent superseded by
the applicable provisions of the UCC).


-120-



--------------------------------------------------------------------------------





SECTION 9.12.    Limitation on Designations of Unrestricted Subsidiaries.
(a)    Borrower may designate any Subsidiary of Borrower (other than (x) a
Subsidiary of Borrower which owns one or more Principal Assets and (y) Wynn
Group Asia) as an “Unrestricted Subsidiary” under this Agreement (a
“Designation”) only if:
(i)    no Event of Default shall have occurred and be continuing at the time of
or immediately after giving effect to such Designation;
(ii)    Borrower would be permitted under this Agreement to make an Investment
at the time of Designation (assuming the effectiveness of such Designation) in
an amount (the “Designation Amount”) equal to the sum of (A) the fair market
value of the Equity Interest of such Subsidiary owned by Borrower and/or any of
the Restricted Subsidiaries on such date and (B) the aggregate amount of
Indebtedness of such Subsidiary owed to Borrower and the Restricted Subsidiaries
on such date; and
(iii)    after giving effect to such Designation, Borrower shall be in
compliance on a Pro Forma Basis with the Financial Maintenance Covenant (whether
or not then in effect) as of the most recent Calculation Date.
Upon any such Designation, Borrower and its Restricted Subsidiaries shall be
deemed to have made an Investment in such Unrestricted Subsidiary in an amount
equal to the Designation Amount.
(b)    Borrower may revoke any Designation of a Subsidiary as an Unrestricted
Subsidiary (a “Revocation”), whereupon such Subsidiary shall then constitute a
Restricted Subsidiary, if:
(i)    no Event of Default shall have occurred and be continuing at the time and
immediately after giving effect to such Revocation;
(ii)    after giving effect to such Revocation, Borrower shall be in compliance
on a Pro Forma Basis with the Financial Maintenance Covenant (whether or not
then in effect) as of the most recent Calculation Date; and
(iii)    all Liens and Indebtedness of such Unrestricted Subsidiary and its
Subsidiaries outstanding immediately following such Revocation would, if
incurred at the time of such Revocation, have been permitted to be incurred for
all purposes of this Agreement.
(c)    All Designations and Revocations occurring after the Closing Date must be
evidenced by an Officer’s Certificate of Borrower delivered to Administrative
Agent with the Responsible Officer so executing such certificate certifying
compliance with the foregoing provisions of Section 9.12(a) (in the case of any
such Designations) and of Section 9.12(b) (in the case of any such Revocations).
(d)    If Borrower designates a Guarantor as an Unrestricted Subsidiary in
accordance with this Section 9.12, the Obligations of such Guarantor under the
Credit Documents shall terminate and be of no further force and effect and all
Liens granted by such Guarantor under the applicable Security Documents shall
terminate and be released and be of no further force and effect, and all Liens
on the Equity Interests and debt obligations of such Guarantor shall be
terminated and released and of no further force and effect, in each case,
without any action required by Administrative Agent or Collateral Agent. At
Borrower’s request, Administrative Agent and Collateral Agent will execute and
deliver any instrument evidencing such termination and Collateral Agent shall
take all actions appropriate in order to effect such termination and release of
such Liens and without recourse or warranty by Collateral Agent (including the
execution and delivery of appropriate UCC termination statements and such other
instruments and releases as may be necessary and appropriate to effect such
release). Any such foregoing actions taken by Administrative Agent and/or
Collateral Agent shall be at the sole cost and expense of Borrower.


-121-



--------------------------------------------------------------------------------





SECTION 9.13.    Limitation on Designation of Immaterial Subsidiaries.
(a)    If for any reason the aggregate fair market value of the assets of all
the Immaterial Subsidiaries exceeds the Immaterial Subsidiary Threshold Amount,
then, promptly after the occurrence of such event that causes the aggregate fair
market value of all Immaterial Subsidiaries to exceed the Immaterial Subsidiary
Threshold Amount, Borrower shall designate (an “Excluded Designation”) one or
more Immaterial Subsidiaries as no longer constituting Immaterial Subsidiaries
for all purposes of this Agreement (an “Excluded Immaterial Subsidiary”) as may
be necessary to ensure that the Immaterial Subsidiary Threshold Amount is
satisfied. Borrower may redesignate (a “Redesignation”) an Excluded Immaterial
Subsidiary as constituting an Immaterial Subsidiary for purposes of this
Agreement so long as such redesignated Excluded Immaterial Subsidiary is in
compliance with the requirements of the definition of Immaterial Subsidiary and
such Redesignation does not cause or otherwise result in the aggregate fair
market value of the assets of all Immaterial Subsidiaries (after giving effect
to the Redesignation of the Excluded Immaterial Subsidiary as an Immaterial
Subsidiary) to exceed the Immaterial Subsidiary Threshold Amount. For purposes
of this Section 9.13(a), fair market value shall be determined as of the most
recent Calculation Date.
(b)    Any such Excluded Designation or Redesignation must be evidenced by an
Officer’s Certificate of Borrower delivered to Administrative Agent with the
Responsible Officer executing such certificate certifying compliance with the
foregoing provisions of Section 9.13(a).
(c)    If Borrower redesignates an Excluded Immaterial Subsidiary as an
Immaterial Subsidiary in accordance with this Section 9.13, so long as no
Default or Event of Default exists, the Obligations of such Excluded Immaterial
Subsidiary (as a Guarantor) under the Credit Documents shall terminate and be of
no further force and all Liens granted by such Excluded Immaterial Subsidiary
(as a Guarantor) under the applicable Security Documents shall terminate and be
released and be of no further force and effect, in each case, without any action
required by Administrative Agent or Collateral Agent. At Borrower’s request,
Administrative Agent and Collateral Agent will execute and deliver any
instrument evidencing such termination and Collateral Agent shall take all
actions appropriate in order to effect the termination and release of such Lien
and without recourse or warranty by Collateral Agent (including the execution
and delivery of appropriate UCC termination statements and such other
instruments and releases as may be necessary and appropriate to effect such
release). Any such foregoing actions taken by Administrative Agent and/or
Collateral Agent shall be at the sole cost and expense of Borrower.
SECTION 9.14.    [Reserved].
SECTION 9.15.    Ratings. Borrower shall use commercially reasonable efforts to
obtain and maintain, at all times on and after the date that is 270 days after
the Closing Date, ratings from each of Moody’s and S&P for the Term A Facility
Loans.
SECTION 9.16.    Post-Closing Matters.
(a)    Borrower will cause to be delivered or performed, as applicable, each of
the items set forth on Schedule 9.16 within the time period set forth therein
(or such longer period of time as Administrative Agent may agree in its
reasonable discretion). To the extent there is any conflict between the
provisions of any Credit Document and Schedule 9.16, the provisions of
Schedule 9.16 shall control.
(b)    With respect to all Mortgaged Real Property identified on Schedule
1.01(c) that will be subject to mortgages no later than ninety (90) days after
the Closing Date (such properties, the “Closing Date Mortgaged Real Property”),
which date may be extended at the Administrative Agent’s sole discretion,
Borrower or its Restricted Subsidiaries shall cause to be delivered to the
Administrative Agent, each of the items set forth in Section 9.08(b)(1) through
(5): provided, that with respect to the Closing Date Mortgaged Real Property,
Borrower and the Restricted Subsidiaries shall not be required to obtain or
maintain title insurance in favor of the Secured Parties in an amount greater
than $1,100.0 million in the aggregate.


-122-



--------------------------------------------------------------------------------





ARTICLE X.    

NEGATIVE COVENANTS
Each Credit Party, for itself and on behalf of its Restricted Subsidiaries,
covenants and agrees with Administrative Agent, Collateral Agent, and the
Lenders that until the Obligations have been Paid in Full (and each Credit Party
covenants and agrees that it will cause its Restricted Subsidiaries to observe
and perform the covenants herein set forth applicable to any such Restricted
Subsidiary until the Obligations have been Paid in Full):
SECTION 10.01.     Indebtedness. Borrower and its Restricted Subsidiaries will
not incur any Indebtedness, except:
(a)    Indebtedness incurred pursuant to this Agreement and the other Credit
Documents (including pursuant to Sections 2.12, 2.13, and 2.15) and any
Permitted Refinancings thereof;
(b)    Indebtedness outstanding on the Closing Date (and to the extent in excess
of $2.5 million individually, listed on Schedule 10.01), and any Permitted
Refinancings thereof;
(c)    Indebtedness under any Swap Contracts (including, without limitation, any
Interest Rate Protection Agreements); provided that such Swap Contracts are
entered into for bona fide hedging activities and not for speculative purposes;
(d)    intercompany Indebtedness of Borrower and the Restricted Subsidiaries to
Borrower or other Restricted Subsidiaries;
(e)    Indebtedness under the Wynn Las Vegas Notes and Permitted Refinancings
thereof;
(f)    Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, performance bonds, surety, appeal or similar bonds, bank
guarantees, warehouse receipts, completion guarantees, letters of credit and
similar instruments provided by Borrower or any of its Restricted Subsidiaries
in the ordinary course of its business (including to support Borrower’s or any
of its Restricted Subsidiaries’ performance obligations, trade letters of credit
and applications for Gaming Licenses or for the purposes referenced in this
clause (f));
(g)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five (5) Business Days of its incurrence;
(h)    Indebtedness (other than Indebtedness referred to in Section 10.01(b)) in
respect of Purchase Money Obligations and Capital Lease Obligations and
refinancings or renewals thereof in an aggregate principal amount not to exceed
at any time outstanding $200.0 million and Permitted Refinancings thereof;
(i)    Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
(j)    guarantees by Borrower or Restricted Subsidiaries of Indebtedness
otherwise permitted to be incurred by Borrower or any Restricted Subsidiary
under this Section 10.01;
(k)    Indebtedness of a Person that becomes a Subsidiary of Borrower or any of
its Restricted Subsidiaries after the date hereof in connection with a Permitted
Acquisition or other Acquisition or Investment permitted hereunder; provided,
however, that such Indebtedness existed at the time such Person became a
Subsidiary and was not created in anticipation or contemplation thereof, and
Permitted Refinancings thereof;
(l)    Indebtedness that has been Discharged;


-123-



--------------------------------------------------------------------------------





(m)    Escrowed Indebtedness;
(n)    unsecured Indebtedness of the kind described in clause (d) of the
definition of “Indebtedness” so long as, in the case of any such Indebtedness
other than earn-out obligations, at the time of incurrence thereof, (i) no Event
of Default shall have occurred and be continuing after giving effect thereto and
(ii) Borrower and its Restricted Subsidiaries shall be in compliance with the
Financial Maintenance Covenant (whether or not then in effect) on a Pro Forma
Basis as of the most recent Calculation Date;
(o)    Permitted Unsecured Refinancing Debt, Permitted First Priority
Refinancing Debt, and Permitted Second Priority Refinancing Debt;
(p)    Indebtedness of Restricted Subsidiaries that are Foreign Subsidiaries in
an aggregate principal amount not to exceed $150.0 million at any time
outstanding, so long as such Indebtedness is not guaranteed by any Credit Party
and Permitted Refinancings thereof;
(q)    Indebtedness of Borrower or any Restricted Subsidiary in an aggregate
principal amount not to exceed at any time outstanding the greater of (i) $500.0
million and (ii) 50% of Consolidated EBITDA calculated on a Pro Forma Basis as
of the most recently ended Test Period and Permitted Refinancings thereof;
(r)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply agreements, in each case, in
the ordinary course of business;
(s)    Investments under Sections 10.04(l), 10.04(q), 10.04(s), and 10.04(w)
consisting of guarantees;
(t)    (i) Indebtedness of Borrower or any Restricted Subsidiaries in respect of
one or more series of senior unsecured notes or loans, senior secured first lien
notes or loans, senior secured junior lien notes or loans or subordinated notes
or loans that may be secured by the Collateral on a pari passu or junior basis
with the Obligations, as applicable, that are issued or made pursuant to an
indenture, a loan agreement, or a note purchase agreement or otherwise (any such
Indebtedness, “Ratio Debt”); provided that (A) the aggregate principal amount of
all Ratio Debt issued or incurred pursuant to this Section 10.01(t) on such date
shall not exceed the Ratio Debt Amount as of such date; (B) no Event of Default
shall have occurred and be continuing or would exist immediately after giving
effect to such Ratio Debt; provided that, if the proceeds of such Ratio Debt are
being used in connection with a Limited Condition Transaction substantially
concurrently upon the receipt thereof (including repayment of Indebtedness of
the Person acquired, or that is secured by the assets acquired, in such Limited
Condition Transaction), the absence of an Event of Default shall not constitute
a condition to the issuance or incurrence of such Ratio Debt; (C) if such Ratio
Debt is (x) secured on a pari passu basis with the Obligations, such Ratio Debt
shall have a maturity date and Weighted Average Life to Maturity (without giving
effect to any prepayments that reduce scheduled amortization) no shorter than
the Term A Facility Loans (provided that this clause (C)(x) shall not apply to
unsecured bridge facilities providing for extensions on customary terms to a
date that is no earlier than the applicable maturity date and (B) the stated
maturity or Weighted Average Life to Maturity may be shorter if the stated
maturity is not earlier than the earlier of (1) the stated maturity of such
Indebtedness in effect prior to such refinancing or (2) 91 days after the Final
Maturity Date in effect at the time of issuance) or (y) secured on a second lien
(or other junior lien) basis or is unsecured, such Ratio Debt shall satisfy the
definition of Permitted Junior Debt Conditions; (D) if such Ratio Debt is
secured (x) on pari passu basis with the Obligations, the holders of such
Indebtedness (or their representative) shall execute and deliver the Pari Passu
Intercreditor Agreement or (y) or second lien (or other junior lien) basis to
the Obligations, the holders of such Indebtedness (or their representative)
execute and deliver the Second Lien Intercreditor Agreement (as “Second Priority
Debt Parties”); (E) except as set forth in clauses (A) – (D) of this paragraph
(t), the terms (excluding maturity, amortization, pricing, fees, rate floors,
premiums, optional prepayment or optional redemption provisions) of such
Indebtedness are (as determined by Borrower in good faith) substantially similar
to the terms of the Revolving Commitments or the Term A Facility Loans, as
applicable, as existing on the date of incurrence of such Ratio Debt except, to
the extent such terms (x) at the option of Borrower (1) reflect market terms and
conditions (taken as a whole) at the time of incurrence or issuance (as
determined by Borrower in good faith), (2) with respect to any Ratio Debt that
is unsecured, are customary for issuances of “high yield” securities, or (3) are
not materially more restrictive to Borrower (as reasonably determined by
Borrower in good faith), when taken as a whole, than the terms of the Term A
Facility


-124-



--------------------------------------------------------------------------------





Loans or the Revolving Facility, as the case may be (except for covenants or
other provisions applicable only to periods after the Final Maturity Date (in
the case of term Indebtedness) or the latest R/C Maturity Date (in the case of
revolving Indebtedness) (it being understood that any Ratio Debt may provide for
the ability to participate (i) with respect to any borrowings, voluntary
prepayments or voluntary commitment reductions, on a pro rata basis, greater
than pro rata basis or less than pro rata basis with the applicable Loans or
facility and (ii) with respect to any mandatory prepayments, on a pro rata basis
(only in respect of Ratio Debt that ranks pari passu with the Obligations) or
less than pro rata basis with the applicable Loans (and on a greater than pro
rata basis with respect to prepayments of any such Ratio Debt with the proceeds
of permitted refinancing Indebtedness), or (y) are (1) added to the Term A
Facility Loans or Revolving Facility, (2) applicable only after the Final
Maturity Date (in the case of term Indebtedness) or the latest R/C Maturity Date
(in the case of revolving Indebtedness), or (3) otherwise reasonably
satisfactory to Administrative Agent; provided that, in each of clauses
(i)(E)(x) and (i)(E)(y) of this Section 10.01(t), if any financial maintenance
covenant is added for the benefit of any Ratio Debt that is more favorable to
the Lenders under such facilities than the Financial Maintenance Covenant, then
the Financial Maintenance Covenant shall be conformed to match such financial
maintenance covenant (except to the extent such financial maintenance covenant
applies only to periods after the Final Maturity Date (in the case of term
Indebtedness) or the latest R/C Maturity Date (in the case of revolving
Indebtedness)) (it being understood that to the extent any financial maintenance
covenant or other provision is added for the benefit of any such Ratio Debt, no
consent shall be required from Administrative Agent or any of the Lenders to the
extent that such financial maintenance covenant (together with any related
“equity cure” provisions) or other provision is also added for the benefit of
any corresponding existing facility); and (F) the aggregate principal amount of
all Ratio Debt issued or incurred pursuant to this Section 10.01(t) by
Restricted Subsidiaries that are not (and do not concurrently become) Credit
Parties shall not exceed $150.0 million; and (ii) Permitted Refinancings thereof
(for the avoidance of doubt, the usual and customary terms of convertible or
exchangeable debt instruments issued in a registered offering or under Rule 144A
of the Securities Act and the terms of the Wynn Resorts Finance Notes shall be
deemed to be no more restrictive in any material respect to Borrower and its
Restricted Subsidiaries than the terms set forth in this Agreement);
(u)    Indebtedness constituting, or the proceeds of which constitute,
Development Expenses in an aggregate principal amount not to exceed $500.0
million at any time outstanding (including Permitted Refinancings thereof);
(v)    the Wynn Resorts Finance Notes and Permitted Refinancings thereof;
(w)    Intercompany Contribution Indebtedness;
(x)    to the extent constituting Indebtedness, agreements to pay service fees
to professionals (including architects, engineers and designers) in furtherance
of and/or in connection with any project or Facility, in each case to the extent
such agreements and related payment provisions are reasonably consistent with
commonly accepted industry practices (provided that no such agreements shall
give rise to Indebtedness for borrowed money);
(y)    Indebtedness consisting of promissory notes issued by Borrower to recent
or former officers, directors or employees (or heirs of, estates of or trusts
formed by such Persons) to finance the purchase or redemption of Equity
Interests of Borrower permitted by Section 10.06(f); provided that the aggregate
amount of all cash payments (whether principal or interest) made by Borrower in
respect of such notes, when combined with the aggregate amount of Restricted
Payments made pursuant to Section 10.06(f), shall not exceed $20.0 million in
any fiscal year of Borrower;
(z)    Indebtedness incurred by Borrower or the Restricted Subsidiaries in (i) a
Permitted Acquisition, (ii) any other Investment expressly permitted hereunder,
or (iii) any Asset Sale or other disposition permitted under this Agreement, in
the case of each of the foregoing clauses (i), (ii), and (iii), constituting
customary indemnification, adjustment of purchase price or similar obligations;
(aa)    Indebtedness of, or incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess, at any one time outstanding, of
$50.0 million and any Permitted Refinancing Indebtedness thereof;
(bb)    Indebtedness supported by a Letter of Credit, in a principal amount not
in excess of the stated amount of such Letter of Credit;


-125-



--------------------------------------------------------------------------------





(cc)    Indebtedness of Borrower and the Subsidiaries incurred under lines of
credit or overdraft facilities (including, but not limited to, intraday, ACH and
purchasing card/T&E services) extended by one or more financial institutions and
(in each case) established for Borrower’s and its Restricted Subsidiaries’
ordinary course of operations (such Indebtedness, the “Overdraft Line”), which
Indebtedness may be secured under the Security Documents;
(dd)    Indebtedness of Borrower or any Restricted Subsidiary to or on behalf of
any joint venture (regardless of the form of legal entity) that is not a
Restricted Subsidiary or any Unrestricted Subsidiary arising in the ordinary
course of business in connection with the cash management, tax and accounting
operations (including with respect to intercompany self-insurance arrangements)
of Borrower and its Subsidiaries and any Permitted Refinancing Indebtedness in
respect thereof; and
(ee)    all premium (if any, including tender premiums), expenses, defeasance
costs, interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in paragraphs (a)
through (dd) above.
For purposes of determining compliance with this Section 10.01, the amount of
any Indebtedness denominated in any currency other than Dollars shall be
calculated based on customary currency exchange rates in effect, in the case of
such Indebtedness incurred (in respect of term Indebtedness) or committed (in
respect of revolving Indebtedness) on or prior to the Closing Date, on the
Closing Date and, in the case of such Indebtedness incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness) after the
Closing Date, on the date that such Indebtedness was incurred (in respect of
term Indebtedness) or committed (in respect of revolving Indebtedness); provided
that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than Dollars (or in a different currency from
the Indebtedness being refinanced), and such refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.
Additionally, for purposes of determining compliance with this Section 10.01 and
the calculation of the Incremental Loan Amount and Ratio Debt Amount, if the use
of proceeds from any incurrence, issuance or assumption of Indebtedness is to
fund the refinancing of any Indebtedness, then such refinancing shall be deemed
to have occurred substantially simultaneously with such incurrence, issuance or
assumption so long as (1) such refinancing occurs on the same Business Day as
such incurrence, issuance or assumption, (2) if such proceeds will be offered
(through a tender offer or otherwise) to the holders of such Indebtedness to be
refinanced, the proceeds thereof are deposited with a trustee, agent or other
representative for such holders pending the completion of such offer on the same
Business Day as such incurrence, issuance or assumption (and such proceeds are
ultimately used in the consummation of such offer or otherwise used to refinance
Indebtedness), (3) if such proceeds will be used to fund the redemption,
discharge or defeasance of such Indebtedness to be refinanced, the proceeds
thereof are deposited with a trustee, agent or other representative for such
Indebtedness pending such redemption, discharge or defeasance on the same
Business Day as such incurrence, issuance or assumption, or (4) the proceeds
thereof are otherwise set aside to fund such refinancing pursuant to procedures
reasonably agreed with Administrative Agent.
With respect to any Indebtedness that was permitted to be incurred hereunder on
the date of such incurrence, any Increased Amount of such Indebtedness shall
also be permitted hereunder after the date of such incurrence.
SECTION 10.02.    Liens. Neither Borrower nor any Restricted Subsidiary shall
create, incur, grant, assume or permit to exist, directly or indirectly, any
Lien on any Property now owned or hereafter acquired by it, except (the
“Permitted Liens”):
(a)    Liens for Taxes not yet due and payable or delinquent by more than 45
days, or which are being contested in good faith by appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP;


-126-



--------------------------------------------------------------------------------





(b)    Liens in respect of property of Borrower or any Restricted Subsidiary
imposed by law, which were incurred in the ordinary course of business and do
not secure Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlord’s and mechanics’ liens, maritime liens and other similar
Liens arising in the ordinary course of business (i) for amounts not yet overdue
for a period of ninety (90) days, (ii) for amounts that are overdue for a period
in excess of ninety (90) days that are being contested in good faith by
appropriate proceedings (inclusive of amounts that remain unpaid as a result of
bona fide disputes with contractors, including where the amount unpaid is
greater than the amount in dispute), so long as adequate reserves have been
established in accordance with GAAP or (iii) for amounts that are overdue for a
period in excess of ninety (90) days not to exceed $15.0 million in the
aggregate;
(c)    Liens existing on the Closing Date (and to extent securing obligations in
excess of $2.5 million individually, listed on Schedule 10.02) and any
modifications, replacements, extensions or renewals thereof; provided, however,
that (i) such Liens do not encumber any Property of Borrower or any Restricted
Subsidiary other than (x) any such Property subject thereto on the Closing Date,
(y) after-acquired property that is affixed or incorporated into Property
covered by such Lien and (z) proceeds and products thereof, and (ii) the amount
of Indebtedness secured by such Liens does not increase, except as contemplated
by Section 10.01(b);
(d)    easements, rights-of-way, restrictions (including zoning restrictions),
covenants, conditions, encroachments, protrusions and other similar charges or
encumbrances, and minor title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness and (ii) individually or in the aggregate materially interfering
with the conduct of the business of Borrower and its Restricted Subsidiaries,
taken as a whole; provided that upon request by Borrower, Administrative Agent
shall, in its reasonable discretion, direct Collateral Agent on behalf of the
Secured Parties to subordinate its Mortgage on any related Real Property to such
easements, rights-of-way, restrictions (including zoning restrictions),
covenants, encroachments, protrusions, and other similar charges or encumbrances
in such form as is reasonably satisfactory to Administrative Agent and Borrower;
(e)    Liens arising out of judgments or awards not resulting in an Event of
Default and notices of lis pendens and associated rights related to litigation
being contested in good faith by appropriate proceedings and for which adequate
reserves have been made;
(f)    Liens (other than any Lien imposed by ERISA) (i) imposed by law or
deposits made in connection therewith in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, (ii) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, rental obligations (limited, in the case of rental
obligations, to security deposits and deposits to secure obligations for taxes,
insurance, maintenance and similar obligations), utility services, performance
and return of money bonds and other similar obligations (exclusive of
obligations for the payment of borrowed money), (iii) arising by virtue of
deposits made in the ordinary course of business to secure liability for
premiums to insurance carriers or for reimbursement or indemnification
obligations to insurance carriers, or (iv) Liens on deposits made to secure
Borrower’s or any of its Subsidiaries’ Gaming License applications or to secure
the performance of surety or other bonds issued in connection therewith;
provided, however, that to the extent such Liens are not imposed by Law, such
Liens shall in no event encumber any Property other than cash and Cash
Equivalents or, in the case of clause (iii), proceeds of insurance policies;
(g)    (i) Leases with respect to the assets or properties of any Credit Party
or its respective Subsidiaries (including Leases of any portion of any Facility
to persons who, either directly or through Affiliates of such persons, intend to
operate or manage nightclubs, bars, restaurants, recreation areas, spas, pools,
exercise or gym facilities, or entertainment or retail venues or similar,
related or other establishments or facilities within any Facility), in each case
entered into in the ordinary course of such Credit Party’s or Subsidiary’s
business so long as each of the Leases entered into after the date hereof with
respect to Real Property constituting Collateral (for purposes of clarification,
excluding any such Leases on Real Property acquired in connection with an
Acquisition) are subordinate in all respects to the Liens granted and evidenced
by the Security Documents and do not, individually or in the aggregate,
(x) interfere in any material respect with the ordinary conduct of the business
of the Credit Parties and their respective Subsidiaries,


-127-



--------------------------------------------------------------------------------





taken as a whole, or (y) materially impair the use (for its intended purposes)
or the value of the Properties of the Credit Parties and their respective
Subsidiaries, taken as a whole and (ii) without limiting the foregoing, Venue
Easements; provided that upon the request of Borrower, Collateral Agent shall
enter into a customary subordination and non-disturbance and attornment
agreement in connection with any such Lease or Venue Easement contemplated by
this clause (g);
(h)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by Borrower or such
Restricted Subsidiary in the ordinary course of business;
(i)    Liens arising pursuant to Purchase Money Obligations or Capital Lease
Obligations (and refinancings or renewals thereof), in each case, incurred
pursuant to Section 10.01(h); provided, however, that (i) the Indebtedness
secured by any such Lien (including refinancings thereof) does not exceed 100%
of the cost of the property being acquired, constructed, improved or leased at
the time of the incurrence of such Indebtedness plus, the fees and expenses
related thereto (plus, in the case of refinancings, accrued interest on the
Indebtedness refinanced and fees and expenses relating thereto) and (ii) any
such Liens attach only to the property being financed pursuant to such Purchase
Money Obligations or Capital Lease Obligations (or in the case of refinancings
which were previously financed pursuant to such Purchase Money Obligations or
Capital Lease Obligations) (and directly related assets, including proceeds and
replacements thereof and proceeds of such financing and any account solely used
to hold such proceeds) and do not encumber any other Property of Borrower or any
Restricted Subsidiary (it being understood that all Indebtedness to a single
lender shall be considered to be a single Purchase Money Obligation, whether
drawn at one time or from time to time but that individual financings provided
by one lender may be cross-collateralized to other financings provided by such
lender and incurred under Section 10.01(h));
(j)    (i) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by Borrower or any Restricted Subsidiary, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements; provided, however, that,
unless such Liens are non-consensual and arise by operation of law, in no case
shall any such Liens secure (either directly or indirectly) the repayment of any
Indebtedness, (ii) contractual rights of setoff relating to purchase orders and
other agreements entered into with customers, suppliers or service providers of
Borrower or any Subsidiary in the ordinary course of business, and (iii) Liens
attaching to commodity trading accounts or other commodity brokerage accounts
incurred in the ordinary course of business or encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;
(k)    Liens on assets of a Person existing at the time such Person is acquired
or merged with or into or consolidated with Borrower or any Restricted
Subsidiary (and not created in connection with or in anticipation or
contemplation thereof) and any modifications, replacements, extensions, or
renewals thereof; provided, however, that such Liens do not extend to assets not
subject to such Liens at the time of acquisition (other than improvements and
attachments thereon, accessions thereto and proceeds thereof) and are no more
favorable to the lienholders than the existing Lien;
(l)    in addition to Liens otherwise permitted by this Section 10.02, other
Liens incurred with respect to any Indebtedness or other obligations of Borrower
or any of its Subsidiaries; provided, however, that the aggregate principal
amount of such Indebtedness secured by such Liens shall not exceed as of the
time of incurrence the greater of (i) $350.0 million and (ii) 35% of
Consolidated EBITDA calculated on a Pro Forma Basis as of the most recently
ended Test Period;
(m)    licenses of Intellectual Property granted by Borrower or any Restricted
Subsidiary in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of the business of Borrower and its
Restricted Subsidiaries, taken as a whole;
(n)    Liens pursuant to the Credit Documents, including, without limitation,
Liens related to Cash Collateralizations, Secured Cash Management Agreements,
Credit Swap Contracts, and Overdraft Lines;


-128-



--------------------------------------------------------------------------------





(o)    Liens associated with the Wynn Las Vegas Pledge;
(p)    Liens arising under applicable Gaming Laws; provided, however, that no
such Lien constitutes a Lien securing repayment of Indebtedness for borrowed
money;
(q)    (i) Liens pursuant to leases entered into for the purpose of, or with
respect to, operating or managing Facilities, which Liens are limited to the
leased property under the applicable lease and granted to the landlord under
such lease for the purpose of securing the obligations of the tenant under such
lease to such landlord and (ii) Liens on cash and Cash Equivalents (and on the
related escrow accounts or similar accounts, if any) required to be paid to the
lessors (or lenders to such lessors) under such leases or maintained in an
escrow account or similar account pending application of such proceeds in
accordance with the applicable lease;
(r)    Liens to secure Indebtedness incurred pursuant to Section 10.01(p);
provided that such Liens do not encumber any Property of Borrower or any
Restricted Subsidiary other than any Foreign Subsidiary and Equity Interests in
such Foreign Subsidiary;
(s)    Prior Mortgage Liens with respect to the applicable Mortgaged Real
Property;
(t)    Liens on cash and Cash Equivalents (i) deposited to Discharge, redeem, or
defease Indebtedness that was permitted to so be repaid or (ii) on any cash and
Cash Equivalents held by a trustee under any indenture or other debt agreement
issued in escrow pursuant to customary escrow arrangements pending the release
thereof;
(u)    Liens arising from precautionary UCC financing statements filings
regarding operating leases or consignment of goods entered into in the ordinary
course of business;
(v)    Liens on the Collateral securing (i) Permitted First Priority Refinancing
Debt and subject to the Pari Passu Intercreditor Agreement or (ii) Permitted
Second Priority Refinancing Debt and subject to the Second Lien Intercreditor
Agreement (as “Second Priority Liens”);
(w)    Liens securing Ratio Debt permitted to be secured under Section 10.01(t)
and subject to the Pari Passu Intercreditor Agreement or the Second Lien
Intercreditor Agreement (in the case of Liens intended to be subordinated to the
Liens securing the Obligations, as “Second Priority Liens”), as and to the
extent applicable;
(x)    Liens solely on any cash earnest money deposits made by Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement in respect of a Permitted Acquisition or Investment (including any
other Acquisition) not prohibited by this Agreement;
(y)    in the case of any non-Wholly Owned Subsidiary or Joint Venture, any put
and call arrangements or restrictions on disposition related to its Equity
Interests set forth in its organizational documents or any related joint venture
or similar agreement and, in the case of any Joint Venture or Unrestricted
Subsidiary, Liens on its Equity Interests securing obligations of such Joint
Venture or Unrestricted Subsidiary;
(z)    Liens arising in connection with transactions relating to the selling,
factoring or discounting of accounts receivable in the ordinary course of
business;
(aa)    licenses, leases or subleases granted to other Persons not materially
interfering with the conduct of the business of Borrower and its Subsidiaries
taken as a whole;
(bb)    any interest or title of a lessor, sublessor, licensee or licensor under
any lease or license agreement permitted by this Agreement;
(cc)    Liens securing obligations of any Person in respect of employee deferred
compensation and benefit plans in connection with “rabbi trusts” or other
similar arrangements;


-129-



--------------------------------------------------------------------------------





(dd)    Liens securing obligations in respect of trade-related letters of
credit, bank guarantees or similar obligations permitted under Section 10.01 and
covering the property (or the documents of title in respect of such property)
financed by such letters of credit, bank guarantees or similar obligations and
the proceeds and products thereof;
(ee)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of Borrower or any Subsidiary in
the ordinary course of business; provided that such Lien secures only the
obligations of Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 10.01;
(ff)    Liens arising pursuant to Indebtedness incurred pursuant to
Section 10.01(u); provided that (i) if such Liens are (or are intended to be)
secured by Liens on the Collateral that are pari passu with the Liens securing
the Obligations, such Liens shall be subject to a Pari Passu Intercreditor
Agreement, and (ii) if such Liens are (or are intended to be) secured by Liens
on the Collateral that are junior in priority to the Liens securing the
Obligations, such Liens shall be subject to a Second Lien Intercreditor
Agreement;
(gg)    Liens on cash and Cash Equivalents on deposit with financial
institutions securing obligations to such persons owing under Cash Management
Agreements and Overdraft Lines;
(hh)    the filing of a reversion, subdivision or final map(s), record(s) of
survey and/or amendments to any of the foregoing over Real Property the gross
acreage and footprint of any applicable Mortgaged Real Property remains
unaffected in any material respect;
(ii)    from and after the disposition or lease or sublease of any interest in
Real Property otherwise permitted pursuant to this Agreement, any reciprocal
easement or similar agreement entered into between Borrower or any Restricted
Subsidiary and the acquirer or holder of such interest;
(jj)    Liens to secure Indebtedness incurred pursuant to Section 10.01(aa);
provided that such Liens do not encumber any Property other than Property of any
Joint Venture and the Equity Interests in the Joint Venture;
(kk)    Liens securing Indebtedness or other obligations (i) of Borrower or a
Restricted Subsidiary in favor of any Credit Party, and (ii) of any Restricted
Subsidiary that is not a Credit Party in favor of any Restricted Subsidiary that
is not a Credit Party;
(ll)    Liens securing insurance premiums financing arrangements; provided that
such Liens are limited to the applicable unearned insurance premiums and
proceeds thereof;
(mm)    Liens created by the applicable Transfer Agreement; and
(nn)    Liens to secure any refinancing, refunding, extension, renewal, or
replacement (or successive refinancings, refundings, extensions, renewals, or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
permitted by this Section 10.02; provided, however, that (x) such new Lien shall
be limited to all or part of the same type of property that secured the original
Lien (plus improvements on and accessions to such property, proceeds and
products thereof, customary security deposits and any other assets pursuant to
after-acquired property clauses to the extent such assets secured (or would have
secured) the Indebtedness being refinanced), (y) the Indebtedness secured by
such Lien at such time is not increased to any amount greater than the sum of
(A) the outstanding principal amount (or accreted value, if applicable) of such
Indebtedness or, if greater, committed amount of the applicable Indebtedness at
the time the original Lien became a Lien permitted hereunder and (B) any unpaid
accrued interest and premium (including tender premiums) thereon and an amount
necessary to pay associated underwriting discounts, defeasance costs, fees,
commissions and expenses related to such refinancing, refunding, extension,
renewal or replacement, and (z) Indebtedness secured by Liens ranking junior to
the Liens securing the Obligations may not be refinanced pursuant to this
clause (nn) with Liens ranking pari passu to the Liens securing the Obligations.


-130-



--------------------------------------------------------------------------------





In connection with the granting of Liens of the types described in this
Section 10.02 by Borrower of any of its Restricted Subsidiaries, Administrative
Agent and Collateral Agent shall be authorized to take any actions deemed
appropriate by it in connection therewith (including, without limitation, by
entering into or amending appropriate lien subordination, non-disturbance,
attornment, or intercreditor agreements). In addition, with respect to any Lien
securing Indebtedness that was permitted to secure such Indebtedness at the time
of the incurrence of such Indebtedness, such Lien shall also be permitted to
secure any Increased Amount of such Indebtedness.
SECTION 10.03.    [Reserved].
SECTION 10.04.    Investments, Loans and Advances. Neither Borrower nor any
Restricted Subsidiary will, directly or indirectly, make any Investment, except
for the following:
(a)    (i) Investments in connection with the Wynn Group Reorganization and
(ii) Investments committed or outstanding on the Closing Date (and to the extent
in excess of $2.5 million individually, identified on Schedule 10.04), any
extensions, renewals, or reinvestments thereof, and any Investments received in
respect thereof without the payment of additional consideration (other than
through the issuance of or exchange of Qualified Capital Stock);
(b)    Investments in cash and Cash Equivalents (including Investments that were
Cash Equivalents when made);
(c)    Borrower may enter into Swap Contracts to the extent permitted by
Section 10.01(c);
(d)    Investments (i) by Borrower in any Restricted Subsidiary or Joint
Venture, (ii) by any Restricted Subsidiary or Joint Venture in Borrower, and
(iii) by a Restricted Subsidiary or Joint Venture in another Restricted
Subsidiary or Joint Venture; provided that, in each case, any intercompany loan
(it being understood and agreed that intercompany receivables, liabilities, or
advances made in the ordinary course of business, including for cash management,
tax, and accounting operations, do not constitute loans) in excess of $20.0
million individually shall be evidenced by a promissory note and, to the extent
that the payee, holder or lender of such intercompany loan is a Credit Party,
such promissory note shall be pledged (and delivered) by such Credit Party to
Collateral Agent on behalf of the Secured Parties;
(e)    Borrower and its Restricted Subsidiaries may sell or transfer assets to
the extent permitted by Section 10.05;
(f)    Investments in securities of trade creditors or customers or suppliers
received pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers or suppliers or in
settlement of delinquent or overdue accounts in the ordinary course of business
or Investments acquired by Borrower as a result of a foreclosure by Borrower or
any of its Subsidiaries with respect to any secured Investments or other
transfer of title with respect to any secured Investment in default;
(g)    Investments made by Borrower or any Restricted Subsidiary with, or as a
result of, consideration received in connection with an Asset Sale or other
disposition made in compliance with Section 10.05;
(h)    Investments made to officers, directors and employees in the ordinary
course of business not to exceed $20.0 million in the aggregate at any time
outstanding;
(i)    Permitted Acquisitions;
(j)    accounts receivable, security deposits, prepayments (including
prepayments of expenses), credits and extensions of trade credit (including to
gaming customers) in the ordinary course of business;
(k)    Investments resulting from pledges and deposits permitted under
Section 10.02;


-131-



--------------------------------------------------------------------------------





(l)    in addition to Investments otherwise permitted by this Section 10.04,
Investments by Borrower or any of its Restricted Subsidiaries; provided that
(i) the amount of such Investments to be made pursuant to this Section 10.04(l)
do not exceed the Available Amount determined at the time such Investment is
made and (ii) immediately before and after giving effect thereto, no Event of
Default has occurred and is continuing; provided that if any Investment pursuant
to this clause (l) is made in any person that is not a Restricted Subsidiary of
Borrower at the date of the making of such Investment and such person becomes a
Restricted Subsidiary of Borrower after such date, such Investment shall, upon
the election of Borrower, thereafter be deemed to have been made pursuant to
clause (d) above and shall cease to have been made pursuant to this
clause (l) for so long as such person continues to be a Restricted Subsidiary of
Borrower;
(m)    the Wynn Las Vegas Convention Center Acquisition;
(n)    payments with respect to any Qualified Contingent Obligations, so long
as, at the time such Qualified Contingent Obligation was incurred or, if
earlier, the agreement to incur such Qualified Contingent Obligations was
entered into, such Investment was permitted under this Agreement;
(o)    Investments of a Restricted Subsidiary acquired after the Closing Date or
of a Person merged or consolidated with or into Borrower or a Restricted
Subsidiary, in each case in accordance with the terms of this Agreement to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger, or consolidation and were committed or in
existence on the date of such acquisition, merger or consolidation;
(p)    Investments in the nature of pledges or deposits with respect to leases
or utilities provided to third parties in the ordinary course of business;
(q)    Investments in Unrestricted Subsidiaries in an amount as of the time of
incurrence not to exceed $150.0 million (plus (x) the amounts received by
Borrower and its Restricted Subsidiaries with respect to such Investments
(including with respect to contracts related to such Investments and including
principal, interest, dividends, distributions, sale proceeds, payments under
contracts relating to such Investments or other amounts), and (y) reductions in
the amount of such Investments as provided in the definition of “Investment”);
(r)    the occurrence of a Reverse Trigger Event under any applicable Transfer
Agreement;
(s)    Borrower and its Restricted Subsidiaries may make additional Investments
in an aggregate amount not in excess of an amount equal to $1,000.0 million
(plus the Specified 10.04(s) Investment Returns received on or prior to such
date); provided that if any Investment pursuant to this clause (s) is made in
any person that is not a Restricted Subsidiary of Borrower at the date of the
making of such Investment and such person becomes a Restricted Subsidiary of
Borrower after such date, such Investment shall, upon the election of Borrower,
thereafter be deemed to have been made pursuant to clause (d) above and shall
cease to have been made pursuant to this clause (s) for so long as such person
continues to be a Restricted Subsidiary of Borrower;
(t)    Investments to the extent that payment for such Investments is made with
(or such Investments are received substantially contemporaneously in exchange
for or are funded with the proceeds of) Qualified Capital Stock of Borrower or
any parent entity of Borrower;
(u)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;
(v)    Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing or other arrangements with other persons in
the ordinary course of business; and
(w)    [Reserved];


-132-



--------------------------------------------------------------------------------





(x)    Borrower and its Restricted Subsidiaries may make Investments in an
aggregate amount not in excess of an amount equal to the Initial Base Restricted
Payments Amount on such date (plus the amounts received by Borrower and its
Restricted Subsidiaries with respect to such Investments (including with respect
to contracts related to such Investments and including principal, interest,
dividends, distributions, sale proceeds, payments under contracts relating to
such Investments or other amounts)); provided that if any Investment pursuant to
this clause (x) is made in any person that is not a Subsidiary of Borrower at
the date of the making of such Investment and such person becomes a Subsidiary
of Borrower after such date, such Investment shall, upon the election of
Borrower, thereafter be deemed to have been made pursuant to clause (d) above
and shall cease to have been made pursuant to this clause (x) for so long as
such person continues to be a Subsidiary of Borrower;
(y)    in addition to Investments otherwise permitted by this Section 10.04,
Investments by Borrower or any of its Restricted Subsidiaries; provided that the
amount of such Investments to be made pursuant to this Section 10.04(y) do not
exceed the Available Equity Amount determined at the time such Investment is
made; provided that if any Investment pursuant to this clause (y) is made in any
person that is not a Restricted Subsidiary of Borrower at the date of the making
of such Investment and such person becomes a Restricted Subsidiary of Borrower
after such date, such Investment shall, upon the election of Borrower,
thereafter be deemed to have been made pursuant to clause (d) above and shall
cease to have been made pursuant to this clause (y) for so long as such person
continues to be a Restricted Subsidiary of Borrower;
(z)    Borrower and its Restricted Subsidiaries may make Investments in an
aggregate amount not in excess of an amount equal to the Initial Base Junior
Financing Prepayments Amount on such date (plus the amounts received by Borrower
and its Restricted Subsidiaries with respect to such Investments (including with
respect to contracts related to such Investments and including principal,
interest, dividends, distributions, sale proceeds, payments under contracts
relating to such Investments or other amounts)); provided that if any Investment
pursuant to this clause (z) is made in any person that is not a Subsidiary of
Borrower at the date of the making of such Investment and such person becomes a
Subsidiary of Borrower after such date, such Investment shall, upon the election
of Borrower, thereafter be deemed to have been made pursuant to clause (d) above
and shall cease to have been made pursuant to this clause (z) for so long as
such person continues to be a Subsidiary of Borrower;
(aa)    Guarantees by Borrower or any Restricted Subsidiary of operating leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into by Borrower or any Subsidiary
in the ordinary course of business; and
(bb)    additional Investments so long as, at the time such Investment is made
and after giving effect thereto, (i) no Event of Default under Section 11.01(b),
11.01(c), 11.01(g), or 11.01(h) has occurred and is continuing and (ii) the
Consolidated Total Net Leverage Ratio will not exceed 6.00:1.00 calculated on a
Pro Forma Basis as of the most recent Calculation Date.
Any Investment in any person other than a Restricted Subsidiary that is
otherwise permitted by this Section 10.04 may be made through intermediate
Investments in Subsidiaries that are not Restricted Subsidiaries and such
intermediate Investments shall be disregarded for purposes of determining the
outstanding amount of Investments pursuant to any clause set forth above. The
amount of any Investment made other than in the form of cash or cash equivalents
shall be the fair market value thereof (as determined by Borrower in good faith)
valued at the time of the making thereof, and without giving effect to any
subsequent write-downs or write-offs thereof.
SECTION 10.05.    Mergers, Consolidations and Sales of Assets. Neither Borrower
nor any Restricted Subsidiary will wind up, liquidate or dissolve its affairs or
enter into any transaction of merger or consolidation (other than solely to
change the jurisdiction of organization or type of organization (to the extent
in compliance with the applicable provisions of the Security Agreement)), or
convey, sell, lease or sublease (as lessor or sublessor), transfer or otherwise
dispose of any substantial part of its business, property or assets, except for:
(a)    expenditures constituting Capital Expenditures, Expansion Capital
Expenditures and Development Expenses by Borrower and the Restricted
Subsidiaries;


-133-



--------------------------------------------------------------------------------





(b)    sales or dispositions of used, worn out, obsolete or surplus Property or
Property no longer useful in the business of Borrower by Borrower and the
Restricted Subsidiaries in the ordinary course of business and the abandonment
or other sale of Intellectual Property that is, in the reasonable judgment of
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of Borrower and its Restricted Subsidiaries taken as a
whole; and the termination or assignment of Contractual Obligations to the
extent such termination or assignment does not have a Material Adverse Effect;
(c)    Asset Sales by Borrower or any Restricted Subsidiary; provided that
(i) at the time of such Asset Sale (or, at Borrower’s election, at the time of
entering into a binding contractual obligation or letter of intent with respect
to such Asset Sale), no Event of Default then exists or would arise therefrom,
(ii) Borrower or any of its Restricted Subsidiaries shall receive not less than
75% of such consideration in the form of (x) cash or Cash Equivalents or
(y) Permitted Business Assets (in each case, free and clear of all Liens at the
time received other than Permitted Liens) (it being understood that for the
purposes of clause (c)(ii)(x), the following shall be deemed to be cash: (A) any
liabilities (as shown on Borrower’s or such Restricted Subsidiary’s most recent
balance sheet provided hereunder or in the footnotes thereto) of Borrower or
such Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Asset Sale and for which Borrower and
all of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by Borrower or such
Restricted Subsidiary from such transferee that are converted by Borrower or
such Restricted Subsidiary into cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received) within one hundred and eighty (180) days
following the closing of the applicable disposition, (C) any Designated Non-Cash
Consideration received in respect of such disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (C) that is at that time outstanding, not in
excess of $150.0 million, with the fair market value of each item of Designated
Non-Cash Consideration being measured at such date of receipt or such agreement,
as applicable, and without giving effect to subsequent changes in value) and
(iii) the Net Available Proceeds therefrom shall be applied as specified in
Section 2.10(a)(iii) to the extent required thereby;
(d)    Liens permitted by Section 10.02, Investments may be made to the extent
permitted by Sections 10.04, Restricted Payments may be made to the extent
permitted by Section 10.06, and Junior Prepayment may be made to the extent
permitted by Section 10.09;
(e)    Borrower and the Restricted Subsidiaries may dispose of cash and Cash
Equivalents;
(f)    Borrower and the Restricted Subsidiaries may lease (as lessor or
sublessor) real or personal property to the extent permitted under
Section 10.02;
(g)    licenses and sublicenses by Borrower or any of its Restricted
Subsidiaries of software and Intellectual Property in the ordinary course of
business shall be permitted;
(h)    (A) Borrower or any Restricted Subsidiary or Joint Venture may transfer
or lease property (other than one or more Principal Assets in the case of a
transfer or lease to a Joint Venture) to or acquire or lease property (other
than one or more Principal Assets in the case of an acquisition by or lease to a
Joint Venture) from Borrower or any Restricted Subsidiary or Joint Venture;
(B) any Restricted Subsidiary may merge or consolidate with or into Borrower (as
long as Borrower is the surviving Person) or any Guarantor (as long as the
surviving Person is, or becomes substantially concurrently with such merger or
consolidation, a Guarantor); (C) any Restricted Subsidiary may merge or
consolidate with or into any other Restricted Subsidiary (so long as, if either
Restricted Subsidiary is a Guarantor, the surviving Person is, or becomes
substantially concurrently with such merger or consolidation, a Guarantor); and
(D) any Restricted Subsidiary may be voluntarily liquidated, voluntarily wound
up or voluntarily dissolved (so long as any such liquidation or winding up does
not constitute or involve an Asset Sale to any Person other than to Borrower or
any other Restricted Subsidiary or any other owner of Equity Interests in such
Restricted Subsidiary unless such Asset Sale is otherwise permitted pursuant to
this Section 10.05); provided, however, that, in each case with respect to
clauses (A), (B) and (C) of this Section 10.05(h) (other than in the case of a
transfer to a Restricted Subsidiary or Joint Venture that is not a Credit Party
permitted under clause (A) above), the Lien on such property granted in favor of


-134-



--------------------------------------------------------------------------------





Collateral Agent under the Security Documents shall be maintained in accordance
with the provisions of this Agreement and the applicable Security Documents;
(i)    voluntary terminations of Swap Contracts and other assets or contracts in
the ordinary course of business;
(j)    conveyances, sales, leases, transfers or other dispositions which do not
constitute Asset Sales;
(k)    any taking by a Governmental Authority of assets or property, or any part
thereof, under the power of eminent domain or condemnation;
(l)    Borrower and its Restricted Subsidiaries may make sales, transfers or
other dispositions of property subject to a Casualty Event;
(m)    Borrower and its Restricted Subsidiaries may make sales, transfers or
other dispositions of Investments in Joint Ventures to the extent required by,
or made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(n)    selling, factoring or discounting of accounts receivable (including
defaulted receivables) in the ordinary course of business;
(o)    any merger, consolidation or amalgamation in order to effect a Permitted
Acquisition;
(p)    (i) the lease, sublease or license of any portion of any Property to
Persons who, either directly or through Affiliates of such Persons, intend to
operate or manage nightclubs, bars, restaurants, recreation areas, spas, pools,
exercise or gym facilities, or entertainment or retail venues or similar or
related establishments or facilities and (ii) the grant of declarations of
covenants, conditions and restrictions and/or easements with respect to common
area spaces and similar instruments benefiting such tenants of such leases,
subleases and licenses (collectively, the “Venue Easements,” and together with
any such leases, subleases or licenses, collectively the “Venue Documents”);
provided that no Venue Document or operations conducted pursuant thereto would
reasonably be expected to materially interfere with, or materially impair or
detract from, the operations of Borrower and the Restricted Subsidiaries taken
as a whole; provided further that upon request by Borrower, Collateral Agent on
behalf of the Secured Parties shall provide the tenant, subtenant or licensee
under any Venue Document with a subordination, non-disturbance and attornment
agreement in form reasonably satisfactory to Collateral Agent and the applicable
Credit Party;
(q)    the dedication of space or other dispositions of Property in connection
with and in furtherance of constructing structures or improvements reasonably
related to the development, construction, and operation of any project; provided
that in each case such dedication or other dispositions are in furtherance of,
and do not materially impair or interfere with the operations of Borrower and
the Restricted Subsidiaries;
(r)    dedications of, or the granting of easements, rights of way, rights of
access and/or similar rights, to any Governmental Authority, utility providers,
cable or other communication providers and/or other parties providing services
or benefits to any project, any Real Property held by Borrower or the Restricted
Subsidiaries or the public at large that would not reasonably be expected to
interfere in any material respect with the operations of Borrower and the
Restricted Subsidiaries; provided that upon request by Borrower, Administrative
Agent shall, in its reasonable discretion, direct Collateral Agent on behalf of
the Secured Parties to subordinate its Mortgage on such Real Property to such
easement, right of way, right of access or similar agreement in such form as is
reasonably satisfactory to Administrative Agent and Borrower;
(s)    dispositions of non-core assets acquired in connection with a Permitted
Acquisition or other permitted Investment; provided, that (i) the amount of
non-core assets that are disposed of in connection with any such Permitted
Acquisition or other permitted Investment pursuant to this Section 10.05(s) does
not exceed 25% of the aggregate purchase price for such Permitted Acquisition or
other permitted Investment and (ii) to the extent that any such Permitted
Acquisition or other permitted Investment is financed with the proceeds of
Indebtedness of Borrower or its Restricted


-135-



--------------------------------------------------------------------------------





Subsidiaries, then any proceeds from such disposition shall be used to prepay
such Indebtedness (to the extent otherwise permitted hereunder) or the Loans in
accordance with Section 2.10(iii) hereof;
(t)    any disposition of Equity Interests of a Subsidiary pursuant to an
agreement or other obligation with or to a person from whom such Subsidiary was
acquired or from whom such Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;
(u)    any disposition in connection with the Wynn Group Reorganization;
(v)    any transfer of Equity Interests of any Restricted Subsidiary or any
Gaming Facility in connection with the occurrence of a Trigger Event; and
(w)    any exchange of assets for other assets used or useful in a Permitted
Business that are of comparable or greater value (as determined by Borrower in
good faith).
To the extent any Collateral is sold, transferred, distributed, conveyed, or
otherwise disposed of as permitted by this Section 10.05 or in connection with a
transaction approved by the Required Lenders, in each case, to a Person other
than a Credit Party, such Collateral (unless sold to Borrower or a Guarantor)
shall, except as set forth in the proviso to Section 10.05(h), be sold,
transferred or otherwise disposed of free and clear of the Liens created by the
Security Documents, and Collateral Agent shall take all actions appropriate or
reasonably requested by Borrower in order to effect the foregoing at the sole
cost and expense of Borrower and without recourse or warranty by Collateral
Agent (including the execution and delivery of appropriate UCC termination
statements and such other instruments and releases as may be necessary and
appropriate to effect such release). To the extent any such sale, transfer, or
other disposition results in a Guarantor no longer constituting a Subsidiary of
Borrower or becoming an Excluded Subsidiary, the Obligations of such Guarantor
and all obligations of such Guarantor under the Credit Documents shall terminate
and be of no further force and effect, and each of Administrative Agent and
Collateral Agent shall take such actions, at the sole expense of Borrower, as
are appropriate or requested by Borrower in connection with such termination.
SECTION 10.06.    Restricted Payments. Neither Borrower nor any of its
Restricted Subsidiaries shall, directly or indirectly, declare or make any
Restricted Payment at any time, except, without duplication:
(a)    Borrower or any Restricted Subsidiary may make Restricted Payments to the
extent permitted pursuant to Section 2.09(b)(ii);
(b)    any Restricted Subsidiary of Borrower may declare and make Restricted
Payments to Borrower or any Wholly Owned Subsidiary of Borrower which is a
Restricted Subsidiary;
(c)    any Restricted Subsidiary of Borrower, if such Restricted Subsidiary is
not a Wholly Owned Subsidiary, may declare and make Restricted Payments in
respect of its Equity Interests to all holders of such Equity Interests
generally so long as Borrower or its respective Restricted Subsidiary that owns
such Equity Interest or interests in the Person making such Restricted Payments
receives at least its proportionate share thereof (based upon its relative
ownership of the subject Equity Interests and the terms thereof);
(d)    Borrower and its Restricted Subsidiaries may (i) make Restricted Payments
in connection with the Wynn Group Reorganization and (ii) engage in transactions
to the extent permitted by Section 10.04 and Section 10.05;
(e)    Borrower and its Restricted Subsidiaries may make Restricted Payments in
respect of Disqualified Capital Stock issued in compliance with the terms
hereof;
(f)    Borrower may repurchase (or make Restricted Payments in respect thereof)
common stock or common stock options (including those issued by Wynn Resorts or
such other parent entity of Borrower) from present or former officers, directors
or employees (or heirs of, estates of or trusts formed by such Persons) of any
Company or Wynn Resorts upon the death, disability, retirement or termination of
employment of such officer, director or employee or


-136-



--------------------------------------------------------------------------------





pursuant to the terms of any stock option plan or like agreement; provided,
however, that the aggregate amount of payments under this clause (f) shall not
exceed $20.0 million in any fiscal year of Borrower;
(g)    Borrower and its Restricted Subsidiaries may (i) repurchase (or make
Restricted Payments in respect thereof) Equity Interests (including those issued
by Wynn Resorts or such other parent entity of Borrower) to the extent deemed to
occur upon exercise of stock options, warrants or rights in respect thereof to
the extent such Equity Interests represent a portion of the exercise price of
such options, warrants or rights in respect thereof and (ii) make payments in
respect of (or make Restricted Payments in respect thereof) withholding or
similar taxes payable or expected to be payable by any present or former member
of management, director, officer, employee, or consultant of Borrower or any of
its Subsidiaries or Wynn Resorts or such other parent entity of Borrower or
family members, spouses or former spouses, heirs of, estates of or trusts formed
by such Persons in connection with clause (i);
(h)    Borrower and its Restricted Subsidiaries may make Restricted Payments to
allow the payment of cash in lieu of the issuance of fractional shares upon the
exercise of options or, warrants or rights or upon the conversion or exchange of
or into Equity Interests, or payments or distributions to dissenting
stockholders pursuant to applicable law (in each case, including with respect to
Wynn Resorts or such other parent entity of Borrower);
(i)    so long as immediately before and after giving effect thereto (A) no
Event of Default has occurred and is continuing and (B) the Consolidated Fixed
Charge Coverage Ratio is greater than or equal to 2.00:1.00 on a Pro Forma Basis
as of the most recent Calculation Date, Borrower and its Restricted Subsidiaries
may make Restricted Payments in an aggregate amount not to exceed (i) the
Initial Base Restricted Payments Amount on such date, plus (ii) the Available
Amount;
(j)    to the extent constituting Restricted Payments, Borrower may make
payments to counterparties under Swap Contracts entered into in connection with
the issuance of convertible or exchangeable debt;
(k)    Borrower and its Restricted Subsidiaries may make Tax Payments to the
direct or indirect owners of Borrower or any of the Restricted Subsidiaries;
(l)    Borrower and its Restricted Subsidiaries may make Restricted Payments in
an aggregate amount not to exceed the Initial Base Junior Financing Prepayments
Amount;
(m)    Borrower may pay Allocable Overhead to Wynn Resorts in respect of each
Qualifying Project of Borrower and its Restricted Subsidiaries;
(n)    Borrower and its Restricted Subsidiaries may pay Management Fees and IP
Licensing Fees;
(o)    Borrower may on the Closing Date make Restricted Payments in order to
consummate the Closing Date Refinancing;
(p)    Borrower and its Restricted Subsidiaries may make Restricted Payments in
an aggregate amount not to exceed the Available Equity Amount;
(q)    Borrower may make ordinary course dividends or distributions to Wynn
Resorts in an amount not to exceed $1,000.0 million in the aggregate in any
fiscal year; provided that with respect to any unused amounts in any fiscal
year, the unused amount from such fiscal year may be carried forward to the
immediately subsequent two fiscal years; provided further, that during any such
subsequent fiscal year, Borrower shall utilize any carried over amount before
using the permitted amount for such fiscal year;
(r)    so long as (i) immediately before and after giving effect thereto no
Event of Default under Section 11.01(b), 11.01(c), 11.01(g), or 11.01(h) has
occurred and is continuing and (ii) after giving effect thereto the Consolidated
Total Net Leverage Ratio will not exceed 5.50:1.00 calculated on a Pro Forma
Basis as of the most recent Calculation Date, Borrower and its Restricted
Subsidiaries may make additional Restricted Payments;


-137-



--------------------------------------------------------------------------------





(s)    so long as (i) immediately before and after giving effect thereto no
Event of Default has occurred and is continuing and (ii) after giving effect
thereto Borrower is in compliance with the Financial Maintenance Covenant
(regardless of whether then applicable) on a Pro Forma Basis as of the most
recent Calculation Date, Borrower and its Restricted Subsidiaries may make
additional Restricted Payments in an amount not to exceed the Excess Dividend
Amount on such date; and
(t)    Borrower and the Restricted Subsidiaries may make payments of amounts
necessary to repurchase or retire Equity Interests of Borrower or any Subsidiary
(or of Wynn Resorts or any applicable parent entity) to the extent required by
any Gaming Authority in order to avoid the suspension, revocation or denial of a
Gaming License by that Gaming Authority; provided that, in the case of any such
repurchase of Equity Interests of Borrower or any Subsidiary (or of Wynn Resorts
or any applicable parent entity), if such efforts do not jeopardize any Gaming
License, Borrower or any such Subsidiary will have previously used commercially
reasonable efforts to attempt to find a suitable purchaser for such Equity
Interests and no suitable purchaser acceptable to the applicable Gaming
Authority and Borrower was willing to purchase such Equity Interests on terms
acceptable to the holder thereof within a time period acceptable to such Gaming
Authority.
SECTION 10.07.    Transactions with Affiliates. Neither Borrower nor any of its
Restricted Subsidiaries shall enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than Borrower or any Restricted Subsidiary) involving aggregate
consideration in excess of $25.0 million unless such transaction (a) is required
under this Agreement, or (b) is upon fair and reasonable terms no less favorable
to Borrower or such Restricted Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate (such arms’ length standard being deemed to have been satisfied if
such transaction is approved by a majority of the Disinterested Directors of
Borrower); provided, however, that notwithstanding the foregoing, Borrower and
its Restricted Subsidiaries (i) may enter into indemnification and employment
agreements and arrangements with directors, officers and employees (including
for the provision of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans),
subscription agreements or similar agreement pertaining to the repurchase of
Equity Interests pursuant to put/call rights or similar rights with directors,
officers and employees and any employee compensation, benefit plan or
arrangement, any health, disability or similar insurance plan which covers
employees and, in each case any reasonable transactions pursuant thereto,
(ii) may make Investments and Restricted Payments permitted hereunder, (iii) may
enter into transactions with Unaffiliated Joint Ventures and Wholly Owned
Subsidiaries of Unaffiliated Joint Ventures, in each case, relating to the
provision of management services, overhead, sharing of customer lists and
customer loyalty programs and, so long as in the ordinary course of business,
the purchase or sale of goods, equipment, products, parts and services, (iv) may
enter into agreements and other arrangements providing for the payment of
Management Fees and IP Licensing Fees; (v) may issue, sell or transfer Equity
Interests of Borrower to any parent entity, including in connection with capital
contributions by such parent entity to Borrower or any Subsidiary; (vi) may
enter into transactions undertaken for the purpose of improving the consolidated
tax efficiency of any parent entity of Borrower, Borrower and/or the
Subsidiaries (provided that such transactions, taken as a whole, are not
materially adverse to Borrower and the Restricted Subsidiaries (as determined by
Borrower in good faith); (vi) may enter into any transaction subject to
Section 13.05; (vii) may enter into any transactions described on Schedule 10.07
or any amendment thereto or replacement thereof or similar arrangement to the
extent such amendment, replacement or arrangement is not adverse to the Lenders
when taken as a whole in any material respect (as determined by Borrower in good
faith); (viii) may pay Allocable Overhead to Wynn Resorts in respect of each
Qualifying Project of Borrower and its Restricted Subsidiaries; (ix) may incur
any Indebtedness permitted pursuant to Section 10.01(w), and (x) may consummate
the Wynn Las Vegas Convention Center Acquisition.
SECTION 10.08.    Financial Maintenance Covenant. Borrower shall not permit the
Consolidated First Lien Net Leverage Ratio as of the last day of any fiscal
quarter of Borrower commencing with the first full fiscal quarter ending after
the Closing Date to exceed 3.75 to 1.00.
SECTION 10.09.    Certain Payments of Indebtedness. None of Borrower or any of
its Restricted Subsidiaries will, nor will they permit any Restricted Subsidiary
to voluntarily prepay, redeem, purchase, defease, or otherwise satisfy prior to
the scheduled maturity thereof in any manner (it being understood that payments
of regularly


-138-



--------------------------------------------------------------------------------





scheduled principal and interest and mandatory prepayments shall be permitted
and prepayments within one year of the scheduled maturity shall be permitted)
any Disqualified Capital Stock or Other Junior Indebtedness (including
Intercompany Contribution Indebtedness) or make any payment in violation of any
subordination terms or intercreditor agreement applicable to any such
Indebtedness (such payments, “Junior Prepayments”), except:
(a)    so long as immediately before and after giving effect thereto (A) no
Event of Default has occurred and is continuing and (B) the Consolidated Fixed
Charge Coverage Ratio is greater than or equal to 2.00:1.00 on a Pro Forma Basis
as of the most recent Calculation Date, Borrower and its Restricted Subsidiaries
may make Junior Prepayments in an aggregate amount not to exceed (i) the Initial
Base Restricted Payments Amount on such date, plus (ii) the Available Amount;
(b)    Borrower and its Restricted Subsidiaries may make a Permitted Refinancing
of any such Indebtedness (including through exchange offers and similar
transactions);
(c)    Borrower and its Restricted Subsidiaries may make the conversion of any
such Indebtedness to Equity Interests (or exchange of any such Indebtedness for
Equity Interests) of Borrower or any direct or indirect parent of Borrower
(other than Disqualified Capital Stock);
(d)    with respect to intercompany subordinated indebtedness, Borrower and its
Restricted Subsidiaries may make Junior Prepayments to the extent consistent
with the subordination terms thereof and permitted under this Section 10.09
(other than pursuant to this clause (d));
(e)    Borrower and its Restricted Subsidiaries may make exchanges of
Indebtedness issued in private placements and resold in reliance on Regulation S
or Rule 144A for Indebtedness having substantially equivalent terms pursuant to
customary exchange offers;
(f)    Borrower and its Restricted Subsidiaries may make prepayment, redemption,
purchase, defeasance or satisfaction of Indebtedness of Persons acquired
pursuant to, or Indebtedness assumed in connection with, Permitted Acquisition
or Investment (including any other Acquisition) not prohibited by this
Agreement;
(g)    Borrower and its Restricted Subsidiaries may make Junior Prepayments made
pursuant to Section 2.09(b)(ii);
(h)    Borrower and its Restricted Subsidiaries may make Junior Prepayments in
respect of intercompany Indebtedness owing to Borrower or its Restricted
Subsidiaries will be permitted;
(i)    Borrower and its Restricted Subsidiaries may make scheduled payments
thereon necessary to avoid the Other Junior Indebtedness constituting
“applicable high yield discount obligations” within the meaning of
Section 163(i)(1) of the Code;
(j)    Borrower and its Restricted Subsidiaries may make Junior Prepayments in
an aggregate amount not to exceed the Initial Base Junior Financing Prepayments
Amount on such date;
(k)    Borrower and its Restricted Subsidiaries may make prepayments,
redemptions, purchases, defeasance or satisfaction of Disqualified Capital Stock
with the proceeds of any issuance of Disqualified Capital Stock permitted to be
issued hereunder or in exchange for Disqualified Capital Stock or other Equity
Interests permitted to be issued hereunder; and
(l)    Borrower and its Restricted Subsidiaries may make Junior Prepayments in
an aggregate amount not to exceed the Available Equity Amount; and
(m)    so long as (i) immediately before and after giving effect thereto no
Event of Default under Section 11.01(b), 11.01(c), 11.01(g), or 11.01(h) has
occurred and is continuing and (ii) after giving effect thereto the


-139-



--------------------------------------------------------------------------------





Consolidated Total Net Leverage Ratio will not exceed 5.50:1.00 calculated on a
Pro Forma Basis as of the most recent Calculation Date, Borrower and its
Restricted Subsidiaries may make additional Junior Prepayments.
SECTION 10.10.    Limitation on Certain Restrictions Affecting Subsidiaries.
None of Borrower or any of its Restricted Subsidiaries shall, directly or
indirectly, create any consensual encumbrance or restriction on the ability of
any Restricted Subsidiary (other than any Foreign Subsidiary or Immaterial
Subsidiary) of Borrower to (i) pay dividends or make any other distributions on
such Restricted Subsidiary’s Equity Interests or any other interest or
participation in its profits owned by Borrower or any of its Restricted
Subsidiaries, or pay any Indebtedness or any other obligation owed to Borrower
or any of its Restricted Subsidiaries, (ii) make Investments in or to Borrower
or any of its Restricted Subsidiaries, (iii) transfer any of its Property to
Borrower or any of its Restricted Subsidiaries, or (iv) in the case of any
Guarantor, guarantee the Obligations hereunder or, in the case of any Credit
Party, subject its portion of the Collateral to the Liens securing the
Obligations in favor of the Secured Parties, except that each of the following
shall be permitted:
(a)    any such encumbrances or restrictions existing under or by reason of
(x) applicable Law (including any Gaming Law and any regulations, order or
decrees of any Gaming Authority or other applicable Governmental Authority) or
(y) the Credit Documents;
(b)    restrictions on the transfer of Property, or the granting of Liens on
Property, in each case, subject to Permitted Liens;
(c)    customary restrictions on subletting or assignment of any lease or
sublease governing a leasehold interest of any Company;
(d)    restrictions on the transfer of any Property, or the granting of Liens on
Property, subject to a contract with respect to an Asset Sale or other transfer,
sale, conveyance or disposition permitted under this Agreement,
(e)    restrictions contained in the existing Indebtedness listed on
Schedule 10.01 and Permitted Refinancings thereof, provided, that the
restrictive provisions in any such Permitted Refinancing, taken as a whole and
as determined by Borrower in good faith, are not materially more restrictive
than the restrictive provisions in the Indebtedness being refinanced;
(f)    restrictions contained in Indebtedness of Persons acquired pursuant to,
or assumed in connection with, Permitted Acquisitions or other Acquisitions not
prohibited hereunder after the Closing Date and Permitted Refinancings thereof,
provided, that the restrictive provisions in any such Permitted Refinancing,
taken as a whole and as determined by Borrower in good faith, are not materially
more restrictive than the restrictive provisions in the Indebtedness being
refinanced and such restrictions are limited to the Persons or assets being
acquired and of the Subsidiaries of such Persons and their assets;
(g)    with respect to clauses (i), (ii), and (iii) above, restrictions
contained in any Indebtedness permitted hereunder, in each case, taken as a
whole and as determined by Borrower in good faith, to the extent not materially
more restrictive than those contained in this Agreement;
(h)    with respect to clauses (i), (ii), and (iii) above, restrictions
contained in any Ratio Debt and Permitted Refinancings thereof, in each case,
taken as a whole and as determined by Borrower in good faith, to the extent not
materially more restrictive than those contained in this Agreement;
(i)    customary restrictions in joint venture arrangements or management
contracts; provided, that such restrictions are limited to the assets of such
joint ventures and the Equity Interests of the Persons party to such joint
venture arrangements or the assignment of such management contract, as
applicable;
(j)    customary non-assignment provisions or other customary restrictions
arising under licenses, leases and other contracts entered into in the ordinary
course of business; provided, that such restrictions are limited to the


-140-



--------------------------------------------------------------------------------





assets subject to such licenses, leases and contracts and the Equity Interests
of the Persons party to such licenses and contracts;
(k)    restrictions contained in Indebtedness of Foreign Subsidiaries incurred
pursuant to Section 10.01 and Permitted Refinancings thereof; provided that such
restrictions apply only to the Foreign Subsidiaries incurring such Indebtedness
and their Subsidiaries (and the assets thereof and Equity Interests in such
Foreign Subsidiaries);
(l)    restrictions contained in Indebtedness used to finance, or incurred for
the purpose of financing (including Development Expenses), Expansion Capital
Expenditures and/or Investments, Capital Expenditures or other expenditures with
respect to Development Projects and Permitted Refinancings thereof, provided,
that such restrictions apply only to the asset (or the Person owning such asset)
being financed pursuant to such Indebtedness;
(m)    restrictions contained in subordination provisions applicable to
intercompany debt owed by the Credit Parties; provided, that such intercompany
debt is subordinated to the Obligations on terms at least as favorable to the
Lenders as the subordination of such intercompany debt to any other obligations
as determined by Borrower in good faith; and
(n)    restrictions contained in the documentation governing the Wynn Las Vegas
Notes and Permitted Refinancings thereof (so long as the restrictions in any
such Permitted Refinancing, taken as a whole and as determined by Borrower in
good faith, are no more restrictive in any material respect than those in the
Wynn Las Vegas 2023 Notes).
SECTION 10.11.    Limitation on Lines of Business. Neither Borrower nor any
Restricted Subsidiary shall directly or indirectly engage to any material extent
(determined on a consolidated basis) in any line or lines of business activity
other than Permitted Business.
SECTION 10.12.    Limitation on Changes to Fiscal Year. Neither Borrower nor any
Restricted Subsidiary shall change its fiscal year end to a date other than
December 31 of each year (provided that any Restricted Subsidiary acquired or
formed, or Person designated as an Unrestricted Subsidiary, in each case, after
the Closing Date may change its fiscal year to match the fiscal year of
Borrower).
ARTICLE XI.    

EVENTS OF DEFAULT
SECTION 11.01.    Events of Default. If one or more of the following events
(herein called “Events of Default”) shall occur and be continuing:
(a)    any representation or warranty made or deemed made by or on behalf of
Borrower or any other Credit Party pursuant to any Credit Document or the
borrowings or issuances of Letters of Credit hereunder, or any representation,
warranty or statement of fact made or deemed made by or on behalf of Borrower or
any other Credit Party in any report, certificate, financial statement or other
instrument furnished pursuant to any Credit Document, shall prove to have been
false or misleading (i) in any material respect, if such representation and
warranty is not qualified as to “materiality,” “Material Adverse Effect” or
similar language, or (ii) in any respect, if such representation and warranty is
so qualified, in each case when such representation or warranty is made, deemed
made or furnished;
(b)    default shall be made in the payment of (i) any principal of any Loan or
the reimbursement with respect to any Reimbursement Obligation when and as the
same shall become due and payable (whether at the stated maturity upon
prepayment or repayment or by acceleration thereof or otherwise) or (ii) any
interest on any Loans when and as the same shall become due and payable, and
such default under this clause (ii) shall continue unremedied for a period of
five (5) Business Days;


-141-



--------------------------------------------------------------------------------





(c)    default shall be made in the payment of any fee or any other amount
(other than an amount referred to in (b) above) due under any Credit Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of five (5) Business Days;
(d)    default shall be made in the due observance or performance by Borrower or
any Restricted Subsidiary of any covenant, condition, or agreement contained in
Section 9.01(a) (with respect to Borrower only) or 9.04(d), 9.06 or in Article X
(subject to, in the case of the Financial Maintenance Covenant, the cure rights
contained in Section 11.03); provided that in the case of Section 10.08 only, in
no case shall any default in the due observance or performance thereof during a
Covenant Suspension Period constitute a Default or Event of Default);
(e)    default shall be made in the due observance or performance by Borrower or
any of its Restricted Subsidiaries of any covenant, condition or agreement
contained in any Credit Document (other than those specified in
Section 11.01(b), 11.01(c) or 11.01(d)) and, unless such default has been
waived, such default shall continue unremedied for a period of thirty (30) days
(or 60 days if such default results solely from an Immaterial Subsidiary’s or a
Foreign Subsidiary’s failure to observe or perform any such covenant, condition,
or agreement) after written notice thereof from Administrative Agent to
Borrower;
(f)    Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable (after giving effect to any
applicable grace period), or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness or any event or condition occurs,
if the effect of any failure or occurrence referred to in this clause (ii) is to
cause, or to permit the holder or holders of such Indebtedness or a trustee on
its or their behalf (with or without the giving of notice but giving effect to
applicable grace periods) to cause, such Indebtedness (other than Qualified
Contingent Obligations) to become due, or to be repurchased, prepaid, defeased
or redeemed (automatically or otherwise) or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made prior to its stated maturity;
provided, however, that (x) clauses (i) and (ii) shall not apply to any offer to
repurchase, prepay or redeem Indebtedness of a Person acquired in an Acquisition
permitted hereunder, to the extent such offer is required as a result of, or in
connection with, such Acquisition, (y) any event or condition causing or
permitting the holders of any Indebtedness to cause such Indebtedness to be
converted into Qualified Capital Stock (including any such event or condition
which, pursuant to its terms may, at the option of Borrower, be satisfied in
cash in lieu of conversion into Qualified Capital Stock) shall not constitute an
Event of Default pursuant to this paragraph (f) and (z) it shall not constitute
an Event of Default pursuant to this paragraph (f) unless the aggregate amount
of all such Indebtedness referred to in clauses (i) and (ii) exceeds $125.0
million at any one time;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction in either case under the
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, in each case seeking (i) relief in respect of
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary), or of a substantial part of the property or assets of Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary);
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) or for a substantial part of
the property or assets of Borrower or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary); or (iii) the winding-up or liquidation of
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary); and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;
(h)    Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking relief under the Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in Section 11.01(g);
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) or for a
substantial part of the property or assets of Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) in any proceeding under the
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership, or


-142-



--------------------------------------------------------------------------------





similar law; (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding; (v) make a general assignment
for the benefit of creditors; (vi) become unable, admit in writing its inability
or fail generally to pay its debts as they become due; (vii) take any action for
the purpose of effecting any of the foregoing; or (viii) wind up or liquidate
(except as permitted hereunder);
(i)    one or more judgments for the payment of money in an aggregate amount in
excess of $125.0 million (to the extent not covered by third party insurance)
shall be rendered against Borrower or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary) or any combination thereof and the same shall
remain undischarged for a period of 60 consecutive days during which execution
shall not be effectively stayed, or any action (to the extent such action is not
effectively stayed) shall be legally taken by a judgment creditor to levy upon
assets or properties of Borrower or any of its Restricted Subsidiaries to
enforce any such judgment;
(j)    an ERISA Event shall have occurred that, when taken together with all
other such ERISA Events, would reasonably be expected to result in a Material
Adverse Effect;
(k)    with respect to any material Collateral, any security interest and Lien
purported to be created by the applicable Security Document shall cease to be in
full force and effect, or shall cease to give Collateral Agent, for the benefit
of the Secured Parties, the first priority Liens and rights, powers, and
privileges in each case purported to be created and granted under such Security
Document in favor of Collateral Agent, or shall be asserted by any Credit Party
or any Affiliate thereof not to be a valid, perfected security interest in or
Lien on the Collateral covered thereby, in each case, except (x) to the extent
that any such perfection or priority is not required pursuant to this Agreement
or the Security Documents or any loss thereof results from an act or omission
(to the extent such Person is required to act) of Administrative Agent,
Collateral Agent, or any other Secured Party and (y) as to Collateral consisting
of Real Property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage;
(l)    any Guarantee shall cease to be in full force and effect or any of the
Guarantors repudiates, or attempts to repudiate, any of its obligations under
any of the Guarantees (except to the extent such Guarantee ceases to be in
effect in connection with any transaction permitted pursuant to Sections 9.12 or
10.05);
(m)    any Credit Document or any material provisions thereof shall at any time
and for any reason be declared by a court of competent jurisdiction to be null
and void, or a proceeding shall be commenced by any Credit Party seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or any Credit Party shall repudiate or
deny that it has any liability or obligation for the payment of principal or
interest purported to be created under any Credit Document;
(n)    there shall have occurred a Change of Control;
(o)    there shall have occurred a License Revocation by any Gaming Authority in
one or more jurisdictions in which Borrower or any of its Restricted
Subsidiaries owns or operates Gaming Facilities, which License Revocation (in
the aggregate with any other License Revocations then in existence) would
reasonably be expected to have a Material Adverse Effect (for purposes of
clarification, without giving effect to the first proviso to the definition of
Material Adverse Effect); provided, however, that such License Revocation
continues for at least ninety (90) consecutive days after the earlier of (x) the
date of cessation of the affected operations as a result of such License
Revocation and (y) the date that none of Borrower, nor any of its Restricted
Subsidiaries nor the Lenders receive the net cash flows generated by any such
operations; or
(p)    the provisions of any Pari Passu Intercreditor Agreement or Second Lien
Intercreditor Agreement shall, in whole or in part, following such Pari Passu
Intercreditor Agreement or Second Lien Intercreditor Agreement being entered
into, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against the Persons party thereto, except in accordance with its
terms;
then, and in every such event (other than an event described in Section 11.01(g)
or 11.01(h) with respect to Borrower), and at any time thereafter during the
continuance of such event, Administrative Agent, at the request of the Required
Lenders, shall, by notice to Borrower, take any or all of the following actions,
at the same or different times: (i) terminate


-143-



--------------------------------------------------------------------------------





forthwith the Commitments, (ii) declare the Loans and Reimbursement Obligations
then outstanding to be forthwith due and payable in whole or in part, whereupon
the principal of the Loans and Reimbursement Obligations so declared to be due
and payable, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities and Obligations of Borrower accrued hereunder and
under any other Credit Document (other than Credit Swap Contracts and Secured
Cash Management Agreements), shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by Borrower, anything contained herein or in any other
Credit Document (other than Credit Swap Contracts and Secured Cash Management
Agreements) to the contrary notwithstanding; (iii) exercise any other right or
remedy provided under the Credit Documents or at law or in equity and
(iv) direct Borrower to pay (and Borrower hereby agrees upon receipt of such
notice, or upon the occurrence of any Event of Default specified in
Section 11.01(g) or 11.01(h) with respect to Borrower, to pay) to Collateral
Agent at the Principal Office such additional amounts of cash, to be held as
security by Collateral Agent for L/C Liabilities then outstanding, equal to the
aggregate L/C Liabilities then outstanding; and in any event described in
Section 11.01(g) or 11.01(h) above with respect to Borrower, the Commitments
shall automatically terminate and the principal of the Loans and Reimbursement
Obligations then outstanding, together with accrued interest thereon and any
unpaid accrued fees and all other liabilities and Obligations of Borrower
accrued hereunder and under any other Credit Document, shall automatically
become due and payable, without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by Borrower, anything
contained herein or in any other Credit Document to the contrary
notwithstanding. Notwithstanding anything to the contrary, if the only Event of
Default then having occurred and continuing is an Event of Default with respect
to the Financial Maintenance Covenant, then neither Administrative Agent,
Collateral Agent, nor any other Secured Parties may take any of the actions set
forth in this Section 11.01 during the period commencing on the date that
Administrative Agent receives a Notice of Intent to Cure and ending on the Cure
Expiration Date with respect thereto in accordance with and to the extent
permitted by Section 11.03.
SECTION 11.02.    Application of Proceeds. Subject to the provisions of the
Collateral Agency Intercreditor Agreement and any Pari Passu Intercreditor
Agreement, the proceeds received by Collateral Agent in respect of any sale of,
collection from or other realization upon all or any part of the Collateral
pursuant to the exercise by Collateral Agent of its remedies, or otherwise
received after acceleration of the Loans, shall be applied, in full or in part,
together with any other sums then held by Collateral Agent pursuant to this
Agreement, promptly by Collateral Agent as follows:
(a)    First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to Administrative Agent and Collateral Agent and their respective
agents and counsel, and all expenses, liabilities and advances made or incurred
by Administrative Agent or Collateral Agent in connection therewith and all
amounts for which Administrative Agent or Collateral Agent, as applicable is
entitled to indemnification pursuant to the provisions of any Credit Document;
(b)    Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization and of any receiver of any part of the
Collateral appointed pursuant to the applicable Security Documents including
compensation to the other Secured Parties and their agents and counsel and all
costs, liabilities and advances made or incurred by the other Secured Parties in
connection therewith;
(c)    Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations (other than principal, reimbursement
obligations in respect of L/C Liabilities and obligations to Cash Collateralize
L/C Liabilities and amounts specified in clause (d)(y) below) and any fees,
premiums and scheduled periodic payments due under Obligations arising under
Secured Cash Management Agreements and Credit Swap Contracts that constitute
Secured Obligations (as defined in the Security Agreement) and any interest
accrued thereon, in each case equally and ratably in accordance with the
respective amounts thereof then due and owing;
(d)    Fourth, to the indefeasible payment in full in cash, pro rata, of (x)
principal amount of the Obligations and any premium thereon (including
reimbursement obligations in respect of L/C Liabilities and obligations to Cash
Collateralize L/C Liabilities) and (y) any breakage, termination or other
payments under Obligations arising under Secured Cash Management Agreements and
Credit Swap Contracts that constitute Secured Obligations (as defined in the
Security Agreement) and any interest accrued thereon; and


-144-



--------------------------------------------------------------------------------





(e)    Fifth, the balance, if any, to the Person lawfully entitled thereto
(including the applicable Credit Party or its successors or assigns) or as a
court of competent jurisdiction may direct.
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (c) of this Section 11.02, the Credit Parties
shall remain liable, jointly and severally, for any deficiency.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Credit Swap Contracts shall be excluded from the application
described above if Administrative Agent has not received written notice thereof,
together with such supporting documentation as Administrative Agent may request,
from the applicable Cash Management Bank or Swap Provider, as the case may be.
Each Cash Management Bank or Swap Provider not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of
Administrative Agent and Collateral Agent pursuant to the terms of Article XII
hereof for itself and its Affiliates as if a “Lender” party hereto.
SECTION 11.03.    Borrower’s Right to Cure. Notwithstanding anything to the
contrary contained in Section 10.08 or 11.01, in the event that Borrower shall
fail to comply with the Financial Maintenance Covenant, (i) any equity
contribution (in the form of common equity or other equity having terms
reasonably acceptable to Administrative Agent) made or contributed to Borrower
after the last day of any fiscal quarter and on or prior to the day that is ten
(10) Business Days after the day on which financial statements are required to
be delivered for that fiscal quarter (such date, the “Cure Expiration Date”)
will, at the request of Borrower, increase Consolidated EBITDA with respect to
such applicable fiscal quarter solely for the purposes of determining compliance
with the Financial Maintenance Covenant at the end of such fiscal quarter and
any subsequent period that includes such fiscal quarter (any such equity
contribution or cash proceeds, a “Specified Equity Contribution”); provided that
(a) no Lender shall be required to make any extension of credit during the ten
(10) Business Day period referred to above if Borrower has not received the
proceeds of such Specified Equity Contribution, (b) Borrower shall not be
permitted to so request that a Specified Equity Contribution be included in the
calculation of Consolidated EBITDA with respect to any fiscal quarter unless,
after giving effect to such requested Specified Equity Contribution, there will
be a period of at least two (2) fiscal quarters in the Relevant Four Fiscal
Quarter Period in which no Specified Equity Contribution has been made and there
shall be no more than five (5) Specified Equity Contributions in total, (c) the
amount of any Specified Equity Contribution and the use of proceeds therefrom
will be no greater than the amount required to cause Borrower to be in
compliance with the Financial Maintenance Covenant, (d) all proceeds of
Specified Equity Contributions will be disregarded for all other purposes under
the Credit Documents (including calculating Consolidated EBITDA for purposes of
determining basket levels and other items governed by reference to Consolidated
EBITDA, and for purposes of negative covenants (other than the Financial
Maintenance Covenant)), (e) the proceeds of each Specified Equity Contributions
shall have been contributed to Borrower as equity solely in exchange for
Qualified Capital Stock of Borrower or as Intercompany Contribution
Indebtedness, and (f) there shall be no reduction in Indebtedness (whether on a
pro forma basis or otherwise) with the proceeds of any Specified Equity
Contribution for purposes of determining compliance with the Financial
Maintenance Covenant for the fiscal quarter for which such Specified Equity
Contribution was made.
ARTICLE XII.    

AGENTS
SECTION 12.01.    Appointment. Each of the Lenders hereby irrevocably appoints
DB to act on its behalf as Administrative Agent and Collateral Agent hereunder
and under the other Credit Documents, and authorizes Administrative Agent and
Collateral Agent to take such actions on its behalf and to exercise such powers
as are delegated to Administrative Agent or Collateral Agent by the terms hereof
or thereof, together with such actions and powers as are reasonably incidental
thereto, including pursuant to regulatory requirements of any Gaming Authority
consistent with the intents and purposes of this Agreement and the other Credit
Documents. DB is hereby appointed Auction Manager hereunder, and each Lender
hereby authorizes the Auction Manager to act as its agent in accordance with the
terms hereof and of the other Credit Documents; provided, that Borrower shall
have the right to select and appoint a replacement Auction Manager from time to
time by written notice to Administrative Agent, and any such replacement shall
also be so authorized to act in such capacity. Each Lender agrees that the
Auction Manager shall have solely the obligations in its capacity as the Auction
Manager as are specifically described in this Agreement and shall be entitled


-145-



--------------------------------------------------------------------------------





to the benefits of Article XII, as applicable. Each of the Lenders hereby
irrevocably authorize each of the Agents (other than Administrative Agent,
Collateral Agent and the Auction Manager) to take such action on its behalf
under the provisions of this Agreement and the other Credit Documents and to
exercise such powers and perform such duties as are expressly delegated to such
Agent by the terms of this Agreement and the other Credit Documents, together
with such other powers as are reasonably incidental thereto. The provisions of
this Article XII are solely for the benefit of the Agents and the Lenders, and
neither Borrower nor any other Credit Party shall have rights as a third party
beneficiary of any of the provisions of this Article XII, except to the extent
set forth in this Section 12.01, Section 12.06 and Section 12.07(b). It is
understood and agreed that the use of the term “agent” herein or in any other
Credit Documents (or any other similar term) with reference to any Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
SECTION 12.02.    Rights as a Lender. Any Person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender (if
applicable) as any other Lender and may exercise the same as though it were not
an Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as such Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders. Each Lender and L/C Issuer (i) acknowledges
that, in connection with this Agreement and the transactions contemplated
hereby, such Person and its Affiliates may have interests that differ from those
of such Lender or L/C Issuer, as applicable, and (ii) agrees that it will not
assert any claim against Administrative Agent or its Affiliates based on an
alleged conflict of interest of such Person in connection with this Agreement
and the transactions contemplated hereby.


SECTION 12.03.    Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Credit
Documents, and each Agent’s duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, no Agent:
(a)    shall be subject to any fiduciary or other implied duties with respect to
any Credit Party, any Lender or any other Person, regardless of whether a
Default has occurred and is continuing;
(b)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Credit Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and
(c)    shall, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of Borrower or any of its respective
Affiliates that is communicated to or obtained by the Person serving as such
Agent or any of its Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or, such other number or
percentage of the Lenders as shall be necessary, or as Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 13.04) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. No Agent shall be deemed to
have knowledge of any Default unless and until notice describing such Default is
given in writing to such Agent by Borrower or a Lender.
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any


-146-



--------------------------------------------------------------------------------





certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document, (v) the satisfaction of any condition
set forth in Article VII or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent or (vi) any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of Collateral Agent’s Lien
thereon, or any certificate prepared by any Credit Party in connection
therewith, nor shall any Agent be responsible or liable to the Lenders for any
failure to monitor or maintain any portion of the Collateral.
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Lenders. Without limiting the
generality of the foregoing, Administrative Agent shall not ‎(x) be obligated to
ascertain, monitor or inquire as to whether any Lender or participant or
prospective Lender or participant is (i) a Disqualified ‎Lender, (ii) a Person
subject to Disqualification or (iii) a Net Short Lender and (y) have any
liability with respect to or arising out of any assignment or participation of
Loans or Commitments, or disclosure of confidential information, to (i) any
‎Disqualified Lender, (ii) a Person subject to Disqualification or (iii) a Net
Short Lender. Administrative Agent does not warrant, nor accept responsibility,
nor shall Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto.
SECTION 12.04.    Reliance by Agents. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender, each Agent may presume
that such condition is satisfactory to such Lender unless such Agent shall have
received notice to the contrary from such Lender prior to the making of such
Loan or the issuance of such Letter of Credit. Each Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
SECTION 12.05.    Delegation of Duties. Each Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub agents appointed by such
Agent. Each Agent and any such sub agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article XII shall apply to any such
sub agent and to the Related Parties of each Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as an Agent. No
Agent shall be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that an Agent acted with gross negligence, bad
faith or willful misconduct in the selection of such sub-agents.
SECTION 12.06.    Resignation of Administrative Agent and Collateral Agent.
(a)    Administrative Agent and Collateral Agent may at any time give notice of
their resignation to the Lenders and Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the prior
written consent of Borrower (unless an Event of Default specified in
Section 11.01(b) or 11.01(c) or an Event of Default specified in
Section 11.01(g) or 11.01(h) with respect to Borrower has occurred and is
continuing) to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent and Collateral Agent gives notice of their
resignation (or such earlier day as shall be agreed by the Required Lenders and
Borrower (unless an Event of Default


-147-



--------------------------------------------------------------------------------





specified in Section 11.01(b) or 11.01(c) or an Event of Default specified in
Section 11.01(g) or 11.01(h) with respect to Borrower has occurred and is
continuing)) (the “Resignation Effective Date”), then the retiring
Administrative Agent and Collateral Agent may (but shall not be obligated to) on
behalf of the Lenders, appoint a successor Administrative Agent and Collateral
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent and Collateral Agent is a
Defaulting Lender pursuant to clause (iii) of the definition thereof, the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to Borrower and such Person remove such Person as Administrative Agent
and Collateral Agent and, in consultation with Borrower, appoint a successor. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent and
Collateral Agent shall be discharged from its duties and obligations hereunder
and under the other Credit Documents (except that in the case of any collateral
security held by Administrative Agent or Collateral Agent on behalf of the
Secured Parties under any of the Credit Documents, the retiring or removed
Administrative Agent or Collateral Agent, as applicable, shall continue to hold
such collateral security until such time as a successor Administrative Agent and
Collateral Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent or
Collateral Agent, all payments, communications and determinations provided to be
made by, to or through Administrative Agent or Collateral Agent shall instead be
made by or to each Secured Party directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent and Collateral Agent
as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent and Collateral Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent and Collateral Agent
(other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent or Collateral Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent and Collateral Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section 12.06(c)). The fees payable by Borrower to a successor Administrative
Agent and Collateral Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the retiring
or removed Administrative Agent’s and Collateral Agent’s resignation or removal
hereunder and under the other Credit Documents, the provisions of this
Article XII and Section 13.03 shall continue in effect for the benefit of such
retiring or removed Administrative Agent and Collateral Agent, their sub agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring or removed Administrative Agent
and Collateral Agent was acting as Administrative Agent or Collateral Agent.
(d)    Any resignation by DB as Administrative Agent and Collateral Agent
pursuant to this Section 12.06(d) shall also constitute its resignation as L/C
Lender. If DB resigns as an L/C Lender, it shall retain all the rights, powers,
privileges and duties of an L/C Lender hereunder with respect to all of its
Letters of Credit outstanding as of the effective date of its resignation as L/C
Lender and all L/C Liability with respect thereto, including the right to
require the Revolving Lenders to make ABR Loans or fund risk participations in
Unreimbursed Amounts pursuant to Sections 2.03(e) and (f). Upon the appointment
by Borrower of a successor L/C Lender hereunder and such successor’s acceptance
of such appointment (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Lender, (b)
the retiring L/C Lender shall be discharged from all of their respective duties
and obligations hereunder or under the other Credit Documents, and (c) the
successor L/C Lender shall issue letters of credit in substitution for the
Letters of Credit of the retiring L/C Lender, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Lender to effectively assume the obligations of the retiring L/C Lender with
respect to such Letters of Credit.


-148-



--------------------------------------------------------------------------------





(e)    To the extent required by applicable Gaming Laws or the conditions of any
Gaming Approval, Administrative Agent and Collateral Agent shall notify the
applicable Gaming Authorities of any change in Administrative Agent or
Collateral Agent. Borrower shall provide advice and assistance to Administrative
Agent and Collateral Agent in making such notifications.
SECTION 12.07.    Nonreliance on Agents and Other Lenders.
(a)    Each Lender acknowledges that it has, independently and without reliance
upon any Agent or any other Lender or any of their Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.
(b)    Each Lender acknowledges that in connection with Borrower Loan Purchases,
(i) Borrower may purchase or acquire Term Loans or Revolving Loans hereunder
from the Lenders from time to time, subject to the restrictions set forth in the
definition of “Eligible Assignee” and in Section 13.05(d), (ii) Borrower
currently may have, and later may come into possession of, information regarding
such Term Loans or Revolving Loans or the Credit Parties hereunder that is not
known to such Lender and that may be material to a decision by such Lender to
enter into an assignment of such Loans hereunder (“Excluded Information”),
(iii) such Lender has independently and without reliance on any other party made
such Lender’s own analysis and determined to enter into an assignment of such
Loans and to consummate the transactions contemplated thereby notwithstanding
such Lender’s lack of knowledge of the Excluded Information and (iv) Borrower
shall have no liability to such Lender, and such Lender hereby waives and
releases, to the extent permitted by law, any claims such Lender may have
against Borrower, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information; provided, however, that the Excluded
Information shall not and does not affect the truth or accuracy of the
representations or warranties of Borrower in the “Standard Terms and Conditions”
set forth in the applicable assignment agreement. Each Lender further
acknowledges that the Excluded Information may not be available to
Administrative Agent, Auction Manager or the other Lenders hereunder.
SECTION 12.08.    Indemnification. The Lenders agree to reimburse and indemnify
each Agent in its capacity as such ratably according with its “percentage” as
used in determining the Required Lenders at such time or, if the Commitments
have terminated and all Loans have been repaid in full, as determined
immediately prior to such termination and repayment (with such “percentages” to
be determined as if there are no Defaulting Lenders), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, reasonable expenses or disbursements of any kind whatsoever which
may at any time (including, without limitation, at any time following the
payment of the Obligations) be imposed on, incurred by or asserted against such
Agent in its capacity as such in any way relating to or arising out of this
Agreement or any other Credit Document, or any documents contemplated by or
referred to herein or the transactions contemplated hereby or any action taken
or omitted to be taken by such Agent under or in connection with any of the
foregoing, but only to the extent that any of the foregoing is not paid by
Borrower or any of its Subsidiaries; provided, however, that no Lender shall be
liable to any Agent for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (x) resulting primarily from the gross negligence, or
willful misconduct of such Agent (as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (y) relating to or
arising out of the Commitment Letter. If any indemnity furnished to any Agent
for any purpose shall, in the opinion of such Agent be insufficient or become
impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. The agreements in this Section 12.08 shall survive the payment of all
Obligations.
SECTION 12.09.    No Other Duties. Anything herein to the contrary
notwithstanding, none of Administrative Agent, Collateral Agent, or Lead
Arrangers shall have any powers, duties or responsibilities under this Agreement
or any of the other Credit Documents, except in its capacity, as applicable, as
Administrative Agent, Collateral Agent, an L/C Lender, the Auction Manager or a
Lender hereunder.


-149-



--------------------------------------------------------------------------------





SECTION 12.10.    Holders. Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with Administrative Agent. Any request, authority or
consent of any Person or entity who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or indorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.
SECTION 12.11.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, Administrative Agent (irrespective of
whether the principal of any Loan or L/C Liability shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Liabilities and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Secured Parties
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Secured Parties and their respective agents and counsel and
all other amounts due the Secured Parties under Sections 2.03, 2.05 and 13.03)
allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender (and each Secured Party by accepting the benefits of the Collateral)
to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Secured Parties, to pay to Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of Administrative
Agent and its agents and counsel, and any other amounts due Administrative Agent
under Sections 2.03, 2.05 and 13.03.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party to authorize Administrative Agent
to vote in respect of the claim of any Secured Party in any such proceeding.
SECTION 12.12.    Collateral Matters.
(a)    Each Lender (and each other Secured Party by accepting the benefits of
the Collateral) authorizes and directs Collateral Agent to enter into the
Security Documents for the benefit of the Secured Parties and to hold and
enforce the Liens on the Collateral on behalf of the Secured Parties. Collateral
Agent is hereby authorized on behalf of all of the Lenders, without the
necessity of any notice to or further consent from any Lender, from time to
time, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents. The
Lenders hereby authorize Collateral Agent to take the actions set forth in
Section 13.04(g). Upon request by Administrative Agent at any time, the Lenders
will confirm in writing Collateral Agent’s authority to release particular types
or items of Collateral pursuant to Section 13.04(g).
(b)    Collateral Agent shall have no obligation whatsoever to the Lenders, the
other Secured Parties or any other Person to assure that the Collateral exists
or is owned by any Credit Party or is cared for, protected or insured or that
the Liens granted to Collateral Agent pursuant to the applicable Security
Documents have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to Collateral Agent in Section 12.01 or in this Section 12.12 or in
any of the Security Documents, it being understood and agreed that in respect of
the Collateral or any part thereof, or any act,


-150-



--------------------------------------------------------------------------------





omission or event related thereto, Collateral Agent may act in any manner it may
deem appropriate, in its sole discretion, given Collateral Agent’s own interest
in the Collateral or any part thereof as one of the Lenders and that Collateral
Agent shall have no duty or liability whatsoever to the Lenders or the other
Secured Parties, except for its gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).
SECTION 12.13.    Withholding Tax. To the extent required by any applicable
Requirement of Law, Administrative Agent may withhold from any payment to any
Lender, an amount equivalent to any applicable withholding Tax. Without limiting
or expanding the provisions of Section 5.06, each Lender shall, indemnify the
relevant Administrative Agent (to the extent that Administrative Agent has not
already been reimbursed by the Credit Parties and without limiting or expanding
the obligation of the Credit Parties to do so), and shall make payable in
respect thereof within thirty (30) calendar days after demand therefor, against
all Taxes and all related losses, claims, liabilities and expenses (including
fees, charges and disbursements of any counsel for Administrative Agent)
incurred by or asserted against Administrative Agent by the Internal Revenue
Service or any other Governmental Authority as a result of the failure of
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of such Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not property executed, or because such
Lender failed to notify Administrative Agent of a change in circumstance that
rendered the exemption from, or reduction of withholding Tax ineffective),
whether or not such Taxes were correctly or legally imposed or asserted. A
certificate as to the amount of such payment or liability delivered to any
Lender by Administrative Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Security Document against any amount due Administrative Agent under this
Section 12.13. The agreements in this Section 12.13 shall survive the
resignation and/or replacement of Administrative Agent, any assignment of rights
by, or the replacement of, a Lender, and the repayment, satisfaction or
discharge of any Loans and all other amounts payable hereunder. For the
avoidance of doubt, for purposes of this Section 12.13, the term “Lender”
includes any L/C Lender.
SECTION 12.14.    Secured Cash Management Agreements and Credit Swap Contracts.
Except as otherwise expressly set forth herein or in any Security Document, no
Cash Management Bank or Swap Provider that obtains the benefits of
Section 11.02, Article VI or any Collateral by virtue of the provisions hereof
or of any Security Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Credit
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Credit Documents.
Notwithstanding any other provision of this Article XII to the contrary,
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Credit Swap Contracts
unless Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as Administrative Agent may request,
from the applicable Cash Management Bank or Swap Provider, as the case may be.
SECTION 12.15.    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, Administrative Agent, Collateral Agent, the
Companies, and their respective Affiliates, that at least one of the following
is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit or the Commitments,
(ii)    the prohibited transaction exemption set forth in one or more prohibited
transaction class exemptions issued by the U.S. Department of Labor (“PTEs”),
such as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a


-151-



--------------------------------------------------------------------------------





class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable so as to exempt from the prohibitions of
Section 406 of ERISA and Section 4975 of the Code such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14, and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative and Collateral Agents, in their sole
discretion, and such Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, Administrative Agent, Collateral Agent and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of any of
the Companies, that none of Administrative Agent, Collateral Agent, or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender involved in the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by Administrative Agent under this Agreement or any documents related to
hereto or thereto).
ARTICLE XIII.    

MISCELLANEOUS
SECTION 13.01.    Waiver. No failure on the part of Administrative Agent,
Collateral Agent or any other Secured Party to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under any Credit Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under any Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.
SECTION 13.02.    Notices.
(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile or electronic mail). All such written notices shall be mailed
certified or registered mail, faxed or delivered to the applicable address,
telecopy or facsimile number or (subject to Section 13.02(b) below) electronic
mail address, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to any Credit Party, any Agent, and L/C Lender to the address,
facsimile number, electronic mail address or telephone number specified for such
Person below its name on the signature pages hereof;


-152-



--------------------------------------------------------------------------------





(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person below its name on the
signature pages hereof or, in the case of any assignee Lender, the applicable
Assignment Agreement.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 13.02(b) below, shall be effective as provided in such
Section 13.02(b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent; provided, however, that the foregoing shall
not apply to notices to any Lender pursuant to Article II, Article III or
Article IV if such Lender has notified Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. Each Agent
or any Credit Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return electronic mail
address or other written acknowledgement); provided, however, that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address (as described in the foregoing clause (i)) of notification that
such notice or communication is available and identifying the website address
therefor.
(c)    Change of Address, Etc. Each Credit Party, each Agent and each L/C Lender
may change its respective address, facsimile number, electronic mail address or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile
number, electronic mail address or telephone number for notices and other
communications hereunder by notice to Borrower, Administrative Agent and each
L/C Lender.
(d)    Reliance by Agents and Lenders. Agents and the Lenders shall be entitled
to rely and act upon any notices (including telephonic Notices of Borrowing and
Letter of Credit Requests) purportedly given by or on behalf of Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Borrower shall indemnify each Indemnitee from all Losses
resulting from the reliance by such Indemnitee on each notice purportedly given
by or on behalf of Borrower (except to the extent resulting from such
Indemnitee’s own gross negligence, bad faith or willful misconduct or material
breach of any Credit Document) and believed by such Indemnitee in good faith to
be genuine. All telephonic notices to and other communications with
Administrative Agent or Collateral Agent may be recorded by Administrative Agent
or Collateral Agent, as the case may be, and each of the parties hereto hereby
consents to such recording.
(e)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall any Agent
or any of their respective Affiliates, directors, officers, employees, counsel,
agents, trustees, investment advisors and attorneys-in-fact (collectively, the


-153-



--------------------------------------------------------------------------------





“Agent Parties”) have any liability to Borrower, any other Credit Party, any
Lender, any L/C Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of Borrower’s or Administrative Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of, or material breach of any
Credit Document by, such Agent Party; provided however, that in no event shall
any Agent Party have any liability to Borrower, any other Credit Party, any
Lender, any L/C Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
SECTION 13.03.    Expenses, Indemnification, Etc.
(a)    The Credit Parties, jointly and severally, agree to pay or reimburse:
(i)    Agents for all of their reasonable and documented out-of-pocket costs and
expenses (including, but limited to in the case of counsel, the reasonable fees,
expenses, and disbursements of one primary legal counsel for Lenders and Agents
selected by Administrative Agent and one local counsel in each applicable
jurisdiction reasonably deemed necessary by Agents and any “ClearPar” costs and
expenses) in connection with (1) the negotiation, preparation, execution and
delivery of the Credit Documents and the extension and syndication of credit
(including the Loans and Commitments) hereunder and (2) the negotiation,
preparation, execution and delivery of any modification, supplement, amendment
or waiver of any of the terms of any Credit Document (whether or not consummated
or effective) requested by the Credit Parties;
(ii)    each Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses of such Agent or Lender (provided that any
legal expenses shall be limited to the reasonable fees, expenses and
disbursements of one primary legal counsel for Lenders and Agents selected by
Administrative Agent and of one local counsel in each applicable jurisdiction
reasonably deemed necessary by Agents) (and solely in the case of an actual or
perceived conflict of interest, where the Persons affected by such conflict
inform Borrower in writing of the existence of an actual or perceived conflict
of interest prior to retaining additional counsel, one additional of each such
counsel for each group of similarly situated Secured Parties)) in connection
with (1) any enforcement or collection proceedings resulting from any Event of
Default, including all manner of participation in or other involvement with
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated), (2) following
the occurrence and during the continuance of an Event of Default, the
enforcement of any Credit Document and (3) the enforcement of this
Section 13.03; and
(iii)    Administrative Agent or Collateral Agent, as applicable but without
duplication, for all reasonable and documented costs, expenses, assessments and
other charges (including reasonable fees and disbursements of one counsel in
each applicable jurisdiction) incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Credit Document or any other document referred to therein.
Without limiting the rights of any Agent under this Section 13.03(a), each
Agent, promptly after a request of Borrower from time to time, will advise
Borrower of an estimate of any amount anticipated to be incurred by such Agent
and reimbursed by Borrower under this Section 13.03(a).
(b)    The Credit Parties, jointly and severally, hereby agree to indemnify each
Agent, each Lender and their respective Affiliates and their and their
respective affiliates, directors, trustees, officers, employees,
representatives, advisors, partners and agents (each, an “Indemnitee”) from, and
hold each of them harmless against, any and all Losses incurred by, imposed on
or asserted against any of them directly or indirectly arising out of or by
reason of or relating to the negotiation, execution, delivery, performance,
administration or enforcement of any Credit Document, any of the transactions
contemplated by the Credit Documents (including the Transactions), any breach by
any Credit Party of any representation, warranty, covenant or other agreement
contained in any Credit Document in connection with any of the Transactions, the
use or proposed use of any of the Loans or Letters of Credit, the issuance of or
performance


-154-



--------------------------------------------------------------------------------





under any Letter of Credit or, the use of any collateral security for the
Obligations (including the exercise by any Agent or Lender of the rights and
remedies or any power of attorney with respect thereto or any action or inaction
in respect thereof), including all amounts payable by any Lender pursuant to
Section 12.08 (and, in the case of an actual or perceived conflict of interest,
of another firm of counsel for each group of similarly affected Indemnitees in
each relevant jurisdiction)), but excluding (i) any such Losses relating to
matters referred to in Sections 5.01 or 5.06 (which shall be the sole remedy in
respect of matters referred to therein), (ii) any such Losses arising from the
gross negligence, bad faith or willful misconduct or material breach of any
Credit Documents by such Indemnitee or its Related Indemnified Persons (as
determined by a court of competent jurisdiction in a final and non-appealable
decision) and (iii) any such Losses relating to any dispute between and among
Indemnitees that does not involve an act or omission by any Company (other than
any claims against Administrative Agent, Collateral Agent, any other agent or
bookrunner named on the cover page hereto or any L/C Lender, in each case,
acting in such capacities or fulfilling such roles); provided, however, this
Section 13.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim. For
purposes of this Section 13.03(b), a “Related Indemnified Person” of an
Indemnitee means (1) any controlling person or controlled affiliate of such
Indemnitee, (2) the respective directors, officers, or employees of such
Indemnitee or any of its controlling persons or controlled Affiliates and (3)
the respective agents of such Indemnitee or any of its controlling persons or
controlled Affiliates, in the case of this clause (3), acting at the
instructions of such Indemnitee, controlling person or such controlled
Affiliate; provided that each reference to a controlled Affiliate or controlling
person in this sentence pertains to a controlled Affiliate or controlling person
involved in the performance of the Indemnitee’s obligations under the
facilities.
Without limiting the generality of the foregoing, the Credit Parties, jointly
and severally, will indemnify each Agent, each Lender and each other Indemnitee
from, and hold each Agent, each Lender and each other Indemnitee harmless
against, any Losses incurred by, imposed on or asserted against any of them
arising under any Environmental Law as a result of (i) the past, present or
future operations of any Company (or any predecessor-in-interest to any
Company), (ii) the past, present or future condition of any site or facility
owned, operated, leased or used at any time by any Company (or any such
predecessor-in-interest) to the extent such Losses arise from or relate to the
parties’ relationship under the Credit Documents or to any Company’s (or such
predecessor-in-interest’s) (A) ownership, operation, lease or use of such site
or facility or (B) any aspect of the respective business or operations of such
parties, and, in each case shall include, without limitation, any and all such
Losses for which any Company could be found liable, or (iii) any Release or
threatened Release of any Hazardous Materials at, on, under or from any such
site or facility to the extent such Losses arise from or relate to the parties’
relationship under the Credit Documents or to any Company’s (or such
predecessor-in-interest’s) (A) ownership, operation, lease or use of such site
or facility or (B) any aspect of the respective business or operations of such
parties, and, in each case shall include, without limitation, any and all such
Losses for which any Company could be found liable, including any such Release
or threatened Release that shall occur during any period when any Agent or
Lender shall be in possession of any such site or facility following the
exercise by such Agent or Lender, as the case may be, of any of its rights and
remedies hereunder or under any of the Security Documents; provided, however,
that the indemnity hereunder shall be subject to the exclusions from
indemnification set forth in the preceding sentence.
To the extent that the undertaking to indemnify and hold harmless set forth in
this Section 13.03 or any other provision of any Credit Document providing for
indemnification is unenforceable because it is violative of any law or public
policy or otherwise, the Credit Parties, jointly and severally, shall contribute
the maximum portion that each of them is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all indemnified liabilities
incurred by any of the Persons indemnified hereunder.
To the fullest extent permitted by applicable law, no party hereto shall assert,
and the parties hereto hereby waive, any claim against any Person, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
nothing contained in this sentence shall limit the Credit Parties’ indemnity and
reimbursement obligations to the extent set forth in this Section 13.03
(including the Credit Parties’ indemnity and reimbursement obligations to
indemnify the Indemnitees for indirect, special, punitive or consequential
damage that are included in any third party claim in connection with which such
Indemnitee is entitled to indemnification hereunder). No Indemnitee referred to
in subsection (b) above shall be liable for any damages arising


-155-



--------------------------------------------------------------------------------





from the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence, bad faith or willful misconduct or material breach of
any Credit Document by such Indemnitee as determined by a final and
non-appealable judgment of a court of competent jurisdiction.
SECTION 13.04.    Amendments and Waiver.
(a)    Neither this Agreement nor any other Credit Document nor any terms hereof
or thereof may be amended, modified, changed or waived, unless such amendment,
modification, change or waiver is in writing signed by each of the Credit
Parties that is party thereto and the Required Lenders (or Administrative Agent
with the consent of the Required Lenders); provided that no such amendment,
modification, change or waiver shall (and any such amendment, modification,
change or waiver set forth below in clauses (i) through (vii) of this
Section 13.04(a) shall only require the approval of the Agents and/or Lenders
whose consent is required therefor pursuant to such clauses):
(i)    extend the date for any scheduled payment of principal on any Loan or
Note or extend the stated maturity of any Letter of Credit beyond any R/C
Maturity Date (unless such Letter of Credit is required to be cash
collateralized or otherwise backstopped (with a letter of credit on customary
terms) to Administrative Agent’s and applicable L/C Lender’s reasonable
satisfaction or the participations therein are required to be assumed by Lenders
that have Revolving Commitments which extend beyond such R/C Maturity Date) or
extend the termination date of any of the Commitments, or reduce the rate or
extend the time of payment of interest (other than as a result of any waiver of
the applicability of any post-default increase in interest rates) or fees
thereon, or forgive or reduce the principal amount thereof, without the consent
of each Lender directly and adversely affected thereby (it being understood that
the waiver of (or amendment to the terms of) any Default or Event of Default or
of any mandatory prepayment of the Loans or mandatory reduction in Commitments
shall not constitute a postponement of any date scheduled for the payment of
principal or interest or an extension or increase of any Commitment and any
amendment or modification to the financial definitions in this Agreement shall
not constitute a reduction in any rate of interest or fees for purposes of this
clause (i), notwithstanding the fact that such amendment or modification
actually results in such a reduction);
(ii)    release (x) all or substantially all of the Collateral (except as
provided in the Security Documents) under all the Security Documents or (y) all
or substantially all of the Guarantors from the Guarantees (except as expressly
provided in this Agreement), without the consent of each Lender;
(iii)    amend, modify, change, or waive (x) any provision of Section 11.02 or
this Section 13.04 without the consent of each Lender, (y) any other provision
of any Credit Document or any other provision of this Agreement that expressly
provides that the consent of all Lenders or all affected Lenders is required,
without the consent of each Lender directly and adversely affected thereby, or
(z) any provision of any Credit Document that expressly provides that the
consent of the Required Tranche Lenders of a particular Tranche or Required
Revolving Lenders is required, without the consent of the Required Tranche
Lenders of each Tranche or the Required Revolving Lenders, as the case may be
(in each case, except for technical amendments with respect to additional
extensions of credit (including Extended Term Loans or Extended Revolving Loans)
pursuant to this Agreement which afford the benefits or protections to such
additional extensions of credit of the type provided to the Term Loans and/or
the Revolving Commitments and Revolving Loans, as applicable);
(iv)    (x) reduce the percentage specified in the definition of Required
Lenders or Required Tranche Lenders or otherwise amend the definition of
Required Lenders or Required Tranche Lenders without the consent of each Lender
or (y) reduce the percentage specified in the definition of Required Revolving
Lenders or otherwise amend the definition of Required Revolving Lenders without
the consent of each Revolving Lender (provided that, (x) no such consent shall
be required for technical amendments with respect to additional extensions of
credit pursuant to this Agreement (including Extended Term Loans and Extended
Revolving Loans), and (y) with the consent of the Required Lenders, additional
extensions of credit (including Extended Term Loans and Extended Revolving
Loans) pursuant to this Agreement may be included in the


-156-



--------------------------------------------------------------------------------





determination of the Required Lenders, Required Tranche Lenders and/or Required
Revolving Lenders on substantially the same basis as the extensions of Loans and
Commitments are included on the Closing Date);
(v)    amend, modify, change, or waive Section 4.02 or 4.07(b) in a manner that
would alter the pro rata sharing of payments required thereby, without the
consent of each Lender directly affected thereby (except for technical
amendments with respect to additional extensions of credit (including Extended
Term Loans or Extended Revolving Loans) pursuant to this Agreement which afford
the protections to such additional extensions of credit of the type provided to
the Term Loans and/or the Revolving Commitments and Revolving Loans, as
applicable);
(vi)    impose any greater restriction on the ability of any Lender under a
Tranche to assign any of its rights or obligations hereunder without the written
consent of the Required Tranche Lenders for such Tranche; or
(vii)    amend, modify, change or waive any provision in Section 7.02 or waive
any Default or Event of Default (or amend any Credit Document to effectively
waive any Default or Event of Default), excluding any general waiver of any
Default or Event of Default by the Required Lenders (as opposed to a waive only
for the purpose of making such extension of credit), if the effect of such
amendment, modification, change or waiver would require Lenders under a Tranche
to fund its Loans when such Lenders would otherwise not be required to do so,
without the written consent of the Required Tranche Lenders for such Tranche;
provided, further, that no such amendment, modification, change or waiver shall
(A) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the total Commitments or Total Revolving
Commitments or a waiver of a mandatory prepayment shall not constitute an
increase of the Commitment of any Lender), (B) without the consent of each L/C
Lender, amend, modify, change or waive any provision of Section 2.03 or alter
such L/C Lender’s rights or obligations with respect to Letters of Credit,
(C) without the consent of any applicable Agent, amend, modify, change or waive
any provision as same relates to the rights or obligations of such Agent,
(D) amend, modify, change or waive Section 2.10(b) in a manner that by its terms
adversely affects the rights in respect of prepayments due to Lenders holding
Loans of one Tranche differently from the rights of Lenders holding Loans of any
other Tranche without the prior written consent of the Required Tranche Lenders
of each adversely affected Tranche (such consent being in lieu of the consent of
the Required Lenders required above in this Section 13.04(a)) (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement (including Extended Term Loans or Extended Revolving Loans) so
that such additional extensions may share in the application of prepayments (or
commitment reductions) with any Tranche of Term Loans or Revolving Loans, as
applicable); provided, however, the Required Lenders may waive, in whole or in
part, any prepayment so long as the application, as between Tranches, of any
portion of such prepayment which is still required to be made is not altered or
(E) amend or modify the definition of “Alternate Currency” or Section 1.05
without the prior written consent of all the Revolving Lenders (such consent
being in lieu of the consent of the Required Lenders required above in this
Section 13.04(a)). Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (x) the Commitment of such Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender, (y) the principal and accrued and unpaid interest of such Defaulting
Lender’s Loans shall not be reduced or forgiven (other than as a result of any
waiver of the applicability of any post-default increase in interest rates), nor
shall the date for any scheduled payment of any such amounts be postponed,
without the consent of such Defaulting Lender (it being understood that any
amendment or modification to the financial definitions in this Agreement shall
not constitute a reduction in any rate of interest or fees for purposes of this
clause (y), notwithstanding the fact that such amendment or modification
actually results in such a reduction) and (z) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender (other than in the
case of a consent by Administrative Agent to permit Borrower and its
Subsidiaries


-157-



--------------------------------------------------------------------------------





to purchase Revolving Commitments (and Revolving Loans made pursuant thereto) of
Defaulting Lenders in excess of the amount permitted pursuant to
Section 13.04(h)).
In addition, notwithstanding the foregoing, the Commitment Letter may only be
amended or changed, or rights or privileges thereunder waived, only by the
parties thereto in accordance with the respective provisions thereof.
(b)    If, in connection with any proposed amendment, modification, change or
waiver of or to any of the provisions of this Agreement, the consent of the
Required Lenders (or in the case of a proposed amendment, modification, change
or waiver affecting a particular Class or Tranche, the Lenders holding a
majority of the Loans and Commitments with respect to such Class or Tranche) is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then Borrower shall have the right, so long as all
non-consenting Lenders whose individual consent is required are treated as
described in either clause (A) or (B) below, to either:
(A)    replace each such non-consenting Lender or Lenders (or, at the option of
Borrower, if such non-consenting Lender’s consent is required with respect to a
particular Class or Tranche of Loans (or related Commitments), to replace only
the Classes or Tranches of Commitments and/or Loans of such non-consenting
Lender with respect to which such Lender’s individual consent is required (such
Classes or Tranches, the “Affected Classes”)) with one or more Replacement
Lenders, so long as, at the time of such replacement, each such Replacement
Lender consents to the proposed amendment, modification, change or waiver;
provided, further, that (i) at the time of any such replacement, the Replacement
Lender shall enter into one or more Assignment Agreements (and with all fees
payable pursuant to Section 13.05(b) to be paid by the Replacement Lender)
pursuant to which the Replacement Lender shall acquire all of the Commitments
and outstanding Loans of, and in each case L/C Interests of, the Replaced Lender
(or, at the option of Borrower if the respective Lender’s consent is required
with respect to less than all Classes or Tranches of Loans (or related
Commitments), the Commitments, outstanding Loans and L/C Interests of the
Affected Classes), (ii) at the time of any replacement, the Replaced Lender
shall receive an amount equal to the sum of (A) the principal of, and all
accrued interest on, all outstanding Loans of such Lender (other than any Loans
not being acquired by the Replacement Lender), (B) all Reimbursement Obligations
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in the Alternate Currency) owing to such
Lender, together with all then unpaid interest with respect thereto at such
time, in the event Revolving Loans or Revolving Commitments owing to such Lender
are being acquired and (C) all accrued, but theretofore unpaid, fees and other
amounts owing to the Lender with respect to the Loans being so assigned and
(iii) all obligations of Borrower owing to such Replaced Lender (other than
those specifically described in clause (ii) above in respect of Replaced Lenders
for which the assignment purchase price has been, or is concurrently being,
paid, and other than those relating to Loans or Commitments not being acquired
by the Replacement Lender, but including any amounts which would be paid to a
Lender pursuant to Section 5.05 if Borrower were prepaying a LIBOR Loan), as
applicable, shall be paid in full to such Replaced Lender, as applicable,
concurrently with such replacement. Upon the execution of the respective
Assignment Agreement, the payment of amounts referred to in clauses (i), (ii),
and (iii) above, as applicable, and the receipt of any consents that would be
required for an assignment of the subject Loans and Commitments to such
Replacement Lender in accordance with Section 13.05, the Replacement Lender, if
any, shall become a Lender hereunder and the Replaced Lender, as applicable,
shall cease to constitute a Lender hereunder and be released of all its
obligations as a Lender, except with respect to indemnification provisions
applicable to such Lender under this Agreement, which shall survive as to such
Lender and, in the case of any Replaced Lender, except with respect to Loans,
Commitments and L/C Interests of such Replaced Lender not being acquired by the
Replacement Lender; provided, that if the applicable Replaced Lender does not
execute the Assignment Agreement within three (3) Business Days (or such shorter
period as is acceptable to Administrative Agent) after Borrower’s request,
execution of such Assignment Agreement by the Replaced Lender shall not be
required to effect such assignment; or
(B)    terminate such non-consenting Lender’s Commitment and/or repay Loans held
by such Lender (or, if such non-consenting Lender’s consent is required with
respect to a particular Class or Tranche of Loans, the Commitment and Loans of
the Affected Class) and, if applicable, Cash Collateralize its applicable R/C
Percentage of the L/C Liability, in either case, upon three (3) Business Days’
(or such shorter period as


-158-



--------------------------------------------------------------------------------





is acceptable to Administrative Agent) prior written notice to Administrative
Agent at the Principal Office (which notice Administrative Agent shall promptly
transmit to each of the Lenders). Any such prepayment of the Loans or
termination of the Commitments of such Lender shall be made together with
accrued and unpaid interest, fees and other amounts owing to such Lender
(including all amounts, if any, owing pursuant to Section 5.05) (or if the
applicable consent requires approval of all Lenders of a particular Tranche but
not all Lenders, then Borrower shall terminate all Commitments and/or repay all
Loans, in each case together with payment of all accrued and unpaid interest,
fees and other amounts owing to such Lender (including all amounts, if any,
owing pursuant to Section 5.05) under such Tranche), so long as (i) in the case
of the repayment of Revolving Loans of any Lender pursuant to this
Section 13.04(b)(B), (A) the Revolving Commitment of such Lender is terminated
concurrently with such repayment and (B) such Lender’s R/C Percentage of all
outstanding Letters of Credit is Cash Collateralized or backstopped by Borrower
in a manner reasonably satisfactory to Administrative Agent and the L/C Lenders.
Immediately upon any repayment of Loans by Borrower pursuant to this
Section 13.04(b)(B), such Loans repaid or acquired pursuant hereto shall be
cancelled for all purposes and no longer outstanding (and may not be resold,
assigned or participated out by Borrower) for all purposes of this Agreement and
all other Credit Documents (provided; that such purchases and cancellations
shall not constitute prepayments or repayments of the Loans (including, without
limitation, pursuant to Section 2.09 or 2.10 or Article IV)), including, but not
limited to (A) the making of, or the application of, any payments to the Lenders
under this Agreement or any other Credit Document, (B) the making of any
request, demand, authorization, direction, notice, consent or waiver under this
Agreement or any other Credit Document, (C) the providing of any rights to
Borrower as a Lender under this Agreement or any other Credit Document, and
(D) the determination of Required Lenders, or for any similar or related
purpose, under this Agreement or any other Credit Document.
(c)    Administrative Agent and Borrower may (without the consent of Lenders)
amend any Credit Document to the extent (but only to the extent) necessary to
reflect the existence and terms of Incremental Revolving Commitments,
Incremental Term Loans, Other Term Loans, Other Revolving Loans, Extended Term
Loans and Extended Revolving Commitments. Notwithstanding anything to the
contrary contained herein, such amendment shall become effective without any
further consent of any other party to such Credit Document. In addition, upon
the effectiveness of any Refinancing Amendment, Administrative Agent, Borrower
and the Lenders providing the relevant Credit Agreement Refinancing Indebtedness
may amend this Agreement to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Revolving Loans,
Other Revolving Commitments and/or Other Term Loan Commitments). Administrative
Agent and Borrower may effect such amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate, in the reasonable opinion
of Administrative Agent and Borrower, to effect the terms of any Refinancing
Amendment. Administrative Agent and Collateral Agent may enter into amendments
to this Agreement and the other Credit Documents with Borrower as may be
necessary in order to establish new tranches or sub-tranches in respect of the
Loans and/or Commitments extended pursuant to Section 2.13 or incurred pursuant
to Section 2.12 or 2.15 and such technical amendments as may be necessary or
appropriate in the reasonable opinion of Administrative Agent and Borrower in
connection with the establishment of such new tranches or sub-tranches, in each
case on terms consistent with Section 2.13, 2.12, or 2.15.
(d)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, Administrative
Agent and Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the Term
Loans (or any Tranche thereof in the case of additional Term Loans) and the
Revolving Loans and Revolving Commitments (or any Tranche of Revolving Loans and
Revolving Commitments in the case of additional Revolving Loans or Revolving
Commitments) and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders, Required Tranche Lenders, and/or Required
Revolving Lenders, as applicable.
(e)    Notwithstanding anything to the contrary herein, (i) upon five (5)
Business Days’ prior written notice to the Lenders, any Credit Document may be
waived, amended, supplemented, or modified pursuant to an agreement


-159-



--------------------------------------------------------------------------------





or agreements in writing entered into by Borrower and Administrative Agent
(without the consent of any Lender, unless the Required Lenders shall have
objected within such five (5) Business Day period) solely to effect
administrative changes or to correct administrative errors or omissions or to
cure an ambiguity, defect or error (including, without limitation, to revise the
legal description of any Mortgaged Real Property based on surveys), or to grant
a new Lien for the benefit of the Secured Parties or extend an existing Lien
over additional property or to make modifications which are not materially
adverse to the Lenders and are requested or required by Gaming Authorities or
Gaming Laws and (ii) any Credit Document may be waived, amended, supplemented,
or modified pursuant to an agreement or agreements in writing entered into by
Borrower and Administrative Agent (without the consent of any Lender) to permit
any changes requested or required by any Governmental Authority that are not
materially adverse to the Lenders (including any changes relating to
qualifications as a permitted holder of debt, licensing or limits on Property
that may be pledged as Collateral or available remedies). Notwithstanding
anything to the contrary herein, (A) additional extensions of credit consented
to by Required Lenders shall be permitted hereunder on a ratable basis with the
existing Loans (including as to proceeds of, and sharing in the benefits of,
Collateral and sharing of prepayments), (B) Collateral Agent shall enter into
the Pari Passu Intercreditor Agreement upon the request of Borrower in
connection with the incurrence of Permitted First Priority Refinancing Debt or
Ratio Debt (and Permitted Refinancings thereof that satisfy
Sections 10.01(t)(i)(D) and 10.01(t)(i)(E), as applicable (or any amendments and
supplements thereto in connection with the incurrence of additional Permitted
First Priority Refinancing Debt or Ratio Debt (and Permitted Refinancings
thereof that thereof that satisfy Sections 10.01(t)(i)(D) and 10.01(t)(i)(E))),
and (C) Collateral Agent shall enter into the Second Lien Intercreditor
Agreement upon the request of Borrower in connection with the incurrence of
Permitted Second Priority Refinancing Debt or Ratio Debt (and Permitted
Refinancings thereof that thereof that satisfy Sections 10.01(t)(i)(D) and
10.01(t)(i)(E) (or any amendments and supplements thereto in connection with the
incurrence of additional Permitted Second Priority Refinancing Debt or Ratio
Debt (and Permitted Refinancings thereof that thereof that satisfy
Sections 10.01(t)(i)(D) and 10.01(t)(i)(E))).
(f)    Notwithstanding anything to the contrary herein, the applicable Credit
Party or Credit Parties and Administrative Agent and/or Collateral Agent may (in
its or their respective sole discretion, or shall, to the extent required by any
Credit Document) enter into any amendment or waiver of any Credit Document, or
enter into any new agreement or instrument, without the consent of any other
Person, to effect the granting, perfection, protection, expansion or enhancement
of any security interest in any Collateral or additional property to become
Collateral for the benefit of the Secured Parties, or as required by local law
to give effect to, or protect any security interest for the benefit of the
Secured Parties, in any property or so that the security interests therein
comply with applicable Requirements of Law or to release any Collateral which is
not required under the Security Documents.
(g)    Notwithstanding anything to the contrary herein, Administrative Agent and
Collateral Agent shall (A) release any Lien granted to or held by Administrative
Agent or Collateral Agent upon any Collateral (i) upon Payment in Full of the
Obligations (other than (x) obligations under any Swap Contracts as to which
acceptable arrangements have been made to the satisfaction of the relevant
counterparties and (y) Cash Management Agreements not yet due and payable),
(ii) upon the sale, transfer or other disposition of Collateral to the extent
required pursuant to the last paragraph in Section 10.05 (and Administrative
Agent or Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Credit Party upon its reasonable request without further
inquiry) to any Person other than a Credit Party, (iii) if approved, authorized
or ratified in writing by the Required Lenders (or all of the Lenders to the
extent required by Section 13.04(a)), (iv) if the property subject to such Lien
is owned by a Guarantor, upon release of such Guarantor from its obligations
under its Guarantee pursuant to Section 6.08, (v) constituting Equity Interests
in or property of an Unrestricted Subsidiary, (vi) subject to Liens permitted
under Sections 10.02(i) or 10.02(k), in each case, to the extent the documents
governing such Liens do not permit such Collateral to secure the Obligations, or
(vii) as otherwise may be provided herein or in the relevant Security Documents,
and (B) consent to and enter into (and execute documents permitting the filing
and recording, where appropriate) the grant of easements and covenants and
subordination rights with respect to real property, conditions, restrictions and
declarations on customary terms, and subordination, non-disturbance and
attornment agreements on customary terms reasonably requested by Borrower with
respect to leases entered into by Borrower and its Restricted Subsidiaries, to
the extent requested by Borrower and not materially adverse to the interests of
the Lenders.
(d)    If any Lender is a Defaulting Lender, Borrower shall have the right to
terminate such Defaulting Lender’s Revolving Commitment and repay the Loans
related thereto as provided below so long as Borrower Cash


-160-



--------------------------------------------------------------------------------





Collateralizes or backstops such Defaulting Lender’s applicable R/C Percentage
of the L/C Liability to the reasonable satisfaction of the L/C Issuer and
Administrative Agent; provided that such terminations of Revolving Commitments
shall not exceed 20% of the sum of (x) the initial aggregate principal amount of
the Revolving Commitments on the Closing Date plus (y) the initial aggregate
principal amount of all Incremental Revolving Commitments incurred after the
Closing Date and prior to such date of determination; provided, further, that
Borrower and its Subsidiaries may terminate additional Revolving Commitments of
Defaulting Lenders and repay the Loans related thereto pursuant to this
Section 13.04(h) with the consent of Administrative Agent. At the time of any
such termination and/or repayment, and as a condition thereto, the Replaced
Lender shall receive an amount equal to the sum of (A) the principal of, and all
accrued interest on, all outstanding Loans of such Lender provided pursuant to
such Revolving Commitments, (B) all Reimbursement Obligations (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternate Currency) owing to such Lender, together
with all then unpaid interest with respect thereto at such time, in the event
Revolving Loans or Revolving Commitments owing to such Lender are being repaid
and terminated or acquired, as the case may be, and (C) all accrued, but
theretofore unpaid, fees owing to the Lender pursuant to Section 2.05 with
respect to the Loans being so repaid, as the case may be and all other
obligations of Borrower owing to such Replaced Lender (other than those relating
to Loans or Commitments not being terminated or repaid) shall be paid in full to
such Defaulting Lender concurrently with such termination. At such time, unless
the respective Lender continues to have outstanding Loans or Commitments
hereunder, such Lender shall no longer constitute a “Lender” for purposes of
this Agreement, except with respect to indemnifications under this Agreement
(including, without limitation, Sections 4.02, 5.01, 5.03, 5.05, 5.06 and
13.03), which shall survive as to such repaid Lender. Immediately upon any
repayment of Loans by Borrower pursuant to this Section 13.04(h), such Loans
repaid pursuant hereto shall be cancelled for all purposes and no longer
outstanding (and may not be resold, assigned or participated out by Borrower)
for all purposes of this Agreement and all other Credit Documents (provided;
that such purchases and cancellations shall not constitute prepayments or
repayments of the Loans (including, without limitation, pursuant to
Section 2.09, Section 2.10 or Article IV) for any purpose hereunder), including,
but not limited to (A) the making of, or the application of, any payments to the
Lenders under this Agreement or any other Credit Document, (B) the making of any
request, demand, authorization, direction, notice, consent or waiver under this
Agreement or any other Credit Document, (C) the providing of any rights to
Borrower as a Lender under this Agreement or any other Credit Document, and
(D) the determination of Required Lenders, or for any similar or related
purpose, under this Agreement or any other Credit Document.
(e)    Notwithstanding anything to the contrary herein, in connection with any
determination as to whether the Required Lenders, Required Revolving Lenders,
Required Tranche Lenders, as applicable, have (A) consented (or not consented)
to any amendment or waiver of any provision of this Agreement or any other
Credit Document or any departure by any Credit Party therefrom, (B) otherwise
acted on any matter related to any Credit Document, or (C) directed or required
Administrative Agent, Collateral Agent, or any Lender to undertake any action
(or refrain from taking any action) with respect to or under any Credit
Document, any Lender (other than (x) any Lender that is a Regulated Bank and
(y) any Lender as of the Closing Date (each, an “Excluded Lender”)) that, as a
result of its interest in any total return swap, total rate of return swap,
credit default swap or other derivative contract (other than any such total
return swap, total rate of return swap, credit default swap or other derivative
contract entered into pursuant to bona fide market making activities), has a net
short position with respect to the Loans and/or Commitments (each, a “Net Short
Lender”), shall not, without the consent of Borrower, have any right to vote any
of its Loans and Commitments and shall be deemed to have voted its interest as a
Lender without discretion in the same proportion as the allocation of voting
with respect to such matter by Lenders who are not Net Short Lenders. For
purposes of determining whether a Lender (other than an Excluded Lender) has a
“net short position” on any date of determination: (i) derivative contracts with
respect to the Loans and Commitments and such contracts that are the functional
equivalent thereof shall be counted at the notional amount thereof in Dollars,
(ii) the notional amounts in other currencies shall be converted to the dollar
equivalent thereof by such Lender in a commercially reasonable manner consistent
with generally accepted financial practices and based on the prevailing
conversion rate (determined on a mid-market basis) on the date of determination,
(iii) derivative contracts in respect of an index that includes any of Borrower
or other Credit Parties or any instrument issued or guaranteed by any of
Borrower or other Credit Parties shall not be deemed to create a short position
with respect to the Loans and/or Commitments, so long as (x) such index is not
created, designed, administered or requested by such Lender or its Affiliates
and (y) Borrower and the other Credit Parties and any instrument issued or
guaranteed by any of Borrower or other Credit Parties, collectively, shall
represent less than five percent (5%) of the components of such index,
(iv) derivative transactions that are documented using either the 2014 ISDA
Credit Derivatives Definitions


-161-



--------------------------------------------------------------------------------





or the 2003 ISDA Credit Derivative Definitions (collectively, the “ISDA CDS
Definitions”) shall be deemed to create a short position with respect to the
Loans and/or Commitments if such Lender is a protection buyer or the equivalent
thereof for such derivative transaction and (x) the Loans or the Commitments are
a “Reference Obligation” under the terms of such derivative transaction (whether
specified by name in the related documentation, included as a “Standard
Reference Obligation” on the most recent list published by Markit, if “Standard
Reference Obligation” is specified as applicable in the relevant documentation
or in any other manner), (y) the Loans or the Commitments would be a
“Deliverable Obligation” under the terms of such derivative transaction, or
(z) any of Borrower or other Credit Parties (or its successor) is designated as
a “Reference Entity” under the terms of such derivative transaction, and (v)
credit derivative transactions or other derivatives transactions not documented
using the ISDA CDS Definitions shall be deemed to create a short position with
respect to the Loans and/or Commitments if such transactions are functionally
equivalent to a transaction that offers the Lender protection in respect of the
Loans or the Commitments, or as to the credit quality of any of Borrower or
other Credit Parties other than, in each case, as part of an index so long as
(x) such index is not created, designed, administered or requested by such
Lender and (y) Borrower and other Credit Parties and any instrument issued or
guaranteed by any of Borrower or other Credit Parties, collectively, shall
represent less than five percent (5%) of the components of such index. In
connection with any such determination, each Lender (other than an Excluded
Lender) shall promptly notify Administrative Agent in writing that it is a Net
Short Lender, or shall otherwise be deemed to have represented and warranted to
Borrower and Administrative Agent that it is not a Net Short Lender (it being
understood and agreed that Borrower and Administrative Agent shall be entitled
to rely on each such representation and deemed representation).
(f)    Notwithstanding anything in this Agreement or any other Credit Document
to the contrary, Borrower and Administrative Agent may enter into any amendment,
waiver, consent or supplement to this Agreement and such other related changes
(but for the avoidance of doubt, such related changes shall not include a
reduction of the Applicable Margin) to this Agreement as may be applicable to
amend the definition of “LIBO Base Rate” with the consents, if any, and in the
manner, as set forth in Section 5.02(c).
SECTION 13.05.    Benefit of Agreement; Assignments; Participations.
(a)    This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided that no Credit Party may assign or transfer any of its rights,
obligations, or interest hereunder or under any other Credit Document (it being
understood that a merger or consolidation not prohibited by this Agreement shall
not constitute an assignment or transfer) without the prior written consent of
all of the Lenders and provided, further, that, although any Lender may
transfer, assign, or grant participations in its rights hereunder, such Lender
shall remain a “Lender” for all purposes hereunder (and may not transfer or
assign all or any portion of its Commitments, Loans, or related Obligations
hereunder except as provided in Section 13.05(b)) and the participant shall not
constitute a “Lender” hereunder; and provided, further, that no Lender shall
transfer, assign or grant any participation (w) to a natural person, (x) to a
Person that is a Disqualified Lender as of the applicable Trade Date (unless
consented to by Borrower), (y) any Person that is subject to a Disqualification,
or (z) under which the participant shall have rights to approve any amendment to
or waiver of this Agreement or any other Credit Document except to the extent
such amendment or waiver would (i) extend the date for any scheduled payment on,
or the final scheduled maturity of, any Loan, Note or Letter of Credit (unless
such Letter of Credit is not extended beyond any applicable R/C Maturity Date
(unless such Letter of Credit is required to be cash collateralized or otherwise
backstopped (with a letter of credit on customary terms) to the applicable L/C
Lender’s and Administrative Agent’s reasonable satisfaction or the
participations therein are required to be assumed by Lenders that have
commitments which extend beyond such R/C Maturity Date)) in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the total Commitments or
Total Revolving Commitments or of a mandatory prepayment shall not constitute a
change in the terms of such participation, that an increase in any Commitment
(or the available portion thereof) or Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof and that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in any rate of
interest or fees for purposes of this clause (i), notwithstanding the fact that
such amendment or modification actually results in such a reduction),
(ii) consent to the assignment or transfer by any Credit Party of


-162-



--------------------------------------------------------------------------------





any of its rights and obligations under this Agreement or other Credit Document
to which it is a party, or (iii) release all or substantially all of the
Collateral under all of the Security Documents (except as expressly provided in
the Credit Documents) supporting the Loans or Letters of Credit hereunder in
which such participant is participating. In the case of any such participation,
the participant shall not have any rights under this Agreement or any of the
other Credit Documents (the participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto). Subject to the last
sentence of this paragraph (a), Borrower agrees that each participant shall be
entitled to the benefits of Sections 5.01 and 5.06 (subject to the obligations
and limitations of such Sections, including Sections 5.06(c), (it being
understood that the documentation required under Sections 5.06(c) shall be
delivered solely to the participating Lender)) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section 13.05. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 4.07 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and related
interest amounts) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of a Participant Register (including the identity
of any participant or any information relating to a participant's interest in
any commitments, loans, letters of credit or its other obligations under any
Credit Document) to any Person except to the extent such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) or Proposed Section 1.163-5(b) of
the United States Treasury Regulations (or, in each case, any amended or
successor version). A participant shall not be entitled to receive any greater
payment under Sections 5.01 or 5.06 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such participant,
unless the entitlement to a greater payment results from any change in
applicable Laws after the date the participant became a participant.
(b)    No Lender (or any Lender together with one or more other Lenders) may
assign all or any portion of its Commitments, Loans and related outstanding
Obligations (or, if the Commitments with respect to the relevant Tranche have
terminated, outstanding Loans and Obligations) hereunder, except to one or more
Eligible Assignees (treating any fund that invests in loans and any other fund
that invests in loans and is managed or advised by the same investment advisor
of such fund or by an Affiliate of such investment advisor as a single Eligible
Assignee) without the consent of Administrative Agent and in the case of an
assignment of Revolving Loans or Revolving Commitments, the consent of each L/C
Lender (provided that neither the consent of Administrative Agent nor of any L/C
Lender shall be required for any assignment between Goldman Sachs Bank USA and
Goldman Sachs Lending Partners LLC) and, so long as no Event of Default pursuant
to Section 11.01(b) or 11.01(c), or, with respect to Borrower, 11.01(g) or
11.01(h), has occurred and is continuing, Borrower (each such consent not to be
unreasonably withheld or delayed); provided that (x) except in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitments
and Loans at the time owing to it, the aggregate amount of the Commitments or
Loans subject to such assignment shall not be less than $5.0 million; (y) no
such consent of Borrower shall be necessary in the case of (i) an assignment of
Revolving Loans or Revolving Commitments by a Revolving Lender to another
Revolving Lender, (ii) an assignment of Term A Facility Loans by a Term A
Facility Lender to another Term A Facility Lender or an Affiliate or Approved
Fund of a Term A Facility Lender, (iii) an assignment of Term Loans (other than
a Term A Facility Loan) by a Lender of Term Loans to another Lender or an
Affiliate or Approved Fund of a Lender, or (iv) any assignment between Goldman
Sachs Bank USA and Goldman Sachs Lending Partners LLC, and (z) Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within ten (10) Business Days after
having received notice thereof. Notwithstanding the foregoing, so long as no
Event of Default pursuant to Section 11.01(b) or 11.01(c), or, with respect to
Borrower, 11.01(g) or 11.01(h), has occurred and is continuing, no assignment
will be permitted to any Lender that will result in such Lender holding,
collectively with its Affiliates (including any Person deemed to be an Affiliate
for purposes of sub-clause (x)(ii)(B) above), Loans and Commitments having an
aggregate principal amount of $300.0 million, or greater, without the prior
written consent of Borrower (such consent not to be unreasonably withheld,
conditioned or delayed); provided that Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to Administrative Agent within ten (10) Business Days after a Responsible
Officer has received notice thereof. Each assignee shall become a party to this
Agreement as a Lender by execution of an Assignment Agreement; provided that
(I) Administrative Agent


-163-



--------------------------------------------------------------------------------





shall, unless it otherwise agrees in its sole discretion, receive at the time of
each such assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500, (II) no such transfer or assignment
will be effective until recorded by Administrative Agent on the Register
pursuant to Section 2.08, and (III) such assignments may be made on a pro rata
basis among Commitments and/or Loans (and related Obligations). To the extent of
any assignment permitted pursuant to this Section 13.05(b), the assigning Lender
shall be relieved of its obligations hereunder with respect to its assigned
Commitments and outstanding Loans (provided that such assignment shall not
release such Lender of any claims or liabilities that may exist against such
Lender at the time of such assignment). At the time of each assignment pursuant
to this Section 13.05(b) to a Person which is not already a Lender hereunder,
the respective assignee Lender shall, to the extent legally eligible to do so,
provide to Borrower and Administrative Agent the appropriate Internal Revenue
Service Forms and other information as described in Sections 5.06(b) and
5.06(d), as applicable. To the extent that an assignment of all or any portion
of a Lender’s Commitments, Loans and related outstanding Obligations pursuant to
Section 2.11, 13.04(b)(B), or this Section 13.05(b) would, under the laws in
effect at the time of such assignment, result in increased costs under
Section 5.01 or 5.03 from those being charged by the respective assigning Lender
prior to such assignment, then Borrower shall not be obligated to pay such
increased costs (although Borrower, in accordance with and pursuant to the other
provisions of this Agreement, shall be obligated to pay any other increased
costs of the type described above resulting from Changes in Law after the date
of the respective assignment).
(c)    Nothing in this Agreement shall prevent or prohibit any Lender from
pledging or assigning a security interest in its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment of a
security interest to a Federal Reserve Bank or other central banking authority.
No pledge pursuant to this Section 13.05(c) shall release the transferor Lender
from any of its obligations hereunder or permit the pledgee to become a lender
hereunder without otherwise complying with Section 13.05(b).
(d)    Notwithstanding anything to the contrary contained in this Section 13.05
or any other provision of this Agreement, Borrower and its Subsidiaries may, but
shall not be required to, purchase (x) outstanding Loans pursuant to the Auction
Procedures established for each such purchase in an auction managed by Auction
Manager and (y) outstanding Term Loans through open market purchases, subject
solely to the following conditions:
(i)    (x) with respect to any Borrower Loan Purchase pursuant to the Auction
Procedures, at the time of the applicable Purchase Notice (as defined in
Exhibit N), no Event of Default under Section 11.01(a) or 11.01(b) or, with
respect to Borrower, Section 11.01(g) or 11.01(h), has occurred and is
continuing or would result therefrom, and (y) with respect to any Borrower Loan
Purchase consummated through an open market purchase, at the Trade Date of the
applicable assignment, no Event of Default under Section 11.01(a) or 11.01(b)
or, with respect to Borrower, Section 11.01(g) or 11.01(h) has occurred and is
continuing or would result therefrom;
(ii)    immediately upon any Borrower Loan Purchase, the Loans purchased
pursuant thereto shall be cancelled for all purposes and no longer outstanding
(and may not be resold, assigned, or participated out by Borrower) for all
purposes of this Agreement and all other Credit Documents (provided; that such
purchases and cancellations shall not constitute prepayments or repayments of
the Loans (including, without limitation, pursuant to Section 2.09, Section 2.10
or Article IV) for any purpose hereunder), including, but not limited to (A) the
making of, or the application of, any payments to the Lenders under this
Agreement or any other Credit Document, (B) the making of any request, demand,
authorization, direction, notice, consent or waiver under this Agreement or any
other Credit Document, (C) the providing of any rights to Borrower as a Lender
under this Agreement or any other Credit Document, and (D) the determination of
Required Lenders, or for any similar or related purpose, under this Agreement or
any other Credit Document;
(iii)    with respect to each Borrower Loan Purchase, Administrative Agent shall
receive (x) if such Borrower Loan Purchase is consummated pursuant to the
Auction Procedures, a fully executed and completed Borrower Assignment Agreement
effecting the assignment thereof, and (y) if such Borrower Loan Purchase is
consummated pursuant to an open market purchase, a fully executed and completed
Open Market Assignment and Assumption Agreement effecting the assignment
thereof;


-164-



--------------------------------------------------------------------------------





(iv)    with respect to any Borrower Loan Purchase of Revolving Loans under any
Revolving Facility (x) there shall occur a corresponding reduction in the
Revolving Commitments of each applicable Revolving Lender and (y) after giving
effect to such Borrower Loan Purchase, there shall be sufficient aggregate
Revolving Commitments among the Revolving Lenders to apply to the aggregate
amount of L/C Liabilities outstanding as of such date, unless Borrower shall
concurrently with the payment of the purchase price by Borrower for such
Revolving Loans, deposit cash collateral in an account with Administrative Agent
pursuant to Section 2.16 in the amount of any such excess L/C Liabilities;
(v)    Borrower may not use the proceeds of any Revolving Loan to fund the
purchase of outstanding Loans pursuant to this Section 13.05(d); and
(vi)    neither Borrower nor any of its Subsidiaries will be required to
represent or warrant that they are not in possession of non-public information
with respect to Borrower and/or any Subsidiary thereof and/or their respective
securities in connection with any purchase permitted by this Section 13.05(d).
The assignment fee set forth in Section 13.05(b) shall not be applicable to any
Borrower Loan Purchase consummated pursuant to this Section 13.05(d).
(e)    Each Lender who is an Affiliate of Borrower (excluding (x) Borrower and
its Subsidiaries and (y) any Debt Fund Affiliate Lenders) (each, an “Affiliate
Lender”; it being understood that (x) neither Borrower nor any of its
Subsidiaries may be Affiliate Lenders and (y) Debt Fund Affiliate Lenders and
Affiliate Lenders may be lenders in accordance with this Section 13.05 subject,
in the case of Affiliate Lenders, to this Section 13.05(e) and
Section 13.05(f)), in connection with any (i) consent (or decision not to
consent) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Credit Document, (ii) other action on any
matter related to any Credit Document or (iii) direction to Administrative
Agent, Collateral Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Credit Document, agrees that,
except with respect to any amendment, modification, waiver, consent or other
action (1) described in clauses (i) through (vi) of Section 13.04(a) or (2) that
adversely affects such Affiliate Lender (in its capacity as a Lender) in a
disproportionately adverse manner as compared to other Lenders, such Affiliate
Lender shall be deemed to have voted its interest as a Lender without discretion
in such proportion as the allocation of voting with respect to such matter by
Lenders who are not Affiliate Lenders. Each Affiliate Lender hereby irrevocably
appoints Administrative Agent (such appointment being coupled with an interest)
as such Affiliate Lender’s attorney-in-fact, with full authority in the place
and stead of such Affiliate Lender and in the name of such Affiliate Lender,
from time to time in Administrative Agent’s discretion to take any action and to
execute any instrument that Administrative Agent may deem reasonably necessary
to carry out the provisions of this clause (e). In furtherance of the foregoing,
(i) Affiliate Lenders will not be required to represent or warrant that they are
not in possession of non-public information with respect to Borrower and/or any
Subsidiary thereof and/or their respective securities in connection with any
assignment permitted by this Section 13.05(e) and (ii) any Term Loans acquired
by any Affiliate Lender may (but shall not be required to), with the consent of
Borrower, be contributed to Borrower or any of its Restricted Subsidiaries (it
being understood that any such Term Loans shall, to the extent permitted by
applicable Law, be retired and cancelled promptly upon such contribution) and
which may be converted into or exchanged for debt or equity securities that are
permitted to be issued by such Person at such time; provided that upon any such
cancellation, of the aggregate outstanding principal amount of the Term Loans of
the applicable Tranche shall be deemed reduced, as of the date of such
contribution, by the full par value of the aggregate principal amount of the
Term Loans so contributed and cancelled, and each principal repayment
installment with respect to the Term Loans of such Tranche pursuant to
Section 3.01 shall be reduced pro rata by the full par value of the aggregate
principal amount of Term Loans so contributed and cancelled.
(f)    Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (i) attend (including by telephone) any meeting
or discussions (or portion thereof) among Administrative Agent or any Lender to
which representatives of Borrower are not then present, (ii) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
Borrower or its representatives, (iii) make or bring (or participate in, other
than as a passive participant in or recipient of its pro rata benefits of) any
claim, in its capacity as a Lender, against Administrative Agent, Collateral
Agent, or any other Lender with respect to


-165-



--------------------------------------------------------------------------------





any duties or obligations or alleged duties or obligations of such Agent or any
other such Lender under the Credit Documents, (iv) purchase any Term Loan if,
immediately after giving effect to such purchase, Affiliate Lenders in the
aggregate would own Term Loans with an aggregate principal amount in excess of
25% of the aggregate principal amount of all Term Loans then outstanding, or
(v) purchase any Revolving Loans or Revolving Commitments.
(g)    (i)    No assignment or participation shall be made to any Person that
was a Disqualified Lender as of the date (the “Trade Date”) on which the
assigning or participating Lender entered into a binding agreement to sell and
assign all or a portion of its rights and obligations under this Agreement to
such Person (unless Borrower has consented to such assignment or participation
in writing in its sole and absolute discretion, in which case such Person will
not be considered a Disqualified Lender for the purpose of such assignment or
participation). For the avoidance of doubt, with respect to any assignee or
participant that becomes a Disqualified Lender after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Lender”), (x) such assignee or participant shall not retroactively be
disqualified from becoming a Lender or participant and (y) the execution by
Borrower of an Assignment Agreement with respect to such assignee will not by
itself result in such assignee no longer being considered a Disqualified Lender.
Any assignment in violation of this clause (g)(i) shall not be void, but the
other provisions of this clause (g) shall apply, and nothing in this subsection
(g) shall limit any rights or remedies available to the Credit Parties at law or
in equity with respect to any Disqualified Lender and any Person that makes an
assignment or participation to a Disqualified Lender in violation of this clause
(g)(i).
(ii)    If any assignment or participation is made to any Disqualified Lender
without Borrower’s prior written consent in violation of clause (g)(i) above, or
if any Person becomes a Disqualified Lender after the applicable Trade Date,
Borrower may, at its sole expense and effort, upon notice to the applicable
Disqualified Lender and Administrative Agent, (A) terminate any Revolving
Commitment of such Disqualified Lender and repay all obligations of Borrower
owing to such Disqualified Lender in connection with such Revolving Commitment,
(B) in the case of outstanding Term Loans held by Disqualified Lenders, purchase
or prepay such Term Loan by paying the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Lender paid to acquire such
Term Loans, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and/or (C)
require such Disqualified Lender to assign, without recourse (in accordance with
and subject to the restrictions contained in this Section 13.05), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Lender paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by Borrower, Administrative Agent
or any other Lender, (y) attend or participate in meetings attended by the
Lenders and Administrative Agent, or (z) access any electronic site established
for the Lenders or confidential communications from counsel to or financial
advisors of Administrative Agent or the Lenders and (B) (x) for purposes of any
consent to any amendment, waiver or modification of, or any action under, and
for the purpose of any direction to Administrative Agent or any Lender to
undertake any action (or refrain from taking any action) under this Agreement or
any other Credit Document, each Disqualified Lender will be deemed to have
consented in the same proportion as the Lenders that are not Disqualified
Lenders consented to such matter, and (y) for purposes of voting on any plan of
reorganization or plan of liquidation pursuant to any Debtor Relief Laws, each
Disqualified Lender party hereto hereby agrees (1) not to vote on such plan of
reorganization or plan of liquidation pursuant to any Debtor Relief Laws, (2) if
such Disqualified Lender does vote on such plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws notwithstanding the restriction
in the foregoing clause (1), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws), and such vote shall not
be counted in determining whether the applicable class has accepted or rejected
such plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws in accordance with Section 1126(c) of the Bankruptcy Code (or any similar
provision in any other Debtor Relief Laws) and (3) not to contest any request by
any party for a determination by the Bankruptcy Court (or other applicable court
of competent jurisdiction) effectuating the foregoing clause (2).


-166-



--------------------------------------------------------------------------------





(iv)    Administrative Agent shall have the right, and Borrower hereby expressly
authorizes Administrative Agent, to provide the list of Disqualified Lenders to
each Lender specifically requesting the same.
SECTION 13.06.    Survival. The obligations of the Credit Parties under
Sections 5.01, 5.05, 5.06, 13.03 and 13.20, the obligations of each Guarantor
under Section 6.03, and the obligations of the Lenders and Administrative Agent
under Sections 5.06 and 12.08, in each case shall survive the repayment of the
Loans and the other Obligations and the termination of the Commitments and, in
the case of any Lender that may assign any interest in its Commitments, Loans or
L/C Interest (and any related Obligations) hereunder, shall (to the extent
relating to such time as it was a Lender) survive the making of such assignment,
notwithstanding that such assigning Lender may cease to be a “Lender” hereunder.
In addition, each representation and warranty made, or deemed to be made by a
notice of any extension of credit, herein or pursuant hereto shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the Notes and the making of any
extension of credit hereunder, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that Administrative Agent or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty.
SECTION 13.07.    Captions. The table of contents and captions and
Section headings appearing herein are included solely for convenience of
reference and are not intended to affect the interpretation of any provision of
this Agreement.
SECTION 13.08.    Counterparts; Interpretation; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents, constitute the entire contract among the parties thereto
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, other than the Commitment Letter, which are not superseded and survive
solely as to the parties thereto (to the extent provided therein). This
Agreement shall become effective when the Closing Date shall have occurred, and
this Agreement shall have been executed and delivered by the Credit Parties and
when Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 13.09.    Governing Law; Submission to Jurisdiction; Waivers; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND ANY
CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER
CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO THIS AGREEMENT OR
THE OTHER CREDIT DOCUMENTS (EXCEPT AS TO ANY OTHER CREDIT DOCUMENT, AS EXPRESSLY
SET FORTH IN SUCH OTHER CREDIT DOCUMENT), SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.
(b)    SUBMISSION TO JURISDICTION. EACH CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER AT LAW OR IN EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ADMINISTRATIVE AGENT, ANY LENDER, ANY
OF THEIR RESPECTIVE AFFILIATES, OR ANY OF THE PARTNERS, DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS OR ADVISORS OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND


-167-



--------------------------------------------------------------------------------





DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT
DOCUMENT SHALL AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 13.09. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(d)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.09(e).
SECTION 13.10.    Confidentiality. Each Agent and each Lender agrees to keep
information obtained by it pursuant to the Credit Documents confidential in
accordance with such Agent’s or such Lender’s customary practices and agrees
that it will only use such information in connection with the transactions
contemplated hereby and not disclose any of such information other than (a) to
such Agent’s or such Lender’s employees, representatives, directors, attorneys,
auditors, agents, professional advisors, credit insurers, trustees or Affiliates
who are advised of the confidential nature thereof and instructed to keep such
information confidential or to any direct or indirect, actual or prospective,
creditor or contractual counterparty in swap agreements or derivative or
securitization transactions or such creditor’s or contractual counterparty’s
professional advisor (so long as such creditor, contractual counterparty or
professional advisor to such creditor or contractual counterparty agrees in
writing to be bound by the provision of this Section 13.10, such Agent or such
Lender being liable for any breach of confidentiality by any Person described in
this clause (a) and with respect to disclosures to Affiliates to the extent
disclosed by such Lender to such Affiliate), (b) to the extent such information
presently is or hereafter becomes available to such Agent or such Lender on a
non-confidential basis from a Person not an Affiliate of such Agent or such
Lender not known to such Agent or such Lender to be violating a confidentiality
obligation by such disclosure, (c) to the extent disclosure is required by any
Law, subpoena or judicial order or process (provided that notice of such
requirement or order shall be promptly furnished to Borrower unless such notice
is legally prohibited) or requested or required by bank, securities, insurance
or investment company regulations or auditors or any administrative body or
commission or self-regulatory organization (including the Securities Valuation
Office of the NAIC) to whose jurisdiction such Agent or such Lender is subject,
(d) to any rating agency to the extent required in connection with any rating to
be assigned to such Agent or such Lender; provided that


-168-



--------------------------------------------------------------------------------





prior notice thereof is furnished to Borrower, (e) to pledgees under
Section 13.05(c), assignees, participants, prospective assignees or prospective
participants, in each case who agree in writing to be bound by the provisions of
this Section 13.10 or by provisions at least as restrictive as the provisions of
this Section 13.10 (it being understood that any electronically recorded
agreement from any Person listed above in this clause (e) in respect to any
electronic information (whether posted or otherwise distributed on Intralinks or
any other electronic distribution system) shall satisfy the requirements of this
clause (e)), (f) in connection with the exercise of remedies hereunder or under
any Credit Document or to the extent required in connection with any litigation
with respect to the Loans or any Credit Document or (g) with Borrower’s prior
written consent.
SECTION 13.11.    Independence of Representations, Warranties and Covenants. The
representations, warranties and covenants contained herein shall be independent
of each other and no exception to any representation, warranty or covenant shall
be deemed to be an exception to any other representation, warranty or covenant
contained herein unless expressly provided, nor shall any such exception be
deemed to permit any action or omission that would be in contravention of
applicable law.
SECTION 13.12.    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.
SECTION 13.13.    Gaming Laws.
(a)    Notwithstanding anything to the contrary in this Agreement or any other
Credit Document, this Agreement and the other Credit Documents are subject to
the Gaming Laws and the laws involving the sale, distribution and possession of
alcoholic beverages and/or tobacco, as applicable (the “Liquor Laws”). Without
limiting the foregoing, Administrative Agent, Collateral Agent, each other
Agent, each Lender, each other Secured Party and each participant acknowledges
that (i) it and each of its successors and assigns is subject to being called
forward by any Gaming Authority or any Governmental Authority enforcing the
Liquor Laws (each, a “Liquor Authority”), in each of their discretion, for
licensing or a finding of suitability or to file or provide other information,
and (ii) all rights, remedies and powers under this Agreement and the other
Credit Documents, including with respect to Pledged Collateral and the entry
into and ownership and operation of the Gaming Facilities, and the possession,
control, transfer or disposition of gaming equipment, alcoholic beverages or a
gaming or liquor license, may be exercised only to the extent that the exercise
thereof does not violate any applicable provisions of the Gaming Laws and Liquor
Laws and only to the extent that required approvals (including prior approvals)
are obtained from the requisite Governmental Authorities.
(b)    Notwithstanding anything to the contrary in this Agreement or any other
Credit Document, Administrative Agent, Collateral Agent, each other Agent, each
Lender, each other Secured Party and each participant agrees to cooperate with
each Gaming Authority and each Liquor Authority (and, in each case, to be
subject to Section 2.11) in connection with the administration of their
regulatory jurisdiction over Borrower and the other Credit Parties, including,
without limitation, the provision of such documents or other information as may
be requested by any such Gaming Authorities and/or Liquor Authorities relating
to Administrative Agent, Collateral Agent, any other Agent, any of the Lenders,
any other Secured Party or any participants, Borrower and its Subsidiaries or to
the Credit Documents.
(c)    Notwithstanding anything to the contrary in this Agreement or any other
Credit Document, to the extent any provision of this Agreement or any other
Credit Document excludes any assets from the scope of the Pledged Collateral, or
from any requirement to take any action to make effective or perfect any
security interest in favor of Collateral Agent or any other Secured Party in the
Pledged Collateral, the representations, warranties and covenants made by
Borrower or any Restricted Subsidiary in this Agreement with respect to the
creation, perfection or priority (as applicable) of the security interest
granted in favor of Collateral Agent or any other Secured Party (including,
without limitation, Article VIII of this Agreement) shall be deemed not to apply
to such assets.
SECTION 13.14.    USA Patriot Act. Each Lender that is subject to the Act (as
hereinafter defined) to the extent required hereby, notifies Borrower and the
Guarantors that pursuant to the requirements of the USA Patriot Act


-169-



--------------------------------------------------------------------------------





(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies Borrower
and the Guarantors, which information includes the name and address of Borrower
and the Guarantors and other information that will allow such Lender to identify
Borrower and the Guarantors in accordance with the Act, and Borrower and the
Guarantors agree to provide such information from time to time to any Lender.
SECTION 13.15.    Judgment Currency.
(a)    Borrower’s obligations hereunder and under the other Credit Documents to
make payments in Dollars (the “Obligation Currency”) shall not be discharged or
satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than the Obligation Currency, except to the
extent that such tender or recovery results in the effective receipt by
Administrative Agent, Collateral Agent, the respective L/C Lender or the
respective Lender of the full amount of the Obligation Currency expressed to be
payable to Administrative Agent, Collateral Agent, such L/C Lender or such
Lender under this Agreement or the other Credit Documents. If, for the purpose
of obtaining or enforcing judgment against Borrower in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made at the Dollar Equivalent thereof and, in the case of
other currencies the rate of exchange (as quoted by Administrative Agent or if
Administrative Agent does not quote a rate of exchange on such currency, by a
known dealer in such currency designated by Administrative Agent) determined, in
each case, as of the day on which the judgment is given (such day being
hereinafter referred to as the “Judgment Currency Conversion Date”).
(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion and the date of actual payment of the amount due by
Borrower, Borrower covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate or exchange prevailing on the Judgment Currency Conversion
Date.
(c)    For purposes of determining the Dollar Equivalent or any other rate of
exchange for this Section 13.15, such amounts shall include any premium and
costs payable in connection with the purchase of the Obligation Currency.
SECTION 13.16.    Waiver of Claims. Notwithstanding anything in this Agreement
or the other Credit Documents to the contrary, the Credit Parties hereby agree
that Borrower shall not acquire any rights as a Lender under this Agreement as a
result of any Borrower Loan Purchase and may not make any claim as a Lender
against any Agent or any Lender with respect to the duties and obligations of
such Agent or Lender pursuant to this Agreement and the other Credit Documents;
provided, however, that, for the avoidance of doubt, the foregoing shall not
impair Borrower’s ability to make a claim in respect of a breach of the
representations or warranties or obligations of the relevant assignor in a
Borrower Loan Purchase, including in the standard terms and conditions set forth
in the assignment agreement applicable to a Borrower Loan Purchase.
SECTION 13.17.    No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document), Borrower and each other Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by Administrative Agent,
Collateral Agent, the Lead Arrangers, and the Lenders are arm’s-length
commercial transactions between Borrower, each other Credit Party and their
respective Affiliates, on the one hand, and Administrative Agent, Collateral
Agent, the Lead Arrangers, and the Lenders, on the other hand, (B) each of
Borrower and the other Credit Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) Borrower and each other Credit Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (ii) (A) Administrative
Agent, Collateral Agent, the Lead Arrangers, and the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent


-170-



--------------------------------------------------------------------------------





or fiduciary for Borrower, any other Credit Party or any of their respective
Affiliates, or any other Person and (B) none of Administrative Agent, Collateral
Agent, the Lead Arrangers, or the Lenders has any obligation to Borrower, any
other Credit Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents or in other written agreements between
Administrative Agent, Collateral Agent, the Lead Arrangers, or any Lender on one
hand and Borrower, any other Credit Party or any of their respective Affiliates
on the other hand; and (iii) Administrative Agent, Collateral Agent, the Lead
Arrangers, and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from, or conflict
with, those of Borrower, the other Credit Parties and their respective
Affiliates, and none of Administrative Agent, Collateral Agent, the Lead
Arrangers, or the Lenders has any obligation to disclose any of such interests
to Borrower, any other Credit Party or any of their respective Affiliates. Each
Credit Party agrees that nothing in the Credit Documents will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between Administrative Agent, Collateral Agent, the Lead Arrangers,
and the Lenders, on the one hand, and such Credit Party, its stockholders or its
affiliates, on the other. To the fullest extent permitted by law, each of
Borrower and each other Credit Party hereby waives and releases any claims that
it may have against Administrative Agent, Collateral Agent, the Lead Arrangers,
or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby (other than any agency or fiduciary duty expressly set forth in an any
engagement letter referenced in clause (ii)(A)).
SECTION 13.18.    Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Credit Party or any other obligor under any of the Credit
Documents or the Swap Contracts or (with respect to the exercise of rights
against the collateral) Cash Management Agreements (including the exercise of
any right of setoff, rights on account of any banker’s lien or similar claim or
other rights of self-help), or institute any actions or proceedings, or
otherwise commence any remedial procedures, with respect to any Collateral or
any other property of any such Credit Party, without the prior written consent
of Administrative Agent. The provisions of this Section 13.18 are for the sole
benefit of the Agents and the Lenders and shall not afford any right to, or
constitute a defense available to, any Credit Party.
SECTION 13.19.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Credit Document, the interest paid or agreed to be
paid under the Credit Documents (collectively, the “Charges”) shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If any Agent or any Lender shall receive interest in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to
Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. To the extent
permitted by applicable Law, the interest and other Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section 13.19 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender. Thereafter, interest hereunder shall be paid
at the rate(s) of interest and in the manner provided in this Agreement, unless
and until the rate of interest again exceeds the Maximum Rate, and at that time
this Section 13.19 shall again apply. In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount that such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Rate. If the Maximum Rate is
calculated pursuant to this Section 13.19, such interest shall be calculated at
a daily rate equal to the Maximum Rate divided by the number of days in the year
in which such calculation is made. If, notwithstanding the provisions of this
Section 13.19, a court of competent jurisdiction shall finally determine that a
Lender has received interest hereunder in excess of the Maximum Rate,
Administrative Agent shall, to the extent permitted by applicable Law, promptly
apply such excess in the order specified in this Agreement and thereafter shall
refund any excess to Borrower or as a court of competent jurisdiction may
otherwise order.
SECTION 13.20.    Payments Set Aside. To the extent that any payment by or on
behalf of Borrower is made to any Agent, any L/C Lender or any Lender, or any
Agent, any L/C Lender or any Lender exercises its right of setoff,


-171-



--------------------------------------------------------------------------------





and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent,
such L/C Lender or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred and the Agents’, the L/C Lender’s and the Lenders’
Liens, security interests, rights, powers and remedies under this Agreement and
each Credit Document shall continue in full force and effect, and (b) each
Lender severally agrees to pay to Administrative Agent upon demand its
applicable share of any amount so recovered from or repaid by any Agent or L/C
Lender, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. In such event, each Credit Document shall be automatically
reinstated (to the extent that any Credit Document was terminated) and Borrower
shall take (and shall cause each other Credit Party to take) such action as may
be requested by Administrative Agent, the L/C Lenders and the Lenders to effect
such reinstatement.
SECTION 13.21.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 13.22.    Acknowledgement Regarding any Supported QFCs. To the extent
that the Credit Documents provide support, through a guarantee or otherwise, for
swap agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Credit Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of


-172-



--------------------------------------------------------------------------------





a Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Credit Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Credit Documents were governed by the laws of the
United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
[Signature Pages Follow]




-173-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
BORROWER:
WYNN RESORTS FINANCE, LLC
By: Wynn Resorts Holdings, LLC, its sole member
By: Wynn Resorts, Limited, its sole member


By:     /s/ Craig. S Billings    
Name: Craig S. Billings
Title: President, Chief Financial Officer and Treasurer








Signature Page to Credit Agreement



--------------------------------------------------------------------------------






SUBSIDIARY GUARANTORS:
EVERETT PROPERTY, LLC
By: Wynn America Group, LLC, its sole member


By: Wynn Resorts Finance, LLC, its sole member


By: Wynn Resorts Holdings, LLC, its sole member


By: Wynn Resorts, Limited, its sole member




By:
/s/ Craig. S Billings    

Name: Craig S. Billings
Title: President, Chief Financial Officer and Treasurer




WYNN MA, LLC


By: Wynn America Group, LLC, its sole member


By: Wynn Resorts Finance, LLC, its sole member


By: Wynn Resorts Holdings, LLC, its sole member


By: Wynn Resorts, Limited, its sole member




By:
/s/ Craig. S Billings    

Name: Craig S. Billings
Title: President, Chief Financial Officer and Treasurer




Signature Page to Credit Agreement



--------------------------------------------------------------------------------







EBH HOLDINGS, LLC


By: Wynn MA, LLC, its sole member


By: Wynn America Group, LLC, its sole member


By: Wynn Resorts Finance, LLC, its sole member


By: Wynn Resorts Holdings, LLC, its sole member


By: Wynn Resorts, Limited, its sole member




By:
/s/ Craig. S Billings    

Name: Craig S. Billings
Title: President, Chief Financial Officer and Treasurer




EBH MA PROPERTY, LLC


By: Wynn MA, LLC, its managing member


By: Wynn America Group, LLC, its sole member


By: Wynn Resorts Finance, LLC, its sole member


By: Wynn Resorts Holdings, LLC, its sole member


By: Wynn Resorts, Limited, its sole member




By:
/s/ Craig. S Billings    

Name: Craig S. Billings
Title: President, Chief Financial Officer and Treasurer




WYNN AMERICA GROUP, LLC


By: Wynn Resorts Finance, LLC, its sole member


By: Wynn Resorts Holdings, LLC, its sole member


By: Wynn Resorts, Limited, its sole member




By:
/s/ Craig. S Billings    

Name: Craig S. Billings
Title: President, Chief Financial Officer and Treasurer


Signature Page to Credit Agreement



--------------------------------------------------------------------------------





WYNN LAS VEGAS HOLDINGS, LLC


By: Wynn Resorts Finance, LLC, its sole member


By: Wynn Resorts Holdings, LLC, its sole member


By: Wynn Resorts, Limited, its sole member




By:
/s/ Craig. S Billings    

Name: Craig S. Billings
Title: President, Chief Financial Officer and Treasurer




WYNN LAS VEGAS, LLC


By: Wynn Las Vegas Holdings, LLC, its sole member


By: Wynn Resorts Finance, LLC, its sole member


By: Wynn Resorts Holdings, LLC, its sole member


By: Wynn Resorts, Limited, its sole member




By:
/s/ Craig. S Billings    

Name: Craig S. Billings
Title: President, Chief Financial Officer and Treasurer




WYNN SUNRISE, LLC


By: Wynn Las Vegas, LLC its sole member


By: Wynn Las Vegas Holdings, LLC, its sole member


By: Wynn Resorts Finance, LLC, its sole member


By: Wynn Resorts Holdings, LLC, its sole member


By: Wynn Resorts, Limited, its sole member




By:
/s/ Craig. S Billings    

Name: Craig S. Billings
Title: President, Chief Financial Officer and Treasurer




Signature Page to Credit Agreement



--------------------------------------------------------------------------------





WYNN GROUP ASIA, INC.




By:
/s/ Craig. S Billings    

Name: Craig S. Billings
Title: Treasurer




Signature Page to Credit Agreement



--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and Collateral Agent




By:
/s/ Michael Strobel    

Name: Michael Strobel
Title: Vice President




By:
/s/ Yumi Okabe    

Name: Yumi Okabe
Title: Vice President




Signature Page to Credit Agreement



--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH, as L/C Lender




By:
/s/ Michael Strobel    

Name: Michael Strobel
Title: Vice President




By:
/s/ Yumi Okabe    

Name: Yumi Okabe
Title: Vice President




Signature Page to Credit Agreement



--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH, as Lender




By:
/s/ Michael Strobel    

Name: Michael Strobel
Title: Vice President




By:
/s/ Yumi Okabe    

Name: Yumi Okabe
Title: Vice President


Signature Page to Credit Agreement



--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA, as Lender




By:
/s/ Charles D. Johnston    

Name: Charles D. Johnston
Title: Authorized Signatory


Signature Page to Credit Agreement



--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA, as L/C Lender




By:
/s/ Charles D. Johnston    

Name: Charles D. Johnston
Title: Authorized Signatory


Signature Page to Credit Agreement



--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA, as Lender




By:
/s/ Winston Lug    

Name: Winston Lug
Title: Director


Signature Page to Credit Agreement



--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA, as L/C Lender




By:
/s/ Winston Lug    

Name: Winston Lug
Title: Director


Signature Page to Credit Agreement



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Lender




By:
/s/ Brian D. Corum    

Name: Brian D. Corum
Title: Managing Director




Signature Page to Credit Agreement



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as an L/C Lender of Existing Letters of Credit




By:
/s/ Brian D. Corum    

Name: Brian D. Corum
Title: Managing Director


Signature Page to Credit Agreement



--------------------------------------------------------------------------------





BNP PARIBAS, as Lender




By:
/s/ Aadil Zuberi    

Name: Aadil Zuberi
Title: Vice President




By:
/s/ David L. Berger    

Name: David L. Berger
Title: Managing Director


Signature Page to Credit Agreement



--------------------------------------------------------------------------------





FIFTH THIRD BANK, as Lender




By:
/s/ Andy Tessema    

Name: Andy Tessema
Title: Vice President


Signature Page to Credit Agreement



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Lender




By:
/s/ Nadeige Dang    

Name: Nadeige Dang
Title: Executive Director


Signature Page to Credit Agreement



--------------------------------------------------------------------------------





SUMITOMO MITSUI BANKING CORPORATION, as Lender




By:
/s/ Keith Connolly    

Name: Keith Connolly
Title: Managing Director


Signature Page to Credit Agreement



--------------------------------------------------------------------------------





SUNTRUST BANK, as Lender




By:
/s/ Thomas Parrott    

Name: Thomas Parrott
Title: Managing Director


Signature Page to Credit Agreement



--------------------------------------------------------------------------------





CITIZENS BANK, NATIONAL ASSOCIATION, as Lender




By:
/s/ Sean McWhinnie    

Name: Sean McWhinnie
Title: Director


Signature Page to Credit Agreement



--------------------------------------------------------------------------------





CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender




By:
/s/ Steven Jonassen    

Name: Steven Jonassen
Title: Managing Director




By:
/s/ Hayden Arnoux    

Name: Hayden Arnoux
Title: Director


Signature Page to Credit Agreement



--------------------------------------------------------------------------------





MIZUHO BANK, LTD., as Lender




By:
/s/ John Davies    

Name: John Davies
Title: Authorized Signatory




Signature Page to Credit Agreement

